Exhibit 10.3

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (“Amendment”) entered into and
effective as of December 1, 2019 (the “Amendment No. 1 Effective Date”) is by
and among McDermott Technology (Americas), Inc., a Delaware corporation (“MTA”),
McDermott Technology (US), Inc. a Delaware corporation (“MTUS”), McDermott
Technology B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands
(“MTBV” and together with MTA and MTUS, collectively the “Borrowers”, each a
“Borrower”), McDermott International, Inc. a Panamanian corporation (the
“Parent”), the Revolving Lenders party hereto, the Term Lenders party hereto, in
each case, as defined in the Credit Agreement (as defined below), and the
Guarantors, as defined in the Credit Agreement (as defined below).

RECITALS

A. Whereas, reference is made to that certain Superpriority Senior Secured
Credit Agreement dated as of October 21, 2019 among the Borrowers, the Parent,
the Lenders and Issuers party thereto from time to time (“Lenders”), Credit
Agricole Corporate and Investment Bank (the “Revolving Administrative Agent”)
and Barclays Bank PLC, as administrative agent for the Term Facility (as defined
in the Credit Agreement) (in such capacity, the “Term Loan Administrative Agent”
and, together with the Revolving Administrative Agent, the “Administrative
Agents” and each an “Administrative Agent”) (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

B. Whereas the Parent and the Borrowers have requested that the Supermajority
Lenders consent to certain amendments as more fully set forth herein.

C. Whereas, subject to the terms and conditions set forth herein, the parties
hereto wish to amend the Credit Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. As used in this Amendment, each of the terms defined in the
opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement (as amended hereby), unless expressly provided to the contrary.

2. Other Definitional Provisions. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment.



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 7 herein, effective as of the Amendment No. 1 Effective
Date:

(a) The Credit Agreement shall be amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) Schedule 7.14 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B hereto.

(c) Section 6 of Annex 3.3 is amended and restated in its entirety to read as
follows:

The Borrowers shall have (a) delivered to each Administrative Agent each of the
agreements, documents, instruments or certificates described on Schedule 7.14
required to be delivered on or before the Tranche B Funding Date, each in form
and substance reasonably satisfactory to each Administrative Agent and
(b) performed each of the actions described on Schedule 7.14 to be performed on
or before the Tranche B Funding Date, in each case on or prior to the Tranche B
Funding Date.

4. Waiver of Conditions Precedent to Tranche B Funding Dates. The Supermajority
Lenders agree to waive conditions precedent 1 and 3 as set forth on Annex 3.3 of
the Credit Agreement with respect to the Tranche B Funding Date.

5. Business Plan Milestones. The Supermajority Lenders agree that all of the
Business Plan Milestones required to be achieved pursuant to Section 7.16(a),
(b), (c), (d), (e) and (f) have been achieved by the Parent.

6. Representations and Warranties. Each Loan Party represents and warrants that:

(a) after giving effect to this Amendment, all representations and warranties
made by any Loan Party in the Credit Agreement and the other Loan Documents that
have no materiality or Material Adverse Effect qualification are true and
correct in all material respects and the representations and warranties in the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of the Amendment No. 1
Effective Date or, to the extent such representations and warranties expressly
relate to an earlier date, as of such earlier date;

(b) after giving effect to this Amendment, no Default or Event of Default exists
and is continuing as of the Amendment No. 1 Effective Date;

 

-2-



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Amendment are within the
Borrowers’, Guarantors’ and Parent’s corporate, limited liability company,
partnership or other organizational powers, as applicable, and have been duly
authorized by appropriate organizational and governing action and proceedings;

(d) each person who is executing this Amendment on behalf of the Borrowers, the
Parent and each other Guarantor has the full power, authority and legal right to
do so, and this Amendment has been duly executed by such person and delivered to
the Administrative Agent; and

(e) this Amendment is the legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

7. Conditions to Effectiveness. This Amendment shall become effective as of the
Amendment No. 1 Effective Date and enforceable against the parties hereto upon
the occurrence of the following conditions precedent:

(a) Each Administrative Agent shall have received this Amendment, executed by
each Borrower, the Parent, each Guarantor, the Supermajority Lenders in such
counterparts as shall be acceptable to each Administrative Agent.

(b) The representations and warranties of each Loan Party contained in this
Amendment, the Credit Agreement and the other Loan Documents that have no
materiality or Material Adverse Effect qualification shall be true and correct
in all material respects and the representations and warranties set forth in
this Amendment, the Credit Agreement and in the other Loan Documents that have a
materiality or Material Adverse Effect qualification shall be true and correct
in all respects, in each case with the same effect as though made on and as of
the Amendment No. 1 Effective Date or, to the extent such representations and
warranties expressly relate to an earlier date, as of such earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the Amendment No. 1 Effective Date.

(d) There shall have been paid to each Administrative Agent, for the account of
each Administrative Agent, the Collateral Agent, the Issuers and the Lenders, as
applicable, all retainers, fees and expenses (including the retainers, fees and
expenses of FTI Consulting, Inc., Centerview Partners LLC and Ankura Consulting
Group, LLC and of each Administrative Agent’s and Collateral Agent’s counsel in
each relevant jurisdiction to the extent the Parent has received an invoice
therefor) due and payable pursuant to Section 11.3 of the Credit Agreement or
otherwise invoiced to be applied to amounts to become due and payable pursuant
to Section 11.3 of the Credit Agreement, whether in connection with this
Amendment or otherwise, on or before the Amendment No. 1 Effective Date.

 

-3-



--------------------------------------------------------------------------------

(e) Each Administrative Agent shall have received an effective amendment, in
form and substance satisfactory to each Administrative Agent, in respect of the
Letter of Credit Agreement, dated as of October 30, 2018 (as amended,
supplemented, restated or otherwise modified from time to time, the “Letter of
Credit Agreement”), by and among the Borrowers, as applicants, the Parent, the
participants and the issuers from time to time party thereto, and Barclays, as
administrative agent, executed by each Borrower, the Guarantors and the
requisite lenders party to the Letter of Credit Agreement.

(f) Each Administrative Agent shall have received an effective amendment, in
form and substance satisfactory to each Administrative Agent, in respect of the
Existing Credit Agreement, executed by each Borrower, the Guarantors and the
requisite lenders party to the Existing Credit Agreement.

(g) Each Administrative Agent shall have received an effective Forbearance
Agreement, in form and substance satisfactory to each Administrative Agent,
executed by each Notes Issuer, the Parent, each Subsidiary of the Parent that is
party thereto and each of the beneficial owners and/or investment advisors or
managers of discretionary accounts for the holders or beneficial owners of the
Senior Notes party thereto.

(h) Each Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent certifying as to pro forma compliance with Section 5.3 of
the Credit Agreement as of the Amendment No. 1 Effective Date.

8. Reaffirmation of Credit Support.

(a) The Loan Parties acknowledge that on and as of the Amendment No. 1 Effective
Date all Obligations are payable without defense, offset, counterclaim or
recoupment. Each of the Borrowers and each Guarantor (collectively, the “Credit
Support Parties”) has read this Amendment and consents to the terms hereof and
further hereby confirms and agrees that, notwithstanding the effectiveness of
this Amendment, the obligations of such Credit Support Party under, and the
Liens granted by such Credit Support Party as collateral security for the
Indebtedness, obligations and liabilities evidenced by the Credit Agreement and
the other Loan Documents (as amended hereby) pursuant to, each of the Loan
Documents (as amended hereby) to which such Credit Support Party is a party
shall not be impaired, and each of the Loan Documents (as amended hereby) to
which such Credit Support Party is a party is, and shall continue to be, in full
force and effect and are hereby confirmed and ratified in all respects.

(b) Each Credit Support Party (other than the Borrowers) acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment, such Credit Support Party is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement (as amended hereby), this Amendment or any other Loan Document (as
amended hereby) shall be deemed to require the consent of such Credit Support
Party to any future amendments to the Credit Agreement.

9. Acknowledgments and Agreements.

(a) The Borrowers do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and each agree that the Credit Agreement, as
amended hereby, is and remains in full force and effect, and each Borrower
acknowledges and agrees that its liabilities and obligations under the Credit
Agreement, as amended hereby, and the other Loan Documents, are not impaired in
any respect by this Amendment.

 

-4-



--------------------------------------------------------------------------------

(b) From and after the Amendment No. 1 Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Amendment and the other documents
executed pursuant hereto. This Amendment is a Loan Document for the purposes of
the provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

10. Miscellaneous.

(a) Except as specifically modified by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent, Lender or Issuer under, the Credit Agreement or
any of the other Loan Documents.

11. Cooperation with Advisors. Upon reasonable advance notice, the Borrowers and
the Parent will provide FTI Consulting, Inc., Centerview Partners LLC and Ankura
Consulting Group, LLC with reasonable access, during normal business hours, to
the books and records of the Parent and its Subsidiaries and the management and
advisors of the Parent and each Subsidiary, provided, that (x) such access does
not unreasonably interfere with the normal business operations of the Parent or
any of its Subsidiaries or Affiliates, and (y) nothing herein will require the
Borrowers or the Parent to provide access to or disclose any information if, in
the good faith reasonable belief of the Borrowers or the Parent after
consultation with outside counsel, such access or disclosure (1) would waive any
legal privilege or (2) would be in violation of applicable law or the provisions
of any material agreement (including a confidentiality agreement) to which the
Parent or any of its Subsidiaries or Affiliates is a party.

12. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart hereof.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement; provided that, notwithstanding
anything herein to the contrary, the parties hereto hereby agree that each of
Collateral Agent, Barclays Bank PLC, in its capacity as Term Loan Administrative
Agent and Credit Agricole Corporate and Investment Bank, in its capacity as
Revolving Administrative Agent, shall have rights as a third party beneficiary
to the terms, conditions and provisions of this Amendment.

 

-5-



--------------------------------------------------------------------------------

14. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO (INCLUDING THE SUBMISSION TO JURISDICTION IN SECTION 11.12 OF THE CREDIT
AGREEMENT) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.

16. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG LENDERS,
ISSUERS, ADMINISTRATIVE AGENTS AND LOAN PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF LENDERS,
ISSUERS, ADMINISTRATIVE AGENTS AND LOAN PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN OR AMONG LENDERS, ISSUERS, ADMINISTRATIVE AGENTS AND LOAN
PARTIES.

17. Release. EACH OF THE PARENT, EACH BORROWER AND THE OTHER LOAN PARTIES AND
THEIR AFFILIATES ON BEHALF OF THEMSELVES AND THEIR FORMER AND CURRENT RELATED
PARTIES AND EACH OF THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (THE “RELEASING PARTIES”) HEREBY ACKNOWLEDGES AND AGREES THAT IT DOES
NOT HAVE ANY CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, OR LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE AMENDMENT NO.
1 EFFECTIVE DATE IN CONNECTION WITH THE CREDIT AGREEMENT, COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT OR ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREUNDER, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE (EACH A “CAUSE OF
ACTION”) THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE
LIABILITY OF ANY BORROWER TO REPAY OR ANY GUARANTOR TO GUARANTEE THE OBLIGATIONS
AS PROVIDED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY AGENT, ANY LENDER
OR ANY ISSUER OR ANY OF

 

-6-



--------------------------------------------------------------------------------

THEIR RESPECTIVE CURRENT OR FORMER RELATED PARTIES AND EACH OF THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”). EACH OF THE RELEASING PARTIES HEREBY VOLUNTARILY AND
KNOWINGLY, FOR VALUABLE CONSIDERATION RECEIVED, RELEASES AND FOREVER DISCHARGES
THE RELEASED PARTIES FROM ALL POSSIBLE CAUSES OF ACTION (AS DEFINED ABOVE) WHICH
ANY OF THE RELEASING PARTIES MAY NOW HAVE AGAINST THE RELEASED PARTIES, IF ANY,
INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS
AMENDMENT.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

as Borrower

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Treasurer

 

MCDERMOTT TECHNOLOGY (US), INC.,

as Borrower

By:   /s/ Kevin Hargrove

Name:

 

Kevin Hargrove

Title:

 

Treasurer

 

MCDERMOTT TECHNOLOGY, B.V.,

as Borrower

By:   /s/ Kevin Hargrove

Name:

 

Kevin Hargrove

Title:

 

Attorney

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:   /s/ Kevin Hargrove

Name:

 

Kevin Hargrove

Title:

 

Vice President, Treasurer

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I BRAZIL HOLDINGS, INC.

CB&I ENERGY SERVICES, LLC

CB&I FABRICATION, LLC

CB&I GROUP INC.

CB&I HOLDCO INTERNATIONAL, LLC

CB&I HOLDCO, LLC

CB&I INTERNATIONAL, INC.

CB&I INTERNATIONAL, LLC

CB&I LAKE CHARLES, L.L.C.

CB&I OFFSHORE SERVICES, INC.

CB&I POWER INTERNATIONAL, INC.

CB&I POWER, LLC

CB&I RIO GRANDE HOLDINGS, L.L.C.

CB&I RIO GRANDE VALLEY FABRICATION & MANUFACTURING, L.L.C.

CB&I WALKER LA, L.L.C.

INTERNATIONAL CONSULTANTS, L.L.C.

J. RAY HOLDINGS, INC.

MCDERMOTT, INC.

PIKE PROPERTIES II, INC.

SHAW ENERGY SERVICES, INC.

SHAW FABRICATORS, INC.

SHAW HOME LOUISIANA, LLC

SHAW JV HOLDINGS, L.L.C.

SHAW MANAGED SERVICES, LLC

SHAW NUCLEAR ENERGY HOLDINGS (UK), INC.

SHAW POWER DELIVERY SYSTEMS, INC.

SHAW POWER SERVICES, LLC

SHAW PROCESS FABRICATORS, INC.

SHAW SERVICES, L.L.C.

SHAW SSS FABRICATORS, INC.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Assistant Treasurer

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATALYTIC DISTILLATION TECHNOLOGIES

CB&I INTERNATIONAL ONE, LLC

CBI SERVICES, LLC

CHEMICAL RESEARCH AND LICENSING, LLC

EDS EQUIPMENT COMPANY, LLC

LUMMUS CONSULTANTS INTERNATIONAL LLC

S C WOODS, L.L.C.

SHAW FAR EAST SERVICES, LLC

SHAW POWER SERVICES GROUP, L.L.C.

CB&I STORAGE TANK SOLUTIONS LLC

CB&I STS DELAWARE LLC

CB&I STS HOLDINGS LLC

CBI COMPANY LTD.

CSA TRADING COMPANY LTD.

OCEANIC CONTRACTORS, INC.

SHAW NC COMPANY, INC.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorized Person

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

HYDRO MARINE SERVICES, INC.

J. RAY MCDERMOTT INTERNATIONAL, INC.

J. RAY MCDERMOTT, S.A.

MCDERMOTT (AMAZON CHARTERING), INC.

MCDERMOTT GULF OPERATING COMPANY, INC.

MCDERMOTT INTERNATIONAL MANAGEMENT, S. DE RL.

MCDERMOTT INTERNATIONAL TRADING CO., INC.

MCDERMOTT INTERNATIONAL VESSELS, INC.

J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT UNDERWATER SERVICES, INC.

MCDERMOTT CASPIAN CONTRACTORS, INC.

MCDERMOTT INTERNATIONAL INVESTMENTS CO., INC.

MCDERMOTT MIDDLE EAST, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS, INC.

MCDERMOTT SUBSEA, INC.

EASTERN MARINE SERVICES, INC.

MCDERMOTT OFFSHORE SERVICES COMPANY, INC.

NORTH ATLANTIC VESSEL, INC.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Treasurer CBI PANAMA,
S.A. By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorized Person

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by CB&I MIDDLE EAST HOLDING, INC. By:   /s/ Keven Hargrove
Name:   Kevin Hargrove Title:   Treasurer Witnessed By:   /s/ Traci Brown Name:
  Traci Brown Title:   Paralegal Executed as a Deed by ENVIRONMENTAL SOLUTIONS
(CAYMAN) LTD. By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Treasurer
Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by ENVIRONMENTAL SOLUTIONS HOLDING LTD. By:   /s/ Kevin
Hargrove Name:   Kevin Hargrove Title:   Treasurer Witnessed By:   /s/ Traci
Brown Name:   Traci Brown Title:   Paralegal Executed as a Deed by ENVIRONMENTAL
SOLUTIONS LTD. By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Authorized Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal Executed as a Deed by HIGHLAND TRADING COMPANY, LTD. By:   /s/ Kevin
Hargrove Name:   Kevin Hargrove Title:   Authorized Person Witnessed By:   /s/
Traci Brown Name:   Trace Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by OASIS SUPPLY COMPANY, LTD. By:   /s/ Kevin Hargrove Name:
  Kevin Hargrove Title:   Authorized Person Witnessed By:   /s/ Traci Brown
Name:   Traci Brown Title:   Paralegal Executed as a Deed by SHAW E & I
INTERNATIONAL LTD. By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Treasurer Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:   Paralegal
Executed as a Deed by SHAW OVERSEAS (MIDDLE EAST) LTD. By:   /s/ Kevin Hargrove
Name:   Kevin Hargrove Title:   Treasurer Witnessed By:   /s/ Traci Brown Name:
  Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by J. RAY MCDERMOTT INTERNATIONAL VESSELS, LTD. By:   /s/
Kevin Hargrove Name:   Kevin Hargrove Title:   Assistant Treasurer Witnessed By:
  /s/ Traci Brown Name:   Traci Brown Title:   Paralegal Executed as a Deed by
MCDERMOTT CAYMAN LTD. By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Assistant Treasurer Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal Executed as a Deed by OFFSHORE PIPELINES INTERNATIONAL, LTD. By:   /s/
Kevin Hargrove Name:   Kevin Hargrove Title:   Assistant Treasurer Witnessed By:
  /s/ Traci Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

J. RAY MCDERMOTT (NORWAY), AS By:   /s/ Kevin Hargrove Name:   Kevin Hargrove
Title:   Treasurer

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I CANADA LTD.

HORTON CBI, LIMITED

LUTECH RESOURCES CANADA LTD.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorized Person

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

MCDERMOTT TECHNOLOGY, B.V.

CB&I COJAFEX B.V.

CB&I EUROPE B.V.

CB&I HOLDINGS B.V.

CB&I POWER COMPANY B.V.

CB&I RUSLAND B.V.

CBI COMPANY B.V.

CBI COMPANY TWO B.V.

CHICAGO BRIDGE & IRON COMPANY B.V.

COMET II B.V.

LEALAND FINANCE COMPANY B.V.

LUMMUS TECHNOLOGY B.V.

LUTECH PROJECT SOLUTIONS B.V.

LUTECH PROJECTS B.V.

MCDERMOTT TECHNOLOGY (2), B.V.

MCDERMOTT TECHNOLOGY (3), B.V.

NETHERLANDS OPERATING COMPANY B.V.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Attorney

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOVOLEN TECHNOLOGY HOLDINGS C.V. By:  

McDermott Technology (3), B.V., acting in its capacity as general partner

 

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed by J. RAY MCDERMOTT (AUST.)

HOLDING PTY. LIMITED. ACN 002 797 668 by its Attorney under power of attorney
which the Attorney has received no notice of the revocation of the power:

/s/ Kevin Hargrove

Signature of Attorney

Kevin Hargrove

Name of Attorney (print)

Executed by MCDERMOTT AUSTRALIA PTY. LTD. ACN 002 736 352 by its Attorney under
power of attorney which the Attorney has received no notice of the revocation of
the

power:

/s/ Kevin Hargrove

Signature of Attorney

Kevin Hargrove

Name of Attorney (print)

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed by CBI CONSTRUCTORS PTY.

LTD. ACN 000 612 411 by its Attorney under

power of attorney which the Attorney has

received no notice of the revocation of the

power:

/s/ Kevin Hargrove

Signature of Attorney

Kevin Hargrove

Name of Attorney (print)

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON (ANTILLES) N.V.

MCDERMOTT INTERNATIONAL MARINE INVESTMENTS N.V.

MCDERMOTT OVERSEAS INVESTMENT CO. N.V.

VARSY INTERNATIONAL N.V.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Attorney

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNED AND DELIVERED for and on behalf

of and as the deed of CB & I FINANCE

COMPANY LIMITED by its lawfully

appointed attorney

KEVIN HARGROVE

in the presence of:

 

                    

/s/ Kevin Hargrove    

Attorney

(Signature of Witness): /s/ Traci Brown

 

(Name of Witness): Traci Brown

 

(Address of Witness): 757 N. Eldridge Pkwy

        Houston, TX 77079

 

(Occupation of Witness): Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by AITON & CO LIMITED By:   /s/ Kevin Hargrove
Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/ Traci
Brown Name:   Traci Brown Title:   Paralegal Executed and Delivered as a Deed by
CB&I CONSTRUCTORS LIMITED By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:
  Authorised Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal Executed and Delivered as a Deed by CB&I GROUP UK HOLDINGS By:   /s/
Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  
/s/ Traci Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I HOLDINGS (UK) LIMITED By:   /s/ Kevin
Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/
Traci Brown Name:   Traci Brown Title:   Paralegal Executed and Delivered as a
Deed by CB&I LONDON By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Authorised Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal Executed and Delivered as a Deed by CB&I PADDINGTON LIMITED By:   /s/
Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  
/s/ Traci Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I POWER LIMITED By:   /s/ Kevin Hargrove
Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/ Traci
Brown Name:   Traci Brown Title:   Paralegal Executed and Delivered as a Deed by
CB&I UK LIMITED By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Authorised Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal Executed and Delivered as a Deed by CBI UK CAYMAN ACQUISITION LIMITED
By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised Person
Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by LUMMUS CONSULTANTS INTERNATIONAL LIMITED By:
  /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed
By:   /s/ Traci Brown Name:   Traci Brown Title:   Paralegal Executed and
Delivered as a Deed by LUTECH RESOURCES LIMITED By:   /s/ Kevin Hargrove Name:  
Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/ Traci Brown Name:
  Traci Brown Title:   Paralegal Executed and Delivered as a Deed by OXFORD
METAL SUPPLY LIMITED By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:  
Authorised Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:  
Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by PIPEWORK ENGINEERING AND DEVELOPMENTS
LIMITED By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised
Person Witnessed By:   /s/ Traci Brown Name:   Traci Brown Title:   Paralegal
Executed and Delivered as a Deed by SHAW DUNN LIMITED By:   /s/ Kevin Hargrove
Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/ Traci
Brown Name:   Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by SHAW GROUP UK LIMITED By:   /s/ Kevin
Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:   /s/
Traci Brown Name:   Traci Brown Title:   Paralegal Executed and Delivered as a
Deed by WHESSOE PIPING SYSTEMS LIMITED By:   /s/ Kevin Hargrove Name:   Kevin
Hargrove Title:   Authorised Person Witnessed By:   /s/ Traci Brown Name:  
Traci Brown Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by MCDERMOTT HOLDINGS (U.K.) LIMITED By:   /s/
Kevin Hargrove Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Traci Brown

Name:   Traci Brown Title:   Paralegal Executed and Delivered as a Deed by
MCDERMOTT MARINE CONSTRUCTION LIMITED By:   /s/ Kevin Hargrove Name:   Kevin
Hargrove Title:   Treasurer Witnessed By:   /s/ Traci Brown Name:   Traci Brown
Title:   Paralegal

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I EL DORADO, INC.

CB&I LLC

CHICAGO BRIDGE & IRON COMPANY

J. RAY MCDERMOTT TECHNOLOGY, INC.

LUMMUS GASIFICATION TECHNOLOGY LICENSING LLC

MCDERMOTT BLACKBIRD HOLDINGS, LLC

MCDERMOTT INVESTMENTS, LLC

OPI VESSELS, INC.

850 PINE STREET LLC

A & B BUILDERS, LTD.

ASIA PACIFIC SUPPLY CO.

ATLANTIC CONTINGENCY CONSTRUCTORS II, LLC

ATLANTIS CONTRACTORS INC.

CB&I CLEARFIELD, INC.

CB&I CONNECTICUT, INC.

CB&I FINANCIAL RESOURCES LLC

CB&I GLOBAL, L.L.C.

CB&I HOUSTON 06 LLC

CB&I HOUSTON 07 LLC

CB&I HOUSTON 08 LLC

CB&I HOUSTON 09 LLC

CB&I HOUSTON 10 LLC

CB&I HOUSTON 11 LLC

CB&I HOUSTON 12 LLC

CB&I HOUSTON 13 LLC

CB&I HOUSTON LLC

CB&I TYLER LLC

CBI AMERICAS LTD.

CBI OVERSEAS (FAR EAST) INC.

CBI US HOLDING COMPANY INC.

CENTRAL TRADING COMPANY LTD.

HBI HOLDINGS, LLC

CB&I LAURENS, INC.

CB&I NORTH CAROLINA, INC.

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

  

CBI HOLDCO TWO INC.

CHICAGO BRIDGE & IRON COMPANY (NETHERLANDS), LLC

CONSTRUCTORS INTERNATIONAL, L.L.C.

HOWE-BAKER ENGINEERS, LTD.

HOWE-BAKER HOLDINGS, L.L.C.

HOWE-BAKER INTERNATIONAL MANAGEMENT, LLC

HOWE-BAKER INTERNATIONAL, L.L.C.

HOWE-BAKER MANAGEMENT, L.L.C.

J. RAY MCDERMOTT SOLUTIONS, INC.

LUMMUS TECHNOLOGY INTERNATIONAL LLC

LUMMUS TECHNOLOGY LLC

LUMMUS TECHNOLOGY OVERSEAS LLC

LUMMUS TECHNOLOGY SERVICES LLC

LUMMUS TECHNOLOGY VENTURES LLC

MATRIX ENGINEERING, LTD.

MATRIX MANAGEMENT SERVICES, LLC

MCDERMOTT ENGINEERING, LLC

MCDERMOTT SUBSEA ENGINEERING, INC.

NUCLEAR ENERGY HOLDINGS, L.L.C.

PROSPECT INDUSTRIES (HOLDINGS) INC.

SHAW CONNEX, INC.

SHAW INTERNATIONAL INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES INTERNATIONAL, INC.

SPARTEC, INC.

TVL LENDER II, INC.

CB&I PROJECT SERVICES GROUP, LLC

CBI OVERSEAS, LLC

LUTECH RESOURCES INC.

 

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Treasurer

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

J. RAY MCDERMOTT HOLDINGS, LLC

MCDERMOTT FINANCE L.L.C.

By:   /s/ Kevin Hargrove Name:   Kevin Hargrove Title:   Vice President,
Treasurer

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

SHAW BENECO, INC.

SHAW MANAGEMENT SERVICES ONE, INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.

SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.

SHAW POWER TECHNOLOGIES, INC.

By:   /s/ Mark Coscio Name:   Mark Coscio Title:   President

 

SIGNATURE PAGE TO AMENDMENT TO SUPERPRIORITY CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OF THE REVOLVING CREDIT
FACILITY:

 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Revolving Administrative
Agent, Issuer and Revolving Lender

 

By:

 

/s/ Kathleen Sweeney

 

Name:  

 

Kathleen Sweeney

 

Title:

 

Managing Director

 

By:

 

/s/ Yuiry A. Tsyganov

 

Name:

 

Yuiry A. Tsyganov

 

Title:

 

Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

   

ACKNOWLEDGED AND AGREED WITH RESPECT
TO ITS OBLIGATIONS UNDER ARTICLE XIII OF
THE CREDIT AGREEMENT:

 

   

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Revolving Administrative
Agent, Issuer and Revolving Lender

 

By:

 

/s/ Kathleen Sweeney

 

Name:  

 

Kathleen Sweeney

 

Title:

 

Managing Director

 

By:

 

/s/ Yuiry A. Tsyganov

 

Name:

 

Yuiry A. Tsyganov

 

Title:

 

Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OF THE TERM FACILITY:

 

 

BARCLAYS BANK PLC, as Administrative Agent for
the Term Facility

 

By:

 

/s/ Robert Silverman

 

Name:  

 

Robert Silverman

 

Title:

 

Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

   

BARCLAYS BANK PLC, as a Revolving Lender

 

By:

 

/s/ Robert Silverman

 

Name:  

 

Robert Silverman

 

Title:

 

Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

   

BARCLAYS BANK PLC, as an Issuer

 

By:

 

/s/ Robert Silverman

 

Name:  

 

Robert Silverman

 

Title:

 

Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

   

BARCLAYS BANK PLC, as a Term Lender

 

By:

 

/s/ Robert Silverman

 

Name:  

 

Robert Silverman

 

Title:

 

Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

   

ABN AMRO CAPITAL USA LLC, as a Revolving
Lender and Issuer

 

By:

 

/s/ Francis Ballard, Jr.

 

Name:  

 

Francis Ballard, Jr.

 

Title:

 

Director

 

By:

 

/s/ Amit Wynalda

 

Name:  

 

Amit Wynalda

 

Title:

 

Executive Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

  ROYAL BANK OF CANADA, as a Revolving Lender and Issuer  

By:

 

/s/ H. Christopher DeCotiis

 

Name:  

 

H. Christopher DeCotiis

 

Title:

 

Authorized Signatory

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

On file with the Administrative Agent.

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Exhibit A

[Amended Credit Agreement]

[See attached.]



--------------------------------------------------------------------------------

ExecutionVersion[Exhibit A to Amendment No. 1 to Superpriority Credit Agreement]

 

 

 

SUPERPRIORITY SENIOR SECURED CREDIT AGREEMENT

Dated as of October 21, 2019

among

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

MCDERMOTT TECHNOLOGY (US), INC.,

and

MCDERMOTT TECHNOLOGY, B.V.,

as Borrowers

and

MCDERMOTT INTERNATIONAL, INC.,

as Parent

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Revolving Administrative Agent

and

BARCLAYS BANK PLC,

as Term Loan Administrative Agent

and

BARCLAYS BANK PLC,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

ABN AMRO Capital US LLC

ROYAL BANK OF CANADA

as Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I

   Definitions, Interpretation And Accounting Terms      1  

Section 1.1

   Defined Terms      1  

Section 1.2

   Computation of Time Periods      49  

Section 1.3

   Accounting Terms and Principles      49  

Section 1.4

   Certain Terms      4950  

Section 1.5

   Dutch Terms      5051  

ARTICLE II

   The Loans and Letters of Credit      52  

Section 2.1

   Term Commitments      52  

Section 2.2

   Borrowing Procedures for the Loans      53  

Section 2.3

   [Reserved]      5556  

Section 2.4

   Letters of Credit      5556  

Section 2.5

   [Reserved]      5657  

Section 2.6

   [Reserved]      5657  

Section 2.7

   Letters of Credit Generally      5657  

Section 2.8

   Reduction and Termination of the Commitments      6162  

Section 2.9

   Repayment of Loans      6263  

Section 2.10

   Evidence of Debt      6263  

Section 2.11

   Voluntary Prepayments; Term Loan Call Protection      6364  

Section 2.12

   Mandatory Prepayments Without limiting Section 2.11(b),      6465  

Section 2.13

   Interest      6667  

Section 2.14

   Conversion/Continuation Option      6768  

Section 2.15

   Fees      6869  

Section 2.16

   Payments and Computations      6970  

Section 2.17

   Special Provisions Governing Eurodollar Rate Loans      7273  

Section 2.18

   Capital Adequacy      7475  

Section 2.19

   Taxes      7576  

Section 2.20

   Substitution of Lenders      7980  

Section 2.21

   Mitigation      8081  

Section 2.22

   Cash Collateral      8081  

Section 2.23

   Defaulting Lenders      8182  

ARTICLE III

   Conditions To Loans And Letters Of Credit      8384  

Section 3.1

   [Reserved]      8384  

Section 3.2

   Conditions Precedent to the Effective Date      8384  

Section 3.3

   Conditions Precedent to the Tranche B Funding Date      8586  

Section 3.4

   Conditions Precedent to the Tranche C Funding Date      8687  

Section 3.5

   Conditions Precedent to the Tranche D Funding Date      8687  

Section 3.6

   Conditions Precedent to Each Loan and Letter of Credit      8687  

ARTICLE IV

   Representations and Warranties      8788  

Section 4.1

   Corporate Existence; Compliance with Law      8788  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 4.2

   Corporate Power; Authorization; Enforceable Obligations      8788  

Section 4.3

   Ownership of Borrowers; Subsidiaries      8889  

Section 4.4

   Financial Statements      8990  

Section 4.5

   Material Adverse Effect      9091  

Section 4.6

   [Reserved]      9091  

Section 4.7

   Litigation      9091  

Section 4.8

   Taxes      9091  

Section 4.9

   Full Disclosure      9091  

Section 4.10

   Margin Regulations      9192  

Section 4.11

   No Burdensome Restrictions; No Defaults      9192  

Section 4.12

   Statutory Indebtedness Restrictions      9192  

Section 4.13

   Use of Proceeds      9192  

Section 4.14

   Insurance      9293  

Section 4.15

   Labor Matters      9293  

Section 4.16

   ERISA      9394  

Section 4.17

   Environmental Matters      9495  

Section 4.18

   Intellectual Property      9495  

Section 4.19

   Title; Real Property      9495  

Section 4.20

   Mortgaged Vessels      9697  

Section 4.21

   Anti-Corruption Laws and Sanctions      9697  

Section 4.22

   EEA Financial Institution      9697  

Section 4.23

   Security Instruments      9798  

Section 4.24

   Regulation H      9798  

Section 4.25

   USA Patriot Act      9798  

ARTICLE V

  

Financial Covenants

     9798  

Section 5.1

   Permitted Budget Variances      9798  

Section 5.2

   Minimum Adjusted EBITDA      9899  

Section 5.3

   Minimum Liquidity      99100  

Section 5.4

   Maximum Specified Project Charges      99100  

ARTICLE VI

  

Reporting Covenants

     99100  

Section 6.1

   Financial Statements      99100  

Section 6.2

   Collateral Reporting Requirements      103104  

Section 6.3

   Default Notices      104105  

Section 6.4

   Litigation      104105  

Section 6.5

   Labor Relations      104105  

Section 6.6

   Tax Returns      105106  

Section 6.7

   Insurance      105106  

Section 6.8

   ERISA Matters      105106  

Section 6.9

   Environmental Matters      107107  

Section 6.10

   Patriot Act Information      106107  

Section 6.11

   Other Information      107108  

ARTICLE VII

  

Affirmative Covenants

     107108  

Section 7.1

   Preservation of Corporate Existence, Etc.      107108  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 7.2

   Compliance with Laws, Etc.      107108  

Section 7.3

   Conduct of Business      108109  

Section 7.4

   Payment of Taxes, Etc.      108109  

Section 7.5

   Maintenance of Insurance      108109  

Section 7.6

   Access      109110  

Section 7.7

   Keeping of Books      109110  

Section 7.8

   Maintenance of Properties, Etc.      109110  

Section 7.9

   Application of Proceeds      110111  

Section 7.10

   Environmental      110111  

Section 7.11

   Additional Collateral and Guaranties      112113  

Section 7.12

   Real Property      114115  

Section 7.13

   Undertaking with Respect to NO 105      115116  

Section 7.14

   Additional Undertakings      115116  

Section 7.15

   Maintenance of Rating      115116  

Section 7.16

   Business Plan Milestones      115116  

Section 7.17

   Chief Transformation Officer      117118  

Section 7.18

   Issuance of Equity      117118  

Section 7.19

   Registration Rights      119120  

ARTICLE VIII

  

Negative Covenants

     120121  

Section 8.1

   Indebtedness      120121  

Section 8.2

   Liens, Etc.      122123  

Section 8.3

   Acquisitions      124125  

Section 8.4

   Sale of Assets      124125  

Section 8.5

   Restricted Payments      126127  

Section 8.6

   Restriction on Fundamental Changes      128129  

Section 8.7

   Change in Nature of Business      128129  

Section 8.8

   Transactions with Affiliates      128129  

Section 8.9

   Restrictions on Subsidiary Distributions; No New Negative Pledge      129130
 

Section 8.10

   Modification of Documents      129130  

Section 8.11

   Accounting Changes; Fiscal Year      129130  

Section 8.12

   Margin Regulations      129130  

Section 8.13

   Sale/Leasebacks      130131  

Section 8.14

   Capital Expenditures      130131  

Section 8.15

   Cancellation of Indebtedness Owed to It      130131  

Section 8.16

   No Speculative Transactions      130131  

Section 8.17

   Post-Termination Benefits      130131  

Section 8.18

   Activities in Panama      131132  

Section 8.19

   Vessel Flags      131132  

Section 8.20

   Payments of Junior Priority Indebtedness      132133  

Section 8.21

   Payments of Existing Senior Indebtedness      132133  

Section 8.22

   Use of Proceeds      132133  

Section 8.23

   Cash Management      133  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

ARTICLE IX

   Events of Default      133134  

Section 9.1

   Events of Default      133134  

Section 9.2

   Remedies      135136  

Section 9.3

   Actions in Respect of Letters of Credit      134136  

ARTICLE X

   The Administrative Agents and Other Agents      136137  

Section 10.1

   Authorization and Action      136137  

Section 10.2

   Administrative Agent’s Reliance, Etc.      136138  

Section 10.3

   The Agents Individually      138139  

Section 10.4

   Lender Credit Decision      138139  

Section 10.5

   Indemnification      137139  

Section 10.6

   Successor Agents      138140  

Section 10.7

   Concerning the Collateral and the Collateral Documents      139141  

Section 10.8

   Collateral Matters Relating to Related Obligations      141143  

Section 10.9

   Other Agents      143144  

Section 10.10

   Certain ERISA Matters      142144  

ARTICLE XI

   Miscellaneous      144146  

Section 11.1

   Amendments, Waivers, Etc.      144146  

Section 11.2

   Assignments and Participations      149150  

Section 11.3

   Costs and Expenses      155156  

Section 11.4

   Indemnities      155157  

Section 11.5

   Limitation of Liability      159160  

Section 11.6

   Right of Set-off      159160  

Section 11.7

   Sharing of Payments, Etc.      158160  

Section 11.8

   Notices, Etc.      161162  

Section 11.9

   No Waiver; Remedies      163164  

Section 11.10

   Binding Effect      164165  

Section 11.11

   Governing Law      164165  

Section 11.12

   Submission to Jurisdiction; Service of Process      164165  

Section 11.13

   Waiver of Jury Trial      165166  

Section 11.14

   Marshaling; Payments Set Aside      165166  

Section 11.15

   Section Titles      165166  

Section 11.16

   Execution in Counterparts      164166  

Section 11.17

   Entire Agreement      164166  

Section 11.18

   Confidentiality      166167  

Section 11.19

   Judgment Currency      165167  

Section 11.20

   Severability      167168  

Section 11.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
168168  

Section 11.22

   Interest Rate Limitation      168169  

Section 11.23

   Obligations Joint and Several and Unconditional      168169  

ARTICLE XII

   Guaranty      169170  

Section 12.1

   The Guaranty      169170  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 12.2

   Obligations Unconditional      168170  

Section 12.3

   Reinstatement      170171  

Section 12.4

   Certain Additional Waivers      170171  

Section 12.5

   Remedies      171172  

Section 12.6

   Guarantee of Payment; Continuing Guarantee      171172  

ARTICLE XIII

   Certain Collateral Agency Provisions      171172  

Section 13.1

   Application of Proceeds of Collateral      171172  

Section 13.2

   Application of Withheld Amounts      170172  

Section 13.3

   Release of Amounts in Collateral Account      172173  

Section 13.4

   Collateral Proceeds Distribution Date      171173  

 

-v-



--------------------------------------------------------------------------------

Schedules

Schedule I – Revolving Commitments

Schedule II – Letter of Credit Issuer Commitments

Schedule IV – Term Commitments

Schedule V – Effective Date Guarantors

Schedule 1.1 – Effective Date Joint Ventures

Schedule 3.2 – Effective Date Deliverables

Schedule 4.3 – Ownership of Subsidiaries

Schedule 4.7 – Litigation

Schedule 4.15 – Labor Matters

Schedule 4.16(d) – ERISA Events

Schedule 4.17 – Environmental Matters

Schedule 4.19 – Real Property

Schedule 7.14 – Post-Effective Date Deliverables and Undertakings

Schedule 8.1 – Existing Indebtedness

Schedule 8.2 – Existing Liens

Schedule 8.5 – Existing Investments

Schedule 8.8 – Affiliate Agreements

Schedule 8.19 – Permitted Flags

Annexes

Annex 3.3 – Conditions Precedent to Tranche B Funding Date

Annex 3.4 – Conditions Precedent to Tranche C Funding Date

Annex 3.5 – Conditions Precedent to Tranche D Funding Date

Exhibits

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Term Promissory Note

Exhibit C – Form of Notice of Term Borrowing

Exhibit D – Reserved

Exhibit E – Form of Letter of Credit Request

Exhibit F – Form of Notice of Conversion or Continuation

Exhibit G – Global Intercompany Note

Exhibit H – Form of Compliance Certificate

Exhibit I – Solvency Certificate

Exhibit J – Forms of Tax Certificates

 

-vi-



--------------------------------------------------------------------------------

THIS SUPERPRIORITY SENIOR SECURED CREDIT AGREEMENT (this “Agreement”) dated as
of October 21, 2019 is among McDermott Technology (Americas), Inc., a Delaware
corporation, McDermott Technology (US), Inc., a Delaware corporation and
McDermott Technology, B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (each a “Borrower” and collectively the “Borrowers”), McDermott
International, Inc., a Panamanian corporation (the “Parent”), the Lenders (as
defined below), the Issuers (as defined below), Credit Agricole Corporate and
Investment Bank, as administrative agent for the Revolving Facility (as defined
below) (in such capacity, and together with its successors pursuant to
Section 10.6, the “Revolving Administrative Agent”) and Barclays Bank PLC as
administrative agent for the Term Facility (as defined below) (in such capacity,
and together with its successors pursuant to Section 10.6, the “Term Loan
Administrative Agent” and together with the Revolving Administrative Agent, each
an “Administrative Agent” and together the “Administrative Agents”).

The parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acquisition” means, with respect to any Person, any transaction, or series of
related transactions by which such Person (a) acquires any ongoing business or
all or substantially all of the assets of any Person or group of Persons, or
division thereof constituting an ongoing business, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership, limited liability company, or other entity that is not a
corporation constituting an ongoing business; provided, however, that any
acquisition of assets, equity securities or ownership interests of a Person that
is a Subsidiary of such Person prior to such acquisition shall not constitute an
“Acquisition” hereunder.

“Active Revolving Commitments” means, at any time, (a) the Revolving Commitments
(whether then utilized or unutilized) other than those that are unavailable at
such time pursuant to the applicable proviso in the definition of “Revolving
Commitment” or (b) if the provisos in the definition of “Revolving Commitment”
have ceased to apply as provided in Section 2.8(b), the Revolving Commitments
(whether then utilized or unutilized).

“Administrative Agents” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Applicable Administrative Agent.



--------------------------------------------------------------------------------

“Affected Lender” has the meaning specified in Section 2.20.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlled” and “controlling” shall have the meaning
correlative thereto.

“Agents” means each of the Administrative Agents, the Collateral Agent and the
Arrangers.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Altamira Yard” means the property in the industrial development zone adjacent
to the Altamira Port, with a surface of 232,511.663 square meters and identified
as Polygon 1 “D” (Polígono “D”), located in Altamira, State of Tamaulipas,
Mexico.

“Alternate Program” means any program providing for the sale or other
disposition of trade or other receivables entered into by the Parent or a
Restricted Subsidiary of the Parent on terms customary for such financing
transactions, the terms of which arrangement do not impose any recourse or
repurchase obligations upon the Parent or any Restricted Subsidiary except for
reasonably customary representations, warranties, covenants and indemnities in
connection therewith.

“Alternate Program Indebtedness” means, as to any Person at any time, the
liabilities of such Person under an Alternate Program that would be outstanding
at such time thereunder if the same were structured as a secured lending
arrangement rather than a purchase and sale arrangement.

“Alternative Currency” means, at any time, any lawful currency (other than
Dollars) of any of the G-20 Countries (or any other currency acceptable to each
Administrative Agent in its sole discretion) that at such time is readily
available and freely transferable and convertible into Dollars.

“Alternative Currency Cap” means $100,000,000.00.

“Amazon” means the marine construction vessel with IMO number 9698094.

“Amazon Entity” means McDermott (DLV 2000) Chartering, Inc., a Panamanian
corporation.

“Amazon Equipment” means (a) all equipment that (i) is located on the Amazon,
(ii) was located on the Amazon and has been removed for repair or storage or
(iii) is not located on the Amazon but (A) is being kept for spare parts or
replacements of other Amazon Equipment or (B) has been ordered or is under
construction, including, in each case of this clause (a) and without limitation,
all boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, cranes, pumps, pumping equipment,
apparel, furniture, fittings,

 

-2-



--------------------------------------------------------------------------------

pipelay, lifting, and construction equipment used or to be used in the operation
of the Amazon, spare parts and all other appurtenances thereunto, (b) all
fixtures that are located on the Amazon, (c) all intangible property used solely
in connection with the operation of the Amazon and (d) any charter, lease, or
similar arrangement between the Parent or any Restricted Subsidiary and the
owner or operator of the Amazon, together with any guaranty by the Parent or any
Restricted Subsidiary of the Parent in respect of any such charter, lease, or
similar arrangement.

“Amazon Letter of Credit” means the Letter of Credit to be issued in October,
2019 in favour of OMP NSF MALTA LTD for account of McDERMOTT (AMAZON
CHARTERING), lNC.

“Amazon Permitted Debt” means any Indebtedness incurred by the Parent or any of
its Subsidiaries to finance the acquisition, improvement, construction,
equipping, commissioning, charter and/or lease of the Amazon and/or the Amazon
Equipment; provided that such Indebtedness does not exceed the cost of the
acquisition, improvement, construction, equipping, commissioning, charter and/or
lease of the Amazon and/or the Amazon Equipment, as applicable.

“Ankura” means Ankura Consulting Group, LLC.

“Anti-Corruption Laws” means any laws, rules or regulations applicable to the
Parent or its Subsidiaries relating to bribery or corruption, including (a) the
United States Foreign Corrupt Practices Act of 1977, as amended, (b) the United
Kingdom Bribery Act of 2010, as amended, and (c) any other similar law, rule or
regulation in any jurisdiction applicable to the Parent or any of its
Subsidiaries.

“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any jurisdiction applicable to the Parent
or any of its Subsidiaries.

“Applicable Administrative Agent” means (a) in respect of the Revolving
Facility, the Revolving Administrative Agent and (b) in respect of the Term
Facility, the Term Loan Administrative Agent.

“Applicable Commitments” means (a) in respect of the Revolving Facility, the
Revolving Commitments and (b) in respect of the Term Facility, the Term
Commitments.

“Applicable Lenders” means (a) with respect to Revolving Facility, the Revolving
Lenders, and (b) with respect to Term Facility, the Term Lenders.

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

 

-3-



--------------------------------------------------------------------------------

“Applicable Premium” shall mean, on any date with respect to any Term Loans
being prepaid or repaid on such date:

(a) prior to the date that is six (6) months following the Effective Date, other
than in respect of prepayments pursuant to Section 2.12(a), the greater of (1)
3.00% of the aggregate principal amount of such Term Loans being prepaid or
repaid and (2) the excess of (A) the present value as of such date of all
remaining required interest payments on such Term Loans being prepaid or repaid
on such date through the six (6)-month anniversary of the Effective Date (using
the Eurodollar Rate that is determined for a three-month Interest Period
commencing on such date and assuming such Eurodollar Rate remains the same for
the entire period from the date of such prepayment to the six (6)-month
anniversary of the Effective Date), plus the present value as of such date of
the principal amount of such Term Loans being repaid or prepaid, assuming a
prepayment date of the six (6)-month anniversary of the Effective Date, plus the
present value as of such date of 3.00% of the aggregate principal amount of such
Term Loans being prepaid or repaid assuming a prepayment date of the six
(6)-month anniversary of the Effective Date, in each case computed using a
discount rate equal to the Treasury Rate plus 50 basis points over (B) the
principal amount of such Term Loans being repaid or prepaid; and

(b) in the case of each of (i) any prepayment pursuant to Section 2.12(a) prior
to the date that is eighteen (18) months following the Effective Date and
(ii) any other prepayment or repayment on and after the date that is six
(6) months following the Effective Date and prior to the date that is eighteen
(18) months following the Effective Date, 3.00% of the aggregate principal
amount of Term Loans being prepaid or repaid.

For purposes of this definition, “Treasury Rate” means the rate per annum equal
to the yield to maturity at the time of computation of the United States
Treasury securities with a constant maturity as compiled and published in the
most recent Federal Reserve Statistical Release H 15 (519) that has become
publicly available at least two Business Days prior to such time (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data) most nearly equal to the period from such date of repayment
or prepayment to the six (6)-month anniversary of the Closing Date; provided,
however, that if the period from such date of prepayment to the six (6)-month
anniversary of the Closing Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
weekly average yield on actively traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

“Applicable Requisite Lenders” means (a) in respect of the Revolving Facility,
the Requisite Revolving Lenders and (b) in respect of the Term Facility, the
Requisite Term Lenders.

“Approved Appraiser” means IHS Global Inc., Clarksons, Fearnley or another firm
selected by the Parent and approved by the Revolving Administrative Agent.

“Approved Budget” means the 13-week cash flow forecast most recently approved by
Requisite Lenders pursuant to Section 6.1(d); provided that until the first such
delivery under Section 6.1(d), “Approved Budget” shall mean the 13-week cash
flow forecast delivered to the Lenders before the Effective Date.

 

-4-



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to a Lender, any Fund that is advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
Affiliate of an entity that administers or manages such Lender.

“Arrangers” means Barclays, Crédit Agricole Corporate and Investment Bank, ABN
AMRO Capital US LLC and Royal Bank of Canada, as lead arrangers for the credit
facilities evidenced by this Agreement.

“Asset Sale” has the meaning specified in Section 8.4.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee in substantially the form of Exhibit A or any
other form approved by the Applicable Administrative Agent.

“Authorized Officer” means any Responsible Officer or any other Person
designated as an “Authorized Officer” or “Authorized Person” of a Loan Party by
prior written notice from such Loan Party to each Administrative Agent,
including, without limitation, pursuant to any certificate delivered pursuant to
Section 3.2.

“Auto-Renewal LC” has the meaning set forth in Section 2.7(b).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays” means Barclays Bank PLC.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal to the
greatest of the following:

(a) the Prime Rate then in effect;

(b) 0.5% per annum plus the Federal Funds Rate then in effect; and

(c) 1.0% per annum plus the Eurodollar Rate for an Interest Period of one month.

If the Applicable Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate or the Eurodollar Rate for any reason,
including the inability of such Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the “Base
Rate” for the Senior Credit Facilities over which such Administrative Agent is
the Applicable Administrative Agent shall be determined without regard to clause
(b) or (c), as applicable, above until the circumstances giving rise to such
inability no longer exist; provided that at no time will the Base Rate be deemed
to be less than 0% per annum. Any change in the Base Rate due to a change in the
Eurodollar Rate, the Federal Funds Rate or the Prime Rate shall be effective on
the effective date of such change in the Eurodollar Rate, the Federal Funds Rate
or the Prime Rate, respectively.

 

-5-



--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

“Beaumont Facility” means the real and personal property more particularly
described as the “Property” and the 74.091 acre tract identified as Tract No. 1
in that certain Special Warranty Deed dated effective August 3, 2007, from
Trinity Industries, Inc., as Grantor thereunder to 850 Pine Street, Inc., as
Grantee thereunder, recorded as Instrument Number 2007030857 in the Official
Public Records of Jefferson County, Texas.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means Term Loans to the same Borrower of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.

“Business Combination” shall have the meaning set forth in the Existing Credit
Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Business Plan Report” shall have the meaning set forth in Section 7.16(c).

“Capital Expenditures” means, with respect to any Person for any period:

(a) the aggregate of amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of such Person and its
Subsidiaries prepared in conformity with GAAP, excluding interest capitalized
during construction; minus

(b) the aggregate of such amounts used to acquire assets useful in the Parent’s
and its Restricted Subsidiaries’ business to the extent such amounts arose from
a sale or disposition of equipment described in Section 8.4(c);

 

-6-



--------------------------------------------------------------------------------

excluding, however, in the case of the above clause (a), (i) such amounts to the
extent financed with the proceeds of Indebtedness permitted to be incurred under
Section 8.1(d), or (l), (ii) such amounts to the extent financed with insurance
or condemnation proceeds received with respect to loss of, damage to or taking
of property of the Parent or any of its Subsidiaries, (iii) such amounts that
are capitalized and are relating to asset retirement obligations, and (iv) such
amounts recovered or recoverable in the price of a contract with a customer of
the Parent or a Restricted Subsidiary.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP. Notwithstanding the foregoing, any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on December 31, 2017 shall
be deemed not to be a Capital Lease.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Restricted Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
GAAP.

“Captive Insurance Subsidiary” means each captive insurance company that is a
Subsidiary of the Parent. As of the Effective Date, the only Captive Insurance
Subsidiaries are (a) Boudin Insurance Company, Ltd., a Bermuda corporation,
(b) Woodlands International Insurance Ltd, an Irish corporation and, and
(c) Lone Star Risk Corporation, a Texas corporation.

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof;

(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of (i) any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign bank
organized in a country belonging to the OECD, or any branch or agency of any of
the foregoing, in each case if such bank has a minimum rating at the time of
investment of A-1+ by S&P or P-1 by Moody’s, or (ii) any Revolving Lender or any
branch or agency of any Revolving Lender;

(c) commercial paper with a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by
Moody’s at the time of acquisition thereof;

(d) demand deposit accounts;

(e) (i) shares of any money market fund that has net assets of not less than
$500,000,000.00 and satisfies the requirements of rule 2a-7 under the Investment
Company Act of 1940 and (ii) shares of any offshore money market fund that has
net assets of not less than $500,000,000.00 and a $1.00 net asset mandate;

(f) fully collateralized repurchase agreements; and

 

-7-



--------------------------------------------------------------------------------

(g) other investments permitted by the McDermott International Investments Co.,
Inc. Enhanced Liquidity Portfolio Guidelines dated as of July 21, 2008 (as
amended and delivered to the Administrative Agents prior to the Effective Date
and as may be otherwise amended from time to time in a manner reasonably
satisfactory to each Administrative Agent (provided that the foregoing
restriction on amendments shall only be in respect of the inclusion of Cash
Equivalents pursuant to this clause (g) and shall not be deemed to be a
restriction on any amendment thereto)), or any other cash management guidelines
approved by the Parent and the Administrative Agents;

provided, however, that the maturities of all obligations of the type described
in clauses (a), (b) and (c) above shall not exceed one year from the date of
acquisition thereof.

“CBI Legacy Projects” means the projects known or referred to as Cameron LNG,
Freeport LNG, Duke Asheville, LACC, Calpine, IPL – Eagle Valley, Entergy – St.
Charles, Entergy – Lake Charles, Entergy – Montgomery County, Entergy – NOLA,
TOTAL Ethane and MOX.

“Centerview” means Centerview Partners LLC.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III or CRR, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of the following:

(a) any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof) (excluding the Parent and
its Subsidiaries and excluding underwriters in the course of their distribution
of Voting Stock in an underwritten registered public offering provided such
underwriters shall not hold such Stock for longer than five Business Days) (i)
shall own directly or indirectly, beneficially or of record, Stock representing
more than 40% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Stock in the Parent or
(ii) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors of the Parent;

(b) [Reserved]; or

(c) the Parent shall cease to own and control, directly or indirectly, 100% of
the issued and outstanding Voting Stock of any Borrower on a fully diluted
basis.

“Chief Transformation Officer” has the meaning ascribed to such term in
Section 3.2(e).

 

-8-



--------------------------------------------------------------------------------

“Closing Date Financial Statements” means (a) audited consolidated balance
sheets of the Parent as at the end of each of the 2016, 2017 and 2018 Fiscal
Years, and related statements of operations, comprehensive income (loss),
stockholders’ equity and cash flows of the Parent for each of the 2016, 2017 and
2018 Fiscal Years and (b) an unaudited consolidated balance sheet of the Parent
as at the end of, and related statements of operations, comprehensive income
(loss) and cash flows of the Parent for, each Fiscal Quarter (and the
corresponding quarter in the prior Fiscal Year), other than the fourth Fiscal
Quarter of the Parent’s Fiscal Year, subsequent to the date of the most recent
audited financial statements of the Parent and ended more than 45 days prior to
the Effective Date.

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted under any Collateral Document. For the
avoidance of doubt, “Collateral” shall in no event include Separate Collateral
(as defined in the Existing Collateral Agency and Intercreditor Agreement).

“Collateral Account” has the meaning set forth in the Collateral Agency
Agreement.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
dated as of the Effective Date, by and among the Borrowers, the Parent, the
other Grantors (as such term is defined therein) party thereto from time to
time, Credit Agricole, as Revolving Administrative and Collateral Agent (as such
term is defined therein) and Barclays, as Term Loan Administrative Agent (as
such term is defined therein).

“Collateral Agent” has the meaning set forth in the Collateral Agency Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and any other document executed and delivered by a Loan Party granting or
perfecting a Lien on any of its property to secure payment of the Obligations.

“Collateral Proceeds Distribution Date” has the meaning set forth in
Section 13.1.

“Commitment” means, with respect to each Lender, its Revolving Commitment or
Term Commitment.

“Commitment Fees” means the Revolving Commitment Fees.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” has the meaning ascribed to it in Section 7.18.

“Compliance Certificate” has the meaning specified in Section 6.1(c).

 

-9-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Parent and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Parent and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of Long-Term Indebtedness.

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount (if
positive) equal to:

(a) the sum, without duplication, of the amounts for such Fiscal Year of
(i) Consolidated Net Income (excluding the cumulative effect of a change in
accounting principles during the applicable period), plus (ii) to the extent
reducing Consolidated Net Income, the sum, without duplication, of amounts for
(A) income, value added and similar Taxes and (B) non-cash charges, including
for depreciation and amortization (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash outlay in any
future period or amortization of a prepaid cash gain that was paid in a prior
period), plus (iii) the Consolidated Working Capital Adjustment for such Fiscal
Year, minus

(b) the sum, without duplication, of (i) the amounts for such Fiscal Year paid
from Internally Generated Cash of (A) scheduled repayments of Indebtedness for
borrowed money and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof) and (B)(1) the aggregate amount
of Capital Expenditures made by the Parent and its Subsidiaries in cash during
such Fiscal Year and (2) for Fiscal Year 2019, the aggregate consideration
required to be paid in cash by the Parent and its Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such Fiscal Year relating to Capital Expenditures to be consummated or made
during the immediately succeeding Fiscal Year following such Fiscal Year
(provided that to the extent the aggregate amount actually utilized to make such
Capital Expenditures during such immediately succeeding Fiscal Year is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Consolidated Excess Cash Flow at the end of such immediately
succeeding Fiscal Year), in each case, in accordance with the Approved Budget,
plus (ii) the sum of (A) other non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period), (B) to the extent increasing Consolidated Net Income, the income of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by such Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary; provided that
Consolidated Excess Cash Flow shall be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Parent or a Subsidiary Guarantor
during the applicable period to the extent not already included therein, (C) to
the extent increasing Consolidated Net Income, the income of any Person (other
than a Subsidiary) in which any other Person (other than the Parent or its
Subsidiaries) has a joint interest, except of the amount of dividends or other
distributions actually paid to Parent or any of its Subsidiaries by such Person

 

-10-



--------------------------------------------------------------------------------

during the applicable period, (D) the Net Cash Proceeds of any Specified Asset
Sale or any Insurance/Condemnation Event and (E) the aggregate amount actually
paid in cash by the Parent and its Subsidiaries in respect of income, value
added and similar Taxes for such Fiscal Year. As used in this clause (b),
“scheduled repayments of Indebtedness” does not include mandatory prepayments or
voluntary prepayments.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Restricted Subsidiaries less
Consolidated Current Liabilities of the Parent and its Restricted Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition (as defined in the Existing Credit Agreement), the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Restricted Subsidiary as an Unrestricted Subsidiary during such period; provided
that there shall be included with respect to any Permitted Acquisition during
such period an amount (which may be a negative number) by which the Consolidated
Working Capital of the Person acquired in such Permitted Acquisition as at the
time of such acquisition exceeds (or is less than) the Consolidated Working
Capital of such Person at the end of such period, and (ii) there shall be
included with respect to any Unrestricted Subsidiary that is designated as a
Restricted Subsidiary during such period an amount (which may be a negative
number) by which the Consolidated Working Capital gained in such designation as
at the time of such designation exceeds (or is less than) Consolidated Working
Capital at the end of such period (in each case, substituting the Person
acquired or such designated Restricted Subsidiary for the Parent and its
Restricted Subsidiaries in the calculation of such acquired Consolidated Working
Capital).

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the by-laws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contingent Obligation” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or

 

-11-



--------------------------------------------------------------------------------

deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition of
another Person, or to make payment on behalf of another Person other than for
value received. The amount of any Contingent Obligation shall be equal to the
present value of (x) the portion of the stated or determinable obligation so
guaranteed or otherwise supported, in the case of known obligations, and (y) the
maximum reasonably anticipated liability of such Person in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

“Control Agreement” means an agreement of the type described in Section 5.13 or
Section 5.14 of the Pledge and Security Agreement, as applicable.

“Credit Agricole” means Credit Agricole Corporate and Investment Bank.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of Taxes, assessments or governmental
charges, including any netting or set-off, arising as a result of the existence
of a fiscal unity (fiscale eenheid) for Dutch tax purposes, in each case that
are not yet due or that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP and, in the case
of any Collateral, there is no material risk of forfeiture of such property;

(b) Liens of landlords arising by statute or lease contracts entered into in the
ordinary course, inchoate, statutory or construction liens, maritime liens and
liens of suppliers, mechanics, carriers, materialmen, warehousemen, producers,
operators or workmen and other liens imposed by law created in the ordinary
course of business for amounts not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(c) liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, assessments, statutory obligations or other similar
charges or to secure the performance of bids, tenders, sales, leases, contracts
(other than for the repayment of borrowed money) or in connection with surety,
appeal, customs or performance bonds or other similar instruments;

 

-12-



--------------------------------------------------------------------------------

(d) encumbrances arising by reason of zoning restrictions and other restrictions
on use imposed by any Governmental Authority, easements, licenses, reservations,
covenants, rights-of-way, restrictions and other similar encumbrances on the
Real Property, and minor defects in the chain of title, not materially
interfering with the ordinary conduct of the business conducted at such Real
Property by the Parent or any of its Subsidiaries as currently used;

(e) encumbrances arising under leases or subleases of, or other use or occupancy
agreements for, the Real Property or to which such leases, subleases or other
occupancy agreements are subject, that do not, individually or in the aggregate,
materially interfere with the ordinary conduct of the business conducted at such
Real Property by the Parent or any of its Subsidiaries as currently conducted;

(f) Liens arising under any indenture or other instrument governing similar term
Indebtedness, in each case that is permitted pursuant to the terms of
Section 8.1 hereof, to secure obligations in favor of the trustee, agent or
representative under such indenture or other instrument; provided that such
Liens (i) are solely for the benefit of the trustees, agents or representatives
in their capacities as such, (ii) do not secure indebtedness for borrowed money
and (iii) are not for the benefit of the holders of or lenders under such
Indebtedness;

(g) liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise); and

(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent or any Restricted Subsidiary of the Parent, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided that, unless
such Liens are non-consensual and arise by operation of law, in no case shall
any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

-13-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.23(b), any Lender that, as
determined by the Applicable Administrative Agent:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or its participations in respect of Letters of Credit,
within three Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Applicable Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied;

(b) has notified the Parent, a Borrower, an Administrative Agent or any Lender
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s funding
obligations hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied);

(c) has failed, within three Business Days after delivery of a request in
writing by the Applicable Administrative Agent, to confirm in a manner
satisfactory to such Administrative Agent that it will comply with its funding
obligations hereunder;

(d) has, or has a direct or indirect parent company that has, other than via an
Undisclosed Administration, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or

(e) has, or has a direct or indirect parent company that has, become the subject
of a Bail-In Action;

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disqualified Stock” means with respect to any Person, any Stock of such Person
that, by its terms, or by the terms of any related agreement or of any Security
into which it is convertible or puttable or exchangeable (in each case, at the
option of the holder thereof) is, or upon the happening of any event or the
passage of time would be, required to be redeemed by such Person at the option
of the holder thereof, or, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is exchangeable for Indebtedness of
such Person at the option of the holder thereof in whole or in part, on or prior
to the date that is 91 days after the Scheduled Term Maturity Date (other than
any preferred stock of the Parent issued and outstanding on the Effective Date
and any amendments thereto after the Effective Date that do not add a mandatory
redemption or right to exchange into Indebtedness of such Person at the option
of the holder thereof in whole or in part on or prior to the date that is 91
days after the Scheduled Term Maturity Date).

 

-14-



--------------------------------------------------------------------------------

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the rate of exchange quoted by (a) in the case the payment and
reimbursement of a drawing under a Letter of Credit issued in an Alternative
Currency, the Issuer of such Letter of Credit and (b) in all other cases, Credit
Agricole in New York, New York at 11:00 a.m. (New York time) on the date of
determination to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative
Currency.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” from time to time to the
Parent and the Applicable Administrative Agent.

“Dutch Loan Party” means any Loan Party which is incorporated or established in
the Netherlands.

“EBITDA” means, for any period:

(a) Consolidated Net Income for such period; plus

(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income, but without duplication:

(i) any provision for income Taxes;

(ii) Interest Expense;

(iii) depreciation expense;

(iv) amortization of intangibles or financing or acquisition costs;

(v) any aggregate net loss from the sale, exchange or other disposition of any
property, plant or equipment or any Stock of any Restricted Subsidiary by the
Parent or its Restricted Subsidiaries;

(vi) dry dock amortization expense;

(vii) [Reserved];

(viii) any fee or other expense (including expenses for counsels and advisors)
of the Parent or any Restricted Subsidiary relating to (a) the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents, or granting or perfecting any Lien purported to be granted
thereunder, (b) the Transactions,

 

-15-



--------------------------------------------------------------------------------

(c) the execution, delivery and performance by each Loan Party of the “Loan
Documents” (as defined in the Existing Credit Agreement), including any
amendments thereto entered into on or prior to the Effective Date and (d) and
transactions permitted hereunder including any asset sales, debt issuances,
restructurings and reorganizations involving the Parent or any Restricted
Subsidiary;

(ix) [Reserved];

(x) [Reserved];

(xi) [Reserved];

(xii) each of the following to the extent it represents a non-cash charge or a
non-cash loss: (A) pension amortization expense and any loss related to pension
obligations; (B) stock-based compensation expense; (C) impairment of plant,
property, and equipment (other than net losses from sale), intangible assets and
goodwill; and (D) equity in losses of unconsolidated Affiliates;

(xiii) [Reserved]; and

(xiv) legal expense or settlements incurred for any four Fiscal Quarter period;

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income, but without duplication:

(i) any credit for income Tax;

(ii) non-cash interest income;

(iii) any other non-cash gains or income which have been added in determining
Consolidated Net Income, including (A) equity in income of nonconsolidated
Affiliates and (B) any gain related to pension obligations;

(iv) the income of any Restricted Subsidiary that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

(v) [Reserved];

(vi) the income of any Unrestricted Subsidiary or any Person (other than a
Restricted Subsidiary) in which any other Person (other than the Parent or a
Wholly-Owned Restricted Subsidiary or any director or other Person holding
qualifying shares in accordance with applicable law) has an interest, except
without duplication, (A)

 

-16-



--------------------------------------------------------------------------------

to the extent of the amount of dividends or other distributions or transfers or
loans actually paid to the Parent or a Wholly-Owned Restricted Subsidiary by
such Unrestricted Subsidiary or Person during such period and (B) in the case of
Joint Ventures, equity in the earnings of the Joint Venture; and

(vii) any aggregate net gains from the sale, exchange or other disposition of
property, plant, or equipment or Stock of a Subsidiary by the Parent or its
Subsidiaries.

EBITDA for a consecutive four-quarter period shall be calculated after giving
effect, on a pro forma basis, to Acquisitions made by the Parent or its
Restricted Subsidiaries during such period and the sale, exchange or other
disposition of business units by the Parent or its Restricted Subsidiaries out
of the ordinary course of business during such period as if such Acquisitions or
sale, exchange or other disposition occurred on the first day of the period so
long as the Parent provides to each Administrative Agent reconciliations and
other detailed information relating to adjustments to the relevant financial
statements (including copies of financial statements of the Person or assets
acquired in such Acquisition) used in computing EBITDA (and the relevant
elements thereof) sufficient to demonstrate such pro forma calculations in
reasonable detail.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is the parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 3.2.

“Eligible Assignee” means (a) with respect to an assignment of a Term Commitment
or Term Loans, an Eligible Term Assignee, and (b) with respect to an assignment
of a Revolving Commitment or Revolving Obligations, an Eligible Revolving
Assignee.

“Eligible Line of Business” means the businesses and activities engaged in by
the Parent and its Subsidiaries on the Original Effective Date (after giving
effect to the Business Combination, any other businesses or activities
reasonably related or incidental thereto and any other businesses that, when
taken together with the existing businesses of the Parent and its Subsidiaries,
are immaterial with respect to the assets and liabilities of the Parent and its
Subsidiaries, taken as a whole.

“Eligible Term Assignee” means (a) a Lender or any Affiliate of a Lender or an
Approved Fund with respect to a Lender and (b) any other Person (other than, the
case of each of clauses (a) and (b), (i) a natural person, or (ii) the Parent,
any Subsidiary of the Parent or any other Affiliate of the Parent).

 

-17-



--------------------------------------------------------------------------------

“Eligible Revolving Assignee” means (a) a Revolving Lender or any Affiliate of a
Revolving Lender, (b) a commercial bank having total assets in excess of
$5,000,000,000.00 or (c) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.00;
provided that the term Eligible Revolving Assignee shall exclude any competitor
of the Parent or any of its Subsidiaries that is primarily engaged in an
Eligible Line of Business and that has been specifically identified as such in
writing by the Borrowers to the Revolving Administrative Agent, which exclusion
shall not apply retroactively to exclude or disqualify any parties that have
previously acquired an assignment or participation interest in a Revolving
Commitment or Revolving Obligations.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Parent, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); the
Oil Pollution Act of 1990; and each of their state and local counterparts or
equivalents.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

-18-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Parent, any of its
Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m) or
(o) of the Code. Any former ERISA Affiliate of the Parent, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Parent, such Subsidiary or such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Parent, such Subsidiary or such Guarantor and with respect to liabilities
arising after such period for which the Parent, such Subsidiary or such
Guarantor could be liable under the Code or ERISA.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Parent, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Parent, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability could
reasonably be expected to exceed $15,000,000.00 (individually or in the
aggregate), (d) notice of reorganization, insolvency, intent to terminate or
termination of a Multiemployer Plan is received by the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the filing of a notice
of intent to terminate a Title IV Plan under Section 4041(c) of ERISA or the
treatment of a plan amendment as a termination under Section 4041(e) of ERISA,
where such termination constitutes a “distress termination” under
Section 4041(c) of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan by the PBGC, (g) the failure to make any required contribution to
a Title IV Plan or Multiemployer Plan or to meet the minimum funding standard of
Section 412 of the Code (in either case, whether or not waived in accordance
with Section 412(c) of the Code), (h) the determination that any Title IV Plan
is in “at-risk status” (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or that a Multiemployer Plan is in “endangered status”,
“seriously endangered” or “critical status” (within the meaning of Section 432
of the Code or Section 305 of ERISA), (i) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, (j) the imposition of liability on the Parent, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (k) the imposition of a Lien upon the Parent, any of
its Subsidiaries, any Guarantor or any ERISA Affiliate pursuant to
Section 436(f) or Section 430(k) of the Code or Section 303(k) of ERISA, (l) the
occurrence of an act or omission which could reasonably be expected to give rise
to the imposition on the Parent, any Borrower, any of their respective
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, Taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any “employee pension plan” (within the meaning of Section 3(2) of ERISA) or
(m) receipt from the IRS of notice of the failure of any employee pension plan
that is intended to be qualified under Section 401(a) of the Code to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such employee pension plan to qualify for exemption from taxation under
Section 501(a) of the Code.

 

-19-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” from time to time to
the Borrowers and the Applicable Administrative Agent.

“Eurodollar Rate” means, for any Interest Period, a fluctuating rate per annum
equal to (x) the rate per annum determined by the Applicable Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period to be the London interbank
offered rate for such Interest Period, as currently published on the applicable
Reuters screen page (or such other commercially available source providing such
quotation of such rate as may be designated by the Applicable Administrative
Agent from time to time) for a period equal to such Interest Period, or (y) if
the rate in clause (x) above does not appear on such page or service or if such
page or service is not available, the rate per annum determined by the
Applicable Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period to
be the offered rate for a period equal to such Interest Period on such other
page or other service which displays an average London interbank offered rate
(the preceding clauses (x) and (y), the “LIBO Screen Rate”); provided that at no
time will the Eurodollar Rate (a) with respect to the Term Facility be deemed to
be less than 1.00% per annum or (b) with respect to the Revolving Facility, 0%
per annum.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Excepted Consent” means, at any time, any consent, authorization, approval,
filing or registration with or from any non-U.S. Governmental Authority that is
listed on Schedule 7.14 with respect to which the time periods set forth
opposite each such item or action on Schedule 7.14 (or such longer period
permitted by each Administrative Agent in its sole discretion) have not expired.

“Excluded Subsidiary” means, at any time, (a) any non-U.S. Subsidiary if at such
time such Subsidiary’s Guarantee is prohibited by (x) any Governmental Authority
with authority over such non-U.S. Subsidiary or (y) applicable law or regulation
or analogous restriction, or such Subsidiary’s Guarantee would result in a
substantial risk to the officers or directors of such Subsidiary or a civil or
criminal liability and (b) any non-U.S. Subsidiary under circumstances where
each of the Administrative Agents determine in their sole discretion (in
consultation with the Parent) that the cost, burden, difficulty or consequence
of providing such Guarantee at such time is excessive in relation to the value
afforded thereby.

“Excluded Swap Obligations” means, with respect to any Loan Party (other than
the Parent and the Borrowers), any Swap Obligation entered into after the
Effective Date if, and to the extent that, after giving effect to the keepwell
agreement in Section 2 of the Guaranty Agreement and any other “keepwell,
support, or other agreement” among the Loan Parties for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or

 

-20-



--------------------------------------------------------------------------------

any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Loan Party or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation entered into after the Effective Date arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender, Issuer or Administrative Agent or required to be withheld or deducted
from a payment to a Lender, Issuer or Administrative Agent: (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender, Issuer or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes (other than U.S. withholding Taxes to the extent such Taxes
(A) would not be imposed or payable (including, without limitation, as the
result of an applicable income Tax treaty that otherwise would reduce or
eliminate the Tax) if any Borrower was a United States person within the meaning
of Section 7701(a)(30) of the Code or (B) are imposed with respect to payments
from any United States person to the Borrowers) imposed on payments to or for
the account of such Lender under the Loan Documents pursuant to a law in effect
on the Effective Date or the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent or a Borrower) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender, Issuer or
Administrative Agent’s failure to comply with Section 2.19(e) (other than if
such failure is due to a change in any applicable Requirement of Law occurring
after the date on which a form originally was required to be provided) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Excluded Vessel” means, at any time, a marine vessel subject to a Lien
permitted under Section 8.2(d), 8.2(e) or 8.2(m).

“Existing Collateral Agency and Intercreditor Agreement” means the Collateral
Agency and Intercreditor Agreement (as defined in the Existing Credit
Agreement).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 10, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time), among Parent, as guarantor, the Borrowers, as
borrowers, the lenders and issuers party thereto, Crédit Agricole Corporate and
Investment Bank, as revolving and letter of credit administrative agent, and
Barclays Bank PLC, as term loan administrative agent.

 

-21-



--------------------------------------------------------------------------------

“Existing Credit Facilities” means the credit facilities established under and
pursuant to the Existing Credit Agreement and the Existing Letter of Credit
Agreement.

“Existing Letter of Credit Agreement” means that certain Letter of Credit
Agreement dated as of October 30, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time), among Parent, the
Borrowers, as applicant, the participants and issuers party thereto, and
Barclays Bank PLC, as administrative agent.

“Existing Senior Indebtedness” means, at any time, any and all Indebtedness and
other obligations of the Loan Parties outstanding under and pursuant to the
documentation relating to the Existing Credit Facilities at such time.

“Exposure” means, collectively, Revolving Exposure and Term Exposure.

“Extended Letter of Credit” has the meaning specified in Section 2.7(b).

“Facility” means each of the Revolving Facility and the Term Facility.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that for any determination of Fair Market Value for a
Mortgaged Vessel in connection with an Asset Sale to be made pursuant to
Section 8.4(g), (h), or (i) in which the Fair Market Value of the properties
disposed of in such Asset Sale exceeds $10,000,000.00, the Borrowers shall
provide evidence reasonably satisfactory to each Administrative Agent with
respect to the calculation of such Fair Market Value; provided that if any
appraisal of a marine vessel contains a range of values for such marine vessel,
the “Fair Market Value” of such marine vessel shall be deemed to be an amount
equal to the midpoint of such range.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted by a Governmental Authority pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.

“Federal Funds Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day; provided, further, that if no such rate is
published on such next succeeding Business Day, the Applicable Administrative
Agent may, in its discretion, determine the Federal Funds Rate for such day by
reference to the average rate charged to the Applicable Administrative Agent on
such day on such transactions as determined by such Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“FEMA” has the meaning set forth in Section 7.5.

“Final Satisfaction Date” shall be the date on which each of the following have
occurred: (a) all Obligations have been paid or otherwise satisfied in full
(other than in respect of any contingent indemnification or expense
reimbursement obligations for which no claim has been asserted), (b) all
Commitments have terminated or expired and the obligations of the Issuers to
issue Letters of Credit hereunder have terminated and (c) each Letter of Credit
has expired or has been cash collateralized, back-stopped or secured to the
satisfaction of the applicable Issuers.

“Financial Letter of Credit” means a Letter of Credit other than a Performance
Letter of Credit.

“Financial Letter of Credit Sublimit” means $0.00.

“Financial Statements” means the financial statements of the Parent and its
Subsidiaries delivered in accordance with Section 3.2(b) or Section 6.1(a) or
(b).

“Fiscal Quarter” means the fiscal quarter of the Parent ending on March 31,
June 30, September 30 or December 31 of the applicable Fiscal Year, as
applicable.

“Fiscal Year” means the fiscal year of the Parent, which is the same as the
calendar year.

“Flood Hazard Property” means any Mortgaged Property on which a “Building” or a
“Manufactured (Mobile) Home” (in each case, as defined in the applicable Flood
Insurance Regulation) is located that is in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.

“Forbearance Agreement” means that certain Forbearance Agreement dated as of
December 1, 2019, among each Notes Issuer, the Parent, each Subsidiary of the
Parent that is party thereto, and each of the beneficial owners and/or
investment advisors or managers of discretionary accounts for the holders or
beneficial owners of the Senior Notes party thereto, as in effect on December 1,
2019.¶

“ Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding Letter of Credit Obligations of such Issuer, other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or cash collateralized in
accordance with the terms hereof.

“Fronting Fee” means the Fronting Fee specified in Section 2.15(c)(i).

“FTI” means FTI Consulting, Inc.

 

-23-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“Funded Portion” means, as to any Term Lender, the aggregate principal amount of
Term Loans held by such Term Lender at such time divided by the aggregate
principal of all Term Loans at such time.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“G-20 Countries” means Argentina, Australia, Brazil, Canada, China, the European
Union, France, Germany, India, Indonesia, Italy, Japan, Mexico, Russia, Saudi
Arabia, South Africa, South Korea, Turkey, the United Kingdom, and the United
States of America.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit G hereto.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any central bank (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means (a) in the case of the Parent, each Borrower and each other
Subsidiary Guarantor, the guarantees of the Obligations contained in the
Guaranty Agreement or any other Loan Document and (b) additionally in the case
of the Parent, the guarantee of the Obligations contained in Article XII of this
Agreement.

“Guarantor” means the Parent and each Subsidiary of the Parent (including each
Borrower) that has guaranteed the Obligations pursuant to the Guaranty
Agreement, until such time as such Subsidiary ceases to guarantee the
Obligations pursuant to the terms of any such agreement. As of the Effective
Date, the Parent, each Borrower and each Subsidiary listed on Schedule V hereto
is a Guarantor.

“Guaranty Agreement” means, collectively, (a) the Guaranty Agreement executed by
the Borrowers and certain other Subsidiary Guarantors in favor of the Collateral
Agent on the Effective Date and (b) any other guaranty agreement executed and
delivered by any Restricted Subsidiary in form and substance satisfactory to
each Administrative Agent, pursuant to which such Restricted Subsidiary makes a
Guarantee.

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of

 

-24-



--------------------------------------------------------------------------------

another Person and (b) any liability of such Person for Indebtedness of another
Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Hedging Obligations” has the meaning given to such term in the definition of
“Obligations”.

“Immaterial Guarantor” means a Guarantor (other than the Parent or any Borrower)
that is not a Material Wholly-Owned Subsidiary.

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary having
assets with an aggregate net book value (excluding, for the avoidance of doubt,
intercompany balances) of less than $5,000,000.00.

“Indebtedness” of any Person means, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by promissory notes, bonds,
debentures or similar instruments;

(c) all matured reimbursement obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees, and
other similar obligations;

 

-25-



--------------------------------------------------------------------------------

(d) all other obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees and other similar
obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees;

(e) all indebtedness for the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business;

(f) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (other than operating leases) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property);

(g) all Capital Lease Obligations of such Person;

(h) all Guaranty Obligations of such Person;

(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Disqualified Stock of such Person, valued, in
the case of redeemable preferred Disqualified Stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends;

(j) net payments that such Person would have to make in the event of a
termination of the Hedging Contracts of such Person if such termination occurred
on the date Indebtedness of such Person is being determined;

(k) all Alternate Program Indebtedness of such Person; and

(l) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness, but amounts of such
Indebtedness shall be the lesser of the value of the property owned by such
Person securing such Indebtedness and the principal amount of such Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity in which
the liability of the joint venturer is limited) in which such Person is a
general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited by applicable law or
contract. For the avoidance of doubt, the term “Indebtedness” shall not include
reimbursement or other obligations with respect to unmatured or undrawn, as
applicable, Performance Guarantees. With respect to any Warrants issued pursuant
to Section 7.18, it is understood and agreed that such Warrants shall not
constitute Indebtedness for purposes of this Agreement.

“Indemnified Matters” has the meaning specified in Section 11.4(a).

“Indemnitees” has the meaning specified in Section 11.4(a).

 

-26-



--------------------------------------------------------------------------------

“Information” means all information received from the Parent or any of its
Subsidiaries relating to the Parent or any of its Subsidiaries or any of their
respective businesses after the date hereof that is posted to IntraLinks,
DebtDomain, SyndTrak or a similar service or otherwise clearly identified at the
time of delivery as confidential other than any such information that is
available to each Administrative Agent, any Lender or any Issuer on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries.

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of the Parent or any Restricted Subsidiary, resulting in
aggregate Net Cash Proceeds exceeding $25,000,000.00.

“Intercreditor Agreement” means the Senior Intercreditor Agreement, the
Collateral Agency Agreement or a Junior Intercreditor Agreement, as applicable.

“Interest Expense” means, for the Parent for any period, total interest expense
of the Parent and its Restricted Subsidiaries for such period, as determined on
a consolidated basis in conformity with GAAP and including, in any event
(without duplication for any period or any amount included in any prior period):

(a) net costs under Interest Rate Contracts for such period;

(b) any commitment fee (including the Commitment Fees) accrued, accreted or paid
by such Person during such period;

(c) any fees and other obligations (other than reimbursement obligations) with
respect to letters of credit (including the Letter of Credit Participation Fees)
and bankers’ acceptances (whether or not matured) accrued, accreted or paid by
such Person for such period, plus (without duplication) any such amounts that
are included in the cost of operations on the consolidated statement of
operations of such Person prepared in conformity with GAAP; and

(d) the Fronting Fee.

For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Parent or any
Subsidiary with respect to interest rate Hedging Contracts and (ii) exclude
interest expense accrued, accreted or paid by the Parent or any Subsidiary of
the Parent to the Parent or any Subsidiary of the Parent. Notwithstanding the
foregoing, the interest component of all payments associated with any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on the Effective Date and
amounts included for any Fiscal Quarter attributable to any upfront fees and
similar one-time fees paid in connection with this Agreement shall each be
excluded from Interest Expense.

“Interest Period” means, in the case of any Eurodollar Rate Loan, initially, the
period commencing on the date such Eurodollar Rate Loan is made or on the date
of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending one,
two, three or six months thereafter, as selected by a Borrower in its Notice of
Borrowing or Notice of Conversion or Continuation given to the Applicable
Administrative Agent pursuant to Section 2.2 or 2.14, and thereafter, if such

 

-27-



--------------------------------------------------------------------------------

Loan is continued, in whole or in part, as a Eurodollar Rate Loan pursuant to
Section 2.14, a period commencing on the last day of the immediately preceding
Interest Period therefor and ending one, two, three or six months thereafter, as
selected by a Borrower in its Notice of Conversion or Continuation given to the
Applicable Administrative Agent pursuant to Section 2.14; provided, however,
that no Interest Period shall extend beyond the Term Maturity Date; provided,
further, however, that all of the foregoing provisions relating to Interest
Periods in respect of Eurodollar Rate Loans are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $5,000,000.00; and

(iv) (a) in respect of the Revolving Facility, there shall be outstanding at any
one time no more than 10 Interest Periods in the aggregate and (b) in respect of
all other Senior Credit Facilities, there shall be outstanding at any one time
no more than 10 Interest Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements.

“Internally Generated Cash” means, with respect to any Fiscal Year, net cash of
the Parent and its Restricted Subsidiaries provided by operating activities of
the Parent and its Restricted Subsidiaries during such Fiscal Year, excluding
(a) Net Cash Proceeds of any Specified Asset Sale or any Insurance/Condemnation
Event, (b) proceeds of any incurrence or issuance of Indebtedness and
(c) proceeds of any issuance or sale of Stock or Stock Equivalents in the Parent
or any Restricted Subsidiary or any capital contributions to the Parent or any
Restricted Subsidiary.

“Investment” means, with respect to any Person, any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance,
extension of credit that constitutes Indebtedness of the Person to whom it is
extended, any direct or indirect guaranty in respect of the Indebtedness of
another Person by such Person, or contribution of capital by such Person, and
any stocks, bonds, mutual funds, partnership interests, notes (including
structured notes), debentures or other securities owned by such Person;
excluding, however, (a) capital expenditures of such Person determined in
accordance with GAAP, (b) prepayments or deposits made in the ordinary course of
business, (c) accounts receivable and similar items made or incurred in the
ordinary course of business and (d) the payment of the operating expenses and
capital expenditures of a Restricted Subsidiary, so long as such payment is in
the ordinary course of business and consistent with past business practices with
respect to such Subsidiary prior to the date hereof. For the avoidance of doubt,
the term “Investment” shall not include reimbursement or other obligations with
respect to unmatured or undrawn, as applicable, Performance Guarantees.

 

-28-



--------------------------------------------------------------------------------

“Inventory” has the meaning specified in the Pledge and Security Agreement.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew (including any auto-renewal thereof) or increase the maximum stated
amount (including by deleting or reducing any scheduled decrease in such maximum
stated amount) of, such Letter of Credit. The terms “Issued” and “Issuance”
shall have a corresponding meaning.

“Issuer” means each Person that (a) is listed on Schedule II or (b) (i) is, at
the time it becomes an “Issuer” hereunder, a Revolving Lender or Affiliate of a
Revolving Lender and (ii) hereafter becomes an Issuer with the approval of the
Revolving Administrative Agent and the Borrowers and that has executed an
agreement with and in form and substance satisfactory to the Revolving
Administrative Agent and the Borrowers to be bound by the terms hereof
applicable to Issuers.

“Joint Venture” means any Person that is not a Subsidiary of the Parent and
(a) in which the Parent or any Subsidiary of the Parent, directly or indirectly,
owns at least 25% of the Stock or Stock Equivalents of such Person or (b) in
which the Parent or any Subsidiary of the Parent owns at least a 25% interest in
such joint venture if such Person is unincorporated and such Person’s financial
information is consolidated or proportionally consolidated with the Parent in
accordance with GAAP. As of the Effective Date, the Persons listed on Schedule
1.1 are Joint Ventures.

“Junior Intercreditor Agreement” has the meaning specified in Section 10.7(c).

“Junior Priority Indebtedness” means any Indebtedness for borrowed money
(excluding intercompany debt) of the Parent or any Restricted Subsidiary (other
than Existing Senior Indebtedness) that is (i) secured by a Lien on the
Collateral that is junior to the Lien on the Collateral that secures any of the
Senior Secured Obligations, (ii) unsecured or (iii) expressly subordinated in
right of payment to any of the Senior Secured Obligations.

“Leases” means, with respect to any Person, all of the leasehold estates in Real
Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means each Revolving Lender and each Term Lender.

“Letter of Credit” means each letter of credit issued pursuant to Section 2.4.

 

-29-



--------------------------------------------------------------------------------

“Letter of Credit Issuer Commitment” means (a) the amount set forth on Schedule
II for each Issuer or (b) such other amount as any Issuer and the Borrowers may
agree in a writing delivered to the Revolving Administrative Agent.

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount equal to the sum of (a) the Reimbursement Obligations at such
time (or, for any Reimbursement Obligations in any Alternative Currency, the
Dollar Equivalent thereof at such time) and (b) the Letter of Credit Undrawn
Amounts at such time.

“Letter of Credit Participation Fee” has the meaning specified in
Section 2.15(c)(ii).

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.7(e).

“Letter of Credit Request” has the meaning specified in Section 2.7(c).

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
amount of all Letters of Credit outstanding at such time (or, for any Letter of
Credit denominated in an Alternative Currency, the Dollar Equivalent thereof at
such time).

“LIBO Screen Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.

“Liquidity” means global available cash of the Parent and its Restricted
Subsidiaries (i.e., excluding Joint Venture and in-country cash).

“Lloyds” means Lloyds Bank Corporate Markets plc.

“Lloyds Facility” means that certain Amended and Restated Master Agreement for
Stand-by Letters of Credit, dated May 10, 2018 (as the same may be amended,
amended and restated, supplemented, extended, or otherwise modified from time to
time), among Lloyds and certain of the Loan Parties.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty Agreement, each Intercreditor Agreement, the Collateral Documents, the
Collateral Agency Agreement, the Global Intercompany Note, each fee letter
entered into by any Loan Party in connection with this Agreement, any agreement
executed and delivered, or authorized, by any Loan Party creating or perfecting
rights in cash collateral pursuant to this Agreement and each certificate,
agreement or document executed by a Loan Party and delivered to any
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

-30-



--------------------------------------------------------------------------------

“Loan Party” means each Borrower and each Guarantor.

“Long-Term Indebtedness” means any Indebtedness of the Parent and its Restricted
Subsidiaries that, in conformity with GAAP, constitutes (or, when incurred,
constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), business, results of operations or properties of the
Borrowers and the Guarantors taken as a whole; (b) the perfection or priority of
the Liens granted pursuant to the Collateral Documents; (c) the Loan Parties’
ability to perform their respective obligations under the Loan Documents; or
(d) the validity, binding effect or enforceability against the Loan Parties of
the Loan Documents or the rights or remedies of any Administrative Agent, the
Collateral Agent, the Lenders or the Issuers thereunder.

“Material Intellectual Property” means intellectual property owned by the Parent
or any of its Wholly-Owned Subsidiaries that is material to the business
operations of the Parent and its Restricted Subsidiaries, taken as a whole.

“Material Subsidiary” means, with respect to any date of determination, (a) a
Restricted Subsidiary contributing (or, if such Restricted Subsidiary was not a
Subsidiary of the Parent for the entire Fiscal Year immediately preceding such
date, that would have contributed) more than (i) 2.5% of the EBITDA or (ii) 2.5%
of total assets (as determined in accordance with GAAP) of the Parent and its
Restricted Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date or (b) two or more Restricted Subsidiaries
contributing (or, if any such Restricted Subsidiary was not a Subsidiary of the
Parent for the entire Fiscal Year immediately preceding such date, that would
have contributed) more than (i) 2.5% of the EBITDA or (ii) 2.5% of total assets
(as determined in accordance with GAAP) of the Parent and its Restricted
Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date. Notwithstanding the forgoing, each Borrower and
each Wholly-Owned Subsidiary that owns any Material Intellectual Property shall
at all times be a Material Subsidiary.

“Material Wholly-Owned Subsidiary” means, as of any date of determination
pursuant to this Agreement, any Wholly-Owned Restricted Subsidiary (other than
an Excluded Subsidiary) that (a) at such date has assets with an aggregate net
book value (excluding intercompany balances) equal to or greater than
$40,000,000.00, (b) owns a marine vessel that would be required to be a
Mortgaged Vessel under the terms of this Agreement or the other Loan Documents
if such Subsidiary were a Guarantor, (c) is a Borrower, (d) is a Person that
directly owns equity interests in any Borrower or any other Material
Wholly-Owned Subsidiary (other than a Wholly-Owned Subsidiary that is a Material
Wholly-Owned Subsidiary solely as a result of this clause (d)) or (e) is (i)
organized in the same jurisdiction as another Material Wholly-Owned Subsidiary
described in clause (a) of this definition and (ii) not an Immaterial
Subsidiary. For purposes of this definition, any nation, sovereign or government
(including, for purposes of this definition, the United Kingdom) and any state,
province or other political subdivision thereof shall constitute a single
jurisdiction.

“Maximum Rate” has the meaning set forth in Section 11.22.

 

-31-



--------------------------------------------------------------------------------

“MNPI” means material non-public information (within the meaning of the United
States Federal, state or other applicable securities laws) with respect to the
Parent and its Affiliates or their Securities.

“Moody’s” means Moody’s Investors Services, Inc., and its successors.

“Mortgaged Properties” means, each parcel of Real Property and the improvements
thereto owned or leased by a Loan Party with respect to which a Mortgage is
granted.

“Mortgaged Vessel Owning Subsidiary” means at any time any Subsidiary of the
Parent that owns a marine vessel that is or that is required at such time to be
a Mortgaged Vessel under the terms of this Agreement or the other Loan
Documents. As of the Effective Date, the Mortgaged Vessel Owning Subsidiaries
and the Mortgaged Vessels owned by each are as follows:

 

Mortgaged Vessel

Owning Subsidiary

  

Jurisdiction of

Organization

  

Mortgaged Vessel

  

Vessel Flag

Hydro Marine Services, Inc.

  

Panama

  

McDermott Derrick Barge No. 27

  

Panama

     

Intermac 650

  

Panama

  

 

McDermott Derrick Barge No. 32

  

 

Panama

  

 

DLV 2000

  

 

Panama

     

Lay Vessel 108

  

Malta

J. Ray McDermott (Norway), AS

J. Ray McDermott International Vessels, Ltd.

  

Norway

Cayman Islands

  

North Ocean 102

  

Malta

  

 

McDermott Derrick Barge No. 50

  

 

Panama

McDermott Gulf Operating Company, Inc.

  

Panama

  

Thebaud Sea

  

Canada (bareboat registered in Barbados)

McDermott International Vessels, Inc.

  

Panama

  

Emerald Sea

  

Barbados

 

-32-



--------------------------------------------------------------------------------

“Mortgaged Vessels” means at any time the marine vessels of the Loan Parties
that are subject to a Lien under the Collateral Documents at such time. The
Mortgaged Vessels shall consist of the following as of the Effective Date:

 

Vessel Name

  

Flag

McDermott Derrick Barge No. 27

  

Panama

McDermott Derrick Barge No. 50

  

Panama

McDermott Derrick Barge No. 32

  

Panama

DLV 2000

  

Panama

North Ocean 102

  

Malta

Lay Vessel 108

  

Malta

Intermac 650

  

Panama

Thebaud Sea

  

Canada (bareboat registered in Barbados)

Emerald Sea

  

Barbados

“Mortgages” means (a) the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations and (b) the mortgages and other
security documents granting a Lien on any Mortgaged Vessel to secure the
Obligations, in the case of each of clauses (a) and (b) each in form and
substance reasonably satisfactory to the Collateral Agent, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds” means, with respect to any event, proceeds received by the
Parent or any Restricted Subsidiary after the Effective Date in cash or Cash
Equivalents in respect of such event, net of (a) the reasonable cash costs
(including underwriting commissions, legal, investment banking, brokerage and
accounting and other professional fees and sales commissions) paid or reasonably
estimated (to the extent reserves for such estimations are maintained in
accordance with GAAP) in connection with such event by the Parent or any
Restricted Subsidiary to Persons that are not Affiliates of the Parent or any
Restricted Subsidiary and (b) in the case of any Asset Sale or
Insurance/Condemnation Event, Taxes paid or reasonably estimated to be payable
by the Parent or any Restricted Subsidiary as a result thereof (including, for
the avoidance of doubt, as a result of any distribution of such proceeds to the
Parent or any Restricted Subsidiary).

“NO 105” means M.V. Lay Vessel North Ocean 105.

“NO 105 Indebtedness” means Indebtedness for borrowed money incurred under the
North Ocean 105 Credit Agreement and existing as of the Effective Date.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c).

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

-33-



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness of a Subsidiary of the Parent (in
each case that is not a Loan Party) (a) that is on terms and conditions
reasonably satisfactory to each Administrative Agent, (b) that is not, in whole
or in part, Indebtedness of any Loan Party (and for which no Loan Party has
created, maintained or assumed any Guaranty Obligation) and for which no holder
thereof has or could have upon the occurrence of any contingency, any recourse
against any Restricted Subsidiary or the assets thereof (other than the Stock or
Stock Equivalents issued by the Subsidiary primarily obligated on such
Indebtedness that are owned by a Restricted Subsidiary) for the repayment of
such Indebtedness, and (c) owing to an unaffiliated third-party (which for the
avoidance of doubt does not include the Parent, any Subsidiary thereof, any
other Loan Party, any Joint Venture (or owner of any interest therein) and any
Affiliate of any of them).

“North Ocean 105 Credit Agreement” means the Facility Agreement dated as of
September 30, 2010, among North Ocean 105 AS, as borrower, the Parent, as
guarantor, BNP Paribas and Crédit Agricole Corporate and Investment Bank, as
mandated lead arrangers, BNP Paribas, as facility agent, security agent, ECA
coordinator and documentation bank, and the lenders from time to time party
thereto.

“North Ocean Entity” means North Ocean 105 AS, a private limited liability
company organized and existing under the laws of Norway. As of the Effective
Date, the North Ocean Entity is a Wholly-Owned Subsidiary of the Parent.

“Note” means a promissory note of any Borrower payable to any Lender and its
registered assigns evidencing the aggregate Indebtedness of such Borrower to
such Lender resulting from the Loans owing to such Lender.

“Notes Issuer” means McDermott Technology (Americas), Inc. and McDermott
Technology (US), Inc.

“Notice of Borrowing” means a Notice of Term Borrowing.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.14(a).

“Notice of Term Borrowing” has the meaning specified in Section 2.2(a).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrowers and the other
Loan Parties to the Agents, any Lender, any Issuer, any Affiliate of any of them
or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn thereunder, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under (a) this Agreement or any other Loan Document,
(b) any Treasury Management Arrangements that are entered into after the
Effective Date with a counterparty that was, at the time such Treasury
Management Agreements were entered into, an Administrative Agent, a Revolving
Lender or any Affiliate of any of the foregoing (the Obligations described in
this clause (b) being referred to herein as “Treasury Management Obligations”)
or (c) any Hedging Contract that is entered into after the Effective Date with a
counterparty that was, at the time such Hedging Contract was entered into, an
Administrative Agent, a Revolving Lender or any Affiliate of any of the
foregoing (the Obligations described in this clause (c) being referred to herein
as “Hedging

 

-34-



--------------------------------------------------------------------------------

Obligations”), in each case whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit and other fees (including, the Commitment Fees and the Fronting Fee),
interest (including post-petition interest, whether or not allowed in a
bankruptcy proceeding), Applicable Premium (including Applicable Premium arising
upon or after the commencement of a bankruptcy proceeding, whether or not
allowed in such proceeding), charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to any Borrower under this Agreement or
any other Loan Document and all obligations of any Borrower under any Loan
Document to provide cash collateral for Obligations in respect of Letters of
Credit; provided, however, that “Obligations” shall specifically exclude all
Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Currency” has the meaning specified in Section 11.19(a).

“Original Effective Date” means May 10, 2018.

“Other Borrower Obligations” has the meaning specified in Section 11.23.

“Other Connection Taxes” means, with respect to any Lender or Issuer or any
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender or Issuer or any Administrative Agent and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Currency” has the meaning specified in Section 11.19(a).

“Other Documents” has the meaning set forth in Section 12.1.

“Other Taxes” has the meaning specified in Section 2.19(b).

“Outstandings” means, at any particular time, the sum of the principal amount of
the Loans outstanding at such time and the Letter of Credit Obligations
outstanding at such time.

“Parallel Debt” has the meaning specified in the Collateral Agency Agreement.

“Parent” has the meaning specified in the preamble to this Agreement.

“Parent Registration Statement” means the Registration Statement on Form S-4 of
the Parent and Comet I B.V. filed with the SEC on January 24, 2018, together
with all amendments and supplements thereto.

“Parent’s Accountants” means the Parent’s accountants, which shall be Deloitte &
Touche LLP or another firm of independent nationally recognized public
accountants.

 

-35-



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.2(d).

“Participant Register” has the meaning specified in Section 11.2(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary or
joint venture of such Person to support only trade payables or non-financial
performance obligations of such Subsidiary or joint venture, and (c) any parent
company guarantee or other direct or indirect liability, contingent or
otherwise, of such Person with respect to trade payables or non-financial
performance obligations of a Subsidiary or joint venture of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with. For the avoidance of doubt,
each Lloyds Letter of Credit (as defined in the Existing Credit Agreement) is a
Performance Guarantee.

“Performance Letter of Credit” means (a) a letter of credit issued to secure
ordinary course performance obligations in connection with marine installation,
project engineering, procurement, construction, maintenance and other similar
projects (including projects about to be commenced) or bids for prospective
marine installation, project engineering, procurement, construction, maintenance
and other similar projects, (b) a letter of credit issued to back a bank
guarantee, surety bond, performance bond or other similar obligations issued to
support ordinary course performance obligations in connection with marine
installation, project engineering, procurement, construction, maintenance and
other similar projects (including projects about to be commenced) or bids for
prospective marine installation, project engineering, procurement, construction,
maintenance and other similar projects or (c) a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Variance” has the meaning specified in Section 5.1.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Effective Date executed by the Parent, the Borrowers, each other
Guarantor party thereto and the Collateral Agent.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

 

-36-



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

“Preferred Stock” has the meaning ascribed to it in Section 7.18.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest rate per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Applicable Administrative Agent) or any similar release by the Federal Reserve
Board (as determined by the Applicable Administrative Agent).

“Project Charges” means the change in project gross profit between the second
quarter of 2019 earnings release and third quarter of 2019 earnings release
related to Cameron, Duke Asheville, Calpine, MOX, Tyra Pkg 1 & 3, Freeport 1&2,
Freeport 3, ROTA-3 PIPELINE, TOTAL Ethane, and any projects not listed which
incur charges substantial enough to require disclosure in the Company’s earnings
release.

“Projections” means those financial projections of the Parent and its
Subsidiaries delivered to each Administrative Agent by the Parent covering the
Fiscal Years 2019 through 2021.

“Public-Side Lenders” means Lenders that do not wish to receive MNPI.

“Purchasing Lender” has the meaning specified in Section 11.7(a)(i).

“Purchasing Revolving Lender” has the meaning specified in Section 11.7(a)(i).

“Purchasing Term Lender” has the meaning specified in Section 11.7(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Ratable Portion” means, subject to adjustment as provided in Section 2.15(f),
Section 2.16(e) and Section 2.23(a)(iv):

(a) for purposes of Section 10.5, with respect to any Lender at any time, the
percentage obtained by dividing (x) (i) the Revolving Commitment of such Lender
at such time plus (ii) such Lender’s Term Exposure at such time by (y) the sum
of (i) the aggregate Revolving Commitments of all Lenders at such time plus
(ii) the aggregate Term Exposure of all Lenders at such time; provided that if
the Revolving Commitments have been terminated, then the Ratable Portion of any
Revolving Lender shall be determined based on the Revolving Commitments of the
Lenders immediately prior to such termination, and provided further that if the
aggregate Term Exposure is reduced to $0.00 or the Term Exposure of any Term
Lender is reduced due to a reduction in its Term Commitment without a funding
thereunder, then the Ratable Portion of such Lender shall be determined based on
the Term Exposure used for purposes of this clause (a) of the Lenders
immediately before such reduction;

 

-37-



--------------------------------------------------------------------------------

(b) except as provided in clause (a) above, with respect to the Revolving
Commitments or Revolving Obligations of any Revolving Lender at any time, the
percentage obtained by dividing (i) the Revolving Commitments of such Revolving
Lender at such time by (ii) the aggregate Revolving Commitments of all Revolving
Lenders at such time; provided that if the Revolving Commitments have been
terminated, then the Ratable Portion of such Revolving Lender shall be
determined based on the Ratable Portions of such Revolving Lender, and of all
other Revolving Lenders, immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof;

(c) [Reserved]; and

(d) except as provided in clause (a) above, with respect to the Term Commitments
or the Term Loans of any Term Lender at any time, the percentage obtained by
dividing (i) the Funded Portion of such Term Lender at such time by (ii) the
Funded Portion of all Term Lenders at such time.

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Restricted
Subsidiaries.

“Refinancing Senior Notes Indebtedness” means, in respect of any Senior Notes,
any Indebtedness that extends, renews or refinances such Senior Notes; provided
that (a) the principal amount of such Refinancing Senior Notes Indebtedness
shall not exceed the principal amount of such Senior Notes except by an amount
not greater than accrued and unpaid interest, fees and premiums (if any) with
respect to such Senior Notes and reasonable fees, expenses and premiums (if any)
arising from such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Senior Notes Indebtedness shall not be earlier, and
the weighted average life to maturity of such Refinancing Senior Notes
Indebtedness shall not be shorter, than that of such Senior Notes; (c) such
Refinancing Senior Notes Indebtedness shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, customary
asset sale prepayments, excess cash flow prepayments or a change in control or
as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Senior Notes)
prior to the earlier of (i) the maturity of such Senior Notes and (ii) the date
91 days after the Scheduled Term Maturity Date; provided that notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Refinancing Senior Notes Indebtedness shall be permitted so long as the weighted
average life to maturity of such Refinancing Senior Notes Indebtedness shall be
longer than the weighted average life to maturity of such Senior Notes remaining
as of the date of such extension, renewal or refinancing; (d) the borrower or
issuer, as applicable, of such Senior Notes shall be the borrower or issuer, as
applicable, of such Refinancing Senior Notes Indebtedness and none of the
Parent, any Borrower or any Subsidiary shall be an obligor (including pursuant
to a Guaranty Obligation) if the Parent, such Borrower or Subsidiary was not
(or, in the case of after-acquired Subsidiaries, were not required to become) an
obligor in respect of such Senior Notes, and, in each case, such Refinancing
Senior Notes Indebtedness shall constitute an obligation of such Subsidiary or
of the Borrowers only to the extent of their obligations in respect of such
Senior Notes; (e) if such Senior Notes shall have been subordinated to the
Obligations, such Refinancing Senior Notes Indebtedness shall also be
subordinated to the

 

-38-



--------------------------------------------------------------------------------

Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Senior Notes Indebtedness shall not be secured by any
Lien on any asset other than the Collateral on a junior priority basis with the
Senior Credit Facilities subject to a Junior Intercreditor Agreement and (g) the
terms of such Refinancing Senior Notes Indebtedness shall otherwise be
acceptable to the Supermajority Lenders in their sole discretion.

“Registration Rights Agreement” has the meaning ascribed to it in Section 7.19.

“Registration Statement” has the meaning ascribed to it in Section 7.19.

“Regulation S-X” means Regulation S-X under the Securities Act of 1933.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.

“Related Obligations” has the meaning specified in Section 10.8.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, representatives,
attorneys, consultants, advisors and trustees of such Person and of such
Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

“Remedial Action” means all actions required by any applicable Environmental Law
to (a) clean up, remove, treat or in any other way address any Contaminant in
the indoor or outdoor environment, (b) prevent the Release or threat of Release
or minimize the further Release so that a Contaminant does not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

 

-39-



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, including, without
limitation, foreign exchange control, United States foreign assets control, and
currency reporting laws and regulations, now or hereafter applicable, and all
licensing and other formalities, necessary for the import, export and transport
of any property, including, without limitation, those required by the
regulations of the Export Administration of the Bureau of Industry and Security.

“Requisite Lenders” means at any time, Lenders having Exposure and unused
Commitments representing at least a majority of the sum of all Exposure
outstanding and unused Commitments at such time; provided that the Commitments
and Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

“Requisite Revolving Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing at least a majority of
the sum of all Revolving Exposure outstanding and unused Revolving Commitments
at such time; provided that the Revolving Commitments and Revolving Exposure of
any Defaulting Lender shall be excluded for purposes of making a determination
of Requisite Revolving Lenders.

“Requisite Term Lenders” means, at any time, Lenders having Term Exposure
representing at least a majority of the sum of the Term Exposure of all Lenders
at such time. “Responsible Officer” means, with respect to any Person, any of
the principal executive officers, managing members, managing directors or
general partners of such Person but, in any event, with respect to financial
matters, the chief financial officer, treasurer, assistant treasurer or
controller of such Person.

“Restricted Payment” means:

(a) any dividend, interest or any other distribution or payment (exclusive of
any interest paid in kind on preferred stock outstanding on the date hereof),
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Parent or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend, interest or any other distribution or payment payable solely
in Stock or Stock Equivalents (other than Disqualified Stock) or a dividend or
distribution payable solely to the Borrowers or one or more of the other
Subsidiary Guarantors;

(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries now or hereafter
outstanding other than one payable solely to the Borrowers or one or more of the
other Subsidiary Guarantors; and

(c) any Investment.

“Restricted Subsidiary” means a Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrowers shall at all times be
Restricted Subsidiaries. Except where context requires otherwise, a reference to
a “Restricted Subsidiary” shall be a reference to a Restricted Subsidiary of the
Parent.

 

-40-



--------------------------------------------------------------------------------

“Revolver Cash Collateral Account” means any blocked cash collateral account
pledged by any Borrower to the Collateral Agent for the benefit of the Issuers
and the Revolving Lenders containing cash deposited pursuant to Section 2.7(b),
2.22, or 9.3 to be maintained at the Collateral Agent’s office.

“Revolving Administrative Agent” has the meaning specified in the preamble to
this Agreement.

“Revolving Register” has the meaning specified in Section 11.2(c)(i).

“Revolving Commitment” means, with respect to each Revolving Lender, on any day,
the commitment of such Revolving Lender to participate in Letters of Credit, in
the aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule I or, in each case, in the Assignment and Acceptance
pursuant to which such Revolving Lender becomes a party hereto, as such amount
may be adjusted from time to time pursuant to this Agreement; provided that,
notwithstanding anything herein to the contrary (other than Section 2.8(b)), if
such day is prior to the Tranche B Funding Date, only 25% of such amount shall
be available for Issuances hereunder; and provided further, that,
notwithstanding anything herein to the contrary (other than Section 2.8(b)), if
such day is on or after the Tranche B Funding Date but before the Tranche D
Funding Date, only 50% of such amount shall be available for Issuances
hereunder; and provided further, that, notwithstanding anything herein to the
contrary (other than Section 2.8(b)), if such day is on or after the Tranche D
Funding Date, only 100% of such amount shall be available for Issuances
hereunder. “Revolving Commitments” means the aggregate of such commitments for
all Revolving Lenders.

“Revolving Commitment Fee” has the meaning specified in Section 2.15(a).

“Revolving Exposure” means, with respect to any Revolving Lender, at any time,
such Revolving Lender’s Ratable Portion of the Letter of Credit Obligations at
such time.

“Revolving Facility” means the letter of credit facility evidenced by this
Agreement and described in Section 2.4.

“Revolving Lender” means each financial institution or other entity that (a) is
listed on the signature pages of the Agreement as a “Revolving Lender” or
(b) from time to time becomes a party hereto as a Revolving Lender by execution
of an Assignment and Acceptance or an Increase and Joinder Agreement.

“Revolving Maturity Date” means the second anniversary of the Effective Date.

“Revolving Obligations” means, at any time, without duplication, the aggregate
amount of all liabilities at such time payable to all Issuers and Revolving
Lenders with respect to Letters of Credit, whether or not any such liability is
contingent, including the Letter of Credit Obligations.

 

-41-



--------------------------------------------------------------------------------

“Revolving Outstandings” means, at any particular time, the sum of the principal
amount of the Letter of Credit Obligations outstanding at such time.

“Revolving Termination Date” means the earliest of (a) the Revolving Maturity
Date, (b) the date of termination of all the Revolving Commitments pursuant to
Section 2.8 or Section 9.2 and (c) the date on which all Letter of Credit
Obligations become due and payable pursuant to Section 9.2.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and its
successors.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, the United Kingdom or Canada, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or Global Affairs Canada.

“Scheduled Term Maturity Date” means the second anniversary of the Effective
Date.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Parties” means the Lenders, the Issuers, each Agent and any other
holder of any Obligation.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Principles” means (A) no actions shall be required under the law of
any non-U.S. jurisdiction in order to create or perfect any security interest
other than (x) in respect of Mortgaged Vessels, (y) actions required under the
laws of Australia, Canada, Cayman Islands, Curacao, Jersey, Liechtenstein,
Panama, the Netherlands, Norway and the United Kingdom and (z) actions
reasonably requested by either Administrative Agent or the Collateral Agent in
any other jurisdiction taking into account (1) the materiality of the relevant
Collateral, (2) the cost thereof and (3) the benefits to the Lenders afforded
thereby and (B) no Lien by any Person organized outside of the United States
shall be made that would result in any breach of any law or regulation (or
analogous restriction) of the jurisdiction of organization of such Person or
result in a substantial risk to the officers or directors of such Person of a
civil or criminal liability; provided that if any

 

-42-



--------------------------------------------------------------------------------

actions are not taken in respect of Collateral solely as a result of this
sub-clause (B), the Parent shall, at the reasonable request of either
Administrative Agent or the Collateral Agent, diligently pursue any relevant
governmental or third party consents or other authority to permit such
subsidiary to create or perfect a security interest in such Collateral or to
mitigate such risk of liability.

“Segregated Cash Amount” means the least of (a) the amount of funds on deposit
in the Cash Secured LC Cash Collateral Account, (b) the aggregate principal
amount of Term Loans outstanding at such time and (c) the Specified Term Loan
Amount.

“Selling Lenders” has the meaning specified in Section 11.7(a)(i).

“Selling Revolving Lender” has the meaning specified in Section 11.7(a)(i).

“Selling Term Lender” has the meaning specified in Section 11.7(a).

“Senior Credit Facilities” means, collectively, the Term Facility and the
Revolving Facility.

“Senior Intercreditor Agreement” means that certain Senior Intercreditor
Agreement dated as of the Effective Date, by and among the Borrowers, the
Parent, the other Grantors (as such term is defined therein) party thereto from
time to time and Credit Agricole, as First Priority Agent (as such term is
defined therein) and Second Priority Agent (as such term is defined therein).

“Senior Notes” means the Notes Issuer’s 10.625% Senior Notes due 2024 issued on
April 18, 2018 in an aggregate principal amount of $1,300,000,000.00.

“Senior Secured Obligations” means, collectively, the Obligations and the Parity
Secured Obligations (as defined in the Existing Collateral Agency and
Intercreditor Agreement).

“Solvent” means, as of any date of determination, with respect to any Person:

(a) the fair value of the property of the Person and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Person and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on
such date, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on such date, represents
the amount that can be reasonably expected to become an actual or matured
liability;

(b) the present fair saleable value of the assets of the Person and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Person and its Subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured;

(c) the Person and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business;

 

-43-



--------------------------------------------------------------------------------

(d) the Person and its Subsidiaries, on a consolidated basis, are not engaged in
business or a transaction for which their property would constitute an
unreasonably small capital; and

(e) the Person and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, Contingent Obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on such date, such liabilities shall have been computed
at the amount that, in light of all of the facts and circumstances existing on
such date, represents the amount that can be reasonably expected to become an
actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to each Administrative Agent and controlled by
that Lender.

“Specified Asset Sale” means (a) any Asset Sale made in reliance on clause (g),
(h), (i), (n) or (q) of Section 8.4, (b) any sale by the Parent or any of its
Restricted Subsidiaries of any equity interests in any Restricted Subsidiary and
(c) any issuance of Stock or Stock Equivalents by any Restricted Subsidiary, in
each case of the foregoing clauses (a) through (c), resulting in aggregate Net
Cash Proceeds exceeding $5,000,000.00 during any Fiscal Year. The term
“Specified Asset Sale” shall not include any Insurance/Condemnation Event.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and in relation to a person incorporated
(or established) in the Netherlands, a “dochtermaatschappij” within the meaning
of section 2:24a DCC (regardless whether the shares or voting rights on the
shares in such company are held directly or indirectly through another
“dochtermaatschappij”). Unless otherwise specified, all references herein to a
“Subsidiary”, “Restricted Subsidiary”, “Restricted Subsidiaries” or
“Subsidiaries” shall refer to a Subsidiary, Restricted Subsidiary, Restricted
Subsidiaries or Subsidiaries of the Parent.

“Subsidiary Guarantor” means each Guarantor other than the Parent. As of the
Effective Date, each Person listed on Schedule V hereto is a Subsidiary
Guarantor.

“Supermajority Lenders” means Supermajority Revolving Lenders and Supermajority
Term Lenders, each voting as a separate class.

 

-44-



--------------------------------------------------------------------------------

“Supermajority Revolving Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing at least 66 2/3% of the
sum of all Revolving Exposure outstanding and unused Revolving Commitments at
such time; provided, that the Revolving Commitment and Revolving Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Revolving Lenders.

“Supermajority Term Lenders” means, at any time, Lenders holding Term Exposure
with an aggregate principal amount of at least 66 2/3% of the sum of all Term
Exposure outstanding at such time; provided, that the Term Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Term Lenders.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file affiliated, consolidated, combined, unitary or other similar
Tax Returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.19(a).

“Technology Business” means , collectively, (a) the technology business segment
operated by the Parent and its Subsidiaries which provides proprietary
technology licenses, associated engineering services, proprietary equipment and
catalysts, primarily for the petrochemical and refining industries, and (b) the
engineered products business segment operated by the Parent and its Subsidiaries
which provides engineered products for the oil and gas, petrochemical, power
generation, water and wastewater, mining and mineral processing industries, and
excluding, for the avoidance of doubt, (i) the Lummus Consultants business,
(ii) the minority ownership interest in Net Power LLC owned by Lummus Technology
LLC and (iii) know-how and intellectual property of the Parent and its
Subsidiaries, including its patents, designs, digital infrastructure and service
techniques, in each case not primarily used in the ordinary course of the
business segments described in (a) and (b), which have been transferred to
Lummus Technology and its affiliates pursuant to the Transfer of Proprietary
Rights Agreement dated May 10, 2018 between Lummus Technology LLC and J.Ray
Holdings Inc., the Transfer of Propriety Rights Agreement dated May 10, 2018
between McDermott Technology (Americas), Inc., McDermott Technology (US), Inc.
and Chicago Bridge & Iron Company and the Transfer of Propriety Rights Agreement
dated May 10, 2018 between Lummus Technology LLC, McDermott Technology
(Americas), Inc. and McDermott Technology (US), Inc., and otherwise.

“Term Commitment” means, with respect to each Term Lender, such Term Lender’s
commitment consisting of its ratable Tranche A Term Commitment, Tranche B Term
Commitment, Tranche C Term Commitment and Tranche D Term Commitment). “Term
Commitments” means the aggregate of such commitments for all Term Lenders, and
the aggregate amount of the Term Commitments on the Effective Date is
$1,300,000,000.00.

 

-45-



--------------------------------------------------------------------------------

“Term Exposure” means, with respect to any Term Lender, at any time, the sum of
(a) the unfunded Term Commitment of such Term Lender at such time and (b) the
aggregate principal amount of the outstanding Term Loans held by such Term
Lender at such time.

“Term Facility” means the superpriority senior secured term loan facility
evidenced by this Agreement and described in Section 2.1(a).

“Term Lenders” means Lenders having a Term Commitment and/or owed Term Loans.

“Term Loan” means each loan made pursuant to Section 2.1, whether pursuant to a
Tranche A Term Commitment, a Tranche B Term Commitment, a Tranche C Term
Commitment or a Tranche D Term Commitment.

“Term Loan Administrative Agent” has the meaning specified in the preamble to
this Agreement.

“Term Maturity Date” means the earliest of (a) the Scheduled Term Maturity Date
and (b) the date on which all Term Loans and interest thereon become due and
payable pursuant to Section 9.2.

“Term Register” has the meaning specified in Section 11.2(c)(ii).

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

“Tranche A Funding Deadline” has the meaning set forth in Section 2.1(a).

“Tranche A Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Tranche A Term Loans to the Borrowers on
the Effective Date in an aggregate principal amount not to exceed the amount set
forth opposite such Term Lender’s name on Part A of Schedule IV, as such amount
may be adjusted from to time pursuant to this Agreement. “Tranche A Term
Commitments” means the aggregate of such commitments for all Term Lenders, and
the aggregate amount of the Tranche A Term Commitments as of the Effective Date
is $550,000,000.00.

“Tranche A Term Loans” means each loan made pursuant to Section 2.1(a) pursuant
to a Tranche A Term Commitment.

“Tranche B Funding Date” has the meaning set forth in Section 3.3.

“Tranche B Funding Deadline” has the meaning set forth in Section 2.1(b).

“Tranche B Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans pursuant to Section 2.1(b) to
the Borrowers on the Tranche B Funding Date in an aggregate principal amount not
to exceed the amount set forth opposite such Term Lender’s name on Part B of
Schedule IV, as such amount may be adjusted from to time pursuant to this
Agreement. “Tranche B Term Commitments” means the aggregate of such commitments
for all Term Lenders, and the aggregate amount of the Tranche B Term Commitments
as of the Effective Date is $250,000,000.00.

 

-46-



--------------------------------------------------------------------------------

“Tranche C Funding Date” has the meaning set forth in Section 3.4.

“Tranche C Funding Deadline” has the meaning set forth in Section 2.1(c).

“Tranche C Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans pursuant to Section 2.1(c) to
the Borrowers on the Tranche C Funding Date in an aggregate principal amount not
to exceed the amount set forth opposite such Term Lender’s name on Part C of
Schedule IV, as such amount may be adjusted from to time pursuant to this
Agreement. “Tranche C Term Commitments” means the aggregate of such commitments
for all Term Lenders, and the aggregate amount of the Tranche C Term Commitments
as of the Effective Date is $150,000,000.00.

“Tranche D Funding Date” has the meaning set forth in Section 3.5.

“Tranche D Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans pursuant to Section 2.1(d) to
the Borrowers on the Tranche D Funding Date in an aggregate principal amount not
to exceed the amount set forth opposite such Term Lender’s name on Part D of
Schedule IV, as such amount may be adjusted from to time pursuant to this
Agreement. “Tranche D Term Commitments” means the aggregate of such commitments
for all Term Lenders, and the aggregate amount of the Tranche D Term Commitments
as of the Effective Date is $350,000,000.00.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the Liens
provided for in the Collateral Documents and, in the case of the Borrowers, the
borrowing of Loans, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Parent or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or investment
services) provided to the Parent or any of its Subsidiaries. The designation of
any such arrangement as a Treasury Management Arrangement shall not create in
favor of the counterparty that is a party thereto any rights in connection with
the management, enforcement or release of any Collateral.

“Treasury Management Obligations” has the meaning given to such term in the
definition of “Obligations”.

“Treasury Regulations” means the final and temporary income Tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

-47-



--------------------------------------------------------------------------------

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed; provided that such appointment does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or appointed Person) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Unrestricted Subsidiary” means:

(a) any Captive Insurance Subsidiary;

(b) the Amazon Entity; and

(c) the North Ocean Entity until such time as the NO 105 Indebtedness is paid in
full.

“U.S. Borrowers” means McDermott Technology (Americas), Inc. and McDermott
Technology (US), Inc.

“U.S. Subsidiary” means any Subsidiary of the Parent that is organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.19(e).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Variance Disbursement Testing Date” has the meaning ascribed to it in
Section 6.1(d)(ii).

“Variance Disbursement Testing Period” has the meaning ascribed to it in
Section 6.1(d)(ii).

 

-48-



--------------------------------------------------------------------------------

“Variance Testing Date” means (a) with respect to any test relating to cash
disbursements, the Variance Disbursement Testing Date and (b) with respect to
any test relating to cash receipts, November 1, 2019 and every fourthsecond
Friday thereafter (i.e., occurring 42 weeks after the immediately preceding
Variance Testing Date) (or, if such Friday is not a Business Day, the next
Business Day thereafter).

“Variance Testing Period” means (a) with respect to any test relating to cash
disbursements, the Variance Disbursement Testing Period and (b) with respect to
any test relating to cash receipts, the fourtwo-week period ending on the Friday
immediately preceding each Variance Testing Date.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Warrant” has the meaning ascribed to it in Section 7.18.

“Wholly-Owned” means, in respect of any Person, any Subsidiary of such Person,
all of the Stock of which (other than director’s qualifying shares, and the
like, as may be required by applicable law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries thereof.

“Withdrawal Liability” means, with respect to the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate at any time, the aggregate
liability incurred (whether or not assessed) with respect to all Multiemployer
Plans pursuant to Section 4201 of ERISA.

“Withholding Agent” means any Loan Party and any Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and, where
applicable, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

 

-49-



--------------------------------------------------------------------------------

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Parent without objection from the Parent’s Accountants and results in a change
in any of the calculations required by Article V or VIII had such accounting
change not occurred, the parties hereto agree to enter into good faith
negotiations in order to amend such provisions so as to equitably reflect such
change with the desired result that the criteria for evaluating compliance with
such covenants by the Loan Parties shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V or VIII shall be given effect until such provisions are amended to
reflect such changes in GAAP.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Account Standards 159
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any of its
Subsidiaries at “fair value”, as defined therein.

Section 1.4 Certain Terms

(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and (iii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Loan Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless otherwise specified, references in this
Agreement to an agreement shall be to such agreement as so amended, restated,
supplemented or modified, unless (i) any consent is required hereunder for an
amendment, restatement, supplement or other modification to any such agreement
and such consent is not obtained or (ii) it is otherwise specified that such
reference refers to such agreement as of a particular date.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative unless it is otherwise
specified that such reference refers to such statute as of a particular date.

 

-50-



--------------------------------------------------------------------------------

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods. The phrase “in
the aggregate”, when used in any Loan Document, means “individually or in the
aggregate,” unless otherwise expressly noted.

(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6, the reference to Credit Agricole or Barclays, as applicable, in
the definition of Dollar Equivalent shall be deemed to refer to the financial
institution then acting as the Applicable Administrative Agent or one of its
Affiliates if it so designates.

(g) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any issuer document related thereto, provides for
one or more automatic increases after such time in the stated amount thereof,
the amount of such Letter of Credit shall be deemed for all purposes (other than
determining the Letter of Credit Participation Fees and Fronting Fees payable in
connection with such Letter of Credit) to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time or may occur in the future.

(h) The phrase “unmatured or undrawn” when used in any Loan Document means that
(i) the beneficiary of the applicable letter of credit, bankers’ acceptance,
surety bond, performance bond, bank guarantee or other similar obligation has
not made a bona fide drawing or other demand for funding under such letter of
credit, bankers’ acceptance, surety bond, performance bond, bank guarantee or
other similar obligation and (ii) the issuer of such letter of credit, bankers’
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation shall not have a favorable legal judgment to obtain cash collateral
in respect thereof.

Section 1.5 Dutch Terms

(a) In relation to any entity that is incorporated, or where applicable, has its
centre of main interest in the Netherlands, a reference to:

(i) a moratorium includes voorlopige surseance van betaling or surseance van
betaling;

(ii) winding up, liquidation and reorganization (and any of those terms)
includes an entity being declared bankrupt (failliet verklaard), dissolved
(ontbonden) or subjected to any emergency regulations;

(iii) admit in writing its inability to pay its debts generally includes with
respect to an entity the filing of any notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) (“TCA”) or section 60
paragraphs 2 and/or 3 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of the
TCA;

 

-51-



--------------------------------------------------------------------------------

(iv) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and any other rights in rem (zakelijke rechten) or other rights
created for the purpose of granting security;

(v) all necessary corporate, limited liability company or partnership action
includes without limitation, where applicable, (i) compliance with any
requirements of the Dutch Works Councils Act (Wet op de ondernemingsraden) or
the European Works Councils Act (Wet op de Europese ondernemingsraden) and
(ii) having obtained an (x) unconditional neutral advice (advies) or
unconditional positive advice, or (y) a conditional positive advice, from the
competent works council.

For the purpose of this Section 1.5(a)(v):

(A) “unconditional neutral advice” and “unconditional positive advice” shall
mean an advice which can be read as an advice to execute and proceed with the
proposed decision(s) as described in the request for advice; and

(B) “conditional positive advice” shall mean an advice of which all conditions
can reasonably be expected to be satisfied without having a Material Adverse
Effect;

(vi) an administrator includes a bewindvoerder and a stille bewindvoerder;

(vii) a distribution or dividend includes any distribution of profits
(winstuitkering) or the distribution of reserves (uitkering uit reserves);

(viii) organizational documents means a copy of:

(1) the articles of association (statuten);

(2) the deed of incorporation (akte van oprichting); and

(3) an up-to-date extract (uittreksel) from the trade register (Handelsregister)
of the Dutch chamber of commerce (Kamer van Koophandel); and

(b) officers include managing directors of a Dutch entity.

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

Section 2.1 Term Commitments

(a) On the terms and subject to the conditions contained in this Agreement, each
Term Lender severally agrees to make a term loan to the Borrowers on the
Effective Date in Dollars in an aggregate principal amount not to exceed such
Term Lender’s Tranche A Term Commitment. Each Term Lender’s Tranche A Term
Commitment shall terminate immediately and without any further action upon the
making of such Term Loan by such Term Lender or, if earlier, at 5:00 p.m., (New
York time) on the Effective Date (the “Tranche A Funding Deadline”).

 

-52-



--------------------------------------------------------------------------------

(b) On the terms and subject to the conditions contained in this Agreement, each
Term Lender severally agrees to make a term loan to the Borrowers on the Tranche
B Funding Date in Dollars in an aggregate principal amount not to exceed such
Term Lender’s Tranche B Term Commitment. Each Term Lender’s Tranche B Term
Commitment shall terminate immediately and without any further action upon the
making of such Term Loan by such Term Lender or, if earlier, upon the earliest
to occur of (x) 5:00 p.m., (New York time) on the Tranche B Commitment
Termination Date (the “Tranche B Funding Deadline”) and (y) the Tranche A
Funding Deadline if the Effective Date has not occurred by such time.

(c) On the terms and subject to the conditions contained in this Agreement, each
Term Lender severally agrees to make a term loan to the Borrowers on the Tranche
C Funding Date in Dollars in an aggregate principal amount not to exceed such
Term Lender’s Tranche C Term Commitment. Each Term Lender’s Tranche C Term
Commitment shall terminate immediately and without any further action upon the
making of such Term Loan by such Term Lender or, if earlier, upon the earliest
to occur of (x) 5:00 p.m., (New York time) on the Tranche C Commitment
Termination Date (the “Tranche C Funding Deadline”), (y) the Tranche A Funding
Deadline if the Effective Date has not occurred by such time and (z) the Tranche
B Funding Deadline if the Tranche B Funding Date has not occurred by such time.

(d) On the terms and subject to the conditions contained in this Agreement, each
Term Lender severally agrees to make a term loan to the Borrowers on the Tranche
D Funding Date in Dollars in an aggregate principal amount not to exceed such
Term Lender’s Tranche D Term Commitment. Each Term Lender’s Tranche D Term
Commitment shall terminate immediately and without any further action upon the
making of such Term Loan by such Term Lender or, if earlier, upon the earliest
to occur of (w) 5:00 p.m., (New York time) on the Tranche D Commitment
Termination Date, (x) the Tranche A Funding Deadline if the Effective Date has
not occurred by such time, (y) the Tranche B Funding Deadline if the Tranche B
Funding Date has not occurred by such time and (z) the Tranche C Funding
Deadline if the Tranche C Funding Date has not occurred by such time.

(e) Amounts of Term Loans that are repaid or prepaid may not be reborrowed.

Section 2.2 Borrowing Procedures for the Loans

(a) Term Loan Borrowings.

(i) There shall be one Borrowing of Tranche A Term Loans on the Effective Date,
which shall be made on notice given by the Borrowers to the Term Loan
Administrative Agent not later than 11:00 a.m. (New York time) (A) one Business
Day prior to the Effective Date (or such shorter period as acceptable to the
Term Loan Administrative Agent in its sole discretion), in the case of a
Borrowing of Base Rate Loans and (B) three Business Days prior to the Effective
Date (or such shorter period as acceptable to the Term Loan Administrative Agent
in its sole discretion), in the case of a

 

-53-



--------------------------------------------------------------------------------

Borrowing of Eurodollar Rate Loans. Such notice shall be in substantially the
form of Exhibit C (a “Notice of Term Borrowing”) (or shall be made by telephone
and the same information shall be confirmed promptly thereafter in writing),
specifying (1) the Effective Date as the date of such proposed Borrowing,
(2) the aggregate amount of such proposed Borrowing which amount shall be the
aggregate amount of Tranche A Term Commitments, (3) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, (4) the
initial Interest Period or Interest Periods for any such Eurodollar Rate Loans,
and (5) remittance instructions. The Tranche A Term Loans shall be made as Base
Rate Loans unless, subject to Section 2.17, the Notice of Term Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans. The
Borrowing of Tranche A Term Loans shall be allocated in accordance with each
Term Lender’s Tranche A Term Commitment.

(ii) There shall be one Borrowing of Term Loans on the Tranche B Funding Date,
which shall be made on a Notice of Term Borrowing given by the Borrowers to the
Term Loan Administrative Agent not later than 11:00 a.m. (New York time) (A) one
Business Day prior to the Tranche B Funding Date, in the case of a Borrowing of
Base Rate Loans and (B) three Business Days prior to the Tranche B Funding Date,
in the case of a Borrowing of Eurodollar Rate Loans. Such Notice of Term
Borrowing (or shall be made by telephone and the same information shall be
confirmed promptly thereafter in writing), specifying (1) the Tranche B Funding
Date as the date of such proposed Borrowing, (2) the aggregate amount of such
proposed Borrowing which amount shall be the aggregate amount of Tranche B Term
Commitments, (3) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans, (4) the initial Interest Period or Interest
Periods for any such Eurodollar Rate Loans, and (5) remittance instructions.
Such Term Loans shall be made as Base Rate Loans unless, subject to
Section 2.17, the Notice of Term Borrowing specifies that all or a portion
thereof shall be Eurodollar Rate Loans. The Borrowing of such Term Loans shall
be allocated in accordance with each Term Lender’s Tranche B Term Commitment.

(iii) There shall be one Borrowing of Term Loans on the Tranche C Funding Date,
which shall be made on a Notice of Term Borrowing given by the Borrowers to the
Term Loan Administrative Agent not later than 11:00 a.m. (New York time) (A) one
Business Day prior to the Tranche C Funding Date, in the case of a Borrowing of
Base Rate Loans and (B) three Business Days prior to the Tranche C Funding Date,
in the case of a Borrowing of Eurodollar Rate Loans. Such Notice of Term
Borrowing (or shall be made by telephone and the same information shall be
confirmed promptly thereafter in writing), specifying (1) the Tranche C Funding
Date as the date of such proposed Borrowing, (2) the aggregate amount of such
proposed Borrowing which amount shall be the aggregate amount of Tranche C Term
Commitments, (3) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans, (4) the initial Interest Period or Interest
Periods for any such Eurodollar Rate Loans, and (5) remittance instructions.
Such Term Loans shall be made as Base Rate Loans unless, subject to
Section 2.17, the Notice of Term Borrowing specifies that all or a portion
thereof shall be Eurodollar Rate Loans. The Borrowing of such Term Loans shall
be allocated in accordance with each Term Lender’s Tranche C Term Commitment.

 

-54-



--------------------------------------------------------------------------------

(iv) There shall be one Borrowing of Term Loans on the Tranche D Funding Date,
which shall be made on a Notice of Term Borrowing given by the Borrowers to the
Term Loan Administrative Agent not later than 11:00 a.m. (New York time) (A) one
Business Day prior to the Tranche D Funding Date, in the case of a Borrowing of
Base Rate Loans and (B) three Business Days prior to the Tranche D Funding Date,
in the case of a Borrowing of Eurodollar Rate Loans. Such Notice of Term
Borrowing (or shall be made by telephone and the same information shall be
confirmed promptly thereafter in writing), specifying (1) the Tranche D Funding
Date as the date of such proposed Borrowing, (2) the aggregate amount of such
proposed Borrowing which amount shall be the aggregate amount of Tranche D Term
Commitments, (3) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans, (4) the initial Interest Period or Interest
Periods for any such Eurodollar Rate Loans, and (5) remittance instructions.
Such Term Loans shall be made as Base Rate Loans unless, subject to
Section 2.17, the Notice of Term Borrowing specifies that all or a portion
thereof shall be Eurodollar Rate Loans. The Borrowing of such Term Loans shall
be allocated in accordance with each Term Lender’s Tranche D Term Commitment.

(v) Unless the Term Loan Administrative Agent shall have received notice from a
Term Lender prior to the Effective Date, the Tranche B Funding Date, the Tranche
C Funding Date or the Tranche D Funding Date, as applicable, that such Term
Lender shall not make available to the Term Loan Administrative Agent such Term
Lender’s portion of the Borrowing to be made on such date (or any portion
thereof), the Term Loan Administrative Agent may assume that such Term Lender
has made such portion available to the Term Loan Administrative Agent on the
Effective Date, the Tranche B Funding Date, the Tranche C Funding Date or the
Tranche D Funding Date, as applicable, in accordance with this Section 2.2(a)
and the Term Loan Administrative Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If and to
the extent that such Term Lender shall not have so made such portion available
to the Term Loan Administrative Agent, such Term Lender and the Borrowers agree
to repay to the Term Loan Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Term Loan Administrative Agent, at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Term Loans comprising
such Borrowing and (ii) in the case of such Term Lender, the Federal Funds Rate
for the first Business Day and thereafter at the interest rate applicable at the
time to the Term Loans comprising such Borrowing. If such Term Lender shall
repay to the Term Loan Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Term Lender’s Term Loan as
part of such Borrowing for purposes of this Agreement. If the Borrowers shall
repay to the Term Loan Administrative Agent such corresponding amount, such
payment shall not relieve such Term Lender of any obligation it may have
hereunder to the Borrowers.

(vi) The failure of any Term Lender to make its Term Loan or any payment
required by it on the date specified, shall not relieve any other Term Lender of
its obligations to make its Term Loan or payment on such date but no such other
Term Lender shall be responsible for the failure of any Term Lender to make a
Term Loan or payment required under this Agreement.

 

-55-



--------------------------------------------------------------------------------

Section 2.3 [Reserved]

Section 2.4 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue one or more Letters of Credit at the request of, and for
the account of, a Borrower to support obligations of the Parent, such Borrower,
any of the Parent’s Subsidiaries or any Joint Venture, from time to time on any
Business Day during the period commencing on the Effective Date and ending on
the date that is 30 days before the Revolving Maturity Date; provided that no
Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer (including,
without limitation, any applicable “know your customer” and anti-money
laundering rules and regulations) or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuer shall prohibit, or request that such Issuer refrain from, the
Issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuer with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuer is not
otherwise compensated) not in effect on the date of this Agreement or result in
any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuer as of the date of this Agreement and that such Issuer in
good faith deems material to it;

(ii) such Issuer shall have received written notice from the Revolving
Administrative Agent, any Revolving Lender or a Borrower, on or prior to the
requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Section 3.2 (with respect to an Issuance on
the Effective Date) or 3.6 is not then satisfied or duly waived in accordance
with Section 11.1, and such notice has not been revoked by the Person that
delivered such notice;

(iii) after giving effect to the Issuance of such Letter of Credit, (x) the
Revolving Outstandings would exceed the Active Revolving Commitments in effect
at such time, (y) the aggregate outstanding amount of all Letters of Credit
issued by such Issuer would exceed its Letter of Credit Issuer Commitment or
(z) the aggregate outstanding amount of all Financial Letters of Credit (other
than the Amazon Letter of Credit) would exceed the Financial Letter of Credit
Sublimit;

(iv) any fees due to the applicable Issuer in connection with a requested
Issuance have not been paid;

(v) such Letter of Credit is requested to be issued in a form that is not
acceptable to such Issuer, in its sole discretion exercised in a commercially
reasonable manner;

 

-56-



--------------------------------------------------------------------------------

(vi) with respect to any requested Letter of Credit denominated in an
Alternative Currency, (A) the Issuer or the Revolving Administrative Agent shall
not have approved such Issuance or (B) the Issuer receives notice from the
Revolving Administrative Agent at or before 11:00 a.m. (New York time) on the
date of the proposed Issuance of such Letter of Credit that, immediately after
giving effect to the Issuance of such Letter of Credit, the sum of the Dollar
Equivalent of the Letter of Credit Obligations at such time in respect of each
Letter of Credit denominated in an Alternative Currency would exceed the
Alternative Currency Cap on the date of such proposed Issuance;

(vii) such Letter of Credit does not comply with such Issuer’s internal policies
with respect thereto; or

(viii) such Letter of Credit is a trade or commercial letter of credit or bank
guarantee and such Issuer has not agreed in its sole discretion to Issue such
Letter of Credit.

Section 2.5 [Reserved]

Section 2.6 [Reserved]

Section 2.7 Letters of Credit Generally

(a) None of the Lenders (other than the Issuers in their capacity as such and on
the terms and conditions hereof) shall have any obligation to Issue any Letter
of Credit.

(b) In no event shall the expiration date of any Letter of Credit be later than
the earlier of (i) the date that is 12 months from the date of Issuance thereof
or such later date as the applicable Issuer may agree in its sole discretion and
(ii) the fifth Business Day prior to the Revolving Maturity Date or, with the
approval of the applicable Issuer in its sole discretion, any date that is after
the fifth Business Day prior to the Revolving Maturity Date (including after the
Revolving Maturity Date); provided, however, that, if the applicable Issuer
agrees in its sole discretion, any Letter of Credit with a fixed term may
provide for the auto-renewal thereof for additional periods of not more than 12
months each (each, an “Auto-Renewal LC”); provided, further, that any such
Auto-Renewal LC must permit the applicable Issuer to prevent any such extension
at least once in each 12 month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof. If
(A) any Issuance or renewal of a Letter of Credit occurs during the 12 month
period prior to the Revolving Maturity Date or (B) the Parent requests (and the
applicable Issuer approves) the Issuance of a Letter of Credit that expires
after the fifth Business Day prior to the Revolving Maturity Date, then on or
before the date that is 95 days prior to the Revolving Maturity Date (or on the
date of such Issuance, if the date of such Issuance is later than the 95th day
prior to the Revolving Maturity Date), the Borrowers shall make arrangements
acceptable to the relevant Issuer in respect of the amount of each such Letter
of Credit that expires after the fifth Business Day prior to the Revolving
Maturity Date (each such Letter of Credit with regard to which acceptable
arrangements have been so made, an “Extended Letter of Credit”). Each Extended
Letter of Credit shall, on the Revolving Maturity Date and if all Reimbursement
Obligations have been repaid in full, for all purposes cease to be a Letter of
Credit hereunder and the obligations (if any) of the Revolving Lenders to fund
or risk participate in Extended Letters of Credit pursuant to clause (i) below
shall be terminated on the Revolving Maturity Date. After the Revolving Maturity
Date and the repayment in full of all Reimbursement Obligations, the terms for
release of such cash collateral shall be as agreed from time to time between the
Parent and the applicable Issuer; provided that in the absence of such agreement
between the Parent and such Issuer, the terms of this Agreement shall, as among
the Parent, the Borrowers and such Issuer, continue to govern the fees, costs
and expenses payable in respect of such Extended Letters of Credit.

 

-57-



--------------------------------------------------------------------------------

(c) In connection with the Issuance of each Letter of Credit, the Borrowers
shall give the relevant Issuer and the Revolving Administrative Agent, at least
three Business Days’ (unless the relevant Issuer otherwise agrees) prior written
notice, in substantially the form of Exhibit E (or in such other written or
electronic form as is acceptable to such Issuer) of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable on and after the Issuance of such Letter of Credit (and, prior to
such Issuance, may be revoked only with the consent of the Issuer) and shall
specify the Issuer of such Letter of Credit, the stated amount of the Letter of
Credit requested, the date of Issuance of such requested Letter of Credit, the
date on which such Letter of Credit is to expire (which date shall be a Business
Day) and the Person for whose benefit the requested Letter of Credit is to be
issued. Unless the Issuer and Revolving Administrative Agent, otherwise agree,
such notice, to be effective, must be received by the relevant Issuer and the
Revolving Administrative Agent, not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.

(d) Subject to (x) the satisfaction of the conditions set forth in this
Section 2.7 and (y) receipt from the Revolving Administrative Agent, if
requested by the Issuer, of the total outstanding amount of Reimbursement
Obligations at such time and any fees and expenses related to Letters of Credit
that are due and payable at such time (including the amount of any outstanding
requests for Issuance), the relevant Issuer shall, on the requested date, Issue
a Letter of Credit on behalf of the Borrowers in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from the Revolving Administrative Agent, or, any Revolving
Lender, if a Letter of Credit that one or more of the conditions precedent
contained in Section 3.6 shall not on such date be satisfied, and ending when
such conditions are satisfied. The relevant Issuer shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Sections 2.4(a) and 3.6 have been satisfied in connection with the
Issuance of any Letter of Credit.

(e) If requested by the relevant Issuer, prior to the first Issuance of a Letter
of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each Lender in the Letter of Credit Obligations arising with
respect thereto, the Borrowers and Parent shall have delivered to such Issuer a
letter of credit reimbursement agreement, in such form as the Issuer may employ
in its ordinary course of business for its own account (a “Letter of Credit
Reimbursement Agreement”), signed by the Borrowers and the Parent, and such
other documents or items as may be required pursuant to the terms thereof. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

 

-58-



--------------------------------------------------------------------------------

(f) Each Issuer shall:

(i) give the Revolving Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing, which writing may be a telecopy or, if
consented to by the Revolving Administrative Agent, electronic mail), within 3
Business Days, of the Issuance or renewal of a Letter of Credit issued by it
(which notice shall include a copy of such Letter of Credit), of all drawings
under a Letter of Credit issued by it, the payment (or the failure to pay when
due) by the Borrowers of any Reimbursement Obligation and of the cancellation,
termination or expiration of any Letter of Credit (of which notice the Revolving
Administrative Agent shall, in the case of a Letter of Credit, promptly notify
each Lender under the Revolving Facility);

(ii) upon the request of any Revolving Lender, furnish to such Revolving Lender
copies of any Letter of Credit Reimbursement Agreement to which such Issuer is a
party and such other documentation as may reasonably be requested by such
Revolving Lender; and

(iii) no later than five Business Days following the last Business Day of each
calendar quarter, provide to the Revolving Administrative Agent (and the
Revolving Administrative Agent shall provide a copy to each Revolving Lender
requesting the same) and the Borrowers a schedule of Letters of Credit issued by
it, in form and substance reasonably satisfactory to the Revolving
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding at the end of each calendar quarter and any information requested by
the Borrowers or the Revolving Administrative Agent relating thereto.

(g) [Reserved].

(h) Effective immediately upon the Issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, each Issuer shall
be deemed to have sold and transferred to each Revolving Lender and each
Revolving Lender shall be deemed irrevocably and unconditionally to have
purchased and received from each Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Lender’s
Ratable Portion in such Letter of Credit and the obligations of the Borrowers
with respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

(i) The Borrowers jointly and severally agree to pay to the Issuer of any Letter
of Credit the amount of all Reimbursement Obligations owing to such Issuer in
respect of any Letter of Credit in Dollars (based on the Dollar Equivalent of
such payment if such payment was made in an Alternative Currency) no later than
the date that is the next succeeding Business Day after the Borrowers receives
notice from such Issuer (or, if such notice is not received prior to 11:00 A.M.
(New York Time) on any Business Day, then no later than 10:00 A.M. (New York
Time) on the next succeeding Business Day) that payment has been made under such
Letter of Credit, irrespective of any claim, set-off, defense or other right
that any Borrower may have at any time against such Issuer or any other Person.

If any Issuer makes any payment under any Letter of Credit and a Borrower shall
not have repaid such amount to such Issuer pursuant to this clause (i) or any
such payment in respect thereof is rescinded or set aside for any reason, such
Reimbursement Obligation shall be immediately due and payable with interest
thereon computed at the rate of interest per annum equal to the rate of

 

-59-



--------------------------------------------------------------------------------

interest applicable during such period to Term Loans that are Base Rate Loans
plus 2.00%, and such Issuer shall promptly notify the Revolving Administrative
Agent, and the Revolving Administrative Agent shall promptly notify each
Revolving Lender of such failure, and each Revolving Lender shall promptly and
unconditionally pay to the Revolving Administrative Agent for the account of
such Issuer the amount of such Revolving Lender’s Ratable Portion in Dollars
(based on the Dollar Equivalent thereof if such payment was made in an
Alternative Currency) and in immediately available funds. If the Revolving
Administrative Agent so notifies such Revolving Lender prior to 11:00 a.m. (New
York time) on any Business Day, such Revolving Lender shall make available to
the Revolving Administrative Agent for the account of such Issuer its Ratable
Portion of the amount of such payment on such Business Day in immediately
available funds as set forth in the immediately preceding sentence. Whenever any
Issuer receives from a Borrower a payment of a Reimbursement Obligation as to
which the Revolving Administrative Agent has received for the account of such
Issuer any payment from a Revolving Lender pursuant to this clause (i), such
Issuer shall pay to the Revolving Administrative Agent and the Revolving
Administrative Agent shall promptly pay to such Revolving Lender in immediately
available funds, an amount equal to such Revolving Lender’s Ratable Portion of
the amount of such payment adjusted, if necessary, to reflect the respective
amounts the Revolving Lenders have paid in respect of such Reimbursement
Obligation.

(j) Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Applicable Lenders (except as otherwise set forth in the
penultimate sentence of Section 2.7(b)) to make payments to the Revolving
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set-off, defense or other right that the
Parent, any Borrower, any other party guaranteeing, or otherwise obligated with,
the Parent, any Borrower, any Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuer, any Administrative Agent, any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or

 

-60-



--------------------------------------------------------------------------------

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agents or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.7, constitute a legal or
equitable discharge of a Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to a Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever. Any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in any case,
be deemed not to constitute willful misconduct or gross negligence of the
Issuer. Notwithstanding the foregoing, nothing in this clause (j) shall be
deemed to release any Issuer from liability with respect to its gross negligence
or willful misconduct.

(k) If and to the extent any Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (i) above available to the
Revolving Administrative Agent for the account of an Issuer, such Lender agrees
to pay to the Revolving Administrative Agent for the account of such Issuer
forthwith on demand any amount so unpaid together with interest thereon, for the
first Business Day after payment was first due at the Federal Funds Rate, and
thereafter until such amount is repaid to the Revolving Administrative Agent for
the account of such Issuer, at the rate per annum applicable to Base Rate Loans.
The failure of any Lender to make available to the Revolving Administrative
Agent for the account of an Issuer its Ratable Portion of any such payment shall
not relieve any other Lender of its obligation hereunder to make available to
the Revolving Administrative Agent for the account of such Issuer its Ratable
Portion of any payment on the date such payment is to be made, but no Lender
shall be responsible for the failure of any other Lender to make available to
the Revolving Administrative Agent for the account of the Issuer such other
Lender’s Ratable Portion of any such payment.

(l) The Revolving Administrative Agent shall determine the Dollar Equivalent of
the maximum stated amount of each Letter of Credit denominated in an Alternative
Currency and each obligation due with respect thereto, and a determination
thereof by the Revolving Administrative Agent shall be conclusive absent
manifest error. The Dollar Equivalent of each Reimbursement Obligation with
respect to a drawn Letter of Credit shall be calculated on the date the Issuer
pays the draw giving rise to such Reimbursement Obligation. The Revolving
Administrative Agent shall determine or redetermine the Dollar Equivalent of the
maximum stated amount of each Letter of Credit denominated in an Alternative
Currency, as applicable, on the date

 

-61-



--------------------------------------------------------------------------------

of each Issuance of such Letter of Credit and at any time, in the Revolving
Administrative Agent’s sole discretion. The Revolving Administrative Agent may
determine or redetermine the Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency at any time upon request of any Lender or
Issuer.

(m) The Borrowers shall furnish each Administrative Agent with (i) a copy of
each Letter of Credit promptly upon the Issuance or renewal of such Letter of
Credit and (ii) a copy of any amendment to such Letter of Credit promptly upon
the effectiveness of such amendment.

(n) Notwithstanding anything in this Agreement to the contrary, no Issuer shall
be under any obligation to Issue any Letter of Credit if any Revolving Lender is
at that time a Defaulting Lender, unless such Issuer has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuer (in its sole discretion) with the Borrowers to eliminate such Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.23(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be Issued or that Letter of Credit and all
other Letter of Credit Obligations as to which such Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

Unless otherwise expressly agreed by the applicable Issuer and the applicable
Borrower when a Letter of Credit is Issued, (i) the rules of the ISP shall apply
to each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of Issuance shall apply to each
commercial Letter of Credit.

Section 2.8 Reduction and Termination of the Commitments

(a) The applicable Borrower may, upon at least three Business Days’ prior notice
to the Applicable Administrative Agent, terminate in whole or reduce in part the
unused portions of the Revolving Commitments; provided, however, that (i) each
partial reduction shall be in an aggregate amount that is an integral multiple
of $5,000,000.00 and (ii) each such reduction shall be made ratably in
accordance with each Lender’s Revolving Commitment. A notice of termination of
the Revolving Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities or other financing transactions, and if
any notice so states it may be revoked by the applicable Borrower by notice to
the Applicable Administrative Agent on or prior to the date specified for the
termination of the Revolving Commitments that the refinancing condition has not
been met and the termination is to be revoked (it being understood that any Term
Loans outstanding at the time of such notice or drawn thereafter will, upon such
revocation, be continued as Base Rate Loans and, thereafter, may be converted to
Eurodollar Rate Loans pursuant to Section 2.14).

(b) If (x) the Tranche B Funding Date has not occurred by the Tranche B Funding
Deadline, (y) the Tranche C Funding Date has not occurred by the Tranche C
Funding Deadline or (z) the Tranche D Funding Date has not occurred by the
Tranche D Funding Deadline, (I) the aggregate Revolving Commitments shall
automatically and without further action be reduced to the aggregate amount of
the Active Revolving Commitments in effect at such time and (II) the relevant
provisos set forth in the definition of “Revolving Commitment” shall thereafter
cease to apply. Any such reduction shall be made ratably in accordance with each
Lender’s Revolving Commitment.

 

-62-



--------------------------------------------------------------------------------

Section 2.9 Repayment of Loans

(a) The Borrowers promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the Term Loans on the
Term Maturity Date (it being understood that other provisions of this Agreement
may require all or part of such Obligations to be repaid earlier).

(b) The Borrowers promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the Reimbursement
Obligations on the Revolving Termination Date (it being understood that other
provisions of this Agreement may require all or part of such Obligations to be
repaid earlier).

Section 2.10 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of, and Reimbursement Obligations owed to, such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

(b) The Term Loan Administrative Agent shall maintain accounts in accordance
with its usual practice in which it shall record (A) the amount of each Term
Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (B) the amount of any principal or interest due and payable by the
Borrowers to each Term Lender hereunder and (C) the amount of any sum received
by the Term Loan Administrative Agent hereunder from the Borrowers, whether such
sum constitutes principal or interest (and the type of Term Loan to which it
applies), fees, expenses or other amounts due under the Loan Documents and each
Term Lender’s share thereof, if applicable.

(c) The entries made in the accounts maintained pursuant to clauses (a) and (b)
above shall, to the extent permitted by applicable law, be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided,
however, that the failure of any Lender or any Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrowers to repay the Loans and Reimbursement Obligations in
accordance with their terms.

(d) Notwithstanding any other provision of this Agreement, if any Term Lender
requests that a Borrower execute and deliver a promissory note or notes payable
to such Lender in order to evidence the Indebtedness owing to such Lender by the
Borrowers hereunder, such Borrower shall promptly execute and deliver a Note or
Notes to such Lender evidencing any Term Loans of such Lender substantially in
the form of Exhibit B.

 

-63-



--------------------------------------------------------------------------------

Section 2.11 Voluntary Prepayments; Term Loan Call Protection

(a) Voluntary Prepayments.

(i) Without limiting Section 2.11(b), the Borrowers may, at any time, prepay the
outstanding principal amount of the Term Loans in whole or in part; provided,
however, that if any prepayment of any Borrowing of Eurodollar Rate Loans is
made by the Borrowers other than on the last day of an Interest Period for such
Borrowing, the Borrowers shall also pay any amounts owing pursuant to
Section 2.17(e); provided, further, that each partial prepayment shall be in an
aggregate principal amount that is an integral multiple of $1,000,000.00. Upon
the giving of such notice of prepayment, the principal amount of Term Loans
specified to be prepaid shall become due and payable on the date specified for
such prepayment; provided that a notice of prepayment of the outstanding
principal amount of the Term Loans in whole or in part may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
financing transactions, and if any notice so states it may be revoked by the
Borrowers by notice to the Term Loan Administrative Agent on or prior to the
date specified for such prepayment that the refinancing condition has not been
met and the notice of such prepayment is to be revoked (it being understood that
any Term Loans outstanding at the time of such notice or drawn thereafter will,
upon such revocation, be continued as Base Rate Loans and, thereafter, may be
converted to Eurodollar Rate Loans pursuant to Section 2.14).

(ii) [Reserved].

(b) Term Loan Call Protection. Each prepayment of Term Loans (a “Payment Event”)
pursuant to Section 2.11(a) or Section 2.12(a), (b) or (c) shall be accompanied
by payment of the Applicable Premium. If the Term Loans are accelerated or
otherwise become due prior to the date that is eighteen (18) months following
the Effective Date for any reason (including the acceleration of claims by
operation of law), in each case, as a result of an Event of Default, the amount
of principal of, accrued and unpaid interest and premium on the Term Loans that
becomes due and payable shall equal 100% of the principal amount of the Term
Loans prepaid plus the Applicable Premium in effect on the date of such
acceleration plus accrued and unpaid interest on the applicable Term Loans as of
the date of acceleration, as if such acceleration were a voluntary prepayment of
the Loans pursuant to Section 2.11(a). Without limiting the generality of the
foregoing, in the event the Term Loans are accelerated or otherwise become due
prior to the date that is eighteen (18) months following the Effective Date, in
each case, in respect of any Event of Default (including, but not limited to,
upon the occurrence of an Event of Default arising under Section 9.1(f)
(including the acceleration of claims by operation of law)), the Applicable
Premium with respect to a prepayment of the Term Loans pursuant to
Section 2.11(a) will also be due and payable as though all of the Term Loans
were voluntarily prepaid and shall constitute part of the Obligations, in view
of the impracticability and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties as to a reasonable calculation of each
Term Lender’s lost profits as a result thereof. Any premium (including the
Applicable Premium) payable above shall be presumed to be the liquidated damages
sustained by each Term Lender as the result of the early redemption and the Loan
Parties agree that it is reasonable under the circumstances currently existing.
The premium (including the Applicable Premium) shall also be payable in respect
of all of the Term Loans in the event the Term Loans are satisfied or released
by foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. THE BORROWER AND EACH OTHER LOAN PARTY
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE

 

-64-



--------------------------------------------------------------------------------

COLLECTION OF THE FOREGOING PREMIUM (INCLUDING THE APPLICABLE PREMIUM) IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower and each other Loan Party
expressly agrees (to the fullest extent it may lawfully do so) that: (A) the
Applicable Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Applicable Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Term Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Applicable Premium; and (D) the
Borrower and each other Loan Party shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Borrower and each other
Loan Party expressly acknowledges that its agreement to pay the Applicable
Premium to Term Lenders as herein described is a material inducement to Term
Lenders to make the Term Loans.

Section 2.12 Mandatory Prepayments Without limiting Section 2.11(b),

(a) Not later than the first Business Day following the date of receipt by the
Parent or any Restricted Subsidiary of any Net Cash Proceeds in respect of any
Specified Asset Sale, the Parent shall notify each Administrative Agent of such
receipt. On the third Business Day following the receipt by the Parent or any
Restricted Subsidiary of any Net Cash Proceeds in respect of any Specified Asset
Sale, the Borrowers shall prepay the Term Loans then outstanding, together with
the Applicable Premium, and permanently reduce the Active Revolving Commitments
on a pro rata basis in an aggregate amount equal to such Net Cash Proceeds.

(b) Not later than the first Business Day following the date of receipt by the
Parent or any Restricted Subsidiary, or by any Agent as loss payee, of any Net
Cash Proceeds in respect of any Insurance/Condemnation Event, the Parent shall
notify each Administrative Agent of such receipt. On the third Business Day
following the receipt by the Parent or any Restricted Subsidiary, or by any
Agent as loss payee, of any Net Cash Proceeds in respect of any
Insurance/Condemnation Event, the Borrowers shall prepay the Term Loans then
outstanding, together with the Applicable Premium, and permanently reduce the
Active Revolving Commitments on a pro rata basis in an aggregate amount equal to
such Net Cash Proceeds; provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Parent may, on or prior to the date
of the required prepayment, deliver to each Administrative Agent a certificate
of a Responsible Officer of the Parent certifying that the Parent intends to
cause such Net Cash Proceeds (or a portion thereof specified in such
certificate) to be reinvested in long-term assets that are used or useful in the
business of the Parent and its Restricted Subsidiaries (including through the
repair, restoration or replacement of the damaged, destroyed or condemned
assets) on or prior to the date that is 180 days after the receipt of such Net
Cash Proceeds (or, if the Parent or such Restricted Subsidiary has entered into
a binding commitment with respect to any such reinvestment within such 180-day
period, the date, if later, that is 90 days after the date of such commitment),
and certifying that, as of the date thereof, no Default or Event of Default has
occurred and is continuing, in which case during such period the Borrowers shall
not be required to make such prepayment to the extent of the amount intended to
be so reinvested as set forth in such certificate; provided further any such Net
Cash Proceeds that are not so reinvested by the end of such period shall be
applied to prepay the Term Loans then outstanding, together with the Applicable
Premium, and permanently reduce the Active Revolving Commitments on a pro rata
basis in an aggregate amount equal to such Net Cash Proceeds immediately upon
the expiration of such period.

 

-65-



--------------------------------------------------------------------------------

(c) Not later than the first Business Day following the date of receipt by the
Parent or any Restricted Subsidiary of any Net Cash Proceeds from the incurrence
of any Indebtedness (excluding any Indebtedness permitted to be incurred
pursuant to Section 8.1), the Parent shall notify each Administrative Agent of
such receipt and the Borrowers shall prepay the Term Loans then outstanding,
together with the Applicable Premium, and permanently reduce the Active
Revolving Commitments on a pro rata basis in an aggregate amount equal to such
Net Cash Proceeds.

(d) In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending December 31, 2019), the
Borrowers shall, not later than March 31 of the following Fiscal Year, prepay
the Term Loans then outstanding and permanently reduce the Active Revolving
Commitments on a pro rata basis in an aggregate amount equal to 75% of such
Consolidated Excess Cash Flow.

(e) If, at any time, the aggregate principal amount of Letter of Credit
Obligations exceeds the aggregate Active Revolving Commitments at such time, the
Borrowers shall within one Business Day provide cash collateral in respect of
the Letter of Credit Obligations in the manner set forth in Section 9.3 in an
amount equal to 105% of such excess.

(f) If, at any time, the aggregate outstanding amount of all Financial Letters
of Credit (other than the Amazon Letter of Credit) exceeds the Financial Letter
of Credit Sublimit, the Borrowers shall within one Business Day provide cash
collateral in respect of the Letter of Credit Obligations in the manner set
forth in Section 9.3 in an amount equal to 105% of such excess.

(g) Prior to or concurrently with any mandatory prepayment, cash
collateralization or reduction pursuant to this Section 2.12, the Borrowers
(i) shall notify each Administrative Agent of such prepayment, cash
collateralization or reduction and (ii) shall deliver to each Administrative
Agent a certificate of a Responsible Officer of the Parent setting forth the
calculation of the amount of the applicable prepayment, cash collateralization
or reduction. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or Reimbursement
Obligation or portion thereof to be prepaid or cash collateralized (with such
specification to be in accordance with this Section 2.12), or the effective date
and the amount of any such reduction, as applicable, and shall be given in
writing. Promptly following receipt of any such notice, the Term Loan
Administrative Agent shall advise the Lenders of the details thereof. Each
mandatory prepayment of any Loans and each Commitment reduction shall be
allocated among the Lenders under such Facility in accordance with their
applicable Ratable Portions.

(h) Each holder of Term Loans may decline all or any portion of any prepayment
allocable to it pursuant to clauses (b) through (d) of this Section 2.12.

 

-66-



--------------------------------------------------------------------------------

(i) The aggregate Revolving Commitments shall be reduced on a dollar-for-dollar
basis with any reduction in the Active Revolving Commitments, and each such
reduction shall be made ratably in accordance with each Lender’s Revolving
Commitment.

Section 2.13 Interest

(a) Term Loan Rate of Interest. All Term Loans shall bear interest on the unpaid
principal amount thereof from the date such Term Loans are made until paid in
full, except as provided in clause (d) below, as follows:

(i) if a Base Rate Loan, at a rate per annum equal to the sum of (A) the Base
Rate as in effect from time to time plus (B) 9.00%; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period plus (B) 10.00%.

(b) Other Facility Rate of Interest. The outstanding amount of all Obligations
(other than Reimbursement Obligations in respect of Letters of Credit, which
shall bear interest as set forth in Section 2.7(i), and Term Loans, which shall
bear interest as set forth in Section 2.13(a)) shall bear interest, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (d) below, as follows:

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time plus (B) 9.00%; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period plus (B) 10.00%.

(c) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the last Business Day of each calendar quarter and
(B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each day during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).

(d) Default Interest. Notwithstanding the rates of interest specified in clauses
(a) and (b) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, the interest rate otherwise in effect shall increase 2.00% per
annum; provided that, the applicable rates of interest with respect to overdue
amounts other than principal shall be the rate specified in clause (b)(i) above
plus 2.00% per annum.

 

-67-



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to each Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant interest payment date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

Section 2.14 Conversion/Continuation Option

(a) The Borrowers may elect (i) at any time on any Business Day to convert Base
Rate Loans or any portion thereof to Eurodollar Rate Loans and (ii) at the end
of any applicable Interest Period, to convert Eurodollar Rate Loans or any
portion thereof into Base Rate Loans or to continue such Eurodollar Rate Loans
or any portion thereof for an additional Interest Period; provided, however,
that the aggregate amount of the Eurodollar Rate Loans for each Interest Period
must be in an amount that is an integral multiple of $1,000,000.00. Each
conversion or continuation shall be allocated among the Loans subject to such
conversion or continuation of each Applicable Lender in accordance with such
Lender’s Ratable Portion. Each such election shall be in substantially the form
of Exhibit F (a “Notice of Conversion or Continuation”) and shall be made by
giving the Applicable Administrative Agent at least three Business Days’ prior
written notice specifying, in each case, (A) the amount and Type of Loans being
converted or continued, (B) in the case of a conversion to or a continuation of
Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of a
conversion, the date of conversion.

(b) The Applicable Administrative Agent shall promptly notify each Applicable
Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. Notwithstanding the foregoing, no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans, and no continuation in
whole or in part of Eurodollar Rate Loans upon the expiration of any applicable
Interest Period, shall be permitted at any time during which (i) a Default or an
Event of Default shall have occurred and be continuing or (ii) the continuation
of, or conversion into, a Eurodollar Rate Loan would violate any provision of
Section 2.17. If, within the time period required under the terms of this
Section 2.14, the Applicable Administrative Agent does not receive a Notice of
Conversion or Continuation from the Borrowers containing a permitted election to
continue any Eurodollar Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, such Loans shall be automatically converted to Base Rate Loans. Each
Notice of Conversion or Continuation shall be irrevocable.

 

-68-



--------------------------------------------------------------------------------

Section 2.15 Fees

(a) Revolving Commitment Fees. The Borrowers jointly and severally agree to pay
to the Revolving Administrative Agent for the account of each Lender (except for
any Defaulting Lender) a commitment fee (the “Revolving Commitment Fee”),
accruing at a rate per annum equal to 1.50% on the actual daily amount by which
the Revolving Commitment of such Lender exceeds such Lender’s Revolving Exposure
during the period from the Effective Date until the Revolving Termination Date,
payable in arrears (i) no later than the fifth Business Day after the date on
which the Borrowers receive an invoice for the amount of the Revolving
Commitment Fees due and payable for the period, and (ii) on the Revolving
Termination Date.

(b) [Reserved].

(c) Letter of Credit Fees. The Borrowers jointly and severally agree to pay the
following amounts with respect to Letters of Credit issued by any Issuer:

(i) to the Revolving Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee of 0.50% per annum (“Fronting Fees”) of the daily maximum amount
available to be drawn under such Letter of Credit (in the case of Letters of
Credit denominated in a currency other than Dollars, based on the Dollar
Equivalent of such amount on the last Business Day of such calendar quarter),
payable in arrears (A) no later than the fifth Business Day after the date on
which the Borrowers receive an invoice for the amount of the Fronting Fees due
and payable for the period and (B) on the Revolving Termination Date;

(ii) to the Revolving Administrative Agent for the account and ratable benefit
of the Revolving Lenders (except for any Defaulting Lender that has not provided
cash collateral satisfactory to the applicable Issuers pursuant to
Section 2.7(n)), with respect to each Letter of Credit (but excluding that
portion of any such Letter of Credit that has been cash collateralized by the
Borrowers pursuant to Section 2.7(n) as a result of any Defaulting Lender), a
fee (the “Letter of Credit Participation Fee”) accruing at a rate per annum
equal to 10.00% on the daily maximum amount available to be drawn under such
Letter of Credit (in any case, in the case of any Letter of Credit denominated
in a currency other than Dollars, based on the Dollar Equivalent of such amount
on the last Business Day of such calendar quarter) payable in arrears (x) no
later than the fifth Business Day after the date on which the Borrowers receive
an invoice for the amount of the Letter of Credit Participation Fees due and
payable for the period and (y) on the Revolving Termination Date, as applicable;
provided, however, that during the continuance of an Event of Default, such fee
shall be increased by 2.00% per annum and shall be payable on demand upon the
election of the Requisite Revolving Lenders (except, in each case, if an Event
of Default has occurred under Section 9.1(a) or (f), in which case such increase
shall be immediate); and

 

-69-



--------------------------------------------------------------------------------

(iii) to the Issuer of any Letter of Credit, with respect to the Issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of Issuance, amendment, transfer
or drawing, as the case may be.

(d) [Reserved].

(e) Additional Fees. The Parent and the Borrowers have agreed to pay to the
Agents, the Arrangers and the Lenders additional fees, the amount and dates of
payment of which are embodied in certain fee letters executed and delivered by
the Parent or any Borrowers in connection with this Agreement and as may
otherwise have been separately agreed upon by the Parent or any Borrower in
writing in connection herewith or therewith.

(f) Payment of Fees to Lenders. The Revolving Administrative Agent hereby agrees
to pay to each Revolving Lender such Revolving Lender’s Ratable Portion of the
Revolving Commitment Fees and the Letter of Credit Participation Fee, as
applicable, received by the Revolving Administrative Agent in its capacity as
such, promptly following receipt of each of the same from (and only to the
extent each such fee is received from) the Borrowers or any other Loan Party;
provided that (i) the Ratable Portion of any Revolving Commitment Fee shall be
calculated without giving effect to the Commitment of any Defaulting Lender and
(ii) any Letter of Credit Participation Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which neither
such Defaulting Lender nor the Borrower has provided cash collateral
satisfactory to the Issuer pursuant to Section 2.7(n) shall be payable, to the
maximum extent permitted by applicable law, to the other Revolving Lenders in
accordance with the upward adjustments in their respective Ratable Portions
allocable to such Letter of Credit pursuant to Section 2.23(a)(iv), with the
balance of such fee, if any, payable to the Issuer for its own account.

Section 2.16 Payments and Computations

(a) The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 3:00 p.m. (New York time) on the day when due, in
Dollars, to the Applicable Administrative Agent at its address referred to in
Section 11.8 in immediately available funds without set-off or counterclaim. The
Applicable Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the applicable Lenders, in accordance with the application
of payments set forth in clauses (e) or (f) below, as applicable, for the
account of their respective Applicable Lending Offices; provided, however, that
amounts payable pursuant to Section 2.18, Section 2.19 or Section 2.17(c) or
(d) shall be paid only to any affected Lender. Payments received by any
Administrative Agent after 3:00 p.m. (New York time) shall be deemed (in such
Administrative Agent’s sole discretion) to be received on the next Business Day.

(b) All computations of interest and of fees shall be made by the Applicable
Administrative Agent on the basis of the actual number of days elapsed (in each
case calculated to include the first day but exclude the last day) (i) over a
year of 365 or 366 days, as the case may be, in the case of interest accruing at
the Base Rate when the Base Rate is determined by reference to the Prime Rate,
and (ii) over a year of 360 days at all other times. Each determination by the
Applicable Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

-70-



--------------------------------------------------------------------------------

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day. All repayments of any Loans under any Facility shall be applied as
follows: first, to repay Loans under such Facility outstanding as Base Rate
Loans and then, to repay Loans under such Facility outstanding as Eurodollar
Rate Loans, with those Eurodollar Rate Loans having earlier expiring Interest
Periods being repaid prior to those having later expiring Interest Periods.

(d) Unless an Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due hereunder that the Borrowers will
not make such payment in full, such Administrative Agent may assume that the
Borrowers have made such payment in full to such Administrative Agent on such
date and such Administrative Agent may, in reliance upon such assumption, cause
to be distributed to each applicable Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent that the Borrowers shall
not have made such payment in full to such Administrative Agent, each applicable
Lender shall repay to such Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon at the Federal Funds
Rate, for the first three Business Days, and, thereafter, at the rate applicable
to Base Rate Loans, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to such Administrative
Agent.

(e) Subject to the provisions of clause (f) below and the provisions of
Section 2.12 with respect to the application of mandatory prepayments, all
payments and any other amounts received by the Administrative Agents from or for
the benefit of any Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans an Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which such Administrative Agent has not been reimbursed by such
Lender or the Borrowers, second, to pay all other Obligations as provided in the
Loan Documents, and third, as the Borrowers so designate. Payments in respect of
Loans or Reimbursement Obligations received by an Administrative Agent shall,
subject to Section 2.23, be distributed to each applicable Lender in accordance
with such Lender’s Ratable Portion (calculated (i) in the case of principal
payments, without giving effect to the Commitments of any Defaulting Lender that
has not fully funded its share of the Loans or Reimbursement Obligations being
repaid and (ii) in the case of interest and fee payments, without giving effect
to the Commitments of any Defaulting Lender for the amount of interest,
Revolving Commitment Fees or Letter of Credit Participation Fees payable in
respect of Loans or Letter of Credit Obligations for which such Defaulting
Lender has not fully funded its share of the Loan or Letter of Credit
Obligations) and as adjusted in accordance with Section 2.15(f) and
Section 2.23(a)(iv).

 

-71-



--------------------------------------------------------------------------------

(f) Each Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any net proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default, whether from a Loan Party’s sale of Collateral or the Collateral
Agent’s or any Secured Party’s receipt of proceeds from any exercise of
remedies, and each Borrower and each Lender agrees that, during such time, each
Administrative Agent may, and upon either (A) the written direction of the
Requisite Lenders or (B) the acceleration of the Obligations pursuant to
Section 9.2, shall, apply all payments in respect of any Obligations and all
other proceeds of Collateral, in the following order (subject to any adjustments
under Section 2.23(a)(ii)):

first, to pay interest on and then principal of (i) the Loans that any
Administrative Agent may have advanced on behalf of any Lender for which such
Administrative Agent has not then been reimbursed by such Lender or the
Borrowers and (ii) the Reimbursement Obligations owed to any Issuer for which
such Issuer has not then been reimbursed by any Lender or the Borrowers;

second, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to any Administrative Agent or the Collateral Agent;

third, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Lenders and the Issuers;

fourth, to pay Obligations in respect of any fees then due to any Administrative
Agent, the Collateral Agent, the Lenders and the Issuers;

fifth, to pay interest then due and payable in respect of the Loans (ratably to
the aggregate principal amount of such Loans) and Reimbursement Obligations; and

sixth, to pay or prepay the Loans, Applicable Premium, Reimbursement Obligations
and other Obligations including to provide cash collateral for outstanding
Letter of Credit Undrawn Amounts in the manner described in Section 9.3, ratably
to the aggregate amount of such Loans, Reimbursement Obligations, other
Obligations and Letter of Credit Undrawn Amounts;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first through sixth above, the available funds being applied with respect to any
such Obligation (unless otherwise specified in such clause) shall be allocated
to the payment of such Obligations ratably, based on the proportion of the
interest of the Agent, Lender, Issuer or other Person holding such Obligations
in the aggregate outstanding Obligations described in such clauses.

If any Secured Party collects or receives any amounts or obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Obligations to which it is not entitled under or in
excess of the amount it would be entitled under this Section 2.16(f) if such
payment had been received by an Administrative Agent or the Collateral Agent,
such Secured Party shall hold the same in trust for the applicable Secured
Parties entitled thereto and shall forthwith deliver the same to an
Administrative Agent, for the account of such Secured Parties, to be applied in
accordance with this Section 2.16(f), in each case until the prior payment in
full in cash of the applicable Obligations of such Secured Parties.

 

-72-



--------------------------------------------------------------------------------

Section 2.17 Special Provisions Governing Eurodollar Rate Loans

(a) Determination of Interest Rate. The Eurodollar Rate for each Interest Period
for Eurodollar Rate Loans shall be determined by the Applicable Administrative
Agent pursuant to the procedures set forth in the definition of “Eurodollar
Rate.” An Administrative Agent’s determination shall be presumed to be correct
absent manifest error and shall be binding on the Borrowers.

(b) Interest Rate Unascertainable, Inadequate or Unfair.

(i) If (A) an Administrative Agent determines that adequate and fair means do
not exist for ascertaining the applicable interest rates by reference to which
the Eurodollar Rate then being determined is to be fixed (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis) or (B) the Applicable Requisite Lenders notify the Applicable
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period or calendar quarter, such Administrative Agent shall
forthwith so notify the Borrowers and the Applicable Lenders, whereupon each
Eurodollar Rate Loan in respect of such Facility shall automatically, on the
last day of the current Interest Period for such Loan, convert into a Base Rate
Loan and the obligations of the Applicable Lenders to make Eurodollar Rate Loans
or to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended
until such Administrative Agent shall notify the Borrowers that the Applicable
Requisite Lenders have determined that the circumstances causing such suspension
no longer exist, which notice shall be given promptly following such
determination. Thereafter, the Borrowers’ right to request, and the Applicable
Lenders’ obligations, if any, to make Eurodollar Rate Loans shall be restored.

(ii) If at any time an Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (b)(i)(A) or (b)(i)(B) have arisen and such circumstances are unlikely
to be temporary or (B) the circumstances set forth in clause (b)(i)(A) or
(b)(i)(B) have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over such
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agents and the Borrowers shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 11.1, such amendment shall
become effective with regard to each Facility without any further action or
consent of any other party to this Agreement so long as the Applicable
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Applicable Requisite Lenders stating that such Lenders
object to such amendment.

 

-73-



--------------------------------------------------------------------------------

(c) Increased Costs. If at any time any Lender or an Issuer determines that any
Change in Law (including any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) shall (i) have the
effect of increasing the cost to such Lender or such Issuer of agreeing to make
or making, funding or maintaining any Eurodollar Rate Loan, or (ii) subject any
Lender or any Issuer to any Tax (except for Taxes or Other Taxes indemnifiable
pursuant to Section 2.19) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital and the result of any of the foregoing shall be to increase the cost
to such Lender or Issuer of making, continuing or maintaining any Eurodollar
Rate Loan or of maintaining its obligation to make any such Eurodollar Rate
Loan, or to increase the cost to such Lender or Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuer hereunder with respect to a
Eurodollar Rate Loan or Letter of Credit (whether of principal, interest or any
other amount) then the Borrowers shall from time to time, upon demand by such
Lender or such Issuer (with a copy of such demand to the Applicable
Administrative Agent), pay to the Applicable Administrative Agent for the
account of such Lender or such Issuer additional amounts sufficient to
compensate such Lender or such Issuer for such additional cost incurred or
reduction suffered. A certificate as to the amount of such increased cost shall
be, together with supporting documents, submitted to the Borrowers and the
Applicable Administrative Agent by such Lender or such Issuer and shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, except to the extent, if any, the change (or compliance) referred
to in such certificate shall be retroactive, the Borrowers shall not be required
to compensate a Lender or an Issuer pursuant to this clause (c) for any
increased costs or reduction incurred more than 180 days prior to the date of
such certificate. The Borrowers shall pay such Lender or such Issuer the amount
shown as due on any such certificate within 30 days after its receipt of the
same. Notwithstanding the foregoing, no Person shall be entitled to demand
compensation for any additional cost or reduction pursuant to this
Section 2.17(c) if it is not the general policy or practice of such Person to
demand it in similar circumstances under comparable provisions of other credit
agreements (as reasonably determined by such Person).

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrowers through the Applicable Administrative
Agent, (i) the obligation of such Lender to make or to continue Eurodollar Rate
Loans and to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended, and each such Lender shall make a Base Rate Loan as part of any
requested Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar
Rate Loans are then outstanding, the Borrowers shall immediately convert each
such Loan into a Base Rate Loan. If, at any time after a Lender gives notice
under this Section 2.17(d), such Lender determines that it may lawfully make
Eurodollar Rate Loans, such Lender shall promptly give notice of that
determination to the Borrowers and the Applicable Administrative Agent. The
Borrowers’ right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

 

-74-



--------------------------------------------------------------------------------

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.13, the Borrowers shall compensate each Lender,
upon demand, for all losses, expenses and liabilities (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loan to the Borrowers, but excluding any loss of profit on the relevant
Loans) that such Lender may sustain (i) if for any reason a proposed Borrowing
or continuation of, or conversion into, Eurodollar Rate Loans does not occur on
a date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrowers or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.14, (ii) if for
any reason any Eurodollar Rate Loan is prepaid by reason of an increase or a
reduction in Commitments on a date that is not the last day of the applicable
Interest Period, (iii) as a consequence of a required conversion of a Eurodollar
Rate Loan to a Base Rate Loan as a result of any of the events indicated in
clause (d) above, (iv) as a consequence of any failure by the Borrowers to repay
Eurodollar Rate Loans when required by the terms hereof, or (v) as a consequence
of the assignment of any Eurodollar Rate Loan other than on the last day of an
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 2.20 or Section 11.1(c). The Lender making demand for such compensation
shall deliver to the Borrowers concurrently with such demand a written statement
as to such losses, expenses and liabilities, and this statement shall be
conclusive as to the amount of compensation due to such Lender, absent manifest
error.

(f) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers under this
Section 2.17 shall survive the termination of this Agreement, the Commitments
and the repayment, and the satisfaction or discharge of the Obligations.

Section 2.18 Capital Adequacy

If at any time any Lender or any Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuer’s (or any Person
controlling such Lender’s or such Issuer’s) capital as a consequence of its
obligations hereunder, under or in respect of any Letter of Credit to a level
below that which such Lender or such Issuer or Person could have achieved but
for such Change in Law, then, upon demand from time to time by such Lender or
such Issuer, the Borrowers shall pay to the Applicable Administrative Agent for
the account of such Lender or such Issuer, from time to time as specified by
such Lender or such Issuer, additional amounts sufficient to compensate such
Lender or such Issuer for such reduction. A certificate as to such amounts
setting forth in reasonable detail the basis for such demand and a calculation
for such amount shall be submitted to the Borrowers and the Applicable
Administrative Agent by such Lender or such Issuer and shall be conclusive and
binding for all purposes absent manifest error; provided that no such
certificate need disclose any information that is sensitive, confidential or
legally restricted. Notwithstanding the foregoing, except to the extent, if any,
the change (or compliance) referred to in any such certificate shall be
retroactive, the Borrowers shall not be required to compensate a Lender or such

 

-75-



--------------------------------------------------------------------------------

Issuer pursuant to this Section 2.18 for any reduction in rates of return with
respect to any period prior to the date that is 180 days prior to the date of
each such certificate. Without prejudice to the survival of any other agreement
of the Borrowers hereunder, the agreements and obligations of the Borrowers
under this Section 2.18 shall survive the termination of this Agreement, the
Commitments and the repayment, and the satisfaction or discharge of the
Obligations.

Section 2.19 Taxes

(a) All payments by or on account of any obligation of any Loan Party to or for
the account of any Lender or Issuer or any Administrative Agent hereunder or
under each Loan Document shall be made free and clear of and without deduction
or withholding for any and all taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”), except pursuant to a Requirement of
Law (which for purposes of this Section 2.19 shall include FATCA). If a
Withholding Agent shall be required by law (as determined in the good faith
discretion of such Withholding Agent) to deduct or withhold any Taxes from or in
respect of any such payment to any Lender or the Applicable Administrative Agent
then, (i) the applicable Withholding Agent shall be entitled to make such
deductions or withholdings, (ii) the applicable Withholding Agent shall timely
pay the full amount withheld or deducted by it to the relevant Governmental
Authority in accordance with the applicable Requirement of Law, and (iii) the
applicable Withholding Agent shall furnish to such Administrative Agent (in case
the applicable Withholding Agent is a Loan Party) or to the Borrowers (in case
the applicable Withholding Agent is the Applicable Administrative Agent) the
original or a certified copy of a receipt evidencing payment thereof, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to such Administrative Agent or the Borrowers (as applicable)
within 30 days after such payment is made. In addition, in the case of any Taxes
or Other Taxes (as defined below) that are, in either case, (i) deducted or
withheld by a Withholding Agent pursuant to the immediately preceding sentence
and (ii) not an Excluded Tax, the sum payable by the Borrowers under the
applicable Loan Document shall be increased as necessary so that after making
all such required deductions or withholdings for such Taxes or Other Taxes
(including deductions applicable to additional sums payable under this
Section 2.19) such Lender or such Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) In addition, the Borrowers shall timely pay to the relevant Government
Authority any stamp, court or documentary, intangible, recording, filing or
similar Taxes (including any interest, additions to Tax or penalties applicable
thereto), in each case arising from any payment made under any Loan Document or
from the execution, delivery or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20) (“Other
Taxes”) or, at the option of the Applicable Administrative Agent, timely
reimburse it for the payment of Other Taxes.

 

-76-



--------------------------------------------------------------------------------

(c) The Borrowers hereby agree to indemnify, jointly and severally, each
Administrative Agent, each Issuer and each Lender, for the full amount of Taxes
(other than Excluded Taxes) imposed on or with respect to a payment made by or
on account of an obligation of any Loan Party under any Loan Document or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 2.19(c)) deducted or withheld by the
Borrowers or paid by the Applicable Administrative Agent or such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted. Payments due under this indemnification shall be made
within 10 days of the date such Administrative Agent or such Lender makes demand
therefor. A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender or any Administrative Agent on its own behalf or on
behalf of a Lender or any other Administrative Agent, shall be conclusive absent
manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the parties contained in this
Section 2.19 shall survive the resignation and/or replacement of any
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement, the Commitments and the repayment,
and the satisfaction or discharge of the Obligations.

(e) (i) Any Lender (including, solely for this purpose, each Administrative
Agent and any Issuer) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver, to the Borrowers and the Applicable Administrative Agent, at the time
or times reasonably requested by the Borrowers or the Applicable Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or such Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Applicable
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or such Administrative
Agent as will enable the Borrowers or such Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in sub-clause (ii)(A),
(B) or (D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a “United States Person” as defined in Section 7701(a)(30) of the
Code,

(A) any Lender that is a United States Person shall deliver to the Borrowers and
the Applicable Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or such Administrative Agent), properly
completed and executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

 

-77-



--------------------------------------------------------------------------------

(B) any non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Applicable Administrative Agent (in such number
of copies as shall be requested by the applicable recipient) on or prior to the
date on which such non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or
such Administrative Agent), whichever of the following is applicable:

(1) in the case of a non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed copies of IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such Tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and executed copies of IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(2) properly completed and executed copies of IRS Form W-8ECI;

(3) in the case of a non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable; or

(4) to the extent a non-U.S. Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the non-U.S. Lender is a partnership and one or
more direct or indirect partners of such non-U.S. Lender are claiming the
portfolio interest exemption, such non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

(C) any non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Applicable Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or such

 

-78-



--------------------------------------------------------------------------------

Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
such Administrative Agent to determine the withholding or deduction required to
be made.

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Applicable Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or such Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code), and such additional documentation reasonably requested by the Borrowers
or such Administrative Agent as may be necessary for the Borrowers and such
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this sub-clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Applicable
Administrative Agent in writing of its legal inability to do so.

(f) If any Lender, Issuer or the Applicable Administrative Agent receives a
refund (or a credit claimed in lieu of a refund) in respect of any Taxes or
Other Taxes as to which it has received a payment from or has been indemnified
by a Loan Party pursuant to this Section 2.19 or a similar provision of any Loan
Document, which refund or credit in solely the good faith judgment of such
Lender or Issuer or such Administrative Agent, as the case may be, is
attributable to such payment or indemnification made by the Loan Party or the
associated Tax or Other Tax, it shall notify the Borrowers of such receipt and
shall, within 30 days after the later of the receipt of a written request by the
Borrowers or the receipt or application of such refund or credit (unless such
Lender reasonably expects that it shall be required to repay such refund or
credit to the relevant Governmental Authority), pay the amount of such refund or
credit to the Borrowers, net of all out-of-pocket expenses of such Lender and
Taxes imposed on the Lender or Issuer or an Administrative Agent with respect to
such amounts, without interest thereon and subject to Section 11.6; provided,
however, that the Borrowers jointly and severally agree to return such refund or
credit paid by the Lender, Issuer or the Applicable Administrative Agent
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or Issuer or such
Administrative Agent within 30 days after receipt of written notice in the event
that such Lender or Issuer or such Administrative Agent is required to repay
such refund or credit to the relevant Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will a Lender or
Issuer or the Applicable

 

-79-



--------------------------------------------------------------------------------

Administrative Agent be required to pay any amount to any Loan Party pursuant to
this paragraph (f) the payment of which would place the Lender or Issuer or such
Administrative Agent in a less favorable net after-Tax position than the Lender
or Issuer or such Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. Nothing contained in this
Section 2.19 shall require any Lender or the Applicable Administrative Agent to
make available to any Loan Party any Tax Return or any other document containing
information that it deems to be confidential.

Section 2.20 Substitution of Lenders

If any Lender becomes a Defaulting Lender, the Borrowers may, at Borrowers’ sole
effort and expense, substitute another financial institution for such Defaulting
Lender hereunder, upon reasonable prior written notice (which written notice
must be given within 90 days following the notification to the Borrowers
thereof) by the Borrowers to the Applicable Administrative Agent and the
Defaulting Lender that the Borrowers intend to make such substitution. A
substitute financial institution (x) must be an Eligible Assignee and (y) if not
already a Lender in respect of such Facility, must be acceptable to the
Applicable Administrative Agent and, in the case of the Revolving Facility, each
Issuer (each such consent not to be unreasonably withheld, conditioned or
delayed). If the proposed substitute financial institution or other entity meets
the conditions set forth in clauses (x) and (y) above and the written notice was
properly issued under this Section 2.20, the Defaulting Lender shall sell and
the substitute financial institution or other entity shall purchase, at par plus
accrued interest and Letter of Credit Participation Fees, all rights and claims
of such Defaulting Lender under the Loan Documents and such substitute financial
institution or other entity shall assume, and the Defaulting Lender shall be
relieved of, its Applicable Commitments and all other prior unperformed
obligations of the Defaulting Lender under the Loan Documents (other than in
respect of any damages (other than exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such Defaulting Lender, upon the effectiveness of such sale, purchase and
assumption (that, in any event shall be conditioned upon the payment in full by
the Borrowers in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date to such Defaulting
Lender), the substitute financial institution or other entity shall become a
“Lender” hereunder in respect of the applicable Facility for all purposes of
this Agreement (x) having a Commitment in the amount of such Defaulting Lender’s
Commitment assumed by it (if any) and such Commitment of the Defaulting Lender
shall be terminated and (y) holding the amount of Applicable Loans and
Reimbursement Obligations held by the Defaulting Lender; provided, however, that
all indemnities under the Loan Documents shall continue in favor of such
Defaulting Lender. Such Defaulting Lender shall execute and deliver to the
Applicable Administrative Agent an Assignment and Acceptance to evidence such
transfer; provided, however, that the failure of the Defaulting Lender to
execute and deliver such Assignment and Acceptance shall not invalidate such
assignment, and such Assignment and Acceptance shall be deemed to be executed
and delivered upon receipt by such Defaulting Lender of such payment in full.

 

-80-



--------------------------------------------------------------------------------

Section 2.21 Mitigation

If any Lender requests compensation under Section 2.17(c), or requires the
Borrowers to pay any Taxes or additional amounts to any Lender, any
Administrative Agent or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall (at the request of the
Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.17(c) or 2.19, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 2.22 Cash Collateral

(a) Certain Credit Support Events. At any time that there shall exist a
Revolving Lender that is a Defaulting Lender, promptly (but in any event within
five Business Days) after the request of any Administrative Agent or any Issuer,
the Borrowers shall deliver to the Collateral Agent cash collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.23(a)(iv) and any cash collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All cash collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at the Collateral Agent (including, in the case of cash
collateral provided pursuant to Section 9.3, the Cash Collateral Account). To
the extent provided by the Borrowers, the Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Collateral Agent, for the benefit of the Collateral Agent, the
Administrative Agents, the Issuers and the Revolving Lenders, a security
interest in all such cash, deposit accounts and all balances therein, and in all
proceeds of the foregoing, and to maintain such security interest as a
first-priority security interest, all as security for the obligations to which
such cash collateral may be applied pursuant to clause (c) below. If at any time
the Collateral Agent determines that cash collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total amount of such cash collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrowers or the relevant
Defaulting Lender will, promptly (but in any event within 5 Business Days) after
demand by the Collateral Agent, pay or provide to the Collateral Agent
additional cash collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.22 or Section 2.4,
Section 2.7, Section 2.12, Section 2.16, Section 2.23, or Section 9.3 in respect
of Letters of Credit shall be held and applied to the satisfaction of the
specific Letter of Credit Obligations, obligations to fund participations
therein (including, as to cash collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which such cash
collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

-81-



--------------------------------------------------------------------------------

(d) Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the Lender (or, as appropriate, its assignee following
compliance with Section 11.2(b)(iv)) or (ii) the Collateral Agent’s good faith
determination that there exists excess cash collateral; provided, however, that
(x) cash collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.22 may be otherwise applied in
accordance with Section 2.16(e) and (f), and (y) the Person providing cash
collateral and the relevant Issuer may agree that cash collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.23 Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Each Lender hereby agrees that notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and each
Lender hereby agrees that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the Lenders other than Defaulting Lenders), except as provided in
the last sentence of Section 11.1(a).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by any Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 2.12 or
otherwise, and including any amounts made available to such Administrative Agent
by the Defaulting Lender pursuant to Section 11.6), shall be applied at such
time or times as may be determined by such Administrative Agent as follows:

first, to the payment of any amounts owing by that Defaulting Lender to an
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to an Issuer hereunder;

third, if so determined by the Revolving Administrative Agent or requested by an
Issuer, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit;

fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Revolving Administrative Agent;

 

-82-



--------------------------------------------------------------------------------

fifth, if so determined by the Revolving Administrative Agent and the Borrowers,
to be held in a deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement;

sixth, to the payment of any amounts owing to the other Lenders or Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Issuer against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement;

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Reimbursement Obligations in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans or Reimbursement Obligations were made at a time when the conditions set
forth in Section 3.6 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and the Reimbursement Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Reimbursement Obligations owed to, that Defaulting Lender.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.23(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
Revolving Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) each Defaulting Lender shall be limited in its right to receive Letter
of Credit Participation Fees as provided in Section 2.15(c)(ii).

(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Revolving Lender that is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Revolving Lender that
is a Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 2.7, the “Ratable Portion” of each
Revolving Lender that is a Non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that,
(i) each such reallocation shall be given effect only if, at the date the Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Commitments of that Non-Defaulting Lender minus
(2) the aggregate Revolving Outstandings of that Lender.

 

-83-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Revolving Administrative
Agent, and each Issuer agree in writing in their sole discretion that a
Revolving Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Revolving Administrative Agent will so notify the
Borrowers, the Revolving Lenders and the Issuers, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Letter of Credit Obligations of the other Revolving Lenders and take such other
actions as the Revolving Administrative Agent may determine to be necessary to
cause the Letter of Credit Obligations and participations in Letters of Credit
to be held on a pro rata basis by the Revolving Lenders in accordance with their
Ratable Portions (without giving effect to clause (a)(iv) above), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender and
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) Replacement of Defaulting Lenders. If any Lender is a Defaulting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Revolving Administrative Agent, require such Lender to be
replaced in accordance with Section 2.20.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 [Reserved]

Section 3.2 Conditions Precedent to the Effective Date

The effectiveness of this Agreement and the obligation of the Term Lenders to
make the Tranche A Term Loans and the obligation of each Issuer to Issue Letters
of Credit shall not become effective until the date on which the Administrative
Agents shall have received this Agreement, executed and delivered by each of the
parties hereto and all of the following conditions precedent are satisfied or
duly waived by each Lender, each Issuer and each Agent (such date, the
“Effective Date”):

(a) Deliveries at Effective Date. The Administrative Agents shall have received
(i) if requested by any Lender, promissory notes substantially in the form of
Exhibit B, each executed and delivered by a Responsible Officer of each
Borrower, (ii) the Guaranty Agreement, in form and substance reasonably
satisfactory to the Administrative Agents, executed and delivered by a
Responsible Officer of each Person listed on Schedule V hereto and (iii) each of
the other documents listed in Schedule 3.2 hereto, each in form and substance
reasonably satisfactory to each Administrative Agent, executed and delivered by
a Responsible Officer of the Loan Parties and each other party thereto.

 

-84-



--------------------------------------------------------------------------------

(b) Financial Statements. Each Administrative Agent shall have received, for
delivery to the Applicable Lenders, (i) the Closing Date Financial Statements,
and (ii) the Projections.

(c) Legal Opinions. Each Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders and the Issuers, favorable written
opinions, each in form and substance reasonably satisfactory to each
Administrative Agent, of Kirkland & Ellis LLP, special counsel to the Loan
Parties, on the Effective Date dated as of the Effective Date and addressed to
each Administrative Agent, the Collateral Agent, the Lenders and the Issuers and
addressing such other matters any Administrative Agent may reasonably request.

(d) Certificates. Each Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation or other formation documents,
including all amendments thereto, of each Person listed on Schedule V hereto,
certified, in the case of Loan Parties incorporated in the United States, as of
a recent date by the appropriate governmental authority of the jurisdiction of
its organization, and a certificate as to the good standing (if applicable in
such jurisdiction) of each Loan Party (other than A & B Builders, Ltd) from such
governmental authority; (ii) a certificate of an Authorized Officer, the
Secretary or the Assistant Secretary of such Loan Party and with respect to a
Dutch Loan Party, by an authorized representative of such Dutch Loan Party,
dated the Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or similar document of such Loan Party as in effect
on the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors (or
similar governing body) of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation or other
formation documents of such Loan Party have not been amended since the date of
the last amendment thereto furnished pursuant to clause (i) above and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Authorized Officer, or authorized representative
in the case of a Dutch Loan Party, executing the certificate pursuant to clause
(ii) above.

(e) Appointment of Chief Transformation Officer. The Parent shall have appointed
John Castellano to serve as its chief transformation officer who shall report to
the Parent’s chief executive officer and board of directors (the “Chief
Transformation Officer”).

(f) [Reserved].

(g) [Reserved].

(h) Collateral Documents. The Collateral Agent shall have received the results
of a recent customary Lien search in each relevant jurisdiction in the United
States with respect to the Parent, the Borrowers and those of Persons that shall
be Guarantors as of the Effective Date (whether as a condition to the Effective
Date or subsequent to the occurrence thereof). The Pledge and Security Agreement
and the other Collateral Documents listed on Schedule 3.2 shall be in full

 

-85-



--------------------------------------------------------------------------------

force and effect on the Effective Date, and each document (including each
Uniform Commercial Code financing statement) shall have been delivered to the
Collateral Agent. The Pledged Stock and the Pledged Notes shall be duly and
validly pledged to the Collateral Agent for the ratable benefit of the Secured
Parties (subject to the last paragraph of this Section 3.2), and certificates
representing such pledged Collateral (if any), accompanied by instruments of
transfer and stock powers endorsed in blank other than the certificates and
stock powers representing equity interest in CBI Costa Rica, S.A., shall have
been delivered to the Collateral Agent.

(i) Effective Date Certificate. Each Administrative Agent shall have received
(a) a certificate of a Responsible Officer of the Parent in the form of Exhibit
I hereto stating that the Borrowers and their Subsidiaries, taken as a whole,
are Solvent immediately after giving effect to the Transactions and (b) a
certificate of a Responsible Officer of the Parent and each Borrower to the
effect that the condition set forth in Section 3.6(b) has been satisfied.

(j) USA Patriot Act. To the extent requested at least ten days prior to the
Effective Date, the Agents and the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act at least five days prior to the Effective Date.

(k) Fees and Expenses; Advisor Engagement. (i) There shall have been paid to
each Administrative Agent, for the account of each Administrative Agent and the
Lenders, as applicable, and to the Arrangers, for its own account, all fees and
expenses (including reasonable fees and expenses of counsel to each
Administrative Agent and the Collateral Agent to the extent the Borrowers
receive invoices therefor at least one Business Day prior to the Effective Date)
due and payable in connection with this Agreement on or before the Effective
Date, including an initial yield payment equal to 3.50% of the aggregate amount
of Term Loans funded on the Effective Date and the aggregate amount of Active
Revolving Commitments as of the Effective Date.

In addition and notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, to the extent that any security interest in the
Collateral (other than any Collateral the security interest in which may be
perfected by (w) completing the actions set forth on Schedule 3.2 required as of
the Effective Date, (x) the filing of a UCC financing statement under the
Uniform Commercial Code, (y) intellectual property filings with the United
States Patent or Trademark Office or the United States Copyright Office or
(z) the delivery of certificated Pledged Stock constituting Collateral) is not
or cannot be provided and/or perfected on the Effective Date after the Parent’s
use of commercially reasonable efforts to do so (without undue burden or cost),
the provision and/or perfection of such security interest will not constitute a
condition precedent to the availability of any Borrowing or Issuance on the
Effective Date.

Section 3.3 Conditions Precedent to the Tranche B Funding Date

The obligation of the Term Lenders to make Term Loans pursuant to Section 2.1(b)
and any applicable increase in the Active Revolving Commitments shall not become
effective until the date after the Effective Date and on or prior to
December 31, 2019 (the “Tranche B Commitment Termination Date”) on which all of
the conditions precedent set forth on Annex 3.3 and the conditions precedent set
forth on Part B of Schedule 7.14 are satisfied or duly waived by the
Supermajority Lenders (such date, the “Tranche B Funding Date”).

 

-86-



--------------------------------------------------------------------------------

Section 3.4 Conditions Precedent to the Tranche C Funding Date

The obligation of the applicable Term Lenders to make Term Loans pursuant to
Section 2.1(c) shall not become effective until the date after the Tranche B
Funding Date and on or prior to March 31, 2020 (the “Tranche C Commitment
Termination Date”) on which all of the conditions precedent set forth on Annex
3.4 and the conditions precedent set forth on Part C of Schedule 7.14 are
satisfied or duly waived by the Supermajority Lenders (such date, the “Tranche C
Funding Date”).

Section 3.5 Conditions Precedent to the Tranche D Funding Date

The obligation of the applicable Term Lenders to make Term Loans pursuant to
Section 2.1(d) and any applicable increase in the Active Revolving Commitments
shall not become effective until the date on or after the Tranche C Funding Date
and on or prior to March 31, 2020 (the “Tranche D Commitment Termination Date”)
on which all of the conditions precedent set forth on Annex 3.5 and the
conditions precedent set forth on Part D of Schedule 7.14 are satisfied or duly
waived by the Supermajority Lenders (such date, the “Tranche D Funding Date”).

Section 3.6 Conditions Precedent to Each Loan and Letter of Credit

The obligation of the Lenders to make any Loan and of each Issuer on any date to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:

(a) Request for Borrowing of Loans or Issuance of Letter of Credit. With respect
to any Loan, the Applicable Administrative Agent shall have received a duly
executed Notice of Borrowing, and, with respect to any Letter of Credit, the
Issuer and the Revolving Administrative Agent shall have received a duly
executed Letter of Credit Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loans or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
therefrom:

(i) the representations and warranties set forth in Article IV and in the other
Loan Documents that have no materiality or Material Adverse Effect qualification
shall be true and correct in all material respects and the representations and
warranties set forth in Article IV and in the other Loan Documents that have a
materiality or Material Adverse Effect qualification shall be true and correct
in all respects, in each case with the same effect as though made on and as of
such date or, to the extent such representations and warranties expressly relate
to an earlier date, as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing or
shall occur as a result of such Loan or Issuance or from the application of
proceeds thereof.

 

-87-



--------------------------------------------------------------------------------

(c) Alternative Currencies. Immediately after giving effect to any proposed
Issuance of a Letter of Credit denominated in an Alternative Currency, the sum
of the Dollar Equivalent of the Letter of Credit Obligations at such time in
respect of each Letter of Credit denominated in an Alternative Currency would
not exceed the Alternative Currency Cap as a result of such proposed Issuance.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and each Administrative Agent to enter into
this Agreement, the Parent and each Borrower represents and warrants each of the
following to the Lenders, the Issuers and each Administrative Agent, on and as
of the Effective Date and on and as of each date as required by
Section 3.6(b)(i).

Section 4.1 Corporate Existence; Compliance with Law

Each of the Parent, each Borrower and each Restricted Subsidiary (a) is duly
organized, validly existing and, except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect, in good
standing, to the extent applicable, under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing, to the extent applicable, under the laws of each jurisdiction
where such qualification is necessary, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect, (c) has all requisite corporate or other organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all Requirements of Law,
including the Investment Company Act of 1940, as amended, except where the
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect; provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, each of the
Parent, each Borrower and the Parent’s Subsidiaries are in compliance in all
material respects; and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery, and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the Transactions:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

 

-88-



--------------------------------------------------------------------------------

(ii) have been or, at the time of delivery thereof pursuant to this Agreement
will have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;

(iii) do not and will not (A) contravene such Loan Party’s respective
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Loan Party (including Regulations T, U and X of the Federal Reserve Board),
or any order or decree of any Governmental Authority or arbitrator applicable to
such Loan Party, other than any violation of any Requirement of Law relating to
(I) any Excepted Consent having not been obtained at the time such
representation is made or (II) any consent, authorization, approval, filing or
registration with or from any non-U.S. Governmental Authority outside the
control of the Parent or its Restricted Subsidiaries that each Administrative
Agent agrees, in its sole discretion, to be obtained, delivered or filed after
the date on which the representation in this clause (iii) is made, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any lawful Contractual Obligation of
such Loan Party or any of its Restricted Subsidiaries, other than in the case of
this clause (C) any such conflict, breach, default, termination or acceleration
that could not reasonably be expected to have a Material Adverse Effect, or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party, other than those in favor of the Secured Parties pursuant to the
Collateral Documents; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than (A) those that have been obtained or made and are in full force and
effect, (B) resolutions of the board of directors or other similar authority of
each Loan Party that have been (or such later date upon which such Person
becomes a Guarantor), obtained or made, (C) the Excepted Consents, (D) any
consent, authorization, approval, filing or registration with or from any
non-U.S. Governmental Authority outside the control of the Parent or its
Restricted Subsidiaries that each Administrative Agent agrees, in its sole
discretion, to be obtained, delivered or filed after the date on which the
representation in this clause (iv) is made, and (E) with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party who is a party thereto. This Agreement is, and the
other Loan Documents will be, when delivered, the legal, valid and binding
obligation of each Loan Party who is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 4.3 Ownership of Borrowers; Subsidiaries

(a) All of the outstanding capital stock of the Parent and each Borrower is
validly issued, fully paid and non-assessable.

 

-89-



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.3 is a complete and accurate list showing, as of the
Effective Date, all Subsidiaries of the Parent and, as to each such Subsidiary,
its correct legal name, the jurisdiction of its organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Effective Date and the percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Parent. Except as set forth on
Schedule 4.3, as of the Effective Date no Stock of any Restricted Subsidiary of
the Parent is subject to any outstanding option, warrant, right of conversion or
purchase of any similar right. Except as set forth on Schedule 4.3, all of the
outstanding Stock of each Restricted Subsidiary of the Parent owned (directly or
indirectly) by the Parent has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Parent or a
Subsidiary of the Parent, free and clear of all Liens, options, warrants, rights
of conversion or purchase or any similar rights. As of the Effective Date,
except as set forth on Schedule 4.3, neither the Parent nor any such Restricted
Subsidiary is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any such Subsidiary, other than the
Loan Documents and, with respect to any Subsidiary that is not a Wholly-Owned
Subsidiary, the governing documents of such Subsidiary.

Section 4.4 Financial Statements

(a) The Closing Date Financial Statements, copies of which have been furnished
to each Lender, fairly present in all material respects the consolidated
financial condition of the Persons covered thereby as at such dates and the
consolidated results of the operations of the Persons covered thereby for the
period ended on such dates, all in conformity with GAAP (subject to the absence
of footnote disclosure and normal year-end audit adjustments in the case of the
Closing Date Financial Statements referenced in clause (b) of the definition
thereof).

(b) The Projections have been prepared by the Parent taking into consideration
past operations of its business, and reflect in all material respects as of the
Effective Date, projections for the period beginning approximately January 1,
2019 and ending approximately December 31, 2021 on a Fiscal Year by Fiscal Year
basis. The Projections are based upon estimates and assumptions stated therein,
all of which the Parent believes in all material respects as of the Effective
Date, to be reasonable in light of current conditions and current facts known to
the Parent (other than any necessary adjustments due to fees payable in
accordance herewith) and, as of the Effective Date, reflect the Parent’s good
faith estimates of the future financial performance of the Parent and its
Subsidiaries and of the other information projected therein for the periods set
forth therein (it being understood and agreed that financial projections are not
a guarantee of financial performance and are subject to significant
uncertainties and contingencies many of which are beyond the Parent’s control,
no assurance can be given that any projections may be realized, and actual
results may differ from the Projections and such differences may be material).

(c) Neither the Parent nor any of its Subsidiaries has, as of the Effective
Date, any material obligation, contingent liability or liability for Taxes,
long-term leases (other than operating leases) or unusual forward or long-term
commitment that is not reflected in the financial statements referred to in
clause (a) above and not otherwise permitted by this Agreement.

 

-90-



--------------------------------------------------------------------------------

(d) The combined pro forma balance sheet, income statements and statements of
cash flow of the Parent and its Subsidiaries set forth in the Parent
Registration Statement present in all material respects on a pro forma basis the
financial condition of the Parent and its Subsidiaries for the periods covered
thereby.

(e) The consolidated balance sheets and the related statements of income and
cash flow delivered following the Effective Date pursuant to Section 6.1, copies
of which shall be furnished to each Lender, shall fairly present in all material
respects the consolidated financial condition of the Persons covered thereby as
at such dates and the consolidated results of the operations of the Persons
covered thereby for the period ended on such dates, all in conformity with GAAP.

Section 4.5 Material Adverse Effect

Since the Effective Date there has been no event or development that has had or
could reasonably be expected to have a Material Adverse Effect.

Section 4.6 [Reserved]

Section 4.7 Litigation

Except as set forth on Schedule 4.7, there are no pending or, to the knowledge
of the Parent or Borrowers, threatened actions, investigations or proceedings
against the Parent, any Borrower, or any of the Parent’s other Restricted
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Schedule 4.7 lists all litigation pending against any
Loan Party as of the Effective Date that, if adversely determined, could be
reasonably expected to have a Material Adverse Effect.

Section 4.8 Taxes

All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Parent or a
Borrower or any other Tax Affiliates have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof (whether or not shown on any Tax Return) except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Parent, the Borrowers or such
Tax Affiliate in conformity with GAAP. The Parent, each Borrower and each other
Tax Affiliate have deducted and withheld and timely paid to the respective
Governmental Authorities all material amounts required to be deducted and
withheld.

Section 4.9 Full Disclosure

All information prepared or furnished by or on behalf of any Loan Party and
delivered to the Lenders in writing in connection with this Agreement or the
consummation of the transactions contemplated hereunder or thereunder (in each
case, taken as a whole), other than any information of a general economic or
industry specific nature, does not, as of the time of delivery of such

 

-91-



--------------------------------------------------------------------------------

information, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or herein not
misleading, other than information of a general economic or industry nature;
provided, however, that, to the extent any such information was based upon, or
constituted, a forecast or projection, such Loan Party represents only, in
respect of such projection or forecast, that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information.

Section 4.10 Margin Regulations

No Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock, (i) directly or indirectly in
connection with the consummation of the Business Combination or (ii) in all
other cases, in contravention of Regulation T, U or X of the Federal Reserve
Board. Margin stock constitutes less than 25% of the value of those assets of
the Parent and its Subsidiaries, taken as a group, which are subject to any
limitation on sale, pledge, or other restriction hereunder.

Section 4.11 No Burdensome Restrictions; No Defaults

(a) Neither the Parent, any Borrower, nor any other Restricted Subsidiary of the
Parent (i) is a party to any Contractual Obligation (x) the compliance with
which could reasonably be expected to have a Material Adverse Effect or (y) the
performance of which by any thereof would result in the creation of a Lien
(other than a Lien permitted under Section 8.2) on the property or assets of any
thereof or (ii) is subject to any charter restriction that could reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Parent, any Borrower, nor any other Restricted Subsidiary of the
Parent is in default under or with respect to any Contractual Obligation owed by
it, other than, in either case, those defaults that could not reasonably be
expected to have a Material Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing.

Section 4.12 Statutory Indebtedness Restrictions

Neither the Parent, any Borrower, nor any other Restricted Subsidiary of the
Parent is (a) an “investment company” or a company “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) subject to regulation under the Federal Power Act.

Section 4.13 Use of Proceeds

(a) The proceeds of the Term Loans are being used solely by the Borrowers for
working capital needs and for general corporate purposes of the Parent and its
Subsidiaries (including, without limitation, Capital Expenditures, Investments
not prohibited by this Agreement) and the payment of fees and expenses in
connection with the Transactions, in each case consistent with the Approved
Budget.

 

-92-



--------------------------------------------------------------------------------

(b) [Reserved]

(c) Letters of Credit are being used solely by the Borrowers to support
warranties, bid bonds, payment or performance obligations and for other general
corporate purposes by the Borrowers, the Parent, the Parent’s Subsidiaries,
Joint Ventures and Affiliates.

(d) The Borrowers will not request any Borrowing or Issuance of a Letter of
Credit, and the Parent and each Borrower shall not use, and shall procure that
the Parent’s Subsidiaries and their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in either case in violation of
any Sanctions applicable to such Borrower and its Subsidiaries, or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
Loan Party or, to the knowledge of the Parent or either Borrower, any other
party hereto.

Section 4.14 Insurance

All material policies of insurance of any kind or nature currently maintained by
the Parent, a Borrower or any other Restricted Subsidiary, including policies of
fire, theft, property damage, other commercial general liability, employee
fidelity and workers’ compensation, are in full force and effect and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person.

Section 4.15 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or, to
the knowledge of the Parent and each Borrower, threatened against or involving
the Parent or any of its Restricted Subsidiaries, other than those that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the knowledge of the Parent and each Borrower, threatened, against or
involving the Parent or any of its Restricted Subsidiaries, nor, to the
knowledge of the Parent and each Borrower, are there any unfair labor practices,
arbitrations or grievances threatened involving the Parent or any of its
Restricted Subsidiaries, other than those that if resolved adversely to the
Parent or any of its Restricted Subsidiaries, as applicable, could not
reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.15, as of the Effective Date, there is no
collective bargaining agreement covering any employee of the Parent, the
Borrowers or any other Restricted Subsidiary. Except as set forth on Schedule
4.15, with respect to employees of the Parent, the Borrowers or any other
Restricted Subsidiary not already covered by a collective bargaining agreement
set forth on Schedule 4.15, as of the Effective Date no union representation
question exists with respect to such employees and, to the knowledge of the
Parent and each Borrower, no union organization activity is taking place as of
the Effective Date.

 

-93-



--------------------------------------------------------------------------------

Section 4.16 ERISA

(a) Each Employee Benefit Plan that is intended to qualify under Section 401 of
the Code has received a favorable determination letter from the IRS indicating
that such Employee Benefit Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which could cause such
Employee Benefit Plan to lose its qualified status and any trust created under
any Employee Benefit Plan is exempt from Tax under the provisions of Section 501
of the Code, except where such failures could not reasonably be expected to have
a Material Adverse Effect.

(b) The Parent, each Borrower and each other Restricted Subsidiary, each
Guarantor and each of their respective ERISA Affiliates is in material
compliance with all applicable provisions and requirements of ERISA, the Code
and applicable Employee Benefit Plan provisions with respect to each Employee
Benefit Plan except for non-compliances that could not reasonably be expected to
have a Material Adverse Effect.

(c) With respect to each Title IV Plan and each Multiemployer Plan, the Parent,
each Borrower and each other Restricted Subsidiary, and each of their respective
ERISA Affiliates has made all contributions required under ERISA and the Code
and, in respect of each Title IV Plan, are in material compliance with the
minimum funding standard of Section 412 of the Code (in each case, whether or
not waived in accordance with Section 412(c) of the Code).

(d) Except as set forth on Schedule 4.16(d) to this Agreement, there has not
been, nor is there reasonably expected to occur, any ERISA Event other than
those that, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(e) Except (i) to the extent required under Section 4980B of the Code or similar
state laws, and (ii) with respect to which the aggregate liability, calculated
on a FAS 106 basis as of December 31, 2017, does not exceed $65,000,000.00, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) to any retired or former employees, consultants or
directors (or their dependents) of the Parent, any Borrower or any other
Restricted Subsidiary of the Parent, or any of their respective ERISA
Affiliates.

(f) Except as set forth on Schedule 4.16(d) to this Agreement, none of the
Parent, any Borrower or any other Restricted Subsidiary of the Parent, or any of
their respective ERISA Affiliates has incurred or reasonably expects to incur
any Withdrawal Liability with respect to any Multiemployer Plan. The Parent,
each Borrower and each other Restricted Subsidiary of the Parent and each of
their respective ERISA Affiliates has complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

(g) The Loan Parties are not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans to repay the Loans, the Letters of Credit or the Commitments.

 

-94-



--------------------------------------------------------------------------------

Section 4.17 Environmental Matters

Except as disclosed on Schedule 4.17 to this Agreement:

(a) The operations of the Parent, each Borrower and each other Restricted
Subsidiary have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) None of the Parent, any Borrower or any other Restricted Subsidiary or any
Real Property currently or, to the knowledge of the Parent or any Borrower,
previously owned, operated or leased by or for the Parent, a Borrower or any
other Restricted Subsidiary is subject to any pending or, to the knowledge of
the Parent or any Borrower, threatened, claim, order, agreement, notice of
violation, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those claims, orders, agreements, notices,
proceedings or investigations that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) To the knowledge of the Parent or any Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Parent or any of its Restricted Subsidiaries or of Real
Property owned, operated or leased by the Parent or any of its Restricted
Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.18 Intellectual Property

Except where the failure to do so could not, taken as a whole, reasonably be
expected to have a Material Adverse Effect, the Parent, the Borrowers and the
other Restricted Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Pledge and Security Agreement) that are
necessary for the operations of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto. Except where the failure to do so could not, taken as a whole,
reasonably be expected to have a Material Adverse Effect, no slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by the Parent,
the Borrowers or any other Restricted Subsidiary infringes upon or conflicts
with any rights owned by any other Person, and no claim or litigation regarding
any of the foregoing is pending or threatened.

Section 4.19 Title; Real Property

(a) Each of the Parent, each Borrower and the other Restricted Subsidiaries has
good and marketable title (or the applicable jurisdictional equivalent of good
and marketable title) to, or valid leasehold interests in, or other valid
contractual occupancy or use right in, all of its material properties and assets
(including each Mortgaged Property) and good title to, or valid leasehold
interests in, all personal property, in each case that is purported to be owned
or leased by

 

-95-



--------------------------------------------------------------------------------

it, including those reflected on the most recent Financial Statements delivered
by the Parent, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2. The information provided by the Parent
to the Administrative Agents, the Collateral Agent and the Lenders with respect
to each Mortgaged Property is true and correct in all material respects;
provided that any information provided by or on behalf of the Loan Parties in
response to flood due diligence and flood insurance compliance inquiries shall
be true and correct in all respects.

(b) Set forth on Schedule 4.19 is a complete and accurate list, as of the
Effective Date of all (a) owned Real Property of the Loan Parties (i) located in
the United States with a reasonably estimated Fair Market Value in excess of
$10,000,000.00 showing, as of the Effective Date, the street address, county and
the record owner thereof and (ii) located outside of the United States with a
reasonably estimated Fair Market Value in excess of $5,000,000.00 showing, as of
the Effective Date, the street address, jurisdiction and the record owner
thereof and (b) leased Real Property of the Loan Parties (i) located in the
United States with net annual lease payments in excess of $10,000,000.00
showing, as of the Effective Date, the street address (or other readily
identifiable description) and county thereof and (ii) located outside of the
United States with net annual lease payments in excess of $5,000,000.00 showing,
as of the Effective Date, the street address (or other readily identifiable
description) and jurisdiction thereof.

(c) No portion of any Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that could not reasonably be
expected to have a Material Adverse Effect.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Loan Party has obtained and holds all Permits required in
respect of its Real Property and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each Loan Party has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) [reserved], (e) each Loan Party reasonably
believes that each of its Permits will be timely renewed and complied with, and
that any additional Permits that may be required of such Person will be timely
obtained and complied with, and (f) neither the Parent, nor either Borrower has
any knowledge or reason to believe that any Governmental Authority is
considering limiting, suspending, revoking or renewing on materially burdensome
terms any such Permit.

(e) None of the Parent, any Borrower or any other Restricted Subsidiary has
received any notice, or has any knowledge, of any pending condemnation
proceeding, or of any condemnation proceeding threatened in writing, affecting
any material Real Property or any part thereof, except those that could not
reasonably be expected to have a Material Adverse Effect.

(f) Each of the Loan Parties, and, to the knowledge of the Parent and each
Borrower, each other party thereto, has complied with all material obligations
under all leases of material Real Property to which it is a party other than
those the failure with which to comply could not reasonably be expected to have
a Material Adverse Effect and, to the knowledge of the Parent and each Borrower,
all such leases are legal, valid, binding and in full force and effect and

 

-96-



--------------------------------------------------------------------------------

are enforceable in accordance with their terms other than those the failure of
which to so comply with the foregoing could not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed of record, and, to the
knowledge of the Parent and each Borrower, no claim is being asserted, with
respect to any lease payment under any lease of Real Property other than those
that could not reasonably be expected to have a Material Adverse Effect.

(g) There are no pending or, to the knowledge of the Parent and each Borrower,
proposed special or other assessments for public improvements or otherwise
affecting any material portion of the Real Property, nor are there any
contemplated improvements to such owned Real Property that may result in such
special or other assessments, other than those that could not reasonably be
expected to have a Material Adverse Effect.

Section 4.20 Mortgaged Vessels

Each Mortgaged Vessel (a) is owned and operated by a Subsidiary Guarantor,
(b) that is operated, is operated in all material respects in compliance with
all Requirements of Law applicable to it (including, in the case of each
Mortgaged Vessel that is in class on the Effective Date, compliance in all
material respects with all requirements of such classification as required by
the relevant classification society for such Mortgaged Vessel) and (c) is
maintained in all material respects in accordance with all requirements set
forth in the Collateral Documents. Each Mortgaged Vessel is covered by all such
insurance as is required by the respective Mortgage with respect to such
Mortgaged Vessel.

Section 4.21 Anti-Corruption Laws and Sanctions

The Parent has implemented, maintains in effect and enforces policies and
procedures intended to ensure compliance by the Parent, each Borrower, the other
Subsidiaries of the Parent and their respective directors, officers, employees
and agents (in their respective activities on behalf of the Parent, each
Borrower and the other Subsidiaries of the Parent) with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Parent, each Borrower and the other Restricted Subsidiaries of the Parent,
its and their respective officers and directors and, to the knowledge of the
Parent and each Borrower, employees and agents (in their respective activities
on behalf of the Parent, each Borrower and the other Restricted Subsidiaries of
the Parent), are in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, in each case in all material respects.
None of the Parent, any Borrower, any other Restricted Subsidiary of the Parent,
any of their respective directors or officers or, to the knowledge of the
Parent, any Borrower or such Subsidiary, any of their respective employees or
any of their agents that will act in any capacity in connection with or benefit
from the credit facilities established hereby, (a) is a Sanctioned Person with
whom the Parent, the Borrowers or such Restricted Subsidiary, as applicable, is
prohibited from transacting business pursuant to any applicable Sanction or
(b) is currently engaging or has engaged in any dealings or transactions with,
involving or for the benefit of a Sanctioned Person, or in or involving any
Sanctioned Country, in each case in violation of applicable Sanctions.

Section 4.22 EEA Financial Institution

No Loan Party is an EEA Financial Institution.

 

-97-



--------------------------------------------------------------------------------

Section 4.23 Security Instruments

Subject to the Security Principles, the security interests created in favor of
the Collateral Agent for the benefit of the Secured Parties under the Collateral
Documents constitute first priority perfected security interests (subject to
Liens permitted by Section 8.2) in the Collateral referred to therein to the
extent that the creation, perfection or priority, as applicable, is governed by
the laws of the United States, any State thereof or any other jurisdiction under
whose laws the Collateral Agent or any Administrative Agent has reasonably
requested action to be taken under Section 7.11. Except for filings and actions
contemplated hereby and by the Collateral Documents and other filings and
actions not required to be made pursuant to Security Principles, no consents,
filings or recordings are required under the laws of the United States, any
State thereof or any other jurisdiction under whose laws the Collateral Agent or
any Administrative Agent has reasonably requested action to be taken under
Section 7.11 in order to perfect, and/or maintain the perfection and priority
of, the security interests purported to be created by the Collateral Documents.

Section 4.24 Regulation H

No Mortgaged Property located in the United States is a Flood Hazard Property
unless the Collateral Agent shall have received the following: (a) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Collateral Agent (i) as to the fact that such Mortgaged
Property is a Flood Hazard Property, (ii) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (iii) such other flood hazard determination forms,
notices and confirmations thereof as reasonably requested by the Collateral
Agent and (b) copies of insurance policies or customary certificates of
insurance of the applicable Loan Party evidencing flood insurance and naming the
Collateral Agent as loss payee on behalf of the Lenders. All flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full.

Section 4.25 USA Patriot Act

Each of the Loan Parties and their respective Subsidiaries are in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the USA Patriot Act.

ARTICLE V

FINANCIAL COVENANTS

From and after the Effective Date, the Borrowers agree with the Lenders, the
Issuers and the Administrative Agent that:

Section 5.1 Permitted Budget Variances

(a) As of any Variance Testing Date, the Loan Parties shall not allow (i) the
aggregate cumulative actual total receipts of the Parent and its Restricted
Subsidiaries for such

 

-98-



--------------------------------------------------------------------------------

Variance Testing Period to be less than the projected amount therefor set forth
in the most recently delivered Approved Budget by more than 1520 %, (ii) the
aggregate cumulative actual total disbursements (as noted in the most recently
delivered Approved Budget as “Total Covenant Disbursements”) by the Parent and
its Restricted Subsidiaries (A) for the Variance Testing Period to be more than
the projected amount therefor set forth in the most recently delivered Approved
Budget by more than 1520% and (B) for each week within such Variance Testing
Period, to be more than the projected amount therefor set forth in the most
recently delivered Approved Budget by more than (x) 20%, with respect to each of
the first week and on a cumulative basis for the two-week period ending with the
second week of such Variance Testing Period and (y) 15% on a cumulative basis
with respect to the three-week period ending with the third week and the
four-week period ending with the fourth week, in each case of such Variance
Testing Period (any variance not exceeding such maximum or more than such
minimum referred to in clauses (i) and (ii) above, a “Permitted Variance”) and
(b) at any time, the Loan Parties shall not allow Liquidity to be less than
$100,000,000.00; provided, that for the purposes of determining compliance with
this Section 5.1 with respect to an applicable Variance Testing Period, if a
cash receipt that was scheduled in the most recently delivered Approved Budget,
as then applicable, to be received during such applicable Variance Testing
Period is received within five (5) business days after such applicable Variance
Testing Period, such receipt may, at the Borrowers’ election, be applied as if
it was received during such a applicable Variance Testing Period, provided
further that such receipt shall be excluded from actual total receipts in the
next Variance Testing Period. Notwithstanding the foregoing, in the event that
(x) any variance from the most recently delivered Approved Budget for such
Variance Testing Period is not a Permitted Variance and, solely as it relates to
a variance in actual total disbursements, the financial advisors to each of the
Term Lenders and the Revolving Lenders do not consent to such variance, or
(y) Liquidity at any time is less than $100,000,000.00, then in each case of
clauses (x) and (y), the Parent and the Borrowers may within three (3) Business
Days of such Variance Testing Date or such time, deliver a new rolling 13-week
cash flow forecast starting with the week following such delivery in the form
provided to the Lenders prior to the Effective Date (each, a “Supplemental
Budget”). The Supplemental Budget shall be deemed to be the Approved Budget for
all purposes under this Agreement if the Requisite Lenders shall approve the
Supplemental Budget; provided that any Lender shall be deemed to have consented
to such Supplemental Budget unless it shall have objected by written notice to
the Agents within four (4) Business Days after receipt of the Supplemental
Budget.

Section 5.2 Minimum Adjusted EBITDA

Beginning with the Fiscal Quarter ending December 31, 2019, the Parent and each
Borrower shall not permit EBITDA for the most recently ended four Fiscal Quarter
period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b) to be less than the minimum amount set forth below as set
forth opposite such ended Fiscal Quarter:

 

Test Period End Date

   Adjusted EBITDA  

December 31, 2019

   $ 430,000,000.00  

March 31, 2020

   $ 470,000,000.00  

 

-99-



--------------------------------------------------------------------------------

June 30, 2020

   $ 530,000,000.00  

September 30, 2020

   $ 880,000,000.00  

December 31, 2020

   $ 960,000,000.00  

March 31, 2021

   $ 1,090,000,000.00  

June 30, 2021

   $ 1,210,000,000.00  

Section 5.3 Minimum Liquidity

The Parent and each Borrower shall maintain minimum Liquidity at all times of
not less than $75,000,000.00.

Section 5.4 Maximum Specified Project Charges

The Parent and each Borrower shall not allow the Project Charges to exceed
$260,000,000.00 for the Fiscal Quarter ended September 30, 2019. The calculation
of the Project Charges in reasonable detail, certified by the Borrower, shall be
delivered concurrently with the financial statements under Section 6.1(a) for
the Fiscal Quarter ended September 30, 2019.

ARTICLE VI

REPORTING COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 6.1 Financial Statements

The Parent and each Borrower shall furnish each of the following to each
Administrative Agent, for delivery to the Applicable Lenders:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (unless such period is extended pursuant to
applicable U.S. securities laws, rules, or regulations or SEC guidelines, in
which case such deadline will be extended to the earlier of (x) the end of such
period and (y) 60 days after the end of such Fiscal Quarter), consolidated
unaudited balance sheets as of the close of such quarter and the related
statements of income and cash flow for such quarter and that portion of the
Fiscal Year ending as of the close of such quarter, setting forth in comparative
form the figures for the corresponding period in the prior year, in each case
certified by a Responsible Officer of the Parent as fairly presenting in all
material respects the consolidated financial condition of the Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments) and
accompanied by customary management discussion and analysis.

 

-100-



--------------------------------------------------------------------------------

(b) Annual Reports. Within 75 days after the end of each Fiscal Year (unless
such period is extended pursuant to applicable U.S. securities laws, rules, or
regulations or SEC guidelines, in which case such deadline will be extended to
the earlier of (x) the end of such period and (y) 120 days after the end of such
Fiscal Year, consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such Fiscal Year and related statements of income and cash flows
of the Parent and its Subsidiaries for such Fiscal Year, all prepared in
conformity with GAAP and accompanied by customary management discussion and
analysis and an audit opinion from Parent’s Accountants and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Parent being a going concern (other than
resulting from (x) impending debt maturities and (y) any prospective or actual
breach of any financial covenant) by the Parent’s Accountants, together with the
report of such accounting firm stating that (i) such financial statements fairly
present in all material respects the consolidated financial condition of the
Parent and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Parent’s Accountants shall concur and that shall have been disclosed in the
notes to the financial statements) and (ii) the examination by the Parent’s
Accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Parent substantially in the form of Exhibit H (each, a
“Compliance Certificate”) (i) demonstrating compliance with each of the
financial covenants contained in Article V (as applicable) (other than
Section 5.1) in reasonable detail, (ii) identifying any Asset Sale permitted by
clauses (g), (h), (i), (n) or (q) of Section 8.4 during the Fiscal Quarter as to
which such Compliance Certificate relates (or, in the case of any Compliance
Certificate delivered in connection with the financial statements delivered
pursuant to clause (b) above, in the last Fiscal Quarter of such Fiscal Year to
which such Compliance Certificate relates) and identifying the aggregate
consideration received in connection with each such identified Asset Sale,
(iii) setting forth each Person that is a Material Wholly-Owned Subsidiary of
the Parent that is not a Loan Party on the last day of the most recently ended
Fiscal Quarter or Fiscal Year for which financial statements have been delivered
pursuant clause (a) or (b) above, as applicable and (iv) stating that no Default
or Event of Default has occurred and is continuing or, if a Default or an Event
of Default has occurred and is continuing, stating the nature thereof and the
action which the Parent has taken or proposes to take with respect thereto.

(d) Forecast and Variance Report.

(i) No later than 5:00 p.m. New York time on Wednesday, November 13, 2019, and
on the fourthsecond Wednesday after the most recently delivered Approved Budget
(including any Supplemental Budget deemed to be an Approved Budget) (or, if such
Wednesday is not a Business Day, the next Business Day thereafter), in each case
a rolling 13-week cash flow forecast for the Parent and its Restricted
Subsidiaries starting with the Saturday following such Wednesday (or, if such
Wednesday is not a Business Day, such next Business Day thereafter)
substantially in the form provided to the Lenders prior to the Effective Date or
in a form acceptable to the Requisite Lenders and in each case in substance
satisfactory to the Requisite Lenders (the “Approved Budget”).

 

-101-



--------------------------------------------------------------------------------

(ii) No later than 5:00 p.m. New York time on Friday, November 1, 2019 and on
each Friday thereafter (or, if such Friday is not a Business Day, the next
Business Day thereafter) (each, a “Variance Disbursement Testing Date”), in each
case a variance report in a form acceptable to the Requisite Lenders setting
forth the numerical variance of the actual results for disbursements as noted in
the Approved Budget as “Total Covenant Disbursements” in respect of each fourtwo
-week period after the Effective Date (each such period, “Variance Disbursement
Testing Period”) as compared to the line item included in the most recent
13-week cash flow forecast previously delivered to the Lenders.

(e) Lender Calls. The Parent shall conduct a monthly (but no more than once per
calendar month) conference call that Lenders and their advisors may attend, and
which the Chief Transformation Officer will attend, to discuss the financial
condition and results of operations of the Parent and its Restricted
Subsidiaries for the most recently ended calendar month, at a date and time to
be determined by the Parent with reasonable advance notice to the Administrative
Agents.

(f) CBI Report. After the Effective Date, (i) no later than 5:00 p.m. New York
time on the 17th day of each month (or, if such day is not a Business Day, the
next Business Day thereafter), a report on CBI Legacy Projects substantially in
the form provided to the Lenders prior to the Effective Date or in a form
acceptable to the Requisite Lenders and (ii) on the 3rd day of the immediately
subsequent month (or, if such day is not a Business Day, the next Business Day
thereafter), conduct a conference call that Lenders and their advisors may
attend to discuss the report on CBI Legacy Projects delivered for the
immediately preceding month pursuant to clause (i) above, at a time to be
determined by the Parent with reasonable advance notice to the Administrative
Agents.

(g) Changes in Ratings. Promptly and in any event within five Business Days
after a Responsible Officer of the Parent or any Borrower obtains actual
knowledge of the existence thereof, the Parent or such Borrower, as applicable,
shall give each Administrative Agent notice of any announcement by Moody’s or
S&P of any change in a corporate rating or corporate family rating with respect
to the Parent or a Borrower or with respect to the Loans under this Agreement
that has not been publicly announced or is not otherwise publicly available.

(h) New Contracts.

(i) Promptly after the end of each Fiscal Quarter, (x) Parent shall deliver to
FTI and Centerview a copy of the Parent’s risk committee materials (it being
understood that such materials shall not be further distributed to the Lenders
unless the Parent shall have approved such distribution in its sole discretion)
relating to any project with a value in excess of $1 billion reviewed or
discussed in such committee most recent meeting and (y) promptly following such
delivery pursuant to clause (i) above, Parent shall conduct a conference call
that Revolving Lenders, their advisors, Centerview and Ankura may attend to
discuss such materials, at a date and time to be determined by the Parent with
reasonable advance notice to the Revolving Administrative Agent.

 

-102-



--------------------------------------------------------------------------------

(ii) Within 15 days after the end of each calendar month, the Parent shall
deliver to FTI and Centerview a report (it being understood that such report
shall not be further distributed to the Lenders unless the Parent shall have
approved such distribution in its sole discretion) containing (x) any new
projects with a value in excess of $1 billion have been reviewed by the Parent’s
risk committee, (y) the aggregate amount of projected financing and letter of
credit needs associated with such new projects, and (z) the number of such new
projects since the last monthly report.

(iii) No later than Friday of each week (or if such Friday is not a Business
Day, then the next Business Day), the Parent shall deliver to Centerview, Ankura
and FTI a weekly report relating to any new bids (since the most recent report
delivered by the Parent) with a value in excess of $500 million and containing a
summary of bid reviews in respect of each such new bid (including access to
management upon reasonable notice and materials in substantially the form
delivered by the Parent prior to the Effective Date or such other form
acceptable to such advisors).

The Parent, each Borrower and each Lender acknowledge that certain of the
Lenders may be Public-Side Lenders and, if documents or notices required to be
delivered pursuant to this Section 6.1 or otherwise are being distributed
through IntraLinks, Debtdomain, SnydTrak, Donnelley Financial Solutions Venue or
a similar service, any document or notice that the Parent or any Borrower has
indicated contains MNPI shall not be posted on the portion of such service that
is designated for Public-Side Lenders. The Parent and each of the Borrowers
jointly and severally agree to clearly identify, in writing on the face of such
information, all information provided to each Administrative Agent by or on
behalf of any Loan Party that is suitable to make available to Public-Side
Lenders. If neither the Parent nor any Borrower has indicated that a document,
notice or other information contains MNPI, the Revolving Administrative Agent
reserves the right, but shall have no obligation, to post such document or
notice on the portion of Debtdomain or other similar service that is designated
for Revolving Lenders that wish to receive MNPI. If neither the Parent nor any
Borrower has indicated that a document, notice or other information contains
MNPI, the Term Loan Administrative Agent shall post such document or notice
solely on the portion of IntraLinks that is designated for Lenders that wish to
receive MNPI.

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by any
Administrative Agent on IntraLinks, Debtdomain, SnydTrak, Donnelley Financial
Solutions Venue or a similar service or shall be available on the website of the
SEC at http://www.sec.gov or on the website of the Parent (provided, in each
case, that the Parent has notified the Administrative Agents that such
information is available on such website and, if requested by an Administrative
Agent, shall have provided hard copies to such Administrative Agent).
Information required to be delivered pursuant to this Section 6.1 may also be
delivered by electronic communications pursuant to procedures approved by each
Administrative Agent.

 

-103-



--------------------------------------------------------------------------------

Section 6.2 Collateral Reporting Requirements

The Parent and each Borrower shall furnish to each Administrative Agent or the
Collateral Agent, as applicable, for delivery to the Applicable Lenders, each of
the following:

(a) Updated Corporate Chart. If requested by an Administrative Agent, together
with each delivery of any financial statement pursuant to Section 6.1(b), (i) a
corporate organizational chart or other equivalent list, current as of the date
of delivery, in form and substance reasonably acceptable to such Administrative
Agent, setting forth, for each of the Loan Parties, all Persons subject to
Section 7.11(a)(iii), all Subsidiaries of any of them and any Joint Ventures
entered into by any of the foregoing, and (ii) a schedule setting forth, in
respect of each such Person, (A) its full legal name, (B) its jurisdiction of
organization and organizational number (if any) and (C) the number of shares of
each class of its Stock authorized (if applicable), the number outstanding as of
the date of delivery, and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Parent.

(b) Additional Information. From time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral, all as an Administrative Agent or Collateral Agent may
reasonably request, and in reasonable detail.

(c) Additional Filings. At any time and from time to time, upon the reasonable
request of the Collateral Agent, and at the sole expense of the Loan Parties,
duly executed, delivered and recorded instruments and documents for the purpose
of obtaining or preserving the full benefits of this Agreement, the Pledge and
Security Agreement and each other Loan Document and of the rights and powers
herein and therein granted (and each Loan Party shall take such further action
as the Collateral Agent may reasonably request for such purpose), including the
filing of any financing or continuation statement under the UCC or other similar
Requirement of Law in effect in any domestic jurisdiction with respect to the
security interest created by the Pledge and Security Agreement.

(d) Mortgaged Vessels. If requested by an Administrative Agent or the Collateral
Agent, an operating report for the Mortgaged Vessels showing the current
customers of such vessels and the current locations of such vessels. In
addition, if requested by an Administrative Agent or the Collateral Agent, the
Parent shall give such Administrative Agent or the Collateral Agent written
notice of (i) any Mortgaged Vessel commencing a new contract or moving to a work
site outside the U.S. Gulf of Mexico and (ii) any bareboat charters of any
Mortgaged Vessel and copies of such charter.

(e) Appraisals. (i) No more than once in any twelve month period, within 90 days
of a request of an Administrative Agent therefor, updated appraisals for each
Mortgaged Vessel performed by an Approved Appraiser and (ii) following the
Effective Date, no more than once in any twenty-four month period, and within 90
days of a request of the Collateral Agent or a Revolving Lender, updated
appraisals for any Mortgaged Property located in the United States of America.

 

-104-



--------------------------------------------------------------------------------

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
set forth in any Loan Document (including notice and reporting requirements) and
satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Loan
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any representation or warranty of any
Loan Document to be correct in any respect when made.

Section 6.3 Default Notices

(a) Promptly and in any event within five Business Days after a Responsible
Officer of the Parent or any Borrower obtains actual knowledge of the existence
thereof, the Parent or such Borrower, as applicable, shall give each
Administrative Agent, for delivery to the Applicable Lenders, notice of any
Default or Event of Default specifying the details of the occurrence referred to
therein, describing with particularity any and all provisions of this Agreement
and any other Loan Document that have been breached, the anticipated effect
thereof, and stating what action such Borrower has taken and proposes to take
with respect thereto.

(b) Each notice delivered pursuant to this Section 6.3, if given by telephone,
shall be promptly confirmed in writing on or before the next Business Day.

Section 6.4 Litigation

Promptly after a Responsible Officer of the Parent or any Borrower obtains
actual knowledge of the commencement thereof, the Parent shall give each
Administrative Agent, for delivery to the Applicable Lenders, written notice of
the commencement of all actions, suits and proceedings before any domestic or
foreign Governmental Authority or arbitrator, regarding the Parent, any
Borrower, any of their respective Subsidiaries or any Joint Venture that
(i) seeks injunctive or similar relief that, in the reasonable judgment of any
Borrower, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) in the reasonable judgment of the Parent could
expose a Borrower, the Parent, any Subsidiary or any Joint Venture to liability
in an amount aggregating $45,000,000.00 or more or that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

Section 6.5 Labor Relations

Promptly after a Responsible Officer of the Parent or a Borrower has actual
knowledge of the same, the Parent shall give each Administrative Agent, for
delivery to the Applicable Lenders, written notice of (a) any material labor
dispute to which the Parent, a Borrower or any of their respective Subsidiaries
is a party, including any strikes, lockouts or other material disputes relating
to any of such Person’s plants and other facilities, provided that such dispute,
strike or lockout involves a work stoppage exceeding 30 days, (b) any material
Worker Adjustment and Retraining Notification Act or related liability incurred
with respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Parent, the Borrowers and their
respective Subsidiaries and (c) any material union organization activity with
respect to employees of the Parent, the Borrowers or any of their respective
Subsidiaries not covered by a collective bargaining agreement as of the
Effective Date.

 

-105-



--------------------------------------------------------------------------------

Section 6.6 Tax Returns

Upon the request of any Lender through an Administrative Agent, the Parent and
each Borrower shall provide copies of all Tax Returns and reports filed by the
Parent, a Borrower, any of their respective Subsidiaries or any Joint Venture in
respect of Taxes measured by income (excluding sales, use and like Taxes).

Section 6.7 Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Parent shall furnish each Administrative Agent, for delivery to
the Applicable Lenders, with a report in form and substance reasonably
satisfactory to each Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by the Parent and its
Restricted Subsidiaries and the duration of such coverage.

Section 6.8 ERISA Matters

The Parent shall furnish each Administrative Agent, for delivery to the
Applicable Lenders, with each of the following:

(a) promptly and in any event within 30 days after a Responsible Officer of the
Parent or a Borrower knows, or has reason to know, that any ERISA Event (except
for those events set forth on Schedule 4.16(d) to this Agreement) has occurred
that, alone or together with any other ERISA Event, could reasonably be expected
to result in liability of the Parent, a Borrower, any Restricted Subsidiary, any
Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$50,000,000.00, written notice describing the nature thereof, what action the
Parent, a Borrower, any Subsidiary, any Guarantor or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known by such Responsible Officer, any action taken or threatened by
the IRS, the Department of Labor or the PBGC with respect to such event;

(b) promptly and in any event within 10 days after a Responsible Officer of the
Parent or a Borrower knows, or has reason to know, that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan, a written statement of an Authorized Officer of the Parent
describing such waiver request and the action, if any, the Parent, a Borrower,
their respective Subsidiaries and their respective ERISA Affiliates propose to
take with respect thereto and a copy of any notice filed with the PBGC or the
IRS pertaining thereto;

(c) simultaneously with the date that the Parent, a Borrower, any Subsidiary or
any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and

 

-106-



--------------------------------------------------------------------------------

(d) promptly, copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Parent, a Borrower, any
Subsidiary, any Guarantor or any of their respective ERISA Affiliates with the
IRS with respect to each Title IV Plan; (ii) all notices received by the Parent,
a Borrower, any Subsidiary, any Guarantor or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent, a Borrower, any Restricted Subsidiary, any
Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$50,000,000.00; and (iii) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as any Administrative Agent
shall reasonably request.

Section 6.9 Environmental Matters

The Parent shall provide each Administrative Agent, for delivery to the
Applicable Lenders, promptly, and in any event in the case of clauses
(a) through (c) within 20 Business Days after any Responsible Officer of the
Parent or any Borrower obtains actual knowledge of any of the following, written
notice of each of the following:

(a) that any Loan Party or any Mortgaged Vessel is or may be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Loan Party to Environmental Liabilities and Costs of
$35,000,000.00 or more;

(b) the receipt by any Loan Party of notification that any material real or
personal property or any Mortgaged Vessel of such Loan Party is or is reasonably
likely to be subject to any Environmental Lien;

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Parent or a
Borrower that there exists a condition that could reasonably be expected to
result in a violation of or liability under, any Environmental Law, except for
violations and liabilities the consequence of which, in the aggregate, could not
reasonably be expected to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $35,000,000.00 or more; and

(d) promptly following reasonable written request by any Lender through an
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.9.

Section 6.10 Patriot Act Information

Each Lender, each Issuer, the Collateral Agent and each Administrative Agent
(each for itself and not on behalf of any other Person) hereby notifies the
Parent and the Borrowers that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Parent and the Borrowers, which information includes the name and address of the
Parent and the Borrowers and other information that will allow such Lender, such
Issuer, the Collateral Agent or such Administrative Agent, as applicable, to
identify the Parent and the Borrowers in accordance with the USA Patriot Act.
The Parent and the Borrowers shall promptly, following a request by any Agent,
any Issuer or any Lender, provide all documentation and other information that
such Agent, such Issuer or such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act.

 

-107-



--------------------------------------------------------------------------------

Section 6.11 Other Information

The Parent and each Borrower shall promptly provide each Administrative Agent,
any Lender or any Issuer with any information reasonably requested by any
Administrative Agent, such Lender or such Issuer through an Administrative Agent
respecting the business, properties, condition, financial or otherwise, or
operations of the Parent, a Borrower, any Subsidiary or any Joint Venture,
including any information requested by an Administrative Agent or any Lender
concerning the calculation of EBITDA in any Compliance Certificate delivered to
the Lenders pursuant to Section 6.1(c) in a form acceptable to the Applicable
Administrative Agent. The Revolving Administrative Agent shall provide copies of
any written information provided to it pursuant to this Article VI to any
Revolving Lender requesting the same, and the Term Loan Administrative Agent
shall provide copies of any written information provided to it pursuant to this
Article VI to any Term Lender requesting the same.

ARTICLE VII

AFFIRMATIVE COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 7.1 Preservation of Corporate Existence, Etc.

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Sections 8.4, 8.5
and 8.6 and except if, in the reasonable business judgment of the Parent or the
Borrowers, it is in the business interest of the Parent, a Borrower or such
Restricted Subsidiary not to preserve and maintain such legal existence (except
with respect to the Borrowers), rights (charter and statutory) and franchises,
and such failure to preserve the same could not reasonably be expected to have a
Material Adverse Effect and could not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.

Section 7.2 Compliance with Laws, Etc.

(a) The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.

(b) The Parent and the Borrowers shall at all times maintain in effect and
enforce policies and procedures intended to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 

-108-



--------------------------------------------------------------------------------

Section 7.3 Conduct of Business

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, (a) conduct its business in the ordinary course
(except for non-material changes in the nature or conduct of its business as
carried on as of the Effective Date) and (b) use its reasonable efforts, in the
ordinary course, to preserve its business and the goodwill and business of the
customers, suppliers and others having business relations with the Parent, the
Borrowers, or any of its Restricted Subsidiaries, except where the failure to
comply with the covenants in each of clauses (a) and (b) above could not
reasonably be expected to have a Material Adverse Effect.

Section 7.4 Payment of Taxes, Etc.

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, pay and discharge before the same shall become
delinquent, all lawful governmental claims, Taxes, assessments, charges and
levies, except where (a) contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of the Parent, the
Borrowers or the appropriate Restricted Subsidiary in conformity with GAAP or
(b) the failure to so pay and discharge could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance

The Parent and the Borrowers shall, and shall cause each of its Restricted
Subsidiaries to, (a) maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as, in the
reasonable determination of the Parent, is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Parent or such Subsidiary operates; provided that, with respect to the
Mortgaged Vessels, the Parent shall be required to provide or cause to be
provided only such insurance as is required by the Collateral Documents, (b) the
Parent, the Borrowers and each other applicable Loan Party shall, without
limiting the foregoing, at all times, (i) maintain, if available, fully paid
flood hazard insurance with respect to each Mortgaged Property containing a
Building (as defined in Section 208.25 of Regulation H of the FRB) that is
located in a special flood hazard area, as designated by the Federal Emergency
Management Agency of the United States Department of Homeland Security (“FEMA”),
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise reasonably required by the Collateral Agent,
(ii) upon request, furnish to the Collateral Agent, for delivery to the
Applicable Lenders, evidence of the renewal of all such policies, and
(iii) furnish to the Collateral Agent, for delivery to the Lenders, written
notice of any redesignation by FEMA of any such Building into or out of a
special flood hazard area promptly upon obtaining knowledge of such
redesignation. Additionally, the Parent and the Borrowers shall deliver to the
Collateral Agent, for delivery to the Lenders, (x) standard flood hazard
determination forms and (y) if any Mortgaged Property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) such Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the Collateral
Agent, and (c) cause all property and general liability insurance policies
(i) to name the

 

-109-



--------------------------------------------------------------------------------

Collateral Agent on behalf of the Secured Parties as additional insured with
respect to liability policies or lender’s loss payee with respect to property
policies (or a loss payee for any property policy the insurance provider for
which will not agree to provide a lender’s loss payee endorsement), as
appropriate, and (ii) to provide that no cancellation shall be effective until
at least 30 days after receipt by the Collateral Agent of written notice thereof
(and the Borrowers jointly and severally agree to provide to each Administrative
Agent prompt written notice of any material change in amount or material change
in coverage). Subject to Section 2.12(b), so long as an Event of Default is not
then continuing, the Collateral Agent, on behalf of the Secured Parties, agrees
to promptly release, endorse and turn over to the Parent or the applicable
Subsidiary any insurance proceeds received by the Collateral Agent.

Section 7.6 Access

The Parent and the Borrowers shall from time to time during normal business
hours permit any Administrative Agent, the Collateral Agent, the Lenders, the
Issuers, or any agents or representatives thereof within two Business Days after
written notification of the same (except that during the continuance of an Event
of Default, no such notice shall be required) to (a) examine and make copies of
and abstracts from the records and books of account of the Parent, the Borrowers
and each of their respective Subsidiaries, (b) visit the properties of the
Parent, the Borrowers and each of their respective Subsidiaries, (c) discuss the
affairs, finances and accounts of the Parent, the Borrowers and each of their
respective Subsidiaries with any of their respective officers or directors
(subject to their availability, taking into account business travel and
vacations) and (d) examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability); provided that the Parent will
not be required to permit any examination or visit as set forth in clauses
(a) and (b) above with respect to each of the Administrative Agents and the
Lenders (or any agents or representatives thereof) unless such visit is
coordinated through an Administrative Agent.

Section 7.7 Keeping of Books

The Parent and the Borrowers shall, and shall cause each of their respective
Subsidiaries to, keep proper books of record and account, in which full and
correct entries shall be made of the financial transactions and assets and
business of the Parent, the Borrowers and each of their respective Subsidiaries;
provided that the consolidated books of the Parent, the Borrowers and each of
their respective Subsidiaries shall be in conformity with GAAP on a consolidated
basis.

Section 7.8 Maintenance of Properties, Etc.

(a) The Parent and the Borrowers shall, and shall cause each of their respective
Subsidiaries to, maintain and preserve (i) in good working order and condition
(ordinary wear and tear excepted) all of its properties necessary in the conduct
of its business, (ii) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary in the conduct of its business and (iii) all
Material Intellectual Property (such term as used in this Section 7.8(a) only
shall have the meaning assigned to it in the Pledge and Security Agreement),
except where failure to so maintain and preserve the items set forth in clauses
(i), (ii) and (iii) above could not reasonably be expected to have a Material
Adverse Effect; provided that, with respect to the Mortgaged Vessels, the Parent
and the Borrowers will, or will cause the Mortgaged Vessel Owning Subsidiaries
to, maintain and keep such Mortgaged Vessels in such condition, repair and
working order as is required by the Collateral Documents.

 

-110-



--------------------------------------------------------------------------------

(b) The Parent and the Borrowers shall cause all Material Intellectual Property
to be owned by a Loan Party.

Section 7.9 Application of Proceeds

The Borrowers shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13.

Section 7.10 Environmental

(a) The Parent and the Borrowers shall, and shall cause each of its Restricted
Subsidiaries to, exercise reasonable due diligence in order to comply in all
material respects with all Environmental Laws.

(b) The Parent agrees that each Administrative Agent may, from time to time,
retain, at the expense of the Parent, an independent professional consultant
reasonably acceptable to the Parent to review any report relating to
Contaminants prepared by or for the Parent or the Borrowers and to conduct its
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any property currently owned, leased, operated or
used by the Parent, the Borrowers or any of their respective Restricted
Subsidiaries, if (x) a Default or an Event of Default shall have occurred and be
continuing, or (y) such Administrative Agent reasonably believes (1) that an
occurrence relating to such property is likely to give rise to any Environmental
Liabilities and Costs in excess of $35,000,000.00 or (2) that a violation of an
Environmental Law on or around such property has occurred or is likely to occur,
which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $35,000,000.00, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Parent or any of its
Restricted Subsidiaries without the Parent’s prior written consent. The Parent
and the Borrowers shall use their reasonable efforts to obtain for each
Administrative Agent and its agents, employees, consultants and contractors the
right, upon reasonable notice to Parent, to enter into or on to the facilities
or Mortgaged Vessels currently owned, leased, operated or used by the Parent, a
Borrower or any of their respective Restricted Subsidiaries to perform such
tests on such property as are necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by the Parent and the Applicable Administrative Agent,
during normal business hours and shall be conducted so as not to unreasonably
interfere with the ongoing operations at any such property or Mortgaged Vessel
or to cause any damage or loss at such property or Mortgaged Vessel. The Parent,
the Borrowers and each Administrative Agent hereby acknowledge and agree that
any report of any investigation conducted at the request of any Administrative
Agent pursuant to this subsection will be obtained and shall be used by such
Administrative Agent and the Lenders for the purposes of the Lenders’ internal
credit decisions, to monitor the Loans and Letter of Credit Obligations and to
protect the Lenders’ security interests created by the Loan Documents, and each
Administrative Agent and the Lenders hereby acknowledge and agree any such
report will be kept confidential by them to the

 

-111-



--------------------------------------------------------------------------------

extent permitted by law except as provided in the following sentence. Each
Administrative Agent agrees to deliver a copy of any such report to the Parent
with the understanding that the Parent acknowledges and agrees that (i) it will
indemnify and hold harmless each Administrative Agent and each Lender from any
costs, losses or liabilities relating to the Parent’s use of or reliance on such
report, (ii) no Administrative Agent nor any Lender makes any representation or
warranty with respect to such report, and (iii) by delivering such report to the
Parent, no Administrative Agent nor any Lender is requiring or recommending the
implementation of any suggestions or recommendations contained in such report.

(c) Promptly after a Responsible Officer of the Parent or any Borrower obtains
actual knowledge thereof, the Parent or such Borrower shall advise each
Administrative Agent, for delivery to the Applicable Lenders, in writing and in
reasonable detail of (i) any Release or threatened Release of any Contaminants
required to be reported by the Parent or its Restricted Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which could
reasonably be expected to have Environmental Liabilities and Costs in excess of
$35,000,000.00, (ii) any and all written communications with respect to any
pending or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $35,000,000.00, (iii) any
Remedial Action performed by the Parent or any other Person in response to
(x) any Contaminants on, under or about any property, the existence of which has
a reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $35,000,000.00, or (y) any other Environmental Liabilities and Costs
that could reasonably be expected to result in Environmental Liabilities and
Costs in excess of $35,000,000.00, (iv) discovery by the Parent or its
Restricted Subsidiaries of any occurrence or condition on any material property
that could cause the Parent’s or its Restricted Subsidiaries’ interest in any
such property to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens other than those that could not reasonably be expected to
result in a Material Adverse Effect, and (v) any written request for information
from any Governmental Authority that fairly suggests such Governmental Authority
is investigating whether the Parent or any of its Restricted Subsidiaries may be
potentially responsible for a Release or threatened Release of Contaminants
which has a reasonable possibility of giving rise to Environmental Liabilities
and Costs in excess of $35,000,000.00.

(d) The Parent shall promptly notify each Administrative Agent, for delivery to
the Applicable Lenders, of (i) any proposed acquisition of Stock, assets, or
property by the Parent or any of its Restricted Subsidiaries that could
reasonably be expected to expose the Parent or any of its Restricted
Subsidiaries to, or result in, Environmental Liabilities and Costs in excess of
$35,000,000.00 and (ii) any proposed action to be taken by the Parent or any of
its Restricted Subsidiaries to commence manufacturing, industrial or other
similar operations that could reasonably be expected to subject the Parent or
any of its Restricted Subsidiaries to additional Environmental Laws, that are
materially different from the Environmental Laws applicable to the operations of
the Parent or any of its Subsidiaries as of the Effective Date.

(e) The Parent shall, at its own expense, provide copies of such documents or
information as an Administrative Agent or Lender may reasonably request in
relation to any matters disclosed pursuant to this Section 7.10.

 

-112-



--------------------------------------------------------------------------------

(f) To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, the Parent shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all
necessary Remedial Action in connection with the presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any
Contaminants on, under or affecting any property in order to comply in all
material respects with all applicable Environmental Laws and Governmental
Authorities under applicable Environmental Laws. In the event the Parent or any
of its Restricted Subsidiaries undertakes any Remedial Action with respect to
the presence, Release or threatened Release of any Contaminants on or affecting
any property, the Parent or any of its Subsidiaries shall conduct and complete
such Remedial Action in material compliance with all applicable Environmental
Laws, and in material accordance with the applicable policies, orders and
directives of all relevant Governmental Authorities except when, and only to the
extent that, the Parent or any such Subsidiaries’ liability for such presence,
handling, storage, use, disposal, transportation or Release or threatened
Release of any Contaminants is being contested in good faith by Parent or any of
such Subsidiaries. In the event the Parent fails to take required actions to
address such Release or threatened Release of Contaminants or to address a
violation of or liability under Environmental Law, any Administrative Agent may,
upon providing the Parent with 20 Business Days’ prior written notice, enter the
property and, at the Parent’s sole expense, perform whatever action such
Administrative Agent reasonably deems prudent to rectify the situation.

Section 7.11 Additional Collateral and Guaranties

Subject to the Senior Intercreditor Agreement:

(a) to the extent not delivered to each Administrative Agent or Collateral
Agent, as applicable, on or before the Effective Date, the Parent and the
Borrowers jointly and severally agree to do promptly each of the following (in
each case subject to the Security Principles):

(i) execute and deliver and cause each Guarantor to execute and deliver to each
Administrative Agent such amendments to the Collateral Documents or enter into
such new Collateral Documents as are necessary, or deemed by an Administrative
Agent or the Collateral Agent to be reasonably advisable, in order to grant to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Stock and Stock Equivalents and other debt Securities of any
Subsidiary (other than Excluded Assets (as defined in the Pledge and Security
Agreement) that are owned by the Parent, a Borrower or any other Guarantor and
to perfect such Lien as a first-priority Lien (it being agreed that such actions
shall be required in the United States of America and, at the reasonable request
of any Administrative Agent, any other jurisdiction);

(ii) deliver and cause each Guarantor to deliver to the Collateral Agent the
certificates (if any) representing such Stock and Stock Equivalents and other
debt Securities, together with (A) in the case of such certificated Stock and
Stock Equivalents, undated stock powers or other instruments of transfer
endorsed in blank and (B) in the case of such certificated debt Securities,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of the Parent, a Borrower or other Guarantor, as the case may be;

 

-113-



--------------------------------------------------------------------------------

(iii) in the case of any Material Wholly-Owned Subsidiary, cause such Subsidiary
(x) in the case of any direct holder of equity interests in a Borrower,
concurrently with such Person acquiring such equity interests in a Borrower and
(y) otherwise, not later than 30 days (or such later date permitted by each
Administrative Agent in its sole discretion) after the earlier of the date of
delivery of any Compliance Certificate or the deadline for delivery of such
Compliance Certificate, (A) to become a Guarantor, (B) to become a party to the
Pledge and Security Agreement (or another security instrument executed and
delivered by such Material Wholly-Owned Subsidiary in form and substance
satisfactory to each Administrative Agent, pursuant to which such Material
Wholly-Owned Subsidiary grants a Lien to the Collateral Agent) and the
applicable Collateral Documents and (C) to take such actions necessary or
advisable to grant to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest, and to perfect such security interest, in
the Collateral described in the Collateral Documents with respect to such
Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by any Administrative Agent or the Collateral Agent (it
being understood that such actions shall be required in the United States of
America and, at the reasonable request of an Administrative Agent or the
Collateral Agent, any other jurisdiction); provided that if any non-U.S.
Subsidiary is an Excluded Subsidiary solely as a result of such Subsidiary’s
Guarantee having been prohibited by (A) any Governmental Authority with
authority over such Subsidiary or (B) applicable law, or such Subsidiary’s
Guarantee would result in a substantial risk to the officers or directors of
such Subsidiary or a civil or criminal liability, at the reasonable request of
an Administrative Agent or the Collateral Agent, the Parent shall diligently
pursue any relevant governmental or third party consents or other authority to
permit such Subsidiary to create or perfect a security interest in such
Collateral or to mitigate such risk of liability.

(b) if any Loan Party owns or acquires any marine vessel other than an Excluded
Vessel with a Fair Market Value in excess of $10,000,000.00, then such Loan
Party shall execute and deliver such mortgages and other security instruments as
shall be necessary to cause such vessel to become a Mortgaged Vessel subject to
a perfected first-priority security interest (subject to any permitted Liens
specified in the applicable Mortgage) within 20 Business Days of such Person
becoming a Loan Party or such acquisition, as applicable;

(c) if the Fair Market Value of any marine vessel owned by any Loan Party (other
than an Excluded Vessel) increases to an amount in excess of $10,000,000.00
because of improvements to such marine vessel, then such Loan Party shall,
within 20 Business Days of a Responsible Officer of the Parent learning of such
increase in Fair Market Value, execute and deliver such mortgages and other
security instruments as shall be necessary to cause such vessel to become a
Mortgaged Vessel subject to a perfected first-priority security interest
(subject to any permitted Liens specified in the applicable Mortgage);

(d) if requested by any Administrative Agent or Collateral Agent, deliver to
each Administrative Agent, the Collateral Agent and the other Secured Parties
customary legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to
such Agent.

 

-114-



--------------------------------------------------------------------------------

Section 7.12 Real Property

From and after the Tranche C Funding Date, and subject in each case to the
Senior Intercreditor Agreement, with respect to any (a) fee interest in any Real
Property located in the United States with a reasonably estimated Fair Market
Value of $10,000,000.00 or more, or, upon the request of the Collateral Agent or
any Administrative Agent, any leasehold interest in any Real Property (other
than in respect of any leasehold interest in any Real Property used primarily
for offices of the Parent or any of its Subsidiaries) with net lease payments of
more than $10,000,000.00 annually and (b) any fee interest in any Real Property
located outside of the United States with a reasonably estimated Fair Market
Value of $5,000,000.00 or more, or, upon the request of the Collateral Agent or
any Administrative Agent, any leasehold interest in any Real Property (other
than in respect of any leasehold interest in any Real Property used primarily
for offices of the Parent or any of its Subsidiaries) with net lease payments of
more than $5,000,000.00 annually, in each case acquired or leased after the
Effective Date by the Parent, a Borrower or any other Loan Party (other than any
such Real Property acquired with Indebtedness permitted by Section 8.1(d), or
(m)), the Parent or the applicable Loan Party shall promptly (and, in any event,
within 60 days following the date of such acquisition or such later date
permitted by the Administrative Agents in their sole discretion) (i) execute and
deliver a first priority Mortgage (subject only to Liens permitted by this
Agreement) in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such Real Property and complying with the provisions herein
and in the Collateral Documents, and shall take such further action and deliver
or cause to be delivered such further documents as the Collateral Agent or any
Administrative Agent may reasonably request to effect the transactions
contemplated by the provisions herein and in the Collateral Documents; provided
that no delivery of a Mortgage under this clause (i) shall occur before the
Effective Date, (ii) if reasonably requested by the Collateral Agent or any
Administrative Agent and available in such jurisdiction, (1) provide the Secured
Parties with title reports and title insurance policies (with endorsements) in
an amount at least equal to the purchase price of such Real Property (or such
other amount as the Collateral Agent or any Administrative Agent shall
reasonably specify), and if applicable, (2) lease estoppel certificates,
(3) provide the Secured Parties with evidence of zoning compliance, ALTA
surveys, appraisals, environmental assessments and reports, mortgage tax
affidavits and declarations and other customary similar information and related
affidavits and certifications as are reasonably requested by, and in form and
substance reasonably acceptable to, the Collateral Agent and the Administrative
Agents from time to time, and (4) provide the Secured Parties with evidence that
the casualty and other insurance (including, without limitation, flood
insurance) required pursuant to the Loan Documents is in full force and effect;
provided that with respect to any Real Property being added as Collateral, the
Parent shall give at least 60 days’ prior written notice to the Collateral Agent
and each Administrative Agent (for delivery to the Applicable Lenders) prior to
pledging such Real Property to the Collateral Agent, and, upon confirmation from
the Collateral Agent and each Lender that all flood insurance due diligence and
flood insurance compliance verification with the Flood Disaster Protection Act
and regulations promulgated pursuant thereto has been completed (it being agreed
that a Lender shall be deemed to have confirmed completion unless it shall
object thereto by written notice to the Collateral Agent within such 60-day
period), such Real Property may be pledged, all in form and substance reasonably
satisfactory to the Collateral Agent; provided further, however, that
notwithstanding anything to the contrary in any of the foregoing, no Mortgage
described in this Section 7.12 shall be completed prior to the receipt by each
Lender of each item requested in clause (ii) above and any other information as
needed for each Lenderthe

 

-115-



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent to conduct its flood due diligence,
and any applicable time periods for any Loan Party to deliver such Mortgage
pursuant to the Loan Documents will be automatically and with no further action
extended to a reasonable period of time after such receipt (it being agreed that
a Lender shall be deemed to have confirmed receipt unless it shall advise
otherwise by written notice to the Collateral Agent within such 60-day period),
and (iii) if reasonably requested by an Administrative Agent or the Collateral
Agent, deliver to each Administrative Agent, the Collateral Agent and the other
Secured Parties legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to each Administrative Agent and the Collateral Agent requesting
the same.

Section 7.13 Undertaking with Respect to NO 105

Within 45 days (or such longer period permitted by each Administrative Agent in
its sole discretion) following the repayment in full of the NO 105 Indebtedness
(it being agreed that such 45-day period shall not commence until repayment in
full of the NO 105 Indebtedness has been completed and all related termination
and release documents have been properly tendered, filed and/or registered, as
applicable), the Parent or the applicable Subsidiary of the Parent shall execute
and deliver such mortgages and other security instruments as shall be necessary
to cause the NO 105 to become a Mortgaged Vessel subject to a perfected
first-priority security interest (other than permitted Liens specified in the
applicable Mortgage, but in each case, which vessel shall not be subject to any
other Liens securing Indebtedness for borrowed money other than those subject to
the Senior Intercreditor Agreement).

Section 7.14 Additional Undertakings

The Borrowers shall (a) deliver to each Administrative Agent each of the
agreements, documents, instruments or certificates described on Schedule 7.14,
each in form and substance reasonably satisfactory to each Administrative Agent
and (b) perform each of the actions described on Schedule 7.14, in each case by
the date set forth opposite each such item or action on Schedule 7.14 or such
later date permitted by the Revolving Administrative Agent (acting at the
direction of the Requisite Revolving Lenders).

Section 7.15 Maintenance of Rating

The Parent will at all times from and after the Effective Date use commercially
reasonable efforts to obtain and maintain public ratings with (but not to obtain
or maintain a specific public rating) S&P and Moody’s with respect to a Borrower
and the Parent, as applicable, and the Term Loans and will use commercially
reasonable efforts to cause such rating to be updated on an annual basis. The
Parent or the applicable Borrower will provide each Administrative Agent with a
copy of any such credit rating promptly following receipt thereof.

Section 7.16 Business Plan Milestones

Unless waived or extended with the consent of (x) the Supermajority Lenders or
(y) the Administrative Agents (with the written consent of the Supermajority
Lenders (which may be provided by email)):

 

-116-



--------------------------------------------------------------------------------

(a) by no later than November 1, 2019, the Parent shall deliver to Centerview
and FTI a confidential information memorandum, financial model and transaction
structure memorandum in connection with the Technology Business Sale and
distributed the same to potential bidders;

(b) by no later than November 11, 2019, the Parent shall have delivered to
Centerview, FTI and the Lenders an update as of such date on the projected
financial condition and projected results of operations of the Parent and its
Subsidiaries for the Fiscal Quarter ending December 31, 2019 and the Projections
for the Fiscal Years 2020 and 2021 which shall, in each case, be in form and
substance acceptable to the Supermajority Lenders;

(c) by no later than November 11, 2019, the Parent’s senior management shall
have delivered to the Parent’s board of directors, and the Parent shall have
delivered to Centerview and FTI, a detailed report (the “Business Plan Report”)
describing (i) analysis (including applicable tax analysis) of the financial
profile of Parent and its Subsidiaries following, and after giving effect to,
the funding and issuances of the Term Loans on each of the Tranche B Funding
Date, Tranche C Funding Date and Tranche D Funding Date, and any potential
divestitures (including the Technology Business Sale) or other transactions to
deleverage the Parent and its Subsidiaries;

(d) by no later than November 11, 2019, Parent shall have completed their review
of the remaining cost to completion associated with Cameron, Freeport, Pemex and
certain other projects to be agreed between FTI and Ankura in the Projections
delivered on the Effective Date and the Parent shall have delivered to FTI and
Ankura a detailed report with respect thereto and any other information with
respect thereto requested by FTI and Ankura;

(e) by no later than November 27, 2019, the Parent shall have solicited first
round bids for the sale or other disposition of all or substantially all of the
assets of the Technology Business (the “Technology Business Sale”) from a list
of potential buyers satisfactory to Centerview and FTI;

(f) by no later than November 29, 2019, the Supermajority Lenders shall have
approved the Business Plan Report previously delivered by the Parent prior to
November 11, 2019;

(g) by no later than December 15, 2019, the Parent shall have delivered to
Centerview and FTI an updated Business Plan Report reflecting the first round
bids for the Technology Business Sale;

(h) by no later than December 31, 2019, the Parent shall have delivered to
Centerview and FTI a draft purchase agreement in form and substance satisfactory
to the Supermajority Lenders and the Administrative Agents with respect to the
Technology Business Sale and distributed such purchase agreement to potential
bidders;

(i) by no later than January 31, 2020, the Parent shall have delivered to
Centerview, FTI and the Lenders an update as of such date on the financial
condition and results of operations of the Parent and its Subsidiaries for the
Fiscal Quarter ending December 31, 2019 and the Projections for the Fiscal Years
2020 and 2021 which shall, in each case, be in form and substance acceptable to
the Supermajority Lenders; and

(j) by no later than January 31, 2020, the Parent and/or certain of its
Restricted Subsidiaries shall have entered into a purchase agreement in form and
substance satisfactory to the Supermajority Lenders and the Administrative
Agents, with respect to the Technology Business Sale.

 

-117-



--------------------------------------------------------------------------------

Section 7.17 Chief Transformation Officer

The Parent will at all times from and after the Effective Date engage John
Castellano or another Person acceptable to the Requisite Lenders as Chief
Transformation Officer, which officer shall report to Parent’s chief executive
officer and board of directors.

Section 7.18 Issuance of Equity

The Parent will deliver, pursuant to an agreementdelivery instructions to be
entered into betweenprovided to Parent and by each Lender (other than any Lender
that declines to receive any form of consideration described in this
Section 7.18) prior to the Tranche B Funding date that is reasonably
satisfactory to such Lender and the Parent and doesapplicable funding date
(which delivery instructions shall not require the payment of any consideration
by such Lender or any performance by such Lender other than compliance with such
Lender’s commitments under this Agreement), on (a) the Tranche B Funding Date to
each Lender (or its designee) that does not decline delivery, at each Lender’s
election, one of (i) shares of common stock of the Parent, par value $1.00 per
share (the “Common Stock”), (ii) warrants to purchase shares of Common Stock at
an exercise price of $0.01 per share of Common Stock, having customary
anti-dilution and other provisions reasonably satisfactory to a majority in
aggregate commitment amount of Lenders requesting such warrants and Parent (the
“Warrants”) or (iii) shares of non-convertible preferred stock of the Parent
with no liquidation preference and having rights and preferences that are
identical to the Common Stock, including with respect to voting rights,
dividends and distributions, rights, preferences, privileges and powers upon
consolidation of, merger with, or sale, transfer, lease or conveyance of all or
substantially all of the consolidated properties and assets of Parent to,
another person, or reclassification or statutory exchange of the Common Stock
(in each case which shall be calculated based upon the number of shares of
Common Stock the electing Lender would have been entitled to had such Lender
elected delivery of Common Stock), provided that such preferred stock shall not
have unlisted trading privileges on a national securities exchange and shall not
be designated as qualified for trading in the National Market System (the
“Preferred Stock”), provided further, that the Parent shall not be required to
issue Warrants or Preferred Stock if it reasonably determines that the issuance
of Warrants or Preferred Stock would cause any material liability to the Parent
or substantial dilution (other than as would otherwise result from the issuance
of Common Stock to all of the Lenders), in which case the Parent shall use
commercially reasonable efforts to issue a security that has rights and
privileges as equivalent as possible to such Warrants or Preferred Stock, as
applicable, that would not cause any such material liability or substantial
dilution (other than as would otherwise result from the issuance of Common Stock
to all of the Lenders) and that is reasonably acceptable to the majority in
aggregate commitment amount of the affected Lenders, (A) in the case of Common
Stock, equal to the product of 15% of the total issued and outstanding Common
Stock on the Tranche B Funding Date multiplied by a fraction the numerator of
which is the sum of such Lender’s Active Revolving Commitments upon giving
effect to the Tranche B Funding Date plus such Lender’s Tranche B Term
Commitments plus the aggregate principal amount of the outstanding Term Loans
held by

 

-118-



--------------------------------------------------------------------------------

such Lender under this Agreement and the denominator of which is the sum of the
aggregate Revolving Commitments (including those that are unavailable at such
time pursuant to the applicable proviso in the definition of “Revolving
Commitment”) plus the aggregate Term Exposure, (B) in the case of Warrants,
Warrants to purchase the number of shares of Common Stock set forth in the
immediately preceding clause (A) of this Section 7.18(a) that the electing
Lender would have been entitled to had such Lender elected delivery of Common
Stock, or (C) in the case of Preferred Stock, a number of shares of Preferred
Stock with rights equal to the number of shares of Common Stock set forth in the
immediately preceding clause (A) of this Section 7.18(a) that the electing
Lender would have been entitled to had such Lender elected delivery of Common
Stock, (b) the Tranche C Funding Date to each Lender (or its designee) that does
not decline delivery, at each Lender’s election, one of (i) Common Stock,
(ii) Warrants or (iii) Preferred Stock, (A) in the case of Common Stock, equal
to the product of 15% of the total issued and outstanding Common Stock on the
Tranche B Funding Date multiplied by a fraction the numerator of which is such
Lender’s Tranche C Term Commitment and the denominator of which is the sum of
the aggregate Revolving Commitments (including those that are unavailable at
such time pursuant to the applicable proviso in the definition of “Revolving
Commitment”) plus the aggregate Term Exposure, (B) in the case of Warrants,
Warrants to purchase the number of shares of Common Stock set forth in the
immediately preceding clause (A) of this Section 7.18(b) that the electing
Lender would have been entitled to had such Lender elected delivery of Common
Stock, or (C) in the case of Preferred Stock, a number of shares of Preferred
Stock with rights equal to the number of shares of Common Stock set forth in the
immediately preceding clause (A) of this Section 7.18(b) that the electing
Lender would have been entitled to had such Lender elected delivery of Common
Stock and (c) on the Tranche D Funding Date to each Lender (or its designee)
that does not decline delivery, at each Lender’s election, one of (i) Common
Stock, (ii) Warrants or (iii) Preferred Stock, (A) in the case of Common Stock,
equal to the product of 15% of the total issued and outstanding Common Stock on
the Tranche B Funding Date multiplied by a fraction the numerator of which is
the sum of the increase in such Lender’s aggregate Active Revolving Commitments
upon giving effect to the Tranche D Funding Date plus such Lender’s Tranche D
Term Commitments and the denominator of which is the sum of the aggregate
Revolving Commitments (including those that are unavailable at such time
pursuant to the applicable proviso in the definition of “Revolving Commitment”)
plus the aggregate Term Exposure, (B) in the case of Warrants, Warrants to
purchase the number of shares of Common Stock set forth in the immediately
preceding clause (A) of this Section 7.18(c) that the electing Lender would have
been entitled to had such Lender elected delivery of Common Stock, or (C) in the
case of Preferred Stock, a number of shares of Preferred Stock with rights equal
to the number of shares of Common Stock set forth in the immediately preceding
clause (A) of this Section 7.18(c) that the electing Lender would have been
entitled to had such Lender elected delivery of Common Stock. Delivery Unless
otherwise agreed between the Borrower and the applicable Lender in writing,
delivery instructions for securities required to be delivered, if any, pursuant
to this section shall be made in writing to the Borrower in accordance with the
notice provisions of this Agreement by no later than 10 Business Days preceding
the Tranche B Funding Datepursuant to an election form (each, an “Election
Form”) which shall be delivered in accordance with the terms set forth therein.
Unless otherwise agreed between the Borrower and the applicable Lender in
writing, if a Lender fails to make a valid election by the election deadline set
forth in the applicable Election Form, the Lender will be deemed to elect to
receive Common Stock; provided that such Lender must deliver an Election Form no
later

 

-119-



--------------------------------------------------------------------------------

than the late election deadline set forth in the applicable Election Form (the
“Late Election Deadline”) in order to receive such Common Stock. All shares of
Common Stock, Warrants or Preferred Stock issued pursuant to this Section 7.18
shall be issued in book-entry form on the books and records of the Parent’s
transfer agent and shall bear customary restrictive legends that the Parent, in
consultation with counsel, reasonably determines to be necessary.

Section 7.19 Registration Rights

The Parent will enter into a registration rights agreement (the “Registration
Rights Agreement”) with the Lenders on or prior to the Tranche B Funding Date on
customary terms reasonably acceptable to the Requisite Lenders and Parent, which
will provide, among other things, that the Parent shall use its commercially
reasonable efforts to prepare and file with the SEC within 15 calendar days of
the Tranche B Funding Date, the Tranche C Funding Date and the Tranche D Funding
Date, as applicable, a resale registration statement (including a prospectus
supplement to or post-effective amendment of an already effective registration
statement) (the “Registration Statement”) covering the resale or distribution
from time to time by the Lenders, on a delayed or continuous basis pursuant to
Rule 415 of the Securities Act of 1933, as amended, to permit the public resale
of all shares of the Preferred Stock, Common Stock and Common Stock issuable
upon the conversion or exercise of theany Warrants, in each case delivered to
Lenders pursuant to Section 7.18 or pursuant to any equity issuance letters
entered into between the Borrowers and any Lender, on the terms and conditions
specified in such Registration Rights Agreement, and that, if such Registration
Statement is not automatically effective, the Parent shall cause such
Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable following the filing thereof, but in no event later than
five (5) Business Days following the date that the SEC notifies the Parent that
the Registration Statement is no longer subject to review. Notwithstanding the
foregoing, (a) the Parent shall be entitled to delay the effectiveness of any
Registration Statement until the Parent, in its sole discretion, determines that
there is no information that would be required to be disclosed therein that the
Parent has a bona fide business purpose for preserving as confidential, and
(b) the Parent shall have no obligation to include in any Registration Statement
any shares of Common Stock or Preferred Stock held by a Lender that does not,
within five (5) Business Days of its receipt of a reasonable request for
information to be included in the Registration Statement, provide such
information. In the event that theany shares of the Common Stock andor the
Preferred Stock or any shares of the Common Stock issuable upon the exercise of
any Warrants, in each case issued in connection with the Tranche C Funding Date
and/or, the Tranche D Funding Date or an Election Form delivered after the
Tranche B election deadline, cannot be included in such Registration Statement,
the Parent shall file a separate Registration Statement or amendment to an
already effective Registration Statement (including a prospectus supplement to
or post-effective amendment of an already effective registration statement) on
the same basis with respect to all such shares of Common Stock. The Registration
Rights Agreement shall not provide for any “demand” or “piggyback” registration
rights requiring the Parent to cooperate with a Lender in connection with any
distribution of Common Stocksuch shares.

 

-120-



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 8.1 Indebtedness

None of the Parent or any Borrower shall (x) and shall not permit any Captive
Insurance Subsidiary or any of the Parent’s Restricted Subsidiaries to, directly
or indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness or (y) issue Disqualified
Stock except for the following:

(a) the Obligations;

(b) (i) Indebtedness existing on the Effective Date and (x) disclosed on
Schedule 8.1 or (y) incurred in compliance with the Existing Credit Agreement
and (ii) the Existing Senior Indebtedness;

(c) Guaranty Obligations incurred by any Loan Party in respect of Indebtedness
of any Loan Party that is permitted by this Section 8.1;

(d) (i) secured Indebtedness of the Parent or any Restricted Subsidiary
including Capital Lease Obligations and purchase money Indebtedness incurred by
the Parent or a Restricted Subsidiary of the Parent to finance (concurrently
with or within 90 days after) the acquisition of tangible property (including
marine vessels) and Indebtedness in respect of sale and leaseback transactions
permitted under Section 8.13 and (ii) unsecured Indebtedness of the Parent or
any Restricted Subsidiary, not to exceed an aggregate outstanding principal
amount of $10,000,000.00 at any time; for all of the foregoing Indebtedness
described in clauses (i) and (ii) above not to exceed an aggregate outstanding
principal amount of $50,000,000.00 at any time;

(e) (i) on and after the Tranche B Funding Date, Refinancing Senior Notes
Indebtedness and increases thereof in lieu of cash payments of interest and
(ii) Refinancing Indebtedness in respect of Indebtedness permitted by clause
(b) above (other than the NO 105 Indebtedness) and this clause (e)(ii);

(f) Indebtedness arising from intercompany loans that are Investments permitted
under, or not prohibited by, Section 8.5 (i) from any Loan Party to any other
Loan Party; (ii) from any Subsidiary of the Parent to any Loan Party; (iii) from
any Subsidiary of the Parent that is not a Loan Party to any Restricted
Subsidiary of the Parent that is not a Loan Party; (iv) from any Loan Party to
any Restricted Subsidiary of the Parent that is not a Loan Party or (v) existing
on the Effective Date and incurred in compliance with the Existing Credit
Agreement; provided, however, that

 

-121-



--------------------------------------------------------------------------------

(A) all such Indebtedness of the types described in clauses (i), (ii), (iv) and
(v) above is evidenced by the Global Intercompany Note, subject to a first
priority Lien pursuant to the Pledge and Security Agreement or another
Collateral Document if the payee is a Loan Party,

(B) all such Indebtedness of the type described in clause (ii) or clause
(v) above may not be paid when an Event of Default exists, unless such payment
is being made to a Loan Party, and

(C) any payment by any Guarantor under any guaranty of the Obligations shall
result in a pro tanto reduction of the amount of any Indebtedness owed by such
Guarantor to the Borrowers or to any of the other Loan Parties for whose benefit
such payment is made;

(g) [reserved];

(h) Indebtedness under or in respect of Hedging Contracts that are not
speculative in nature;

(i) Indebtedness in respect of Treasury Management Arrangements;

(j) Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Parent or any Restricted Subsidiary under customary terms
and conditions and not in connection with the borrowing of money;

(k) Alternate Program Indebtedness in respect of an Alternate Program existing
on the Effective Date or otherwise approved by the Requisite Lenders;

(l) Amazon Permitted Debt (including any unsecured Guaranty Obligations in
respect thereof) in an aggregate principal amount not to exceed $285,000,000.00
at any time outstanding;

(m) [reserved];

(n) Indebtedness in respect of matured or drawn Performance Guarantees, provided
that such Indebtedness is reimbursed or extinguished within 5 Business Days of
being matured or drawn;

(o) Indebtedness in respect of letters of credit, bank guarantees and other
similar obligations in an aggregate outstanding amount not to exceed
$25,000,000.00 at any time;

(p) [reserved];

(q) Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$20,000,000.00 issued in the ordinary course of business to secure obligations
of the Parent and its Restricted Subsidiaries under workers’ compensation and
other social security programs, and Contingent Obligations with respect to any
such permitted letters of credit, bank guarantees or other similar instruments;

 

-122-



--------------------------------------------------------------------------------

(r) Indebtedness in respect of the Senior Notes and the guarantees of the Loan
Parties in respect of such Indebtedness;

(s) unsecured Indebtedness incurred by any Borrower or any other Subsidiary
Guarantor and owing to a Joint Venture in which any Borrower or any other
Subsidiary Guarantor owns any interest in an aggregate outstanding amount not to
exceed $750,000,000.00 at any time;

(t) [reserved];

(u) [reserved]; and

(v) Investments permitted under Section 8.5 constituting Indebtedness.

Notwithstanding the foregoing, the basket amounts, set forth in clauses (l) and
(s) shall be reduced by the amount of such Indebtedness existing on the
Effective Date while such Indebtedness remains outstanding.

Section 8.2 Liens, Etc.

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Restricted Subsidiaries to
assign, any right to receive income, except for the following:

(a) Liens created pursuant to the Loan Documents securing the Obligations;

(b) Liens existing on the Effective Date and (x) disclosed on Schedule 8.2 or
(y) incurred in accordance with the Existing Credit Agreement;

(c) Customary Permitted Liens;

(d) Liens securing Indebtedness permitted under Section 8.1(d):

(i) in assets that are not Collateral (other than equipment); or

(ii) in property subject to and acquired, constructed or improved with the
proceeds of a Capital Lease or purchase money Indebtedness (including any sale
and leaseback transaction permitted under Section 8.13), in each case if (A) the
Indebtedness secured thereby is incurred within 90 days after the date of such
acquisition, construction or improvement of such property and does not exceed
the lesser of the cost or Fair Market Value of such property at the time of such
acquisition, construction or improvement and (B) such Liens do not apply to any
other property (other than proceeds of such acquired, constructed or improved
property) or assets of the Parent or any of its Restricted Subsidiaries.

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness (other than the NO 105 Indebtedness) secured by any Lien disclosed
on Schedule 8.2 permitted by clause (b) above without any material change in the
assets subject to such Lien;

 

-123-



--------------------------------------------------------------------------------

(f) Liens in favor of lessors securing operating leases not prohibited
hereunder;

(g) Liens arising out of judgments or awards and not constituting an Event of
Default under Section 9.1(g);

(h) Liens encumbering inventory, work-in-process and related property in favor
of customers or suppliers securing obligations and other liabilities (other than
Indebtedness) to such customers or suppliers to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

(i) Liens on pledged cash of the Parent and its Restricted Subsidiaries required
for notional cash pooling arrangements in the ordinary course of business;

(j) [reserved];

(k) Liens securing insurance premium financing permitted under Section 8.1(j)
under customary terms and conditions; provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

(l) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities of the Parent or any Restricted
Subsidiary of the Parent; provided, however, that the aggregate outstanding
amount of all such obligations and liabilities secured by such Liens shall not
exceed $25,000,000.00 at any time;

(m) Liens on the Amazon and the Amazon Equipment securing Amazon Permitted Debt;

(n) Liens securing reimbursement obligations in respect of “Extended Letters of
Credit” (as defined in the Existing Credit Agreement) and Liens securing
reimbursement obligations in respect of Extended Letters of Credit;

(o) Liens on receivables and related rights sold or purported to be sold
pursuant to any Alternate Program in accordance with Section 8.4(k) (or any
document executed by the Parent or any Restricted Subsidiary of the Parent in
connection therewith);

(p) Liens on any L/C Facility Cash Collateral Account (as defined in the
Existing Credit Agreement), Revolver Cash Collateral Account (as defined in the
Existing Credit Agreement), any Cash Collateral Account (as defined in the
Existing Letter of Credit Agreement) or any Revolver Cash Collateral Account and
all amounts on deposit therein;

(q) Liens on Collateral (as defined in the Senior Intercreditor Agreement) and
other assets required to constitute Collateral hereunder and Liens on Separate
Collateral (as defined in the Existing Collateral Agency and Intercreditor
Agreement) in each case subject to the Existing Collateral Agency and
Intercreditor Agreement; provided that such Liens on Collateral are also subject
to the Senior Intercreditor Agreement;

(r) [reserved];

 

-124-



--------------------------------------------------------------------------------

(s) Liens on cash, bank accounts and accounts receivable securing Indebtedness
described in Section 8.1(o) and reimbursement or other obligations with respect
to unmatured or undrawn, as applicable, Performance Guarantees; provided that
the aggregate amount of cash, bank accounts and accounts receivable securing
Performance Guarantees shall not exceed $300,000,000.00 at any time; and

(t) Liens on Collateral securing Refinancing Senior Notes Indebtedness that are
subject to the Junior Intercreditor Agreement.

Without limiting the foregoing limitations, (x) unless the NO 105 is a Mortgaged
Vessel, the Parent and the Borrowers shall not, and shall not permit any of
their respective Subsidiaries to (i) create or suffer to exist any Lien upon or
with respect to the NO 105 or (ii) assign any right to receive income with
respect to the NO 105, in either case to secure Indebtedness for borrowed money
other than NO 105 Indebtedness and (y) the Parent and the Borrowers shall not,
and shall not permit any of their respective Subsidiaries to (i) create or
suffer to exist any Lien upon or with respect to the Altamira Yard or
(ii) assign any right to receive income with respect to the Altamira Yard, in
either case to secure Indebtedness for borrowed money other than hereunder.
Notwithstanding the foregoing, the basket amounts set forth in clauses (l) and
(s) shall be reduced by the amount of such Liens existing on the Effective Date
while such Liens exist.

Section 8.3 Acquisitions

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, make any
Acquisitions.

Section 8.4 Sale of Assets

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of any of their respective assets or any interest therein (including the sale or
factoring of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Stock or Stock Equivalent (any such disposition being an “Asset Sale”), except
for the following:

(a) the sale or disposition of inventory (including fabricated projects for
customers, such as offshore production platforms and related components) in the
ordinary course of business;

(b) transfers resulting from any taking or condemnation of any property of the
Parent or any of its Restricted Subsidiaries (or, as long as no Default or Event
of Default has occurred and is continuing or would result therefrom, deed in
lieu thereof);

(c) as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of equipment that the Parent reasonably
determines is no longer useful in its or its Subsidiaries’ business, has become
obsolete, damaged or surplus or is replaced in the ordinary course of business;

 

-125-



--------------------------------------------------------------------------------

(d) as long as no Default or Event of Default is continuing or would result
therefrom, the lease or sublease or chartering of property not constituting a
sale and leaseback, to the extent not otherwise prohibited by this Agreement or
the other Loan Documents;

(e) as long as no Default or Event of Default is continuing or would result
therefrom, discounts, adjustments, settlements and compromises of accounts in
the ordinary course of business;

(f) any Asset Sale (i) to the Parent, a Borrower or any Loan Party Wholly-Owned
by a Borrower or (ii) by any Restricted Subsidiary that is not a Loan Party to
the Parent, a Borrower or another Restricted Subsidiary;

(g) as long as no Default or Event of Default is continuing or would result
therefrom, and subject to Section 2.12(a), any other Asset Sale (other than an
Asset Sale in respect of a Mortgaged Vessel or Stock in a Mortgaged Vessel
Owning Subsidiary or any Asset Sale of all or any portion of the Technology
Business) for Fair Market Value, at least 100% of which is payable in cash, Cash
Equivalents or Specified Other Consideration upon such sale. For purposes of
this clause (g), “Specified Other Consideration” shall mean, with respect to any
Asset Sale, in connection with any assets or property directly related to the
Amazon, the amount of any liabilities or other obligations of the Parent, a
Borrower or any other Restricted Subsidiary that is expressly assumed by the
transferee of any such assets or property;

(h) any Asset Sale of one or more Mortgaged Properties or Mortgaged Vessels or
Stock in a Mortgaged Vessel Owning Subsidiary or a Subsidiary which directly or
indirectly owns a Mortgaged Vessel Owning Subsidiary, subject to
Section 2.12(a), and so long as (i) no Default or Event of Default is continuing
or would result therefrom, (ii) the Asset Sale is for Fair Market Value,
(iii) except to the extent that a Loan Party receives one or more marine vessels
from another Person in trade or exchange for such assets so disposed of, at
least 100% of the consideration for such Asset Sale consists of cash or Cash
Equivalents received at closing of such Asset Sale, and (iv) any marine vessel
received from another Person in trade or exchange for such assets so disposed of
shall concurrently with its acquisition be added to the Collateral;

(i) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Stock of any Captive Insurance Subsidiary for
Fair Market Value, at least 100% of which is payable in cash or Cash Equivalents
upon such sale;

(j) [reserved];

(k) dispositions of any receivables and related rights pursuant to any Alternate
Program permitted hereunder;

(l) [reserved];

(m) as long as no Default or Event of Default is continuing or would result
therefrom, non-exclusive assignments and licenses of intellectual property of
the Parent and its Restricted Subsidiaries in the ordinary course of business;

 

-126-



--------------------------------------------------------------------------------

(n) any Asset Sale (other than an Asset Sale of a Mortgaged Vessel) pursuant to
a single transaction or series of related transactions in which the Parent or
its Restricted Subsidiaries receive aggregate consideration of $10,000,000.00 or
less; provided that such Asset Sale comply with the requirements of
Section 2.12(a) to the extent applicable.

(o) the sale or disposition of equipment in the ordinary course of business to
Joint Ventures and Restricted Subsidiaries that are not Loan Parties in an
aggregate amount since the Effective Date not to exceed $10,000,000.00;

(p) the sale or disposition of the Beaumont Facility; and

(q) as long as no Default or Event of Default is continuing or would result
therefrom, and subject to Section 2.12(a), with the approval of Supermajority
Lenders, any Asset Sale of the Technology Business, and this clause (q) shall be
the only clause of this Section 8.4 under which any disposition of all or any
portion of the Technology Business shall be permitted.

Section 8.5 Restricted Payments

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, declare, order, pay or make
any sum for any Restricted Payment except for:

(a) Restricted Payments by the Parent to any other Loan Party;

(b) Restricted Payments by (i) any Restricted Subsidiary of the Parent to any
Loan Party or (ii) any Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party;

(c) Restricted Payments by any Restricted Subsidiary that is not a Wholly-Owned
Subsidiary to any Loan Party and to holders of equity interests in such
Restricted Subsidiary to the extent (i) such Restricted Payments are made pro
rata among the holders of the equity interests in such Restricted Subsidiary or
(ii) pursuant to the terms of the joint venture, charter, bylaws or other
distribution agreement for such Restricted Subsidiary in form and substance
expressly approved by each Administrative Agent (such approval not to be
unreasonably withheld or delayed);

(d) (i) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries (x) made solely
with the proceeds received from the exercise of any warrant, option or other
similar instrument or (y) that is deemed to occur upon the cashless exercise of
stock options, warrants or other similar instruments and (ii) the repurchase,
redemption or other acquisition or retirement for value of any Stock or Stock
Equivalents of the Parent or any Restricted Subsidiary held by any current or
former officer, director or employee pursuant to any equity-based compensation
plan, equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement (including pursuant to the “Chicago Bridge & Iron
2008 Long-Term Incentive Plan, as Amended”) in accordance with the Approved
Budget;

(e) [reserved];

 

-127-



--------------------------------------------------------------------------------

(f) Investments existing on the Effective Date and (x) disclosed on Schedule 8.5
or (y) incurred in accordance with Sections 8.5(j), (m), (q), (r), or (s) of the
Existing Credit Agreement, and any refinancings of such Investments to the
extent constituting Indebtedness otherwise permitted under Section 8.1(b),
provided such refinancing complies with the provisions of Section 8.1(e);

(g) Investments in cash and Cash Equivalents;

(h) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of Inventory in the ordinary course of business consistent with the past
practice of the Parent and its Restricted Subsidiaries;

(i) Investments received in settlement of amounts due to the Parent or any
Restricted Subsidiary of the Parent effected in the ordinary course of business;

(j) Investments by (i) any Loan Party in any other Loan Party or (ii) a
Restricted Subsidiary of the Parent that is not a Loan Party in the Parent or
any other Restricted Subsidiary of the Parent;

(k) loans or advances to employees of the Borrower or any of its Restricted
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Borrower or any of its Restricted Subsidiaries) in the ordinary
course of business in an aggregate outstanding principal amount not to exceed
$1,000,000.00 at any time;

(l) Guaranty Obligations permitted by Section 8.1;

(m) other direct or indirect Investments, including Letters of Credit and other
credit support obligations, in Joint Ventures in accordance with the Approved
Budget;

(n) [reserved];

(o) [reserved];

(p) other Investments in Restricted Subsidiaries (i) in the ordinary course of
business consistent with past practice for payroll and cash management
activities or (ii) otherwise not in excess of $50,000,000.00 in the aggregate;

(q) [reserved];

(r) [reserved];

(s) other Investments in an aggregate amount not to exceed $10,000,000.00 at any
time;

(t) Investments resulting from any non-cash consideration received in an Asset
Sale permitted by Section 8.4; and

(u) repurchases, redemptions or other acquisitions or retirements for value of
Stock of the Parent made in lieu of withholding Taxes in connection with any
vesting of restricted Stock or any exercise, vesting or exchange of stock
options, warrants or other similar rights.

 

-128-



--------------------------------------------------------------------------------

Section 8.6 Restriction on Fundamental Changes

The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to:

(a) merge or consolidate with any Person (provided that, if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (i) any Wholly-Owned Restricted Subsidiary
(other than a Borrower) may merge into a Borrower so long as such Borrower is
the surviving company, (ii) any Wholly-Owned Restricted Subsidiary (other than a
Borrower) may merge into or consolidate with any other Wholly-Owned Restricted
Subsidiary (other than a Borrower) in a transaction in which the surviving
entity is a Wholly-Owned Restricted Subsidiary and no Person other than a
Borrower or a Wholly-Owned Restricted Subsidiary of a Borrower receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party), (iii)
any Restricted Subsidiary of the Parent (other than a Borrower) may merge with
another Person in a transaction constituting an Asset Sale permitted hereunder,
and (iv) any Person (other than the Parent or a Borrower) may merge or
consolidate with or into any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Borrower, is a Borrower and otherwise, if any party to such
merger or consolidation is a Guarantor, is a Guarantor)); or

(b) acquire or create any Subsidiary unless, after giving effect to such
acquisition or creation, (i) the Parent and each Borrower is in compliance with
Section 7.11 and (ii) the Investment in such Subsidiary is permitted under
Section 8.5.

Section 8.7 Change in Nature of Business

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, engage in any business other than the Eligible Line
of Business.

Section 8.8 Transactions with Affiliates

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent, such Borrower or such Restricted Subsidiary as would be obtainable
by the Parent, such Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate except
(a) transactions among the Parent and its Restricted Subsidiaries,
(b) Restricted Payments otherwise permitted by this Agreement, (c) the payment
of the operating expenses and capital expenditures of a Subsidiary of the
Parent, so long as such payment is in the ordinary course of business and
consistent with past business practices with respect to such Subsidiary prior to
the date hereof and the Approved Budget, (d) transactions in accordance with the
agreements listed on Schedule 8.8 hereto as the same may be amended with the
prior consent of each Administrative Agent, (e) the Transactions, and
(f) transactions between the Parent or any Restricted Subsidiary and any Person
that is an Affiliate solely due to the fact that a director or member of such
Person is also director of the Parent or a direct or indirect parent of the
Parent.

 

-129-



--------------------------------------------------------------------------------

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge

Other than (a) pursuant to the Loan Documents or (b) pursuant to any secured
Indebtedness or Capital Lease Obligations permitted by Section 8.1(b), (d), (e),
(m) or (r) so long as any prohibition or limitation is only effective against
the assets securing such Indebtedness, the Parent and the Borrowers shall not,
and shall not permit any Restricted Subsidiaries to, (i) other than for Joint
Ventures and Subsidiaries that are not required to be Guarantors hereunder,
agree to, enter into or suffer to exist or become effective any consensual
encumbrance or consensual restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the Parent, a Borrower or any other Restricted Subsidiary
of the Parent or (ii) other than customary non-assignment provisions in
contracts entered into in the ordinary course of business or in any lease,
license, contract, property right (including, without limitation, interests in
Inventory (as defined in the Pledge and Security Agreement)) or agreement to
which any Guarantor is a party or any of its rights or interests thereunder if
and only for so long as the grant of a security interest hereunder shall
constitute or result in a breach, termination or default under any such lease,
license, contract, property right or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC of any relevant jurisdiction or any other applicable
Laws or principles of equity), enter into or permit to exist or become effective
any enforceable agreement prohibiting or limiting the ability of the Parent, a
Borrower or any other Restricted Subsidiary to create, incur, assume or permit
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations.

Section 8.10 Modification of Documents

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, amend its Constituent Documents except
those that do not materially and adversely affect the interests of the Secured
Parties under the Loan Documents or the rights and interests of any of them in
the Collateral.

Section 8.11 Accounting Changes; Fiscal Year

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (a) make any material change in its
accounting treatment and reporting practices or Tax reporting practices, except
as required by GAAP or any Requirement of Law and disclosed to the Lenders and
each Administrative Agent or (b) change its Fiscal Year.

Section 8.12 Margin Regulations

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, use all or any portion of the proceeds of
any credit extended hereunder to purchase or carry margin stock (within the
meaning of Regulation U of the Federal Reserve Board) (i) directly or indirectly
in connection with the Business Combination or (ii) in all other cases in
contravention of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U and X, the Securities Act of 1933, and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder.

 

-130-



--------------------------------------------------------------------------------

Section 8.13 Sale/Leasebacks

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any sale and leaseback
transaction after the Effective Date other than sale and leaseback transactions
existing as of the Effective Date and incurred in compliance with the Existing
Credit Agreement.

Section 8.14 Capital Expenditures

The Parent and the Borrowers shall not make or incur, or permit any of their
respective Restricted Subsidiaries to make or incur, Capital Expenditures (other
than acquisitions of any marine vessel or a Subsidiary that owns a marine
vessel) during any Fiscal Year beginning with the Fiscal Year ending 2019 and
ending with the Fiscal Year ending 2023 except that the Parent, the Borrowers
and their respective Restricted Subsidiaries may make or incur Capital
Expenditures during any Fiscal Year consistent with the Approved Budget.

Section 8.15 Cancellation of Indebtedness Owed to It

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, cancel any material claim or Indebtedness
owed to any of them except (a) in the ordinary course of business, or (b) if
such Indebtedness is owed by a Guarantor to a Loan Party (other than the
Parent), and such Indebtedness is either (i) cancelled in exchange for Stock of
such Guarantor, (ii) converted into Stock of such Guarantor or (iii) converted
such that it increases the paid-in-capital of such Loan Party in such Guarantor.

Section 8.16 No Speculative Transactions

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, engage in any material speculative
transaction or in any material transaction involving the entry into of
(a) Hedging Contracts by such Person except for the sole purpose of hedging in
the ordinary course of business or (b) any Hedging Contract other than in
respect of interest rates or foreign exchange exposure.

Section 8.17 Post-Termination Benefits

Except to the extent required under Section 4980B of the Code or similar state
laws, the Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, adopt any new employee benefit plan that
provides health or welfare benefits (through the purchase of insurance or
otherwise) to any retired or former employees, consultants or directors (or
their dependents) of the Parent or any of its Subsidiaries, which plan, when
combined with any existing post-retirement benefit plan of the Parent or the
Borrowers or any of their Restricted Subsidiaries would reasonably be expected
to result in aggregate liability, calculated on a FAS 106 basis as of the end of
any fiscal year, in excess of $65,000,000.00.

 

-131-



--------------------------------------------------------------------------------

Section 8.18 Activities in Panama

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, invest the proceeds of any Loan in any
activity within the territory of the Republic of Panama if such activity will
(i) generate taxable income under Panamanian Tax laws that will have to be paid
by the Parent or any of its Subsidiaries to a Panamanian Governmental Authority;
or (ii) cause any payment to a Lender or any Administrative Agent to be subject
to Panamanian Tax, including withholding Tax.

Section 8.19 Vessel Flags

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, change the flag under which any Mortgaged
Vessel is registered or register a Mortgaged Vessel under any flag unless
(a) the Parent shall have provided at least 10 Business Days’ (or such shorter
period permitted by each Administrative Agent in its sole discretion) advance
notice to each Administrative Agent, (b) the flag under which such Mortgaged
Vessel is to be registered is listed on Schedule 8.19 or is otherwise acceptable
to each Administrative Agent in its sole discretion and (c) each Borrower:

(i) immediately after the occurrence of such transfer, causes the applicable
Restricted Subsidiary to execute and deliver such new mortgages, recorded as
required by the laws of the new flag state, new deeds of covenants, as
applicable, all substantially similar to the existing mortgages and deeds of
covenants for Mortgaged Vessels under such flag (“New Mortgage”), and other
security instruments and other documents as shall be necessary to create in
favor of the Collateral Agent for the ratable benefit of the Secured Parties a
valid, legal and, subject to the terms of the Senior Intercreditor Agreement,
perfected first-priority Lien on, and security interest in, such vessel such
that such vessel is a Mortgaged Vessel under the jurisdiction under which such
vessel is to be flagged (subject to any liens expressly permitted by this
Agreement and the Lien of the New Mortgage);

(ii) substantially simultaneously with such transfer, if requested by any
Administrative Agent, provides to each Administrative Agent an opinion of
counsel that the New Mortgage, upon recording, has been perfected under the laws
of the new flag state and that it constitutes a valid, enforceable and, subject
to the terms of the Senior Intercreditor Agreement, first priority ship mortgage
on the Mortgaged Vessel (other than liens expressly permitted by this Agreement
and the Lien of the New Mortgage), or as any Administrative Agent may otherwise
reasonably request; and

(iii) promptly after recording the New Mortgage, provides to each Administrative
Agent with respect to the Mortgaged Vessel: to the extent applicable to such
Mortgaged Vessel, corresponding certificates of financial responsibility; an
abstract of title or, at its discretion, a certificate of ownership or other
similar document that reveals no Liens on the Vessel other than Liens expressly
permitted by this Agreement and the Lien of the New Mortgage; copies of
certificates of registries documentation and a copy of a confirmation of class
certificate issued by the American Bureau of Shipping, DNV GL, Lloyd’s Register
or another classification society acceptable to each Administrative Agent
showing no conditions affecting class.

 

-132-



--------------------------------------------------------------------------------

Section 8.20 Payments of Junior Priority Indebtedness

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, make any cash payment or prepayment
(including any redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment) on account
of principal of any Junior Priority Indebtedness, except (a) regularly scheduled
principal payments as and when due in respect of any Junior Priority
Indebtedness and (b) refinancings of Senior Notes with Refinancing Senior Notes
Indebtedness. For purposes of calculating the amount of payments or prepayments
under this Section 8.20, the amount of such payment or prepayment shall be the
aggregate amount of cash paid by the Parent and its Restricted Subsidiaries. The
prepayment of NO 105 Indebtedness shall not be restricted by this Section 8.20.

Section 8.21 Payments of Existing Senior Indebtedness

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, make any voluntary prepayment (including
any voluntary redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar voluntary payment) on
account of the principal of any Existing Senior Indebtedness, except, so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom, voluntary prepayments since the Effective Date in an aggregate
principal amount not to exceed the lesser of (a) $25,000,000.00 and (b) the
aggregate amount of Financial Letters of Credit (as defined in the Existing
Credit Agreement) issued within 3 Business Days of any such voluntary
prepayment.

Section 8.22 Use of Proceeds

(a) The Parent and the Borrowers shall not use, whether directly or indirectly,
the proceeds of any Borrowing or Letter of Credit, (i) in any manner that would
constitute a violation of Sanctions by any party hereto or (ii) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in each case in violation of any Anti-Corruption Law
applicable to the Parent, the Borrowers or their applicable Subsidiaries.

(b) The Borrowers shall not, directly or indirectly, fund all or part of any
repayment or reimbursement of the Obligations out of proceeds derived from any
transaction or activity involving a Sanctioned Person or Sanctioned Country, in
each case in violation of Sanctions applicable to the Borrowers or its
applicable Subsidiaries.

Section 8.23 Cash Management

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to change, modify or otherwise act in a manner
materially inconsistent with past practice with respect to the cash management
system or activities of the Parent, the Borrowers and their Restricted
Subsidiaries.

 

-133-



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an “Event of Default”:

(a) the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrowers shall fail to pay when due and payable any interest on any
Loan, any fee under any of the Loan Documents or any other Obligation (other
than one referred to in clause (a) above) and such non-payment continues for a
period of three Business Days after the due date therefor; or

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V, Section 6.3, Section 7.1, Section 7.6,
Section 7.9, Section 7.13, Section 7.16, Section 7.17, or Article VIII; (ii) any
term, covenant or agreement contained in Section 6.1 (other than Section 6.1(d))
if such failure shall remain unremedied for five (5) Business Days; (iii) any
term, covenant or agreement contained in Section 6.1(d) if such failure shall
remain unremedied for one (1) Business Days or (iv) any other term, covenant or
agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (iv) shall remain unremedied for 30 days after the
earlier of (A) the date on which a Responsible Officer of the Parent or a
Borrower obtains actual knowledge of such failure and (B) the date on which
written notice thereof shall have been given to the Parent or a Borrower by any
Administrative Agent or any Lender; or

(e) (i) the Parent, a Borrower or any of the Parent’s Material Subsidiaries
shall fail to make any payment on any Indebtedness of the Borrowers or any such
Material Subsidiary (other than (x) the Obligations and (y) Non-Recourse
Indebtedness) or any Guaranty Obligation in respect of Indebtedness of any other
Person, and, in each case, such failure (A) constitutes a failure to pay the
principal amount of such Indebtedness when due and payable (whether at maturity
or otherwise) or constitutes a failure to make any other payment where such
failure permits (with the giving of notice if required), at the time of
determination under this Section 9.1(e), the acceleration of such Indebtedness
and (B) relates to Indebtedness having a principal amount of $35,000,000.00 or
more, (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any Indebtedness having a principal amount
of $35,000,000.00 or more (other than under the Lloyds Facility to the extent a
letter of credit in the requisite amount was posted in lieu of the required
posting of cash collateral), if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness,
(iii) any Indebtedness having a principal amount of $35,000,000.00 or more shall
become or be declared to be due and payable, or required to be prepaid or
repurchased (other than by a regularly scheduled required prepayment),

 

-134-



--------------------------------------------------------------------------------

prior to the stated maturity thereof or (iv) any letter of credit requested by a
Loan Party under the Existing Credit Agreement shall not be issued at a time
when sufficient unused commitments exist therefor; provided that clauses
(ii) and (iii) above shall not apply to any secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; orprovided further that clauses (i), (ii) and
(iii) above shall not apply to (I) the Interest Default (as defined in the
Forbearance Agreement) until the earlier of (x) Forbearance Termination Date (as
defined in the Forbearance Agreement) and (y) the acceleration of the Senior
Notes, (II) any Event of Default (as defined in the Lloyds Facility) under the
Lloyds Facility or (III) any default, event of default, termination event or
cash collateralization event that may arise under any bi-lateral letter of
credit facilities or surety bonds; or

(f) (i) the Parent, a Borrower or any of the Parent’s Material Subsidiaries
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against the Parent, a Borrower or any of the Parent’s Material
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Parent, a Borrower or any of the Parent’s Material
Subsidiaries (but not instituted by the Parent or any of its Subsidiaries),
either such proceedings shall remain undismissed or unstayed for a period of 45
days or more or an order or decree approving or ordering any of the foregoing
shall be entered, or (iii) the Parent, a Borrower or any of the Parent’s
Material Subsidiaries shall take any corporate action to authorize any action
set forth in clause (i) or (ii) above; or

(g) one or more judgments, injunctions or orders (or other similar process)
involving, in the case of a money judgment, an amount in excess of
$35,000,000.00 in the aggregate (to the extent not covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage),
shall be rendered against one or more of the Parent, a Borrower and the Parent’s
Material Subsidiaries and shall remain unpaid and either (x) enforcement
proceedings shall have been commenced by any creditor upon such judgment,
injunction or order or (y) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment, injunction or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

(h) (i) one or more ERISA Events (except for those events set forth on Schedule
4.16(d) to this Agreement) shall occur and the amount of all liabilities and
deficiencies resulting therefrom imposed on or which could reasonably be
expected to be imposed directly on the Parent, a Borrower, any of their
respective Restricted Subsidiaries or any Guarantor, whether or not assessed,
when taken together with amounts of all such liabilities and deficiencies for
all other such ERISA Events exceeds $35,000,000.00 in the aggregate, or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 430 of the
Code or under ERISA; or

 

-135-



--------------------------------------------------------------------------------

(i) any provision of any Collateral Document or any other Loan Document
(including this Agreement) shall for any reason, except as permitted by the Loan
Documents, cease to be valid and binding on, or enforceable against, any Loan
Party which is a party thereto, or any Loan Party shall so state in writing; or

(j) any Collateral Document shall for any reason fail or cease to create a valid
Lien on any Collateral with an aggregate value of $15,000,000.00 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien or any
Loan Party shall so state in writing;

(k) there shall occur any Change of Control;

(l) an “Event of Default” (as defined in the Existing Credit Agreement or as
defined in the Existing Letter of Credit Agreement) shall occur; or

(m) for a period of five consecutive Business Days or longer, Hedging
Obligations would exceed $100,000,000.00 in the event of a termination of all
Hedging Contracts of the Parent and its Restricted Subsidiaries.

Section 9.2 Remedies

During the continuance of any Event of Default, either Administrative Agent
(i) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrowers declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Issuer to Issue any Letter of Credit and of
each Lender to make Loans shall immediately terminate and (ii) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrowers, declare all
Obligations to be forthwith due and payable, whereupon all other Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that upon the occurrence of any Event of
Default specified in Section 9.1(f), (x) the Commitments of each Lender to make
Loans, each Issuer to Issue Letters of Credit and each Revolving Lender to
participate in new Letters of Credit shall automatically be terminated and
(y) all Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

In addition to the remedies set forth above, the Administrative Agents and the
Collateral Agent may exercise any remedies provided for by the Collateral
Documents in accordance with the terms thereof or any other remedies provided by
applicable law.

Section 9.3 Actions in Respect of Letters of Credit

Upon the Revolving Termination Date and as required by Section 2.12, the
Borrowers shall pay to the Revolving Administrative Agent in immediately
available funds at the Revolving Administrative Agent’s office referred to in
Section 11.8, for deposit in the Revolver Cash Collateral Account in accordance
with Section 2.22(b), an amount equal to 105% of the sum of all outstanding
Letter of Credit Obligations (or such lesser amount as is required to cash
collateralize Letter of Credit Obligations under Section 2.12, as applicable).
The Revolving Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account with

 

-136-



--------------------------------------------------------------------------------

respect to Letters of Credit (and while an Event of Default has occurred and is
continuing or after the acceleration of the Loans), apply funds then held in
such Cash Collateral Account to the payment of any amounts as shall have become
or shall become due and payable by the Borrowers to the Issuers or Revolving
Lenders in respect of the Letter of Credit Obligations. The Revolving
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

ARTICLE X

THE ADMINISTRATIVE AGENTS AND OTHER AGENTS

Section 10.1 Authorization and Action

(a) Appointment and Authority. (i) Each of the Revolving Lenders and each Issuer
hereby irrevocably appoints Credit Agricole to act on its behalf as the
Revolving Administrative Agent hereunder and under the other Loan Documents and
authorizes the Revolving Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Revolving Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto, (ii) each of the Lenders, the Issuers and the
other Secured Parties irrevocably authorizes and directs each Administrative
Agent to enter into the Collateral Agency Agreement pursuant to which each
Administrative Agent, on behalf of the Secured Parties, will irrevocably appoint
Credit Agricole to act on its behalf as the Collateral Agent hereunder and under
the Collateral Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto and (iii) each of the Term Lenders
hereby irrevocably appoints Barclays to act on its behalf as the Term Loan
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Term Loan Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Term Loan Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X are solely for
the benefit of each Administrative Agent, the Collateral Agent, the Lenders and
the Issuers, and neither the Parent, the Borrowers nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions or any
obligations with respect thereto.

(b) Exculpatory Provisions. Neither any Administrative Agent or the Collateral
Agent shall have any duties or obligations except those expressly set forth
herein, in the other Loan Documents, the Senior Intercreditor Agreement and in
the Collateral Agency Agreement. Without limiting the generality of the
foregoing, neither any Administrative Agent or the Collateral Agent: (i) shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (ii) shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Applicable
Requisite Lenders (or such other number or percentage of the Lenders, Term
Lenders, or Revolving Lenders, as applicable, as shall be expressly provided for
herein or in the other Loan Documents), provided that no Administrative Agent
nor the Collateral Agent shall be required to

 

-137-



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and (iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Parent, the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as any
Administrative Agent, the Collateral Agent or any Affiliates of the foregoing in
any capacity.

Neither any Administrative Agent or the Collateral Agent shall be liable for any
action taken or not taken by it (A) with the consent or at the request of the
Applicable Requisite Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as any Administrative Agent or the Collateral Agent,
as applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (B) in the absence of its
own gross negligence or willful misconduct. Each Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to each Administrative Agent or the Collateral Agent, as applicable, by
the Parent, the Borrowers, a Lender or an Issuer.

Neither any Administrative Agent or the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(w) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (x) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (y) the value or the sufficiency of any
Collateral, or (z) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered such Administrative Agent or the Collateral Agent, as applicable.

(c) Delegation of Duties. Each Administrative Agent and the Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by such Administrative Agent or the Collateral Agent, as applicable.
Each Administrative Agent, the Collateral Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of any
Administrative Agent, the Collateral Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as applicable.

Section 10.2 Administrative Agent’s Reliance, Etc.

Each Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated

 

-138-



--------------------------------------------------------------------------------

by the proper Person. Each Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the Issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuer, each Administrative Agent may presume
that such condition is satisfactory to such Lender or the Issuer unless such
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuer prior to the making of such Loan or the Issuance of such Letter of
Credit. Each Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers or any other Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.3 The Agents Individually

The Person serving as each Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not such Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as the Agents hereunder in such Person’s individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrowers or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.4 Lender Credit Decision

Each Lender and each Issuer acknowledges that it has, independently and without
reliance upon any Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without reliance upon any Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

For the avoidance of doubt, none of this Section 10.4 or any other provision of
this Agreement shall be deemed to result in any Lender, any Administrative Agent
or any of their respective Affiliates acting as a placement agent, initial
purchaser or underwriter in connection with any issuance of Securities.

Section 10.5 Indemnification

(a) Each Lender agrees to indemnify each Administrative Agent, the Collateral
Agent and each Issuer (in such capacities) and each of their respective
Affiliates, and each of their respective Related Parties (to the extent not
reimbursed by the Borrowers), from and against such Lender’s aggregate Ratable
Portion (determined at the time such indemnity is made) of any and all

 

-139-



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, an Administrative Agent, the
Collateral Agent or such Issuer or any of their respective Related Parties in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by an Administrative Agent, the Collateral Agent,
or such Issuer under this Agreement or the other Loan Documents; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from an Administrative Agent’s, Collateral
Agent’s or such Issuer’s or such Related Party’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse each
Administrative Agent, the Collateral Agent, or each Issuer, as applicable,
promptly upon demand for its Ratable Portion (determined at the time such
reimbursement is made) of any out-of-pocket expenses (including fees, expenses
and disbursements of financial and legal advisors) incurred by such
Administrative Agent, the Collateral Agent, or such Issuer, as applicable, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Administrative Agent, the Collateral Agent, or such Issuer, as
applicable, is not reimbursed for such expenses by the Borrowers or another Loan
Party.

(b) To the extent required by any applicable law, each Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that any Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered, was not properly executed or
because such Lender failed to notify such Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if an Administrative Agent determines
that it otherwise did not withhold an applicable Tax from amounts paid to or for
the account of any Lender, such Lender shall indemnify such Administrative Agent
fully for all amounts paid, directly or indirectly, by such Administrative Agent
in respect of Tax or otherwise, including any penalties and interest and
together with any all costs and expenses (including legal expenses, and any out
of pocket expenses) incurred, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority.

Section 10.6 Successor Agents

Each Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuers and the Borrowers. Upon receipt of any such notice of
resignation, (x) with respect to the Revolving Facility, the Requisite Revolving
Lenders and (y) with respect to the Term Facility, the Requisite Term Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank (other than a Defaulting Lender) with an office
in the United States of America, or an Affiliate of any such bank with an office
in the United States of America. If no successor shall have been so appointed by
the Applicable Requisite Lenders and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the

 

-140-



--------------------------------------------------------------------------------

Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if such Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such
Administrative Agent on behalf of or for the benefit of the Lenders or the
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security and the rights and obligations under
the Parallel Debt until such time as a successor Administrative Agent is
appointed and all rights and obligations of the retiring Administrative Agent
under the Parallel Debt have been assigned and assumed by such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through such Administrative Agent (other than, for
the avoidance of doubt, with respect to the Parallel Debt) shall instead be made
by or to each applicable Lender and each applicable Issuer directly, until such
time as the Applicable Requisite Lenders appoint a successor Administrative
Agent as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties (including all rights and obligations with respect to the Parallel Debt)
of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). Each party to the Collateral Documents
governed by Dutch law shall enter into any documents as reasonably necessary or
reasonably requested by the successor Collateral Agent to ensure that the
successor Collateral Agent shall have substantially the same rights and
obligations under the Collateral Documents governed by Dutch law as it would
have had if such successor had been an original party thereto. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article X and
Sections 11.3 and 11.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 10.7 Concerning the Collateral and the Collateral Documents

(a) Each Lender and each Issuer agrees that any action taken by an
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a different proportion of the
Lenders) in accordance with the provisions of this Agreement or the other Loan
Documents or the Collateral Agency Agreement, and the exercise by an
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
so required, such other proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
deemed authorized by and shall be binding upon all of the Lenders, Issuers and
other Secured Parties. Without limiting the generality of the foregoing:

 

-141-



--------------------------------------------------------------------------------

(i) the Revolving Administrative Agent shall have the sole and exclusive right
and authority to (A) act as the disbursing and collecting agent for the
Revolving Lenders and the Issuers, with respect to all payments and collections
arising in connection herewith and with the Collateral Documents, (B) execute
and deliver the Collateral Agency Agreement, and (C) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to such Administrative Agent, the Revolving Lenders
and the Issuers, with respect to the Collateral under the Loan Documents
relating thereto, applicable law or otherwise;

(ii) the Term Loan Administrative Agent shall have the sole and exclusive right
and authority to (A) act as the disbursing and collecting agent for the Term
Lenders with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (B) execute and deliver the
Collateral Agency Agreement, and (C) except as may be otherwise specifically
restricted by the terms hereof or of any other Loan Document, exercise all
remedies given to such Administrative Agent, the Term Lenders with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise; and

(iii) the Collateral Agent shall, in accordance with the Collateral Agency
Agreement, have the sole and exclusive authority to (A) act as collateral agent
for the Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, (B) manage, supervise and otherwise deal with
the Collateral, (C) take such action as is necessary or desirable to maintain
the perfection and priority of the security interests and Liens created or
purported to be created by the Collateral Documents and (D) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to such Administrative Agent, the
Collateral Agent, the Lenders, the Issuers and the other Secured Parties with
respect to the Collateral under the Loan Documents relating thereto, applicable
law or otherwise.

(b) Each of the Lenders and the Issuers hereby irrevocably consents, in
accordance with the terms hereof, to the Collateral Agent’s release (or, in the
case of clause (ii) below, release or subordination), at the direction of each
Administrative Agent who (without limiting the right of the Administrative
Agents to otherwise provide such direction) shall act on the basis of
appropriate certifications of the Parent and the Borrowers, of any Lien held by
the Collateral Agent for the benefit of the Secured Parties against any of the
following:

(i) all of the Collateral, upon termination or expiration of the Commitments and
payment in full of all Loans, Reimbursement Obligations and all other
Obligations, including the cash collateralization or other required arrangements
in respect of any obligations in respect of Letters of Credit to the extent
required under this Agreement (other than contingent indemnification obligations
for which no claims has been asserted, any Treasury Management Obligations and
any Hedging Obligations) that each Administrative Agent has been notified in
writing are then due and payable (and, in respect of Contingent Obligations in
respect of Letters of Credit, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case on terms
reasonably satisfactory to the Applicable Administrative Agent and the
applicable Issuers);

 

-142-



--------------------------------------------------------------------------------

(ii) any assets that are subject to a Lien permitted by Section 8.2(b), (d)(ii),
(d)(iii) or (l) or any refinancings thereof permitted under Section 8.2(e);

(iii) if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement), any Collateral sold or disposed of by a Loan Party and/or the
guaranty of any Subsidiary Guarantor which has been voluntarily sold or disposed
of by a Loan Party or otherwise ceases to be a Subsidiary of the Parent as a
result of a transaction permitted by this Agreement; and

(iv) to the extent certified in writing by the Parent, any other Collateral that
is no longer required to be subject to a Lien pursuant to the Loan Documents.

Each of the Lenders and the Issuers hereby irrevocably consents, in accordance
with the terms hereof, to the Collateral Agent’s release, at the direction of
each Administrative Agent who (without limiting the right of the Administrative
Agents to otherwise provide such direction) shall act on the basis of
appropriate certifications of the Parent and the Borrowers, of any Guarantor
from its Guarantee or its obligations under the Pledge and Security Agreement
and any other Collateral Document if such release is permitted by
Section 11.1(a)(ix). Each of the Lenders and the Issuers hereby irrevocably
consents to the Collateral Agent’s and each Administrative Agent’s execution,
delivery and filing of such termination and partial release statements and such
other things as are necessary to release Liens and guaranties to be released
pursuant to this Section 10.7 promptly upon the effectiveness of any such
release.

(c) Each Administrative Agent and the Collateral Agent are hereby authorized to
enter into (i) the Collateral Agency Agreement, (ii) the Senior Intercreditor
Agreement, and (iii) intercreditor arrangements with the holders of any
Permitted Senior Notes Refinancing to be secured by Liens on the Collateral that
are junior in priority to the Liens on collateral security Obligations in such
form as may be approved by the Requisite Lenders (a “Junior Intercreditor
Agreement”). A copy of any documents evidencing such intercreditor arrangements
will be made available to each Secured Party upon request. Each Secured Party
(by receiving the benefits thereunder) acknowledges and agrees to the terms of
such intercreditor arrangements and agrees that the terms thereof shall be
binding on such Secured Party and its successors and assigns as if it were a
party thereto.

Section 10.8 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Obligation that is otherwise owed to Persons other than any Administrative
Agent, the Collateral Agent, the Lenders and the Issuers (collectively, “Related
Obligations”) solely on the condition and understanding, as among the Collateral
Agent and all Secured Parties, that (a) the Related Obligations shall be
entitled to the benefit of the Loan Documents and the Collateral to the extent
expressly set forth in this Agreement and the other Loan Documents and to such
extent the Collateral Agent shall hold, and have the right and power to act with
respect to, the Collateral Documents and the Collateral on behalf of and as
agent for the holders of the Related Obligations, but the Collateral Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty,

 

-143-



--------------------------------------------------------------------------------

duty of loyalty, duty of care, duty of disclosure or other obligation whatsoever
to any holder of Related Obligations, (b) all matters, acts and omissions
relating in any manner to the Collateral Documents, the Collateral, or the
omission, creation, perfection, priority, abandonment or release of any Lien,
shall be governed solely by the provisions of this Agreement and the other Loan
Documents and no separate Lien, right, power or remedy shall arise or exist in
favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by each Administrative Agent, the Collateral Agent
and the Applicable Requisite Lenders (or such other group of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), each of
whom shall be entitled to act at its sole discretion and exclusively in its own
interest given its own Commitment and its own interest in the Loans, Letter of
Credit Obligations and other Obligations arising under this Agreement or the
other Loan Documents, without any duty or liability to any other Secured Party
or as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the Collateral
or becomes unsecured or is otherwise affected or put in jeopardy thereby, and
(d) no holder of Related Obligations and no other Secured Party (except any
Administrative Agent, the Collateral Agent, the Lenders and the Issuers, to the
extent set forth in this Agreement) shall have any right to be notified of, or
to direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under this Agreement or the Loan Documents. Without
limiting the provisions of Section 10.7(b) and notwithstanding any other
provision of any Loan Document to the contrary, no Administrative Agent shall be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Treasury Management
Arrangements and Hedging Contracts.

Section 10.9 Other Agents

Anything herein to the contrary notwithstanding, none of the Documentation
Agents or the Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent,
the Collateral Agent, a Lender or an Issuer hereunder.

Section 10.10 Certain ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of each Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, Letters of Credit or the Commitments,

 

-144-



--------------------------------------------------------------------------------

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of ERISA Section 406 and Code Section 4975, such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agents, the Arrangers or any of their respective
Affiliates are a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agents under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

-145-



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to an Administrative
Agent, Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c) The Administrative Agents and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit, or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit, or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Applicable Administrative Agents with the consent
of the Requisite Lenders) and, in the case of any amendment, by the Borrowers,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however,
notwithstanding the foregoing, each Loan Document may be amended in accordance
with its express terms; provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender or Issuer directly affected
thereby (or the Administrative Agents with the consent thereof), do any of the
following:

(i) [reserved];

 

-146-



--------------------------------------------------------------------------------

(ii) [reserved];

(iii) increase the Commitment of such Lender (it being agreed that a waiver of
any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment and any increase in Active Revolving Commitments occurring
as a result of the Tranche B Funding Date or the Tranche D Funding Date will not
constitute a Commitment increase under this clause (iii));

(iv) extend the scheduled final maturity of any Loan owing to such Lender or any
Reimbursement Obligation payable to such Lender, or waive, reduce or postpone
any scheduled date fixed for the payment or reduction of principal of any such
Loan or Reimbursement Obligation or for the reduction of such Lender’s
Commitment (it being agreed that (A) a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment will not
constitute an extension, waiver, reduction or postponement under this clause
(iv) and (B) the extension of the Tranche B Commitment Termination Date, the
Tranche C Commitment Termination Date or the Tranche D Commitment Termination
Date may be effected with the consent of the Supermajority Lenders);

(v) reduce the principal amount of any Loan owing to such Lender or any
Reimbursement Obligation payable to such Lender (in each case, other than by the
payment or prepayment thereof) (it being agreed that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
will not constitute a reduction in the principal amount of any Loan under this
clause (v));

(vi) reduce the rate or amount of interest on any Loan outstanding to such
Lender or any Reimbursement Obligations outstanding or any fee payable hereunder
to such Lender (provided that any waiver, amendment, consent to departure from
or other modification of Section 7.18 shall be subject to the consent of the
Supermajority Lenders but reduction of the percentage specified therein shall
require the consent of each affected Lender); provided, however, that only the
consent of the Requisite Lenders shall be necessary to waive any obligation of
the Borrowers to pay interest or Letter of Credit Participation Fees at the
default rate set forth in Section 2.7(i), 2.13(d) and Section 2.15(c)(ii),
respectively;

(vii) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender (it being agreed that a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment will not
constitute a postponement under this clause (vii));

(viii) (x) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
(y) change the percentage of Lenders required for any or all Lenders to take any
action hereunder;

 

-147-



--------------------------------------------------------------------------------

(ix) (x) release all or substantially all of the Collateral except as provided
in Section 10.7(b)(i), (y) release a Borrower from its payment obligation to
such Lender under this Agreement or the Notes owing to such Lender (if any) or
(z) release any Guarantor from its Guarantee or its obligations under the Pledge
and Security Agreement except (I) in connection with the sale or other
disposition of such Guarantor (or all or substantially all of the assets
thereof) permitted by this Agreement (or permitted pursuant to a waiver or
consent of a transaction otherwise prohibited by this Agreement) and (II) in
connection with any other transaction permitted pursuant to this Agreement in
which such Subsidiary Guarantor ceases to be a Guarantor (including, without
limitation, in connection with any transaction permitted pursuant to Section 8.6
and in connection with the designation of any Subsidiary Guarantor as an
Unrestricted Subsidiary in accordance with this Agreement); provided, however,
that notwithstanding the foregoing clause (z), each of the following may be
released: (x) any Immaterial Guarantor with the consent of each Administrative
Agent, (y) any other Guarantor that ceases to be a Subsidiary of the Parent as
the result of a transaction permitted hereunder and (z) with the consent of each
Administrative Agent, any Guarantor that, as a result of its status as a
Guarantor, would be required to take any action that at such time (I) is
prohibited by (A) any Governmental Authority with authority over such Guarantor
or (B) applicable law, (II) requires the consent of a Governmental Authority
that has not been obtained or (III) is not within such Guarantor’s legal
capacity or authority; or

(x) amend Section 2.16(e) or (f), Section 10.7(b), this Section 11.1, the
sharing provisions of Section 11.7 or the definitions of the terms “Funded
Portion”, “Requisite Lenders”, “Requisite Revolving Lenders”, “Requisite Term
Lenders”, “Ratable Portion”, “Supermajority Lenders”, “Supermajority Revolving
Lenders” or “Supermajority Term Lenders”; and

provided, further, that notwithstanding the foregoing: (r) no amendment, waiver
or consent, shall amend, waive, consent to any departure from or otherwise
modify Section 3.3, Section 3.4 or Section 3.5 (including any Annex or Schedule
referenced in such Section) without the approval of the Supermajority Lenders,
(s) any modification or amendment to any Collateral Document or the Guaranty
Agreement to modify or amend the form, scope or content of any such Collateral
Document or the Guaranty Agreement to conform or comply with local law
requirements or custom shall only require the consent of each Administrative
Agent and the Collateral Agent, (t) without the consent of Supermajority
Lenders, no amendment, waiver or consent shall (1) amend, waive, consent to any
departure from or otherwise modify Section 7.16, Section 8.4, Section 10.7 or
the Senior Intercreditor Agreement or (2) except as provided in Section 10.7(b),
release any Collateral or subordinate the Lien securing the Obligations to any
other indebtedness or permit any other indebtedness to be secured by a Lien on
the Collateral on a pari passu basis with the Obligations (it being understood
that this clause (2) shall not apply to any DIP Financing (as defined in the
Intercreditor Agreement) or use of cash collateral, in each case, in compliance
with Section 6.1 of the Intercreditor Agreement), (u) no amendment, waiver or
consent shall modify Section 8.4 to permit the sale of the Technology Business
without the approval of Supermajority Lenders, (v) no amendment shall be made to
this clause (a) without the prior written consent of each Lender, (w) no
amendment, waiver or consent shall, unless in writing and signed by any Special
Purpose Vehicle that has been granted an option pursuant to Section 11.2(g),
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder, (x)

 

-148-



--------------------------------------------------------------------------------

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Applicable Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Administrative Agent under
this Agreement or the other Loan Documents and (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Collateral Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Collateral Agent under this Agreement or the other Loan Documents, (y) no
amendment, waiver or consent shall, unless in writing and signed by such Issuer,
affect the rights or duties of any Issuer under this Agreement or the other Loan
Documents, (z) each fee letter entered into by a Loan Party in connection with
this Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (aa) only the consent of each
Administrative Agent shall be required for the amendments contemplated by
Section 2.17(b)(ii). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the Lenders other than Defaulting Lender), except
that (x) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender if such increase or extension would
require the consent of such Lender under clause (iii) or (iv) above were such
Lender not a Defaulting Lender, (y) the principal amount of any Loan owing to a
Defaulting Lender or any Reimbursement Obligation payable to such Defaulting
Lender may not be reduced without the consent of such Lender (in each case,
other than by the payment or prepayment thereof) and (z) any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

For the avoidance of doubt, no direction to an Agent may have the effect of an
amendment or waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom unless such direction is given by the
number of Lenders required to effect such amendment, waiver or consent directly
under this Section 11.1.

(b) Each Administrative Agent may, but shall have no obligation to, with the
concurrence of any Applicable Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on a Borrower in any case shall entitle the
Borrowers to any other or further notice or demand in similar or other
circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1(c) being referred to as a “Non-Consenting
Lender”), then, at the Borrowers’ request, the Administrative Agents or an
Eligible Assignee reasonably acceptable to the Administrative Agents (provided
that any Lender, Affiliate of a Lender or an Approved Fund shall be acceptable)
shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
such request and acceptance, sell and assign to such Lender, Affiliate of a
Lender, Approved Fund or Eligible Assignee, all of the Applicable Commitments
and Revolving Outstandings of such Non-Consenting Lender for an amount equal to
the principal balance of all

 

-149-



--------------------------------------------------------------------------------

Loans and other applicable Obligations held by the Non-Consenting Lender and all
accrued interest and fees with respect thereto and other amounts due and payable
hereunder through the date of sale, such purchase and sale to be consummated
pursuant to an Assignment and Acceptance delivered to the Applicable
Administrative Agent, and the Eligible Assignee shall pay any processing and
recordation fee (which fee may be waived or reduced in the sole discretion of
the Applicable Administrative Agent); provided, however, that the failure to
execute and deliver such Assignment and Acceptance by the Non-Consenting Lender
shall not invalidate such assignment, and such Assignment and Acceptance shall
be deemed to be executed and delivered upon receipt by such Non-Consenting
Lender of the proceeds of such sale and acceptance.

Section 11.2 Assignments and Participations

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agents and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of clause
(b) below, (ii) by way of participation in accordance with the provisions of
clause (d) below or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) below (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) below and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agents, the Collateral Agent, the Arrangers, the Lenders, and the
Issuers) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment, Term
Commitment, the Loans and the Reimbursement Obligations at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) Revolving Facility. (1) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment and the Reimbursement
Obligations at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (2) in any case not described in clause (1) above, the aggregate
amount of the Revolving Commitment (which for this purpose includes Letter of
Credit Obligations outstanding thereunder) or, if the Revolving Commitment is
not then in effect, the principal outstanding balance of the Reimbursement
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Revolving Administrative Agent or, if “Trade Date” is specified
in the Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000.00 unless the Revolving Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).

 

-150-



--------------------------------------------------------------------------------

(B) Term Loan Facility. (1) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Term Commitment and the Term Loans at the time
owing to it, no minimum amount need be assigned; and (2) in any case not
described in clause (1) above, the aggregate amount of the Term Commitment and
the outstanding balance of the Term Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Term Loan Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000.00 unless the Term Loan
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of (A) with respect to the Revolving
Facility, the assigning Revolving Lender’s rights and obligations under this
Agreement with respect to the Revolving Facility, and (B) with respect to the
Term Facility, the assigning Term Lender’s rights and obligations under this
Agreement with respect to the Term Loans and the Term Commitment on a
proportionate basis, as applicable.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clauses (b)(i)(A)(2) and (b)(i)(B)(2) above and, in
addition, (1) in the case of assignments of Revolving Commitments and Letter of
Credit Obligations only: (A) the consent of the Borrowers (such consent not to
be unreasonably withheld) shall be required unless (x) an Event of Default under
Section 9.1(a), (b) or (f) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund with regard to a Revolving Lender; provided
that a Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Revolving Administrative Agent
within 5 Business Days after having received notice thereof; (B) the consent of
the Revolving Administrative Agent and each Issuer (such consents not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Revolving Lender, an Affiliate of such Revolving Lender or
an Approved Fund with respect to such Revolving Lender; and (C) the consent of
each Issuer (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding) and (2) in the case of assignments of Term Loans: (A) the consent
of the Borrowers (such consent not to be unreasonably withheld) shall be
required unless (x) an Event of Default under Section 9.1(a), (b) or (f) has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund with regard to a
Lender, as applicable or (z) such assignment is an assignment by Barclays to any
Term Lender (as defined in the Existing Credit Agreement) as of October 17,
2019; provided that a Borrower shall be

 

-151-



--------------------------------------------------------------------------------

deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Term Loan Administrative Agent within 5 Business Days
after having received notice thereof and (B) the consent of the Term Loan
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required if such assignment is to a Person that is not an Term Lender,
an Affiliate of such Term Lender or an Approved Fund with respect to such Term
Lender.

(iv) Assignment and Acceptance. The parties to each assignment (A) under the
Revolving Facility shall execute and deliver to the Revolving Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500.00, and the assignee, if it is not a Revolving Lender, shall
deliver to the Revolving Administrative Agent an Administrative Questionnaire
and (B) under the Term Facility shall execute and deliver to the Term Loan
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500.00, and the assignee, if it is not a Term Lender,
shall deliver to the Term Loan Administrative Agent an Administrative
Questionnaire.

(v) [Reserved].

(vi) No Assignment to Borrowers. No such assignment under the Revolving Facility
shall be made to the Parent, the Borrowers or any of the Parent’s Affiliates or
Subsidiaries.

(vii) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(viii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons.

(ix) [Reserved].

(x) [Reserved].

(xi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Revolving Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the Revolving
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Revolving Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

-152-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Applicable Administrative
Agent pursuant to clause (c) below, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 11.4 and 11.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) below.

(c) Register.

(i) The Revolving Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Revolving Lenders
and Issuers, and the Revolving Commitments of, and principal amounts of (and
stated interest on) the Reimbursement Obligations owing to, each Revolving
Lender and Issuer, pursuant to the terms hereof from time to time (the
“Revolving Register”). The entries in the Revolving Register shall be conclusive
absent manifest error, and the Borrowers, the Revolving Administrative Agent,
Revolving Lenders, Issuers, shall treat each Person whose name is recorded in
the Revolving Register pursuant to the terms hereof as a Revolving Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Revolving Administrative Agent shall maintain on the
Revolving Register information regarding the designation, and revocation of
designation, of any Revolving Lender as a Defaulting Lender. The Revolving
Register shall be available for inspection by the Borrowers, the Issuers, and
any Revolving Lender at any reasonable time and from time to time upon
reasonable prior notice.

(ii) The Term Loan Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Term Lenders and
the Term Commitments of, and principal amounts of (and stated interest on) the
Term Loans of each Term Lender pursuant to the terms hereof from time to time
(the “Term Register”). The entries in the Term Register shall be conclusive
absent manifest error, and the Borrowers, the Term Loan Administrative Agent and
Term Lenders, shall treat each Person whose name is recorded in the Term
Register pursuant to the terms hereof as a Term Lender

 

-153-



--------------------------------------------------------------------------------

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Term Loan Administrative Agent shall maintain on the
Term Register information regarding the designation, and revocation of
designation, of any Term Lender as a Defaulting Lender. The Term Register shall
be available for inspection by the Borrowers and any Term Lender (solely with
respect to its own commitments), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time after the Effective Date without
the consent of, or notice to, the Borrowers or any Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender,
the Parent, any Borrower, or any of the Parent’s other Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Commitment, Revolving Commitment, and/or the Loans and Reimbursement
Obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, each Administrative Agent, the Lenders, and the Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, no Administrative Agent (in its capacity as Administrative
Agent) shall have any responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would (x) reduce the amount, or
postpone any date fixed for any amount (whether of principal, interest or fees)
payable to such Participant under the Loan Documents, to which such Participant
would otherwise be entitled under such participation, (y) increase the
commitment applicable to such Participant or (z) result in the release of all or
substantially all of the Collateral or the release of all or substantially all
of the Guarantees. Subject to clause (e) below, each Borrower jointly and
severally agrees that each Participant shall be entitled to the benefits of
Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) above. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.6 as
though it were a Lender, provided such Participant agrees to be subject to
Section 11.7 as though it were a Lender.

 

-154-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.17(c), 2.18 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent, except to
the extent such entitlement to receive a greater payment results from a change
in applicable Requirement of Law that occurs after the Participant acquired the
applicable participation. A Participant shall be entitled to the benefits of
Section 2.19 as if it were a Lender which received its interest pursuant to an
assignment pursuant to paragraph (b) of this Section, but only if each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Sections 2.19, 2.20 and
2.21 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) In addition to the other assignment rights provided in this Section 11.2, at
any time after the Effective Date, each Lender may (i) grant to a Special
Purpose Vehicle the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder and the exercise of such option by
any such Special Purpose Vehicle and the making of Loans pursuant thereto shall
satisfy (once and to the extent that such Loans are made) the obligation of such
Lender to make such Loans thereunder, provided, however, that nothing herein
shall constitute a commitment or an offer to commit by such a Special Purpose
Vehicle to make Loans hereunder and no such Special Purpose Vehicle shall be
liable for any indemnity or other Obligation (other than the making of Loans for
which such Special Purpose Vehicle shall have exercised an option, and then only
in accordance with the relevant option agreement), and (ii) assign, as
collateral or otherwise, any of its rights under this Agreement, whether now
owned or hereafter acquired (including rights to payments of principal or
interest on the Loans) to (y) any trustee for the benefit of the holders of such
Lender’s Securities or any other holder of a Lender’s debt obligations or
representative of such holder or (z) to any Special Purpose Vehicle to which
such Lender has granted an option pursuant to clause (i) above, in each case
without notice to or consent of the Borrowers or any Administrative Agent; and
provided, further, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause
(i) above, and the Loan Parties shall continue to deal directly with the Lender
and the Lender shall retain the sole right to enforce the Loan Documents and to
approve of any consents, amendments or other modifications thereto. Each Lender
agrees that neither the grant to any Special Purpose Vehicle nor the exercise by
any Special Purpose Vehicle shall increase the costs or expenses or otherwise
change the obligations of the Loan Parties under this Agreement. The parties
hereto acknowledge and agree that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any such Special Purpose Vehicle, it will not institute against,
or join any other Person in instituting against, any Special Purpose Vehicle
that has been granted an option pursuant to this clause (g) any bankruptcy,
reorganization, insolvency or liquidation proceeding (such agreement shall
survive the payment in full of the Obligations and the termination of this
Agreement).

 

-155-



--------------------------------------------------------------------------------

(h) Any Issuer may, with, unless an Event of Default under Section 9.1(a), (b)
or (f) has occurred and is continuing, the prior written consent of the
Borrowers (such consent not to be unreasonably withheld or delayed) at any time
assign its rights and obligations hereunder to any other Revolving Lender (with
respect to the Revolving Facility) that is not a Defaulting Lender by an
instrument in form and substance satisfactory to the Borrowers, the Revolving
Administrative Agent, such Issuer and such Lender. If any Issuer ceases to be a
Lender hereunder by virtue of any assignment made pursuant to this
Section 11.2(h), then, as of the effective date of such cessation, such Issuer’s
obligations to Issue Letters of Credit pursuant to Section 2.4 shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

Section 11.3 Costs and Expenses

(a) The Parent and the Borrowers jointly and severally agree upon demand to pay,
or reimburse each Administrative Agent and the Collateral Agent for all of such
Agent’s reasonable external audit, valuation, filing, document duplication and
reproduction and investigation expenses and all reasonable and documented
out-of-pocket legal expenses (limited to the reasonable and documented fees,
expenses and disbursements of the Collateral Agent’s counsel, Bracewell LLP, the
Revolving Administrative Agent’s counsel, Bracewell LLP, the Term Loan
Administrative Agent’s counsel, Latham & Watkins, LLP, Davis Polk & Wardwell LLP
as counsel to certain of the Term Lenders, and one firm of local legal counsel
in each relevant jurisdiction) and for all of such Agent’s other reasonable and
documented out-of-pocket costs and expenses of every type and nature (including,
without limitation, the reasonable and documented fees, expenses and
disbursements of the Revolving Administrative Agent’s financial advisor, FTI,
and other auditors, accountants, printers, insurance and environmental advisors,
and consultants and agents, including any third party consultant engaged by any
Administrative Agent or the Collateral Agent to evaluate the Parent and its
Subsidiaries) reasonably incurred by any Agent (without duplication) in
connection with any of the following: (i) any Administrative Agent’s audit and
investigation of the Parent and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or an Administrative
Agent’s periodic audits of the Parent or any of its Subsidiaries, as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Article III, any Loan Document or any
proposal letter or engagement letter issued in connection therewith, or the
making of the Loans hereunder), (iii) the creation, perfection or protection of
the Liens under any Loan Document, (iv) the ongoing administration of this
Agreement and the Loans and Letters of Credit, including consultation with
attorneys in connection therewith and with respect to any Administrative Agent’s
and the Collateral Agent’s rights and responsibilities hereunder and under the
other Loan Documents, (v) the protection, collection or enforcement of any
Obligation or the enforcement of any Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Obligations, any Loan Party, any of the Parent’s Subsidiaries, this Agreement or
any other Loan Document, (vii) the response to, and preparation for, any
subpoena or request for document production with which any Agent is served or
deposition or other proceeding in which any Agent is called to testify, in each
case, relating in any way to the Obligations, any Loan Party, any of the
Parent’s Subsidiaries, this Agreement or any other Loan Document, or (viii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document or the preparation, negotiation, and execution of the same; provided,
however, that the Borrowers

 

-156-



--------------------------------------------------------------------------------

shall not have any obligation under clauses (vi) and (vii) hereunder in
connection with any action brought by one Secured Party against another Secured
Party (except in its capacity as an Agent, if applicable). The Borrowers also
agree upon demand to pay all reasonable and documented out-of-pocket expenses
incurred by an Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.

(b) The Parent and the Borrowers further jointly and severally agree to pay or
reimburse each Agent and each of the Lenders and Issuers upon demand for all
reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable and documented out-of-pocket attorneys’ fees (including allocated
costs of settlement, but excluding in-house counsel and limited to the
reasonable and documented fees, expenses and disbursements of the Collateral
Agent and Revolving Administrative Agent’s counsel, Bracewell LLP, the Term Loan
Administrative Agent’s counsel, Latham & Watkins LLP, Davis Polk & Wardwell LLP
as counsel to certain of the Term Lenders, and one firm of local legal counsel
in each relevant jurisdiction), incurred by such Agent, such Lenders or Issuers
in connection with any of the following: (i) in enforcing any Loan Document or
any security therefor or exercising or enforcing any other right or remedy
available by reason of an Event of Default, (ii) following the occurrence and
during the existence of an Event of Default, in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, any Loan Party, any of the Parent’s Subsidiaries and related to or
arising out of the transactions contemplated hereby or by any other Loan
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above; provided, however, that the Borrower shall not have any obligation
under clause (iii) hereunder in connection with any action brought by one
Secured Party against another Secured Party (except in its capacity as an Agent,
if applicable).

(c) Without prejudice to the survival of any other agreement of the Parent and
the Borrowers hereunder, the agreements and obligations of the Parent and the
Borrowers contained in this Section 11.3 shall survive the resignation and/or
replacement of any Administrative Agent or Collateral Agent, any assignment of
rights by, or the replacement of, a Lender or an Issuer, the termination of this
Agreement, the Revolving Commitments, or the Term Commitments and the repayment,
and the satisfaction or discharge of the Obligations

Section 11.4 Indemnities

(a) The Parent and the Borrowers jointly and severally agree to and hereby do
indemnify and hold harmless each Administrative Agent, the Collateral Agent,
Arrangers, Issuers, and Lender (together with their respective Affiliates (and
controlling persons) and the respective officers, directors, employees, agents,
members (and successors and assigns) of each of the foregoing, each such Person
being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including reasonable,
documented and customary fees, disbursements and expenses of financial and legal
advisors to any such Indemnitee, provided that legal advisors shall be limited
to the reasonable and documented fees, disbursements and expenses of (x) one
firm of counsel for each Agent, one firm of counsel for the Term Lenders and one
firm

 

-157-



--------------------------------------------------------------------------------

of counsel for the Issuers, (y) one firm of local counsel in each relevant
jurisdiction, and (z) in the case of an actual or perceived conflict of interest
where the person affected by such conflict retains its own counsel, of another
firm of counsel for such affected person in each relevant jurisdiction) that may
be imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not any such Indemnitee is a party thereto and regardless of whether such matter
is initiated by a third party or by the Borrowers or any of its Affiliates,
whether direct, indirect, or consequential and whether based on any federal,
state or local law or other statutory regulation, securities or commercial law
or regulation, or under common law or in equity, or on contract, tort or
otherwise, in any manner relating to or arising out of this Agreement, any other
Loan Document, any Obligation, any Letter of Credit, or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrowers shall not have any
obligation under this Section 11.4 to an Indemnitee with respect to (i) any
Indemnified Matter caused by or resulting from the gross negligence, bad faith
or willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or order of an arbitral
tribunal, (ii) a material breach of the Loan Documents by such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order or order of an arbitral tribunal and (iii) any action brought
by one Indemnitee against another Indemnitee (except in its capacity as an
Agent) which does not involve an act or omission by the Parent or any of its
Affiliates or (iv) any settlement entered into by such Indemnitee without the
Parent’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided that the foregoing indemnity will apply to any
such settlement in the event that the Parent was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to so assume; provided, further, that if there is a final and
non-appealable judgment by a court of competent jurisdiction, the Parent agrees
to indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with the other provisions of this Section 11.4.
Without limiting the foregoing, but subject to the express limitations of the
foregoing, “Indemnified Matters” include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Parent, the Borrowers, or any of their respective Subsidiaries involving any
property subject to a Collateral Document, or damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Contaminants on, upon or into such property or any contiguous
real estate, (ii) any costs or liabilities incurred in connection with any
Remedial Action concerning the Parent, the Borrowers, or any of their respective
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien and (iv) any costs or liabilities incurred in connection with
any other matter under any Environmental Law, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, (49 U.S.C. §
9601 et seq.) and applicable state property transfer laws, whether, with respect
to any such matter, such Indemnitee is a mortgagee pursuant to any leasehold
mortgage, a mortgagee in possession, the successor in interest to the Parent or
any of its Subsidiaries, or the owner, lessee or operator of any property of the
Parent or any of its Subsidiaries by virtue of foreclosure, except, with respect
to those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure (or deed in lieu thereof) by any
Administrative Agent, any Lender or any Issuer, or any Administrative Agent, the
Collateral Agent, any Lender or any Issuer having become the successor

 

-158-



--------------------------------------------------------------------------------

in interest to the Parent, the Borrowers, or any of their respective
Subsidiaries and (y) attributable solely to acts of such Administrative Agent,
such Lender or such Issuer or any agent on behalf of such Administrative Agent,
such Lender or such Issuer. This Section 11.4(a) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(b) The Parent and each Borrower shall and does hereby jointly and severally
indemnify each Agent, each Lender and each Issuer for, and hold each Agent, each
Lender and each Issuer harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against any Agent, any
Lender and any Issuer for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Loan Party
or any of its Subsidiaries in connection with the transactions contemplated by
this Agreement.

(c) Promptly after receipt by an Indemnitee of service of any complaint or the
commencement of any action or proceeding with respect to an Indemnified Matter,
such Indemnitee will notify the Parent in writing of such complaint or of the
commencement of such action or proceeding, but failure to so notify the Parent
will relieve the Parent or the Borrowers from the obligation to indemnify such
Indemnitee only if and only to the extent that such failure results in the
forfeiture by the Parent or the Borrowers of substantial rights and defenses
that actually and materially prejudice the Parent or the Borrowers, and will not
in any event relieve the Parent or the Borrowers from any other obligation or
liability that the Parent or the Borrowers may have to any Indemnitee otherwise
than in accordance with the provisions hereof. If the Parent or any Borrower so
elects following its acknowledgment of its obligation to indemnify the
Indemnitee, or if requested by such Indemnitee, the Parent or such Borrower will
assume the defense of such action or proceeding, including the employment of
counsel reasonably satisfactory to such Indemnitee and the payment of the fees
and disbursements of such counsel. In the event, however, such Indemnitee
reasonably determines in its judgment that having common counsel would present
such counsel with a conflict of interest or if the defendants in or targets of
any such action or proceeding include an Indemnitee and the Parent or the
Borrowers and such Indemnitee reasonably concludes that there may be legal
defenses available to it or other Indemnitees that are different from or in
addition to those available to the Parent or the Borrowers, or if the Parent or
the Borrowers fail to assume the defense of the action or proceeding or to
employ counsel reasonably satisfactory to such Indemnitee in a timely manner,
then such Indemnitee may employ separate counsel to represent or defend it in
any such action or proceeding and the Parent and the Borrowers will pay the
reasonable and customary fees and disbursements of such counsel; provided,
however, that the Parent and the Borrowers will not be required to pay the fees
and disbursements of more than one separate counsel (in addition to local
counsel) for such Indemnitee in any jurisdiction in any single action or
proceeding. In any action or proceeding the defense of which the Parent or the
Borrowers assume, the Indemnitee will have the right to participate in such
litigation and to retain its own counsel at such Indemnitee’s own expense.

(d) The Parent and the Borrowers jointly and severally agree that any
indemnification or other protection provided to any Indemnitee pursuant to this
Agreement (including pursuant to this Section 11.4) or any other Loan Document
shall (i) survive the termination of this Agreement and the payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

 

-159-



--------------------------------------------------------------------------------

Section 11.5 Limitation of Liability

The Parent and the Borrowers jointly and severally agree that no Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party or any of their respective Subsidiaries or any of
their respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except for
direct damages (as opposed to special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings)) determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct. The Parent and each Borrower hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, each
Revolving Lender and each Affiliate of any of them is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or any of their respective Affiliates to or for the credit or the account
of the Parent or any Borrower against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured. Each Lender agrees promptly to notify the Parent or such Borrower
after any such set-off and application made by such Lender or its respective
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. In the event that any
Defaulting Lender shall exercise any right of setoff, (x) all amounts so set off
shall be paid over immediately to the Revolving Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Revolving Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Revolving Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 11.6 are in addition to
the other rights and remedies (including other rights of set-off) that such
Lender may have.

Section 11.7 Sharing of Payments, Etc.

Subject to Section 2.16(f):

(a) if any Term Lender obtains any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) of the Term Loans
owing to it, any interest thereon, fees in respect thereof or other Obligations
in respect of the Term Loans hereunder (other than payments pursuant to
Section 2.17, 2.18 or 2.19) in excess of its Ratable

 

-160-



--------------------------------------------------------------------------------

Portion of all payments of such Obligations obtained by all the Term Lenders,
such Term Lender (each, a “Purchasing Term Lender”) shall forthwith purchase
from the other Term Lenders (each, a “Selling Term Lender”) such participations
in their Term Loans as shall be necessary to cause such Purchasing Term Lender
to share the excess payment ratably with each of them.

(i) If any Revolving Lender obtains any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) of the Letter of
Credit Obligations owing to it, any interest thereon, fees in respect thereof or
other Revolving Obligations hereunder (other than payments pursuant to
Section 2.17, 2.18 or 2.19) in excess of its Ratable Portion of all payments of
such Obligations obtained by all the Revolving Lenders, except as a result of a
refinancing of such Obligations, such Revolving Lender (each, a “Purchasing
Revolving Lender” and, together with the Purchasing Term Lenders, the
“Purchasing Lenders”) shall forthwith purchase from the other Revolving Lenders
(each, a “Selling Revolving Lender” and, together with the Selling Term Lenders,
the “Selling Lenders”) such participations in the Letter of Credit Obligations
as shall be necessary to cause such Purchasing Revolving Lender to share the
excess payment ratably with each of them.

(A) [Reserved].

(ii) Except as expressly provided otherwise with respect to Defaulting Lenders,
each payment of the Revolving Commitment Fees and each reduction of the
Revolving Commitments shall be allocated pro rata among the Revolving Lenders in
accordance with their respective Revolving Commitments (or, if the Revolving
Commitments shall have expired or been terminated, in accordance with their
respective Revolving Exposure).

(A) Except as expressly provided otherwise with respect to Defaulting Lenders,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Term Loans, each reduction of the Term Commitments
and each conversion of any Borrowing to or continuation of any Borrowing shall
be allocated pro rata among the Term Lenders in accordance with their respective
Term Exposure. Each Term Lender agrees that in computing such Term Lender’s
portion of any Term Borrowing to be made hereunder, the Term Loan Administrative
Agent may, in its discretion, round each Term Lender’s percentage of such
Borrowing to the next higher or lower whole dollar amount.

(B) [Reserved].

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
applicable Selling Lender shall be rescinded and such Selling Lender shall repay
to the Purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Selling Lender’s ratable share (according
to the proportion of (i) the amount of such Selling Lender’s required repayment
in relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

 

-161-



--------------------------------------------------------------------------------

(c) Each Borrower jointly and severally agrees that any Purchasing Lender so
purchasing a participation from a Selling Lender pursuant to this Section 11.7
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Purchasing Lender were the direct creditor of such Borrower in the
amount of such participation.

Section 11.8 Notices, Etc.

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or, if consented to by the Applicable
Administrative Agent, by any telecommunication device capable of creating a
written record (including electronic mail), and addressed to the party to be
notified as follows:

 

  (a)

if to the Parent or the Borrowers:

McDermott International, Inc.

757 North Eldridge Parkway

Houston, Texas 77079

Attention: Treasurer

with a copy to:

McDermott International, Inc.

757 North Eldridge Parkway

Houston, Texas 77079

Attention: General Counsel

and (which shall not constitute notice)

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Lucas E. Spivey

E-Mail Address: lucas.spivey@kirkland.com

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Ted Paris, Esq.

Telecopy No.: (713) 229-7738

E-Mail Address: ted.paris@bakerbotts.com

 

  (b)

if to any Lender, at its Domestic Lending Office;

 

-162-



--------------------------------------------------------------------------------

(c) if to any Issuer, (i) at its Domestic Lending Office, if such Issuer is a
Lender or (ii) otherwise, at the Domestic Lending Office of any Lender
Affiliated therewith or, in each case at any other address set forth in a notice
sent to each Administrative Agent and the Borrowers;

 

  (d)

if to the Revolving Administrative Agent:

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Agnes Castillo

Telecopy No.: (917) 849-5463 or (917) 849-5456;

and

 

  (e)

if to the Term Loan Administrative Agent:

Notices (other than for delivery of any Notice of Borrowing

or Notice of Conversion or Continuation):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY

Attn: Robert Walsh

Tel: (212) 526-6047

Email: Robert.xa.walsh@barclays.com

For payments and for delivery of any Notice of Borrowing

or Notice of Conversion or Continuation:

Barclays Bank PLC

Loan Operations

400 Jefferson Park, 3rd Floor,

Whippany, NJ 07981

Attn: Agency Services – McDermott International;

Contact Name – Kevin Leamy

Tel: (302) 286-1984

Email: 12145455230@TLS.LSDPROD.com and to

kevin.leamy@barclays.com

or at such other address as shall be notified in writing (x) in the case of the
Borrowers and any Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrowers and each Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to an Administrative Agent pursuant to Article II or
X shall not be effective until received by such Administrative Agent (unless
otherwise expressly provided hereunder).

 

-163-



--------------------------------------------------------------------------------

Each Public-Side Lender agrees to cause at least one individual at or on behalf
of such Public-Side Lender to at all times have selected the “Private-Side
Information” or similar designation on the content declaration screen of
IntraLinks, Debtdomain, SyndTrak or Donnelley Financial Solutions Venue in order
to enable such Public-Side Lender or its delegate, in accordance with such
Public-Side Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to information that
is not made available through the “Public-Side Information” portion of
IntraLinks and that may contain MNPI. In the event that any Public-Side Lender
has determined for itself to not access any information disclosed through
IntraLinks, Debtdomain, SnydTrak, Donnelley Financial Solutions Venue or
otherwise, such Public-Side Lender acknowledges that (x) other Lenders may have
availed themselves of such information and (y) neither any Loan Party nor any
Agent has any responsibility for such Public-Side Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement and
the other Loan Documents. Notwithstanding anything in any Loan Document or any
other agreement to the contrary (other than the parentheticals in
Section 6.1(h)(i) and (ii), which shall continue to apply notwithstanding this
sentence), any information provided by the Parent, any of its subsidiaries or
their advisors to FTI may be freely shared by FTI with the Revolving
Administrative Agent and the other Revolving Lenders in accordance with the
provisions set forth herein relating to information that Parent has identified
as containing MNPI.

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, any Issuer, any Collateral Agent or any
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Applicable
Administrative Agent and the Collateral Agent in accordance with Section 9.2 for
the benefit of all the Secured Parties; provided, however, that the foregoing
shall not prohibit (a) any Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent) hereunder
and under the other Loan Documents, (b) the Issuers from exercising the rights
and remedies that inure to their respective benefit (solely in their capacity as
Issuers) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.6 (subject to the terms
of Section 11.7), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Revolving Administrative Agent, Term Loan
Administrative Agent or Collateral Agent hereunder, as the case may be, and
under the other Loan Documents, then (i) the Applicable Requisite Lenders under
the applicable Senior Credit Facility and Requisite Lenders, respectively, shall
have the rights otherwise ascribed to the Applicable Administrative Agent or
Collateral Agent, respectively, pursuant to Section 9.2 and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) above and subject to
Section 11.7, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

-164-



--------------------------------------------------------------------------------

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by each
of the parties hereto and when each Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

Section 11.11 Governing Law

This Agreement and the rights and obligations of the parties hereto (including
the submission to jurisdiction in Section 11.12) shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without regard to its conflicts of laws provisions.

Section 11.12 Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document shall be brought in the courts of the State of New York sitting in
New York County or of the United States of America for the Southern District of
New York, and, by execution and delivery of this Agreement, each Loan Party
hereby accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts, except that
the Agents, Issuers or Lenders may bring legal action or proceedings in other
appropriate jurisdictions with respect to the enforcement of its rights with
respect to the Collateral. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

(b) The Parent and each Borrower irrevocably consents to the service of any and
all process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to J. Ray McDermott
Holdings, LLC (at 757 North Eldridge Parkway, Houston, Texas 77079) or the
Parent at its address specified in Section 11.8. The Parent and each Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Nothing contained in this Section 11.12 shall affect the right of any
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrowers or any other Loan Party in any other jurisdiction.

(d) To the extent that either the Parent or a Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), such Person hereby
irrevocably waives such immunity in respect of its obligations hereunder.

 

-165-



--------------------------------------------------------------------------------

Section 11.13 Waiver of Jury Trial

EACH AGENT AND EACH OF THE LENDERS, THE ISSUERS, THE PARENT AND EACH BORROWER
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

Section 11.14 Marshaling; Payments Set Aside

None of the Administrative Agents, the Collateral Agent, any Lender or any
Issuer shall be under any obligation to marshal any assets in favor of the
Borrowers or any other party or against or in payment of any or all of the
Obligations. To the extent that any Borrower makes a payment or payments to any
Administrative Agent, the Collateral Agent, the Lenders or the Issuers or any
such Person receives payment from the proceeds of the Collateral or exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 11.15 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, sub-clause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, sub-clause or subsection, the reference is only
to such clause, sub-clause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

Section 11.16 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart hereof.

Section 11.17 Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. Delivery of an executed
signature page of this Agreement by facsimile transmission or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrowers and each Administrative Agent.

 

-166-



--------------------------------------------------------------------------------

Section 11.18 Confidentiality

Each Administrative Agent, each Lender and each Issuer agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective Related Parties,
to any insurance broker, and to any provider of credit protection (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (provided
that information delivered pursuant to Section 6.1(h) or Section 7.16 to FTI may
not be disclosed any Participant or any prospective assignee or Participant in
reliance on this clause (A)), (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
its obligations or (C) any Special Purpose Vehicle that is a grantee of any
option described in Section 11.2(g) or to any pledgee referred to in
Section 11.2(f) or (g) (other than a pledgee to which disclosure is permitted
under clause (ii) above), (vii) with the consent of the Borrowers or (viii) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.18 or (y) becomes available to any
Administrative Agent, any Lender, any Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent and
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.18 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each Administrative
Agent, each Lender and each Issuer acknowledges that (a) the Information may
include MNPI concerning the Parent or its Subsidiaries, as the case may be and
(b) it has developed compliance procedures regarding the use of such MNPI.
Notwithstanding the foregoing, each Administrative Agent, the Arrangers and each
Lender may disclose the existence of the Senior Credit Facilities and
information about the Senior Credit Facilities to market data collectors,
similar services providers to the lending industry, and service provides to each
of the foregoing in connection with the Senior Credit Facilities and the other
Loan Documents.

Section 11.19 Judgment Currency

(a) If, for the purposes of obtaining or enforcing any judgment or award in any
court, or for making or filing a claim or proof, it is necessary to convert a
sum due hereunder in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agents could
purchase the Original Currency with such Other Currency in New York, New York on
the Business Day immediately preceding the day on which any such judgment, or
any relevant part thereof, is given.

 

-167-



--------------------------------------------------------------------------------

(b) The obligations of the Parent or any Borrower in respect of any sum due from
it to any Agent or Lender hereunder shall, notwithstanding any judgment or award
in such Other Currency, be discharged only to the extent that on the Business
Day following receipt by such Agent or Lender of any sum adjudged to be so due
in such Other Currency such Agent or Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency; if
the Original Currency so purchased is less than the sum originally due such
Agent or Lender in the Original Currency, the Borrowers jointly and severally
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify such Agent or Lender against such loss, and if the Original Currency
so purchased exceeds the sum originally due to such Agent or Lender in the
Original Currency, such Agent or Lender shall remit such excess to the
Borrowers.

Section 11.20 Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.20, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
each Administrative Agent, or any Issuer, then such provisions shall be deemed
to be in effect only to the extent not so limited.

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

-168-



--------------------------------------------------------------------------------

Section 11.22 Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, to cash
collateralize the Reimbursement Obligations, in either case in respect of the
Facility for which such interest was paid, or if no such Reimbursement
Obligations are outstanding, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by an Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, in its sole discretion, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 11.23 Obligations Joint and Several and Unconditional

The obligations of each Borrower under this Agreement and each other Loan
Document are joint and several and absolute and unconditional irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of any other Borrower under this Agreement or any other Loan
Document (collectively, the “Other Borrower Obligations”), or any substitution,
release or exchange of any other guarantee of or security for any of the Other
Borrower Obligations, and, to the fullest extent permitted by applicable
Requirement of Law, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than a defense of payment or performance hereunder or
thereunder), it being the intent of this Section 11.23 and this Agreement that
the obligations of each Borrower under this Agreement shall be absolute and
unconditional under any and all circumstances (other than to the extent already
paid or performed hereunder or thereunder). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the liability of any Borrower under this Agreement or
any other agreement referred to herein:

(a) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Other Borrower Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(c) the maturity of any of the Other Borrower Obligations shall be accelerated,
or any of the Other Borrower Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement or any other Loan
Document shall be waived or any other guarantee of any of the Other Borrower
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, any Administrative
Agent, any Issuer or any Lender or Lenders as security for any of the Other
Borrower Obligations shall fail to be perfected.

 

-169-



--------------------------------------------------------------------------------

ARTICLE XII

GUARANTY

Section 12.1 The Guaranty

The Parent hereby guarantees to each Secured Party as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Parent hereby further agrees that if any
of the Obligations are not paid in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory cash collateralization
or otherwise), the Parent will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) in accordance with the terms
thereof.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documentation governing the Obligations (such
other documentation, the “Other Documents”), the obligations of the Parent under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Debtor Relief Laws or any comparable provisions of
any applicable state law.

Section 12.2 Obligations Unconditional

The obligations of the Parent under Section 12.1 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, the Other Documents or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than defense of payment or
satisfaction), it being the intent of this Section 12.2 that the obligations of
the Parent hereunder shall be absolute and unconditional under any and all
circumstances. The Parent agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against either the Borrowers or any
other Loan Party for amounts paid under this Section 12.2 until the Final
Satisfaction Date. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of the Parent
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Parent, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

 

-170-



--------------------------------------------------------------------------------

(b) [Reserved];

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, the Other Documents or any other
agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, any Secured Party as security for any
of the Obligations shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of the Parent).

With respect to its obligations hereunder, the Parent hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, the Other Documents
or any other agreement or instrument referred to therein or against any other
Person under any other guarantee of, or security for, any of the Obligations.

Section 12.3 Reinstatement

The obligations of the Parent under this Article XII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Parent agrees
that it will indemnify in accordance with Section 11.4 each Indemnitee on demand
for all documented and reasonable costs and expenses (including, without
limitation, the documented and reasonable fees, charges and disbursements of
counsel) incurred by such Indemnitee in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 12.4 Certain Additional Waivers

The Parent further agrees that it shall have no right of recourse to security
for the Obligations until the Final Satisfaction Date.

 

-171-



--------------------------------------------------------------------------------

Section 12.5 Remedies

The Parent agrees that, to the fullest extent permitted by law, as between the
Parent, on the one hand, and the Secured Parties, on the other hand, the
commitments hereunder may be terminated and the Obligations may be declared to
be forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.2) for purposes of this Article XII notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
commitments hereunder from being terminated and the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such commitments being deemed to have been
terminated and the Obligations being deemed to have become automatically due and
payable), the Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Parent for purposes of
Section 12.1. The Parent acknowledges and agrees that its obligations hereunder
are secured in accordance with the terms hereof and of the Other Documents and
that the Secured Parties may exercise their remedies thereunder in accordance
with the terms thereof.

Section 12.6 Guarantee of Payment; Continuing Guarantee

The guarantee in this Article XII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

ARTICLE XIII

CERTAIN COLLATERAL AGENCY PROVISIONS

Section 13.1 Application of Proceeds of Collateral

(a) Subject to the Intercreditor Agreements, if, pursuant to the exercise by the
Collateral Agent of any rights and remedies set forth in any Loan Document and
in accordance with the terms of the Collateral Agency Agreement, any Collateral
is sold or otherwise realized upon by the Collateral Agent, the proceeds
received by the Collateral Agent in respect of such Collateral shall be
deposited in the Collateral Account, and all such moneys held by the Collateral
Agent in the Collateral Account, shall, to the extent available for
distribution, and subject to Sections 13.2 and 13.3 below, be distributed by the
Collateral Agent on each date upon which a distribution is made in accordance
with Section 13.4 (each, a “Collateral Proceeds Distribution Date”) as follows:

FIRST, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Collateral Agent pursuant to any Loan Document,
including the reimbursement to any Secured Party of any amounts theretofore
advanced by such Secured Party for the payment of such fees, costs and expenses;

SECOND, to pay Obligations in respect of any fees then due to the Collateral
Agent pursuant to any Loan Document;

THIRD, to the Administrative Agents to be applied in accordance with
Section 2.16.

Section 13.2 Application of Withheld Amounts

If on any Collateral Proceeds Distribution Date any amounts on deposit to the
Collateral Account are distributable to the Administrative Agents, and if either
Administrative Agent (who, without limiting the right of the Administrative
Agents to otherwise provide such notice, shall act at the direction of the
Requisite Lenders) shall have given notice to the Collateral Agent on or prior

 

-172-



--------------------------------------------------------------------------------

to such Collateral Proceeds Distribution Date that all or a portion of such
proceeds which are otherwise distributable to the Administrative Agents shall be
held by the Collateral Agent on behalf of the Administrative Agents for the
benefit of the Secured Parties, then the Collateral Agent shall hold such amount
in a separate cash collateral account of the Collateral Agent for the benefit of
the Administrative Agents and Secured Parties, until such time as either
Administrative Agent shall deliver a written request for the delivery thereof
from such account to such Administrative Agent. If after the deposit of any
proceeds into a separate cash account pursuant to the foregoing sentence, upon
notice by such Administrative Agent, the Obligations shall have been repaid in
full in cash in accordance with the Loan Documents, then (a) upon the written
request of an Authorized Officer of the Parent certifying as to such payment in
full in cash in accordance with the Loan Documents, and (b) after delivery of a
copy of such request by the Collateral Agent to the Administrative Agents,
together with notice that any objection must be made within five (5) Business
Days, if the Collateral Agent shall not have received a written notice of
objection from either Administrative Agent within five (5) Business Days after
such Administrative Agent’s receipt of such copy, promptly following such five
(5) Business Days (or the earlier receipt by the Collateral Agent of the written
consent of either Administrative Agent), any amounts held on account for the
Administrative Agents pursuant to this Section 13.2 shall be again deposited by
the Collateral Agent in the Collateral Account and thereafter distributed as
provided in Section 13.1. If the Borrowers shall have failed to deliver to the
Collateral Agent the request provided for in clause (a) of the immediately
preceding sentence, the Collateral Agent shall take instructions from one or
more of the Administrative Agents (who, without limiting the ability of the
Administrative Agents to otherwise provide such instructions, shall act at the
direction of the Requisite Lenders), and the Collateral Agent shall not be
required to make any distributions until such instructions are received. The
Collateral Agent shall invest amounts on deposit to any such account in
accordance with the provisions of the Collateral Agency Agreement.

Section 13.3 Release of Amounts in Collateral Account

Amounts distributable to one or more of the Administrative Agents on any
Collateral Proceeds Distribution Date shall be paid to either Administrative
Agent for the benefit of the Administrative Agents and the Secured Parties by
the Collateral Agent (or deposited to a cash collateral account for the benefit
of the Administrative Agents and the Secured Parties pursuant to Section 13.2)
upon receipt by the Collateral Agent of a written certificate of either
Administrative Agent setting forth appropriate payment instructions for such
Administrative Agent. If no such certificate is delivered by either
Administrative Agent within five (5) Business Days, the Collateral Agent shall
deposit amounts otherwise distributable to either Administrative Agent to a cash
collateral account for the benefit of the Administrative Agents and the Secured
Parties pursuant to Section 13.2.

Section 13.4 Collateral Proceeds Distribution Date

Upon the occurrence and during the continuance of an Event of Default, any
amounts on deposit in the Collateral Account shall, on the date directed by one
or more of the Administrative Agents (who, without limiting the ability of the
Administrative Agents to otherwise provide such direction, shall act at the
direction of the Requisite Lenders), be distributed as provided in this Article
XIII.

 

-173-



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

-174-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,
as Borrower

By:  

 

Name:   Title:  

 

MCDERMOTT TECHNOLOGY (US), INC.,

as Borrower

By:  

 

Name:   Title:  

 

MCDERMOTT TECHNOLOGY, B.V.,

as Borrower

By:  

 

Name:   Title:  

 

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:  

 

Name:   Title:  

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED WITH RESPECT TO ITS OBLIGATIONS UNDER ARTICLE XIII:

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Collateral Agent for the
Senior Credit Facilities

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[Lender signature pages to come]



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE 7.14

Post-Effective Date Deliverables and Undertakings

POST-EFFECTIVE DATE DELIVERABLES AND UNDERTAKINGS

PART A

 

Post-Effective Date Deliverables and Undertakings

  

Required Completion Date

AUSTRALIA

General Security Deed for CBI Constructors Pty Ltd, McDermott Australia Pty
Ltd., and J. Ray McDermott (Aust.) Holding Pty Ltd

  

November 1, 2019

Registration of the security interest on the PPS Register

  

November 1, 2019

Inpex Consent Letter

  

November 1, 2019

DLA Piper Australia Legal Opinion

  

November 1, 2019

DLA Piper Australia Legal Opinion – Dutch Account Pledge

  

November 1, 2019

BARBADOS

Submission for registration of Intercreditor Agreement with Barbados Courts

  

November 1, 2019

Submission for registration of Deed of Amendment to First Lien Deed of Covenants

  

October 25, 2019

Submission for registration of Superpriority Statutory Mortgage of Emerald Sea
by McDermott International Vessels, Inc. in favor of the Collateral Agent

  

October 25, 2019

Submission for registration of Superpriority Deed of Covenants

  

October 25, 2019

Statements of Charge (filed in Barbados Companies Registry)

  

October 25, 2019

Clarke Gittens Farmer Legal Opinion – Pre-Registration

  

October 25, 2019

Clarke Gittens Farmer Legal Opinion –Registration

  

Within 11 Business Days of confirmation of registration

CANADA

Registration of Supporting PPSA filing and Amendment to existing Support PPSA
Filing in Nova Scotia against McDermott Gulf Operating Company, Inc.

  

October 25, 2019

Register PPSA filings and amendments to existing PPSA filings in Ontario and
Alberta against Chicago Bridge & Iron Company B.V. for a pledge over its shares
in Horton CBI Limited (a federal Canadian company).

  

October 25, 2019

Register PPSA filing and amendments to existing PPSA filing in Alberta against
Chicago Bridge & Iron Company B.V. for a pledge over its shares in Lutech
Resources Canada Ltd. (an Alberta company).

  

October 25, 2019



--------------------------------------------------------------------------------

Register PPSA filing and amendments to existing PPSA filing in British Columbia
against CB&I Power Company B.V. for a pledge over its shares in CB&I Canada Ltd.
(a British Columbia company).

  

October 25, 2019

Register PPSA filings and amendments to existing PPSA filings in Ontario and
Alberta against Horton CBI Limited for a pledge over all of its property.

  

October 25, 2019

Register PPSA filings and amendments to existing PPSA filings in Ontario and
Alberta (and any other relevant provinces) against Lutech Resources Canada Ltd.
for a pledge over all of its property.

  

October 25, 2019

Register PPSA filings and amendments to existing PPSA filings in British
Columbia (and any other relevant provinces) against CB&I Canada Ltd. for a
pledge over all of its property.

  

October 25, 2019

Bareboat Subordination Agreement regarding Credit Agreement

  

November 1, 2019

Bareboat Subordination Agreement regarding Existing Credit Agreement

  

November 1, 2019

Submission for registration of Superpriority Statutory Mortgage of Thebaud Sea
by McDermott Gulf Operating Company, Inc. in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration Superpriority Deed of Covenants by McDermott Gulf
Operating Company, Inc. in favor of the Collateral Agent.

  

October 25, 2019

McInnes Cooper Legal Opinion – Vessels & Personal Property – Credit Agreement

  

October 25, 2019

McInnes Cooper Legal Opinion – Dutch Pledge Opinion

  

November 1, 2019

Bennett Jones LLP Legal Opinion (Alta, BC and Ontario) – Vessels & Personal
Property – Credit Agreement

  

October 25, 2019

CAYMAN ISLANDS

Proxy Form for (A) each Subsidiary Guarantor organized in the Cayman Islands
(B) CB&I SKE&C Middle East Ltd. and Deepwater Marine Technology, L.L.C. (each a
“Pledged Equity Company”).

  

November 1, 2019

Notice of Security for each Subsidiary Guarantor organized in the Cayman Islands
and for each Pledged Equity Company.

  

November 1, 2019

Acknowledgment of Notice of Security for each Subsidiary Guarantor organized in
the Cayman Islands and for each Pledged Equity Company.

  

November 1, 2019

Notation in Member Registry for each Subsidiary Guarantor organized in the
Cayman Islands and for each Pledged Equity Company.

  

November 1, 2019

Notation in Charge Registry for each Subsidiary Guarantor organized in the
Cayman Islands.

  

November 1, 2019

Walkers Legal Opinion for each Subsidiary Guarantor organized in the Cayman
Islands.

  

October 25, 2019

 

-2-



--------------------------------------------------------------------------------

CURACAO

Curacao law governed share pledge over the shares owned by Chicago Bridge & Iron
Company B.V. in Chicago Bridge & Iron (Antilles) N.V.

  

November 1, 2019

Curacao law governed share pledge over the shares owned by J. Ray McDermott
International Inc. in Mc Dermott International Marine Investments N.V.

  

November 1, 2019

Curacao law governed share pledge over the shares owned by J. Ray McDermott
International Inc. in Varsy International N.V.

  

November 1, 2019

Curacao law governed share pledge over the shares owned by McDermott
International Trading Co. Inc. in Mc Dermott Overseas Investment Co. N.V.

  

November 1, 2019

Curacao Law Omnibus Deed of Pledge

  

November 1, 2019

Notice of Pledge under the Curacao Law Omnibus Deed of Pledge

  

November 1, 2019

Notice of Pledge to account banks under the Curacao Law Omnibus Deed of Pledge

  

November 1, 2019

NautaDutilh New York P.C. Curacao Legal Opinion – including Curacao Omnibus
Pledge and Curacao Share Pledges

  

November 1, 2019

NautaDutilh New York P.C. (Curacao) Legal Opinion – Dutch Pledge

  

November 1, 2019

Submission for Registration of the Deeds of Pledge of Shares referred to above
in the shareholder register of each Curacao company upon execution of those
deeds.

  

November 1, 2019

Copy of up-to-date shareholders register of each Subsidiary Guarantor organized
in Curacao.

  

November 1, 2019

Business licenses (or application for business licenses), Directors licenses,
and Foreign exchange licenses for each Subsidiary Guarantor organized in
Curacao.

  

November 1, 2019

ENGLAND AND WALES

An English law governed Debenture signed by the following “English Guarantors”:
CB&I UK Limited, Lutech Resources Limited, Shaw Group UK Limited, Lummus
Consultants International Limited, McDermott Marine Construction Limited, CB&I
Group UK Holdings, McDermott Holdings (U.K.) Limited, Aiton & Co Limited, CB&I
Constructors Limited, CB&I Holdings (UK) Limited, CB&I Paddington Limited, CB&I
Power Limited, CBI UK Cayman Acquisition Limited, Oxford Metal Supply Limited,
Pipework Engineering and Developments Limited, Shaw Dunn Limited, Whessoe Piping
Systems Limited and CB&I London.

  

November 1, 2019

An English law governed Share Charge signed by the following shareholders of the
English Guarantors: CB&I Global, L.L.C., CB&I International, Inc., CB&I Tyler
LLC, Chicago Bridge & Iron Company B.V., Chicago Bridge & Iron Company
(Netherlands), LLC, J. Ray McDermott, S.A., McDermott Technology (2), B.V. and
McDermott International Trading Co., Inc.

  

November 1, 2019

 

-3-



--------------------------------------------------------------------------------

Delivery of notices of assignment and/or charge required pursuant to the terms
of the Debenture together with evidence of service thereof.

  

November 1, 2019

Evidence that CB&I UK Limited has accepted its appointment as agent for service
of process in England and Wales pursuant to the terms of the Share Charge.

  

November 1, 2019

Bracewell LLP (UK) Legal Opinion

  

November 1, 2019

Evidence of registration of the Debenture with respect to each English Guarantor
at Companies House in England and Wales.

  

Within 21 days of the date of signing the Debenture

Notices in connection with Debenture together with evidence of dispatch required
pursuant to the terms thereof.

  

November 1, 2019

IRELAND   

Irish law Share Charge from Chicago Bridge & Iron Company B.V. in favour of the
Collateral Agent in respect of the shares held in CB & I Finance Company
Limited.

  

November 1, 2019

Undated irrevocable appointment executed by Chicago Bridge & Iron Company B.V.

  

November 1, 2019

Undated dividend mandate letter executed by Chicago Bridge & Iron Company B.V.

  

November 1, 2019

Letter of authority from Chicago Bridge & Iron Company B.V. authorising the
Collateral Agent to complete ancillary documents on enforcement.

  

November 1, 2019

Signed and undated resignation letters and letters of authority from the
officers of CB&I Finance Company Limited.

  

November 1, 2019

Certified copy of share register of CB&I Finance Company Limited

  

November 1, 2019

Arthur Cox Legal Opinion

  

November 1, 2019

Arthur Cox Legal Opinion – Dutch Pledge Opinion

  

November 1, 2019

Form C1 for CB&I Finance Company Limited (in respect of the Pledge and Security
Agreement) with the Irish Companies Registration Office.

  

To be filed in Irish Companies Registration Office within 21 days of execution
of the Pledge and Security Agreement

Section 1001 Notice for CB&I Finance Company Limited (in respect of the Pledge
and Security Agreement) with the Irish Revenue Commissioners.

  

To be filed in Irish Companies Registration Office within 21 days of execution
of the Pledge and Security Agreement

Form C1 (in relation to the Dutch Pledge)

  

To be filed in Irish Companies Registration Office within 21 days of execution
of the Pledge and Security Agreement

Section 1001 Notice for CB&I Finance Company Limited (in relation to the Dutch
Pledge)

  

To be filed in Irish Companies Registration Office within 21 days of execution
of the Pledge and Security Agreement

Registration of Collateral Agent’s security interest in Irish registered patents
owned by any Loan Party with the Irish Patents Office.

  

November 8, 2019

 

-4-



--------------------------------------------------------------------------------

MALTA

Submission for registration of Superpriority Statutory Mortgage of North Ocean
102 by J. Ray McDermott (Norway), AS in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration of Superpriority Statutory Mortgage of Lay Vessel
108 by Hydro Marine Services, Inc. in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration of Superpriority Deed of Covenants by J. Ray
McDermott (Norway), AS in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration of Superpriority Deed of Covenants by Hydro Marine
Services, Inc. in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration of Deed of Amendments by J. Ray McDermott (Norway),
AS in favor of the Collateral Agent.

  

October 25, 2019

Submission for registration of Deed of Amendments by Hydro Marine Services, Inc.
in favor of the Collateral Agent.

  

October 25, 2019

Declaration and Request of Subordination and Postponement for North Ocean 102

  

October 25, 2019

Declaration and Request of Subordination and Postponement for Lay Vessel 108

  

October 25, 2019

Pre-Registration Legal Opinion – North Ocean 102

  

October 25, 2019

Pre-Registration Legal Opinion – Lay Vessel 108

  

October 25, 2019

Post-Registration Legal Opinion – North Ocean 102

  

Within 2 Business Days of confirmation of registration

Post-Registration Legal Opinion – Lay Vessel 108

  

Within 2 Business Days of confirmation of registration

NETHERLANDS   

Dutch law bank account pledge covering each of the following non-Dutch
Guarantors (the “Dutch Accounts Pledge”):

 

A. CB&I Group UK Holdings

B. CBI Constructors Pty Limited

C. CBI UK Limited

D. CB&I Finance Company Limited

  

November 1, 2019

Notices of pledge to the Dutch account bank in connection with the Dutch
Accounts Pledge

  

November 1, 2019

Management Board Resolutions for:

 

a) Delta Catalytic (Holland) B.V.

b) J. Ray McDermott Investments B.V.

  

November 1, 2019

Dutch law deeds of pledge of shares (the “Dutch Shares Pledges”) over:

 

a) Delta Catalytic (Holland) B.V.

b) J. Ray McDermott Investments B.V.

  

November 1, 2019

Duly executed powers of attorney in connection with the Dutch Shares Pledges.

  

November 1, 2019

 

-5-



--------------------------------------------------------------------------------

Original copies of the shareholders registers of:

a) Delta Catalytic (Holland) B.V.

b) J. Ray McDermott Investments B.V.

  

November 1, 2019

NautaDutilh New York P.C. Legal Opinion on Dutch Share Pledges and Dutch
Accounts Pledge

  

November 1, 2019

NORWAY   

Notice of pledge of shares signed by J. Ray McDermott International Inc.

  

October 25, 2019

Acknowledgements of notices of pledge of shares signed by J. Ray McDermott
(Norway), AS.

  

October 25, 2019

Updated transcript of shareholders register signed by J. Ray McDermott (Norway),
AS.

  

October 25, 2019

Declaration of Subordination and Acknowledgment – Factoring Agreement.

  

October 25, 2019

Declaration of Subordination and Acknowledgment – Share Pledge.

  

October 25, 2019

Factoring Agreement signed by J. Ray McDermott (Norway) AS and the Collateral
Agent.

  

October 25, 2019

Wikborg Rein & Co. Legal Opinion – Credit Agreement

  

October 25, 2019

Registration of Factoring Agreement with the Norwegian Register of Movable
Property

  

November 1, 2019

PANAMA

Annotate pledge in company share registry for each of the following “Panamanian
Guarantors”:

a) Eastern Marine Services, Inc.

b) Hydro Marine Services, Inc.

c) J. Ray McDermott, S.A.

d) McDermott Middle East, Inc.

e) McDermott Gulf Operating Company, Inc.

f) McDermott International Vessels, Inc.

g) J. Ray McDermott International Inc.

h) J. Ray McDermott Underwater Services, Inc.

i) McDermott International Management, S. de RL

j) J. Ray McDermott Far East, Inc.

k) McDermott (Amazon Chartering), Inc.

l) McDermott Far East, Inc.

m) McDermott Subsea, Inc.

n) McDermott Caspian Contractors, Inc.

o) McDermott Investments Co. Inc.

p) McDermott International Trading Co. Inc.

q) McDermott Offshore Services Company, Inc.

r) McDermott Old JV Office, Inc.

s) McDermott Overseas, Inc.

t) McDermott Azerbaijan Marine Construction Inc.

u) McDermott (DLV 2000 Chartering), Inc.

v) North Atlantic Vessel, Inc.

w) CBI Panama, S.A.

  

October 25, 2019

 

-6-



--------------------------------------------------------------------------------

A tax clearance certificate showing evidence of payment of all taxes due with
respect each of the Mortgaged Vessels owned by J. Ray McDermott International
Vessels, Ltd. and Hydro Marine Services, Inc.

  

October 25, 2019

Authentication by Notary Public from location of signing.

  

October 25, 2019

Arias, Fabrega & Fabrega Legal Opinion – Vessel Matters

  

October 25, 2019

Arias, Fabrega & Fabrega Legal Opinion – Dutch Pledge

  

October 25, 2019

Third Amendment to First Naval Mortgage of McDermott Derrick Barge No. 50
between the Collateral Agent and J. Ray McDermott International Vessels, Ltd.,
together with an application for preliminary registration and an extract thereto
in connection with definitive registration.

  

October 25, 2019

Third Amendment to First Naval Fleet Mortgage of McDermott Derrick Barge No. 27,
Intermac 650, Derrick Barge No. 32 and DLV 2000 between the Collateral Agent and
Hydro Marine Services, Inc., together with an application for preliminary
registration and an extract thereto in connection with definitive registration.

  

October 25, 2019

UNITED STATES & GENERAL UNDERTAKINGS   

Control Agreements covering all US Material Accounts to the extent required
pursuant to the Pledge and Security Agreement

  

November 15, 2019

Ten original executed copies of the Amendment No. 1 to Existing Credit
Agreement, Amendment No. 1 to Existing Letter of Credit Agreement, the Pledge
and Security Agreement, the Amended and Restated Pledge and Security Agreement,
Senior Intercreditor Agreement, Collateral Agency Agreement, and Act of Parity
Debt Holders delivered to Collateral Agent for foreign registration purposes.

  

November 1, 2019

PART B

 

Post-Effective Date Deliverables and Undertakings

  

Required Completion Date

AUSTRALIA

Duly registered Australian law property Mortgage validly granted by CBI
Constructors Pty Ltd in respect of Lot 137 on Deposited Plan 211333 (title
reference 1769-868) together with the duplicate original title in respect of
such property.

  

Within 2 Business Days of the Tranche B Funding Date

Certificate of Title

  

Within 2 Business Days of the Tranche B Funding Date

CANADA   

Confirmatory IP Security Agreement

  

Tranche B Funding Date

Registration of IP Security Agreement

  

Tranche B Funding Date

Letter to CIPO (Copyright)

  

Tranche B Funding Date

Letter to CIPO (Trademark)

  

Tranche B Funding Date

New Security Agency Agreement

  

Tranche B Funding Date

 

-7-



--------------------------------------------------------------------------------

Canadian law property Mortgage validly granted by Horton CBI Limited in respect
of highway 825, Sturgeon Industrial Park, Fort Saskatchewan, Alberta together
with the duplicate original title in respect of such property.

   Tranche B Funding Date

Duly registered Canadian law property Mortgage validly granted by Horton CBI
Limited in respect of highway 825, Sturgeon Industrial Park, Fort Saskatchewan,
Alberta together with the duplicate original title in respect of such property.

   Within 10 Business Days of the Tranche B Funding Date

Bennett Jones LLP Legal Opinion – Mortgage

   Tranche B Funding Date

ENGLAND AND WALES

To the extent that any English Guarantor has granted security over patents,
trademarks or designs registered in the UK or EU pursuant to any Loan Document,
evidence of registration of the security on the relevant register at the UK
Intellectual Property Office and/or any relevant EU register.

   Tranche B Funding Date

MEXICO

Notarial deed containing the formalization of the members or shareholders, as
applicable, by each Subsidiary Guarantor organized in Mexico, approving, among
others, the execution, delivery and performance of the Loan Documents to which
each is a party.

   Tranche B Funding Date

Notarial deed containing the powers of attorney granted by each Guarantor which
is incorporated or established in Mexico in favor of J. Ray McDermott Holdings,
LLC to act as process agent with respect to Loan Documents governed by the laws
of the State of New York which each Grantor is a party to.

   Tranche B Funding Date

Amendment to each Stock and/or Equity Interest Pledge Agreement (Contrato de
Prenda Sobre Acciones/Contrato de Prenda Sobre Partes Sociales) for each
Subsidiary Guarantor organized in Mexico.

   Tranche B Funding Date

Entry in the Stock and/or Partners Registry Book of each Subsidiary Guarantor
organized in Mexico acknowledging the amendment to each Stock and/or Equity
Interest Pledge Agreement.

   Tranche B Funding Date

Amendment to each Asset Pledge Agreement (Contrato de Prenda Sin Transmisión de
Posesión) for each Subsidiary Guarantor organized in Mexico.

   Tranche B Funding Date

Evidence of Registration of Asset Pledge Agreements before the Sole Registry of
Liens over Movable Assets (Registro Único de Garantías Mobiliarias) of Mexico.

   Within 15 days of the Tranche B Funding Date

Amendment to the existing Mortgage Agreement (Contrato de Hipoteca en Primer
Lugar y Grado de Prelación) or Agreement to grant a second lien security
interest over the Mortgaged Property located in Mexico.

   Tranche B Funding Date

Evidence of Registration of amendment to existing Mortgage Agreement (Contrato
de Hipoteca en Primer Lugar y Grado de Prelación) or Agreement to grant a second
lien security interest over the Mortgaged Property located in Mexico before the
Public Registry of Property of the State of Tamaulipas, Mexico.

   Within 90 days of the Tranche B Funding Date

SINGAPORE

Executed Singapore law share charge in respect of shares in each Subsidiary
Guarantor organized in Singapore except for CB&I Singapore Pte. Ltd.

   Tranche B Funding Date

Executed Singapore law debenture from each Subsidiary Guarantor organized in
Singapore except for CB&I Singapore Pte. Ltd..

   Tranche B Funding Date

 

-8-



--------------------------------------------------------------------------------

Letter from each Subsidiary Guarantor organized in Singapore except for CB&I
Singapore Pte. Ltd. authorizing filing of notice of the Pledge and Security
Agreement, the Singapore law share charge given by it (if any) and the Singapore
law debenture given by it.

   Tranche B Funding Date

Evidence of registration by each Subsidiary Guarantor organized in Singapore
except for CB&I Singapore Pte. Ltd. of the Pledge and Security Agreement, the
Singapore law share charge given by it (if any) and the Singapore law debenture
given by it with ACRA.

   Tranche B Funding Date

Evidence of payment of stamp duty paid on the Pledge and Security Agreement, the
Singapore law share charges and the Singapore law debentures.

   Tranche B Funding Date

Notices in connection with the Singapore law debentures

   Tranche B Funding Date

Evidence that the constitutions of each Subsidiary Guarantor organized in
Singapore except for CB&I Singapore Pte. Ltd. do not contain any restriction or
inhibition on any transfers of the charged shares upon creation or enforcement
of the charge over shares.

   Tranche B Funding Date

UNITED STATES & GENERAL UNDERTAKINGS

Commercially reasonable efforts to cause stock certificates representing Pledged
Stock (as defined in the Pledge and Security Agreement) and corresponding stock
powers not delivered to the Collateral Agent to be re-issued (if permitted by
relevant law and such issuer’s Constituent Documents) or issued (if permitted by
relevant law and such issuer’s Constituent Documents), or to be located, as
applicable, to be delivered to the Collateral Agent.

   Tranche B Funding Date

PART C

 

Post-Effective Date Deliverables and Undertakings

  

Required Completion Date

ENGLAND AND WALES

  

Subject to positive Works Council advice, an English law Share Charge signed by
CB&I Oil & Gas Europe B.V.

   December 23, 2019

GERMANY

  

Documentation reasonably required by the Collateral Agent.

   December 23, 2019

LIECHTENSTEIN

  

Amendment and Restatement Agreement in respect of the Founder’s Rights in CBI
Eastern Anstalt

   December 23, 2019

Senior Deed of Security Assignment in respect of the Founder’s Rights in CBI
Eastern Anstalt

   December 23, 2019

Junior Deed of Security Assignment in respect of the Founder’s Rights in CBI
Eastern Anstalt

   December 23, 2019

Walch & Schurti Attorneys at Law Legal Opinion

   December 23, 2019

König Rebholz Zechberger Legal Opinion

   December 23, 2019

MALAYSIA

  

Documentation reasonably required by the Collateral Agent.

   December 23, 2019

 

-9-



--------------------------------------------------------------------------------

NETHERLANDS (Subject to positive Works Council advice.)

  

Dutch law omnibus deed of pledge covering each of the following Dutch Guarantors
(the “Dutch Omnibus Pledge – Works Council Entities”):

a) CB&I Nederland B.V.

b) CB&I Oil & Gas Europe B.V.

c) Lummus Technology Heat Transfer B.V.

d) Lutech Resources B.V.

  

December 23, 2019

Notices of pledge (including to Dutch account bank(s)) to be sent under the
Dutch Omnibus Pledge – Works Council Entities

  

December 23, 2019

Evidence of registration of the Dutch Omnibus Pledge – Works Council Entities
with Dutch tax authorities

  

Upon Execution

Dutch law deeds of pledge of shares (the “Dutch Shares Pledges – Works Council
Entities”) over:

a) CB&I Nederland B.V.

b) CB&I Oil & Gas Europe B.V.

c) Lummus Technology Heat Transfer B.V.

d) Lutech Resources B.V.

e) CB&I Rusland B.V.

f) CBI Company Two B.V.

g) Netherlands Operating Company B.V.

h) Lutech Project Solutions B.V.

i) Lutech Projects B.V.

  

December 23, 2019

Duly executed powers of attorney in connection with the Dutch Shares Pledges –
Works Council Entities

  

December 23, 2019

Original copies of the shareholders registers of:

a) CB&I Nederland B.V.

b) CB&I Oil & Gas Europe B.V.

c) Lummus Technology Heat Transfer B.V.

d) Lutech Resources B.V.

e) CB&I Rusland B.V.

f) CBI Company Two B.V.

g) Netherlands Operating Company B.V.

h) Lutech Project Solutions B.V.

i) Lutech Projects B.V.

  

December 23, 2019

Copies of the title deeds in connection with the Dutch Shares Pledges – Works
Council Entities.

  

December 23, 2019

Management Board Resolutions Works Council Entities

  

December 23, 2019

Certificates Works Council Entities

  

December 23, 2019

(i) Request for works council advice and (ii) works council advice for:

a) CB&I Nederland B.V.

b) CB&I Oil & Gas Europe B.V.

c) Lummus Technology Heat Transfer B.V.

d) Lutech Resources B.V.

  

December 23, 2019

SAUDI ARABIA

Security Agency Agreement

  

December 23, 2019

Assignment and Pledge of Accounts Agreement

  

December 23, 2019

Pledge of Parts Agreement

  

December 23, 2019

Movables Pledge Agreement

  

December 23, 2019

SINGAPORE

Executed Singapore law share charge in respect of shares in CB&I Singapore Pte.
Ltd.

  

December 23, 2019

 

-10-



--------------------------------------------------------------------------------

Executed Singapore law debenture from CB&I Singapore Pte. Ltd.

  

December 23, 2019

Letter from CB&I Singapore Pte. Ltd. authorizing filing of notice of the Pledge
and Security Agreement, the Singapore law share charge given by it (if any) and
the Singapore law debenture given by it.

  

December 23, 2019

Evidence of registration by CB&I Singapore Pte. Ltd. of the Pledge and Security
Agreement, the Singapore law share charge given by it (if any) and the Singapore
law debenture given by it with ACRA.

  

December 23, 2019

Evidence of payment of stamp duty paid on the Pledge and Security Agreement, the
Singapore law share charge and the Singapore law debenture.

  

December 23, 2019

Notices in connection with the Singapore law debenture.

  

December 23, 2019

Evidence that the constitutions of CB&I Singapore Pte. Ltd.do not contain any
restriction or inhibition on any transfers of the charged shares upon creation
or enforcement of the charge over shares.

  

December 23, 2019

UNITED ARAB EMIRATES

Mortgage over Immovable Property.

  

December 23, 2019

Security Agency Agreement

  

December 23, 2019

Trade License of Security Agent

  

December 23, 2019

Power of Attorney from Security Agent

  

December 23, 2019

Power of Attorney from Obligor

  

December 23, 2019

Registration Fee Letter

  

December 23, 2019

Corporate Documents authorizing entry into the Mortgage

  

December 23, 2019

Legal Opinion regarding the Mortgage

  

December 23, 2019

Owner declaration regarding no prior mortgage over the same building or
commercial business.

  

December 23, 2019

Security Agent covenant not to assign the Lease

  

December 23, 2019

Certificate of completion

  

December 23, 2019

Registration of the Mortgage

  

December 23, 2019

Original Mortgage Certificate

  

December 23, 2019

No Objection Letter

  

December 23, 2019

UNITED STATES & GENERAL UNDERTAKINGS

For the real property listed on Schedule 4.19 of the Credit Agreement, the
applicable Loan Party will take all actions required pursuant to Section 7.12 of
the Credit Agreement, except as otherwise specified on this Schedule.

  

December 23, 2019

Kirkland & Ellis LLP Texas Legal Opinion covering (1) Texas real property
matters for any real property located in Texas and mortgaged pursuant to any
Loan Document and (2) additional Collateral in Texas.

  

December 23, 2019

The Collateral Agent may waive or extend any requirement listed on this Schedule
7.14 to the extent the Revolving Administrative Agent (at the direction of the
Requisite Revolving Lenders) and the Parent agree (1) that such requirement is
not necessary or required pursuant to the law of the jurisdiction governing the
action being required, (2) is duplicative of, and provides immaterial benefits
in addition to, any other step taken pursuant to such law and the Loan Documents
or (3) it is not reasonably practicable to satisfy such requirement.

 

-11-